Exhibit 10.16

EXECUTION VERSION

FIRST LIEN CREDIT AGREEMENT

dated as of October 28, 2020

by and among

ADVANTAGE SALES & MARKETING INC.,

as Borrower

KARMAN INTERMEDIATE CORP.,

as Holdings

BANK OF AMERICA, N.A.,

as Administrative Agent and Collateral Agent,

and

THE LENDERS PARTY HERETO

 

 

BofA SECURITIES, INC.,

MORGAN STANLEY SENIOR FUNDING, INC.,

DEUTSCHE BANK SECURITIES INC.,

and

ASOP LOANCO, L.P.

As Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   ARTICLE I.

 

DEFINITIONS AND ACCOUNTING TERMS

 

Section 1.01

   Defined Terms      2  

Section 1.02

   Other Interpretive Provisions      72  

Section 1.03

   Accounting and Finance Terms; Accounting Periods; Unrestricted Subsidiaries;
Determination of Fair Market Value      74  

Section 1.04

   Rounding      74  

Section 1.05

   References to Agreements, Laws, Etc.      74  

Section 1.06

   Times of Day      74  

Section 1.07

   Available Amount Transactions      74  

Section 1.08

   Pro Forma Calculations; Limited Condition Acquisitions; Basket and Ratio
Compliance      74  

Section 1.09

   Currency Equivalents Generally      78  

Section 1.10

   Co-Borrowers      79   ARTICLE II.

 

THE COMMITMENTS AND BORROWINGS

 

Section 2.01

   Term Loans      80  

Section 2.02

   Conversion/Continuation      81  

Section 2.03

   Availability      82  

Section 2.04

   Prepayments      82  

Section 2.05

   Termination or Reduction of Commitments      88  

Section 2.06

   Repayment of Loans      89  

Section 2.07

   Interest      89  

Section 2.08

   Fees      90  

Section 2.09

   Computation of Interest and Fees      91  

Section 2.10

   Evidence of Indebtedness      91  

Section 2.11

   Payments Generally      92  

Section 2.12

   Sharing of Payments, Etc.      93  

Section 2.13

   Incremental Borrowings      94  

Section 2.14

   Refinancing Amendments      97  

Section 2.15

   Extensions of Loans      97  

Section 2.16

   Defaulting Lenders      99  

Section 2.17

   Judgment Currency      100   ARTICLE III.

 

TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

 

Section 3.01

   Taxes      100  

Section 3.02

   Illegality      105  

Section 3.03

   Inability to Determine Rates      106  

Section 3.04

   Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurocurrency
Rate Loans      106  



--------------------------------------------------------------------------------

Section 3.05

   Funding Losses      108  

Section 3.06

   Matters Applicable to All Requests for Compensation      108  

Section 3.07

   Replacement of Lenders Under Certain Circumstances      109  

Section 3.08

   Survival      110   ARTICLE IV.

 

CONDITIONS PRECEDENT TO BORROWINGS

 

Section 4.01

   Conditions to Initial Borrowing      110   ARTICLE V.

 

REPRESENTATIONS AND WARRANTIES

 

Section 5.01

   Existence, Qualification and Power; Compliance with Laws      113  

Section 5.02

   Authorization; No Contravention      114  

Section 5.03

   Governmental Authorization      114  

Section 5.04

   Binding Effect      115  

Section 5.05

   Financial Statements; No Material Adverse Effect      115  

Section 5.06

   Litigation      115  

Section 5.07

   Labor Matters      115  

Section 5.08

   Ownership of Property; Liens      115  

Section 5.09

   Environmental Matters      116  

Section 5.10

   Taxes      116  

Section 5.11

   ERISA Compliance      116  

Section 5.12

   Subsidiaries      117  

Section 5.13

   Margin Regulations; Investment Company Act      117  

Section 5.14

   Disclosure      117  

Section 5.15

   Intellectual Property; Licenses, Etc.      117  

Section 5.16

   Solvency      118  

Section 5.17

   USA PATRIOT Act, FCPA and OFAC      118  

Section 5.18

   Collateral Documents      118  

Section 5.19

   Use of Proceeds      118   ARTICLE VI.

 

AFFIRMATIVE COVENANTS

 

Section 6.01

   Financial Statements      119  

Section 6.02

   Certificates; Other Information      120  

Section 6.03

   Notices      122  

Section 6.04

   Payment of Certain Taxes      122  

Section 6.05

   Preservation of Existence, Etc.      122  

Section 6.06

   Maintenance of Properties      122  

Section 6.07

   Maintenance of Insurance      123  

Section 6.08

   Compliance with Laws      123  

Section 6.09

   Books and Records      124  

Section 6.10

   Inspection Rights      124  

Section 6.11

   Covenant to Guarantee Obligations and Give Security      124  

Section 6.12

   Further Assurances      125  

Section 6.13

   Designation of Subsidiaries      126  

Section 6.14

   Maintenance of Ratings      127  



--------------------------------------------------------------------------------

Section 6.15

   Post-Closing Matters      127  

Section 6.16

   Use of Proceeds      127  

Section 6.17

   Change in Nature of Business      127   ARTICLE VII.

 

NEGATIVE COVENANTS

 

Section 7.01

   Liens      127  

Section 7.02

   Investments      132  

Section 7.03

   Indebtedness      136  

Section 7.04

   Fundamental Changes      140  

Section 7.05

   Dispositions      142  

Section 7.06

   Restricted Payments      145  

Section 7.07

   Transactions with Affiliates      149  

Section 7.08

   Negative Pledge      151  

Section 7.09

   Junior Debt Prepayments; Amendments to Junior Financing Documents      152  

Section 7.10

   Passive Holding Company      154   ARTICLE VIII.

 

EVENTS OF DEFAULT AND REMEDIES

 

Section 8.01

   Events of Default      156  

Section 8.02

   Remedies upon Event of Default      158  

Section 8.03

   Application of Funds      159  

ARTICLE IX.

 

ADMINISTRATIVE AGENT AND OTHER AGENTS

 

Section 9.01

   Appointment and Authority of the Administrative Agent      160  

Section 9.02

   Rights as a Lender      161  

Section 9.03

   Exculpatory Provisions      161  

Section 9.04

   Reliance by the Agents      163  

Section 9.05

   Delegation of Duties      163  

Section 9.06

   Non-Reliance on Agents and Other Lenders; Disclosure of Information by Agents
     164  

Section 9.07

   Indemnification of Agents      165  

Section 9.08

   No Other Duties; Other Agents, Lead Arranger, Managers, Etc.      165  

Section 9.09

   Resignation of Administrative Agent or Collateral Agent      166  

Section 9.10

   Administrative Agent May File Proofs of Claim; Credit Bidding      166  

Section 9.11

   Collateral and Guaranty Matters      168  

Section 9.12

   Appointment of Supplemental Administrative Agents      171  

Section 9.13

   Intercreditor Agreements      172  

Section 9.14

   Cash Management Agreements and Secured Hedge Agreements      173  

Section 9.15

   Withholding Taxes      173  

Section 9.16

   Certain ERISA Matters      173  

ARTICLE X.

 

MISCELLANEOUS

 

Section 10.01

   Amendments, Waivers, Etc.      174  

Section 10.02

   Notices and Other Communications; Facsimile Copies      178  

Section 10.03

   No Waiver; Cumulative Remedies      181  



--------------------------------------------------------------------------------

Section 10.04

   Attorney Costs and Expenses      181  

Section 10.05

   Indemnification by the Borrower      182  

Section 10.06

   Marshaling; Payments Set Aside      183  

Section 10.07

   Successors and Assigns      184  

Section 10.08

   Confidentiality      191  

Section 10.09

   Set-off      193  

Section 10.10

   Interest Rate Limitation      193  

Section 10.11

   Counterparts; Integration; Effectiveness      194  

Section 10.12

   Electronic Execution of Assignments and Certain Other Documents      194  

Section 10.13

   Survival      194  

Section 10.14

   Severability      195  

Section 10.15

   GOVERNING LAW      195  

Section 10.16

   WAIVER OF RIGHT TO TRIAL BY JURY      196  

Section 10.17

   Limitation of Liability      197  

Section 10.18

   Use of Name, Logo, Etc.      197  

Section 10.19

   USA PATRIOT Act Notice      197  

Section 10.20

   Service of Process      197  

Section 10.21

   No Advisory or Fiduciary Responsibility      197  

Section 10.22

   Binding Effect      198  

Section 10.23

   Obligations Several; Independent Nature of Lender’s Rights      198  

Section 10.24

   Headings      198  

Section 10.25

   Acknowledgement and Consent to Bail-In of Affected Financial Institutions   
  198  

Section 10.26

   Acknowledgment Regarding Any Supported QFCs      199  

Section 10.27

   Disqualified Lenders and Net Short Positions      199  



--------------------------------------------------------------------------------

SCHEDULES

 

2.01    Commitments 5.06    Litigation 5.07    Labor Matters 5.11(a)    ERISA
Compliance 5.11(b)    ERISA Compliance 5.12    Subsidiaries 6.15    Post-Closing
Matters 10.02    Administrative Agent’s Office, Certain Addresses for Notices

EXHIBITS

Form of

 

A-1    Committed Loan Notice

A-2

   Conversion/Continuation Notice

B-1

   Term Loan Note

C

   Compliance Certificate

D-1

   Assignment and Assumption

D-2

   Affiliate Assignment Notice

E

   Guaranty

F

   Security Agreement

G

   Non-Bank Certificate

H

   Global Intercompany Note

I

   Solvency Certificate

J

   Prepayment Notice

K

   Junior Lien Intercreditor Agreement

L

   Auction Procedures



--------------------------------------------------------------------------------

FIRST LIEN CREDIT AGREEMENT

This FIRST LIEN CREDIT AGREEMENT is entered into as of October 28, 2020, by and
among Advantage Sales & Marketing Inc., a Delaware corporation (the “Borrower”),
Karman Intermediate Corp., a Delaware corporation (“Holdings”), BANK OF AMERICA,
N.A., as administrative agent under the Loan Documents (in such capacity,
including any successor thereto, the “Administrative Agent”), BANK OF AMERICA,
N.A., as collateral agent under the Loan Documents (in such capacity, including
any successor thereto, the “Collateral Agent”), BOFA SECURITIES, INC. (“BofA
Securities”), MORGAN STANLEY SENIOR FUNDING, INC. (“MSSF”), DEUTSCHE BANK
SECURITIES INC. (“DBSI”) and ASOP LOANCO, L.P. (“Apollo”), as joint lead
arrangers and joint bookrunners (the “Lead Arrangers”), and each lender from
time to time party hereto (collectively, the “Lenders” and, individually, a
“Lender”). Capitalized terms used herein are defined as set forth in
Section 1.01.

PRELIMINARY STATEMENTS

Pursuant to the Acquisition Agreement (as this and other capitalized terms used
in these preliminary statements are defined in Section 1.01 below), the Buyer
will, directly or indirectly, acquire Advantage Solutions Inc., a Delaware
corporation, of which the Borrower (together with Advantage Solutions Inc. and
its subsidiaries, the “Acquired Business”) is an indirect wholly-owned
subsidiary (the “Acquisition”).

The Borrower has requested that substantially simultaneously with the
consummation of the Acquisition and upon satisfaction (or waiver) of the
conditions precedent set forth in Article IV, the Lenders extend credit to the
Borrower in the form of Initial Term Loans in an aggregate principal amount of
$1,325,000,000 pursuant to the terms of this Agreement.

On the Closing Date, the Borrower intends to enter into the ABL Credit Agreement
pursuant to which it will obtain commitments in an aggregate principal amount of
$400,000,000.

On the Closing Date, the Borrower, as “issuer”, will enter into the Senior
Secured Notes Indenture pursuant to which the Borrower will issue the Senior
Secured Notes in an initial aggregate principal amount of $775,000,000.

On or prior to the Closing Date, the SPAC, the Sponsors, Company Persons and
other equity investors will, directly or indirectly make the Equity
Contribution.

On the Closing Date, the Borrower will repay (or cause to be repaid) all
outstanding Indebtedness (the “Existing Indebtedness”) under, terminate any
commitments under, and cause to be released any contractual Liens securing
obligations under the Existing Indebtedness Documents (such repayment,
termination and release, collectively, the “Closing Date Refinancing”).

The proceeds of the Initial Term Loans, together with the proceeds of the Senior
Secured Notes, borrowings under the ABL Credit Agreement permitted thereunder on
the Closing Date, the Equity Contribution and cash on hand at the Borrower and
its Subsidiaries will be used to finance the Transactions, for working capital
purposes and to finance transactions not prohibited by this Agreement.

The applicable Lenders have indicated their willingness to make Loans on the
terms and subject to the conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:



--------------------------------------------------------------------------------

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

Section 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings set forth below:

“ABL Credit Agreement” means that certain credit agreement, dated as of the
Closing Date, by and among the Borrower, the lenders party thereto, Bank of
America, N.A., as administrative agent, Bank of America, N.A., as collateral
agent, and the other parties thereto, as the same may be amended, restated,
modified, supplemented, extended, renewed, refunded, replaced or refinanced from
time to time in one or more agreements (in each case with the same or new
lenders, institutional investors or agents), including any agreement extending
the maturity thereof or otherwise restructuring all or any portion of the
Indebtedness thereunder or increasing the amount loaned or issued thereunder or
altering the maturity thereof.

“ABL Credit Facility” means the senior secured asset-based revolving loan
facility and any term loan facilities made pursuant to the ABL Credit Agreement.

“ABL Loan Documents” means the ABL Credit Agreement and the other “Loan
Documents” as defined in the ABL Credit Agreement, as each such document may be
amended, restated, supplemented and/or otherwise modified.

“ABL Obligations” means the “Obligations” as defined in the ABL Credit
Agreement.

“ABL Priority Collateral” means the “ABL Collateral” as defined in the Closing
Date ABL Intercreditor Agreement.

“Acquired Business” has the meaning specified in the preliminary statements to
this Agreement.

“Acquisition Agreement” means the Agreement and Plan of Merger dated as of
September 7, 2020, among CP II Merger Sub Inc., a Delaware corporation, Conyers
Park II Acquisition Corp., a Delaware corporation, Advantage Solutions Inc., a
Delaware corporation, and Karman Topco L.P., a Delaware limited partnership, as
amended, restated, modified or supplemented from time to time in accordance with
the terms of the Commitment Letter.

“Acquisition Agreement Representations” means such of the representations and
warranties made by the Acquired Business with respect to the Acquired Business
in the Acquisition Agreement to the extent a breach of such representations and
warranties is material to the interests of the Lenders (in their capacities as
such).

“Acquisition Transaction” means the purchase or other acquisition (in one
transaction or a series of transactions, including by merger, amalgamation or
otherwise) by the Borrower or any Restricted Subsidiary of all or substantially
all the property, assets or business of another Person, or assets constituting a
business unit, line of business or division of, any Person, or of a majority of
the outstanding Equity Interests of any Person (including any Investment which
serves to increase the Borrower’s or any Restricted Subsidiary’s respective
equity ownership in any Joint Venture or other Person to an amount in excess (or
further in excess) of the majority of the outstanding Equity Interests of such
Joint Venture or other Person).

“Additional Lender” means, at any time, any bank, other financial institution or
institutional investor that, in any case, is not an existing Lender and that
agrees to provide any portion of any,

 

-2-



--------------------------------------------------------------------------------

(a) Incremental Loan in accordance with Section 2.13; or

(b) Credit Agreement Refinancing Indebtedness pursuant to a Refinancing
Amendment in accordance with Section 2.14;

provided that each Additional Lender (other than any Person that is a Lender, an
Affiliate or branch of a Lender or an Approved Fund of a Lender at such time)
shall be subject to the approval of the Administrative Agent (such approval not
to be unreasonably withheld, conditioned or delayed), in each case to the extent
any such consent would be required from the Administrative Agent under
Section 10.07(b)(iii)(B), for an assignment of Loans to such Additional Lender.

“Adjusted Eurocurrency Rate” means, with respect to any Borrowing of
Eurocurrency Rate Loans for any Interest Period, an interest rate per annum
equal to, (x) with respect to Eurocurrency Rate Loans denominated in Dollars,
the Eurocurrency Rate based on clause (a) of the definition of “Eurocurrency
Rate” for such Interest Period multiplied by the Statutory Reserve Rate, and
(y) with respect to Eurocurrency Rate Loans denominated in an Alternative
Currency, the Eurocurrency Rate based on clause (c) of the definition of
“Eurocurrency Rate” for such Interest Period; provided that, notwithstanding the
foregoing, the “Adjusted Eurocurrency Rate” shall in no event be less than 0.75%
per annum with respect to (a) Initial Term Loans made to the Borrower pursuant
to Section 2.01(a) and (b) all other Term Loans unless an alternate Eurocurrency
Rate floor is specifically noted in the documentation with respect to such other
Term Loans or such documentation with respect to such other Term Loans
specifically provides that there shall be no Eurocurrency Rate floor. The
Adjusted Eurocurrency Rate with respect to Eurocurrency Rate Loans denominated
in Dollars will be adjusted automatically as to all Borrowings of Eurocurrency
Rate Loans then outstanding as of the effective date of any change in the
Statutory Reserve Rate.

“Administrative Agent” has the meaning specified in the introductory paragraph
to this Agreement.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Financial Institution” means (a) any EEA Financial Institution, or
(b) any UK Financial Institution.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlled” has the meaning
correlative thereto. For the avoidance of doubt, none of the Lead Arrangers, the
Agents, or their respective lending affiliates shall be deemed to be an
Affiliate of the Loan Parties or any of the Restricted Subsidiaries.

“Affiliated Debt Fund” means,

(a) any Affiliate of a Sponsor that is a bona fide bank, debt fund, distressed
asset fund, hedge fund, mutual fund, insurance company, financial institution or
an investment vehicle that is

 

-3-



--------------------------------------------------------------------------------

engaged in the business of investing in, acquiring or trading commercial loans,
bonds and similar extensions of credit in the ordinary course of business, and
either,

(i) information barriers are in place restricting the sharing of information
between it and such Sponsor, or

(ii) its managers have fiduciary duties to the investors in such fund that are
independent of their fiduciary duties to investors in such Sponsor, and

(b) any investment fund or account of a Permitted Investor managed by third
parties (including by way of a managed account, a fund or an index fund in which
a Permitted Investor has invested) that is not organized or used primarily for
the purpose of making equity investments.

“Affiliated Lender” means, at any time, any Lender that is either a Sponsor or
an Affiliate of a Sponsor (including other Affiliates of the Borrower), at such
time, excluding in any case, (a) Holdings, (b) the Borrower, (c) any Subsidiary
of Holdings and (d) any natural person.

“Affiliated Lender Term Loan Cap” has the meaning specified in
Section 10.07(h)(iii).

“Agent Parties” has the meaning specified in Section 10.02(e).

“Agent-Related Persons” means the Agents, together with their respective
Affiliates and branches, and the officers, directors, shareholders, employees,
agents, attorney-in-fact, partners, trustees, advisors and other representatives
of such Persons and of such Persons’ Affiliates and branches.

“Agents” means, collectively, the Administrative Agent, the Collateral Agent,
the Supplemental Administrative Agents (if any), the Joint Bookrunners and the
Lead Arrangers.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means this First Lien Credit Agreement, as amended, restated,
amended and restated, modified or supplemented from time to time in accordance
with the terms hereof.

“Agreement Currency” has the meaning specified in Section 2.17(b).

“AHYDO Catch Up Payment” has the meaning specified in Section 7.09(a)(viii).

“All-In Yield” means, as to any Indebtedness or Loans of any Class, the yield
thereof, whether in the form of interest rate, margin, OID, upfront fees, a
Eurocurrency Rate floor or Base Rate floor to the extent greater than the
highest Eurocurrency Rate floor or Base Rate floor applicable to the Loans (with
such increased amount being equated to interest margins for purposes of
determining any increase to the Applicable Rate); provided that (a) OID and
upfront fees shall be equated to interest rate assuming a 4-year life to
maturity (or, if less, the stated life to maturity at the time of its incurrence
of the applicable Indebtedness) and (b) ”All-In Yield” shall not include any
arrangement fees, structuring fees, underwriting fees, commitment fees,
amendment fees, ticking fees, prepayment fees or premiums, interest paid in
kind, or any other fees similar to the foregoing (regardless of how such fees
are computed or to whom paid).

“Alternative Currencies” means Euros and, in the case of any Incremental
Facility or Refinancing Loans, any currency agreed to by the Administrative
Agent, the Borrower and each Lender providing such Incremental Facility or
Refinancing Loans; provided that, in each case, each such other currency is a
lawful

 

-4-



--------------------------------------------------------------------------------

currency that is readily available, freely transferable and not restricted and
able to be converted into Dollars in the London interbank deposit market.

“Annual Financial Statements” means the audited consolidated balance sheets of
Advantage Solutions Inc. as of December 31, 2019, and the related consolidated
statements of operations, changes in stockholders’ equity and cash flows for the
Borrower for the fiscal year then ended.

“Apollo” has the meaning assigned to such term in the preliminary statements to
this Agreement.

“Applicable Creditor” has the meaning specified in Section 2.17(b).

“Applicable Decimal Place” has the meaning specified in Section 1.04.

“Applicable Indebtedness” has the meaning specified in the definition of
“Weighted Average Life to Maturity.”

“Applicable Rate” means:

(a) with respect to Initial Term Loans, a percentage per annum equal to (i) for
Eurocurrency Rate Loans, 5.250% and (ii) for Base Rate Loans, 4.250%; and

(b) with respect any Term Loans (other than Initial Term Loans) or other
Incremental Loans, as specified in the applicable Incremental Amendment,
Extension Amendment or Refinancing Amendment.

“Appropriate Lender” means, at any time, with respect to Loans of any Class, the
Lenders of such Class.

“Approved Fund” means, with respect to any Lender, any Fund that is
administered, advised or managed by (a) such Lender, (b) an Affiliate or branch
of such Lender or (c) an entity or an Affiliate of an entity that administers,
advises or manages such Lender.

“Asset Sale Prepayment Percentage” means,

(a) 100%, if the Borrower’s First Lien Net Leverage Ratio at the end of the
immediately preceding fiscal year equals or exceeds the Closing Date First Lien
Net Leverage Ratio less 0.50 to 1.00;

(b) 50%, if such First Lien Net Leverage Ratio is less than the Closing Date
First Lien Net Leverage Ratio less 0.50 to 1.00, but equals or exceeds the
Closing Date First Lien Net Leverage Ratio less 1.00 to 1.00; and

(c) 0%, if such First Lien Net Leverage Ratio is less than the Closing Date
First Lien Net Leverage Ratio less 1.00 to 1.00.

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit D-1 or any other form approved by the Administrative Agent.

“Attorney Costs” means all reasonable and documented in reasonable detail fees,
expenses, charges and disbursements of any law firm or other external legal
counsel.

 

-5-



--------------------------------------------------------------------------------

“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.

“Auction Agent” means (a) the Administrative Agent or (b) any other financial
institution or advisor employed by the Borrower (whether or not an Affiliate or
branch of the Administrative Agent) to act as an arranger in connection with any
auction in accordance with the auction procedures set forth on Exhibit L;
provided that the Borrower shall not designate the Administrative Agent as the
Auction Agent without the written consent of the Administrative Agent (it being
understood that the Administrative Agent shall be under no obligation to agree
to act as the Auction Agent); provided further neither the Borrower nor any of
its Affiliates may act as the Auction Agent.

“Available Amount” means, as of any date of determination (such date, the
“Reference Date”, with respect to the applicable Available Amount Reference
Period, a cumulative amount equal to the sum of, without duplication:

(a) the greater of (i) 25.00% of Closing Date EBITDA and (ii) 25.00% of TTM
Consolidated Adjusted EBITDA as of the applicable date of determination; plus

(b) an amount equal to 50% of cumulative Consolidated Net Income for such
Available Amount Reference Period; provided that when measuring such amount
(i) Consolidated Net Income will be deemed not to be less than zero in any
fiscal year and (ii) Consolidated Net Income for any fiscal quarter or year will
be deemed to be zero until the financial statements required to be delivered
pursuant to Section 6.01(a) or (b) for such fiscal quarter, and the related
Compliance Certificate required to be delivered pursuant to Section 6.02(a) for
such fiscal quarter or year, have been received by the Administrative Agent;
provided that, with respect to any Restricted Payment or Junior Debt Repayment
utilizing the Available Amount under this clause (b), the Total Net Leverage
Ratio (after giving Pro Forma Effect to the incurrence of such Restricted
Payment or Junior Debt Repayment) for the most recently ended Test Period shall
be less than or equal to the Closing Date Total Net Leverage Ratio; plus

(c) Permitted Equity Issuances, during the period from and including the
Business Day immediately following the Closing Date through and including the
Reference Date and, to the extent Not Otherwise Applied; plus

(d) to the extent not reflected as a return of capital with respect to such
Investment for purposes of determining the amount of such Investment pursuant to
Section 7.02, the aggregate amount of all cash dividends and other cash
distributions received by the Borrower or any Restricted Subsidiary from any
Minority Investments or Unrestricted Subsidiaries during the period from and
including the Business Day immediately following the Closing Date through and
including the Reference Date; plus

(e) to the extent not reflected as a return of capital with respect to such
Investment for purposes of determining the amount of such Investment pursuant to
Section 7.02, the Investments of the Borrower and its Restricted Subsidiaries in
any Unrestricted Subsidiary that has been re-designated as a Restricted
Subsidiary or that has been merged, amalgamated or consolidated with or into the
Borrower or any of its Restricted Subsidiaries (up to the lesser of (i) the fair
market value of such Investments of the Borrower and its Restricted Subsidiaries
in such Unrestricted Subsidiary at the time of such re-designation or merger,
amalgamation or consolidation and (ii) the fair market value of such Investments
by the Borrower and its Restricted Subsidiaries in such Unrestricted Subsidiary
at the time they were made); plus

 

-6-



--------------------------------------------------------------------------------

(f) to the extent not reflected as a return of capital with respect to such
Investment for purposes of determining the amount of such Investment or required
to be applied to prepay Term Loans in accordance with Section 2.04(b)(ii), the
aggregate amount of all Net Cash Proceeds received by the Borrower or any
Restricted Subsidiary in connection with the Disposition of its ownership
interest in any Minority Investment or Unrestricted Subsidiary during the period
from and including the Business Day immediately following the Closing Date
through and including the Reference Date; plus

(g) to the extent (i) not reflected as a return of capital with respect to such
Investment for purposes of determining the amount of such Investment pursuant to
Section 7.02 and (ii) not in excess of the fair market value of such Investment
at the time it was made, the returns (including repayments of principal and
payments of interest), profits, distributions and similar amounts received in
cash or Cash Equivalents by the Borrower and its Restricted Subsidiaries on
Investments made by the Borrower or any Restricted Subsidiary in reliance on the
Available Amount; plus

(h) (i) any amount of mandatory prepayments of Term Loans required to be prepaid
pursuant to Section 2.04(b) that have been declined by Lenders and retained by
the Borrower in accordance with Section 2.04(b)(vi) and (ii) any amount of
mandatory prepayments of Pari Passu Lien Debt of the Borrower (and any Permitted
Refinancing of the foregoing), to the extent such amount was required to be
applied to offer to repurchase or otherwise prepay such Indebtedness and the
holders of such Pari Passu Lien Debt declined such repurchase or prepayment;
plus

(i) any amount of Net Cash Proceeds from Dispositions or Casualty Events not
required to be applied to a mandatory prepayment pursuant to Section 2.04(b)(ii)
as a result of an Asset Sale Prepayment Percentage that is less than 100%; minus

(j) the aggregate amount of any Investments made pursuant to
Section 7.02(hh)(i), any Restricted Payments made pursuant to
Section 7.06(o)(i) and any Junior Debt Repayment made pursuant to
Section 7.10(a)(x)during the period commencing on the Closing Date and ending on
the applicable date of determination (and, for purposes of this clause (j),
without taking account of the intended usage of the Available Amount on such
applicable date of determination in the contemplated transaction).

Notwithstanding anything to the contrary, to the extent any Excess Cash Flow is
not applied to make a prepayment pursuant to Section 2.04(b)(i) by virtue of the
application of Section 2.04(b)(v), such Excess Cash Flow shall not under any
circumstances increase the Available Amount.

“Available Amount Reference Period” means, with respect to any applicable date
of measurement of the Available Amount, the period commencing on (i) with
respect to the calculation of clause (b) of the definition of “Available
Amount”, the first day of the first full fiscal quarter in which the Closing
Date occurs and ending on the last day of the most recent fiscal quarter for
which internal financial statements are available and (ii) with respect to the
calculation of “Available Amount” (other than clause (b) of the definition
thereof) the day after the Closing Date through and including the date of
measurement.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, rule, regulation or
requirement for such EEA Member Country from time to time which

 

-7-



--------------------------------------------------------------------------------

is described in the EU Bail-In Legislation Schedule, and (b) with respect to the
United Kingdom, Part I of the United Kingdom Banking Act 2009 (as amended from
time to time) and any other law, regulation or rule applicable in the United
Kingdom relating to the resolution of unsound or failing banks, investment firms
or other financial institutions or their affiliates (other than through
liquidation, administration or other insolvency proceedings).

“Bankruptcy Code” shall mean Title 11 of the United States Code (11 U.S.C. §101,
et seq.), as amended from time to time.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 0.50%, (b) the rate of interest in effect for
such day as publicly announced from time to time by Bank of America as its
“prime rate”, and (c) the Adjusted Eurocurrency Rate for Loans denominated in
Dollars on such day for an Interest Period of one month plus 1.00% (or, if such
day is not a Business Day, the immediately preceding Business Day); provided
that, notwithstanding the foregoing, the “Base Rate” shall in no event be less
than 1.75% per annum. The “prime rate” is a rate set by Bank of America based
upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such prime rate announced by Bank of America shall take
effect at the opening of business on the day specified in the public
announcement of such change.

“Base Rate Loan” means a Loan denominated in Dollars that bears interest based
on the Base Rate.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Board of Directors” means, as to any Person, the board of directors, board of
managers or other governing body of such Person, or if such Person is owned or
managed by a single entity, the board of directors, board of managers or other
governing body of such entity, and the term “directors” means members of the
Board of Directors.

“BofA Securities” means BofA Securities, Inc.

“Borrower” means Advantage Sales & Marketing Inc., a Delaware corporation.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a borrowing consisting of Loans of the same Class and Type
made, converted or continued on the same date and, in the case of Eurocurrency
Rate Loans, having the same Interest Period.

 

-8-



--------------------------------------------------------------------------------

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the jurisdiction where the Administrative Agent’s Office is located
(which, as of the date of this Agreement, is New York, New York) and (i) if such
day relates to any interest rate settings as to a Eurocurrency Rate Loan
denominated in Dollars, any fundings, disbursements, settlements and payments in
respect of any such Eurocurrency Rate Loan, or any other dealings to be carried
out pursuant to this Agreement in respect of any such Eurocurrency Rate Loan,
means any such day on which dealings in deposits in Dollars are conducted by and
between banks in the London interbank eurodollar market and (ii) if such day
relates to any interest rate settings as to a Eurocurrency Rate Loan denominated
in Euros, any fundings, disbursements, settlements and payments in respect of
any such Eurocurrency Rate Loan, or any other dealings to be carried out
pursuant to this Agreement in respect of any such Eurocurrency Rate Loan, means
any such day that is also a TARGET Day.

“Buyer” means CP II Merger Sub, Inc., a Delaware corporation.

“Canadian Dollars” means the lawful currency of Canada.

“Canadian Loan Party” means each Loan Party organized under the laws of Canada
or any province or territory thereof.

“Canadian Pension Plan” means a “registered pension plan”, as such term is
defined in subsection 248(1) of the Canadian Tax Act, which is or was sponsored,
administered or contributed to, or required to be contributed to, by Holdings or
any of its subsidiaries for its employees or former employees in Canada.

“Canadian Pension Plan Event” means (a) a contribution or premium required to be
paid to or in respect of any Canadian Pension Plan not having not been paid in a
timely fashion in accordance with the terms thereof and all applicable law, or
any taxes, penalties or fees owing or exigible under any Canadian Pension Plan
beyond the date permitted for payment of same; (b) the winding-up or termination
of a Canadian Pension Plan or the occurrence of an event respecting any Canadian
Pension Plan which would entitle or could reasonably be expected to entitle any
Person to wind-up or terminate any Canadian Pension Plan, or which could
reasonably be expected to adversely affect the tax status thereof; or (c) the
occurrence of an improper withdrawal or transfer of assets from any Canadian
Pension Plan.

“Canadian Security Agreement” means, collectively, the First Lien Canadian
Security Agreement and each deed of hypothec executed by the applicable Loan
Parties, together with each Canadian Security Agreement Supplement executed and
delivered pursuant to Section 6.11.

“Canadian Security Agreement Supplement” has the meaning specified in the
Canadian Security Agreement.

“Canadian Subsidiary” means any Subsidiary that is organized under the Laws of
Canada or any province or territory thereof.

“Canadian Tax Act” means the Income Tax Act (Canada), and the regulations
promulgated thereunder.

“Capital Expenditures” means, for any period, the aggregate of all expenditures
(whether paid in cash or accrued as liabilities and including in all events all
amounts expended or capitalized under Capitalized Leases) by the Borrower and
the Restricted Subsidiaries during such period that, in conformity with GAAP,
are or are required to be included as capital expenditures on the consolidated
statement of cash flows of the Borrower and the Restricted Subsidiaries.

 

-9-



--------------------------------------------------------------------------------

“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a Capitalized Lease that
would at such time be required to be capitalized and reflected as a liability on
a balance sheet (excluding the footnotes thereto) prepared in accordance with
GAAP.

“Capitalized Leases” means all financing leases that have been or are required
to be, in accordance with GAAP as in effect on the Closing Date (including the
Borrower’s adoption of Accounting Standards Update (ASU) No. 2016-02, Leases
(Topic 842)), recorded as financing leases; provided that (i) for all purposes
hereunder the amount of obligations under any Capitalized Lease shall be the
amount thereof accounted for as a liability in accordance with GAAP as in effect
on the Closing Date (including the Borrower’s adoption of Accounting Standards
Update (ASU) No. 2016-02, Leases (Topic 842)) and (ii) in no event shall an
operating lease or a lease that would have been an operating lease prior to the
adoption of Accounting Standards Update (ASU) No. 2016-02, Leases (Topic 842))
be considered a Capitalized Lease.

“Captive Insurance Subsidiary” means any Subsidiary of the Borrower that is
subject to regulation as an insurance company (or any Subsidiary thereof).

“Cash Collateral Account” means an account held at, and subject to the sole
dominion and control of, the Collateral Agent.

“Cash Collateralize” means, in respect of an Obligation, to provide and pledge
(as a first priority perfected security interest) cash collateral in Dollars, at
a location and pursuant to documentation in form and substance satisfactory to
the Administrative Agent (and “Cash Collateralization” has a corresponding
meaning). “Cash Collateral” shall have a meaning correlative to the foregoing
and shall include the proceeds of such cash collateral and other credit support.

“Cash Equivalents” means any of the following types of Investments (including
for the avoidance of doubt, cash), to the extent owned by the Borrower or any
Restricted Subsidiary:

(a) Dollars, Canadian Dollars and each Alternative Currency;

(b) local currencies held by the Borrower or any Restricted Subsidiary from time
to time in the ordinary course of business and not for speculation;

(c) readily marketable direct obligations issued or directly and fully and
unconditionally guaranteed or insured by the United States government or any
agency or instrumentality thereof the securities of which are unconditionally
guaranteed as a full faith and credit obligation of such government with
maturities of 12 months or less from the date of acquisition;

(d) certificates of deposit, time deposits and eurodollar time deposits with
maturities of one year or less from the date of acquisition, demand deposits,
bankers’ acceptances with maturities not exceeding one year and overnight bank
deposits, in each case with any domestic or foreign commercial bank having
capital and surplus of not less than $500,000,000 (or the foreign currency
equivalent thereof as of the date of such investment);

(e) repurchase obligations for underlying securities of the types described in
clauses ((c)) and ((d)) above or clause (h) below entered into with any
financial institution meeting the qualifications specified in clause ((d))
above;

 

-10-



--------------------------------------------------------------------------------

(f) commercial paper rated at least P-2 by Moody’s or at least A-2 by S&P (or,
if at any time neither Moody’s nor S&P shall be rating such obligations, an
equivalent rating from another nationally recognized statistical rating agency)
and in each case maturing within 12 months after the date of creation thereof;

(g) marketable short-term money market and similar highly liquid funds having a
rating of at least P-2 or A-2 from Moody’s or S&P, respectively (or, if at any
time neither Moody’s nor S&P shall be rating such obligations, an equivalent
rating from another nationally recognized statistical rating agency);

(h) readily marketable direct obligations issued by any state, commonwealth or
territory of the United States, or any political subdivision or taxing authority
thereof, in each case having an Investment Grade Rating from either Moody’s or
S&P (or, if at any time neither Moody’s nor S&P shall be rating such
obligations, an equivalent rating from another nationally recognized statistical
rating agency) with maturities of 12 months or less from the date of
acquisition;

(i) Investments with average maturities of 12 months or less from the date of
acquisition in money market funds rated AAA- (or the equivalent thereof) or
better by S&P or Aaa3 (or the equivalent thereof) or better by Moody’s (or, if
at any time neither Moody’s nor S&P shall be rating such obligations, an
equivalent rating from another nationally recognized statistical rating agency);

(j) investment funds investing substantially all of their assets in securities
of the types described in clauses ((a)) through ((i)) above; and

(k) solely with respect to any Captive Insurance Subsidiary, any investment that
a Captive Insurance Subsidiary is not prohibited to make in accordance with
applicable law.

In the case of Investments by any Foreign Subsidiary that is a Restricted
Subsidiary or Investments made in a jurisdiction outside the United States of
America, Cash Equivalents shall also include (i) investments of the type and
maturity described in clauses ((a)) through ((k)) above in foreign obligors,
which Investments or obligors (or the parents of such obligors) have ratings
described in such clauses or equivalent ratings from comparable foreign rating
agencies and (ii) other short-term investments in accordance with normal
investment practices for cash management in investments analogous to the
foregoing investments in clauses ((a)) through ((k)) above and in this
paragraph. Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than those set forth in clause ((a)) or ((b))
above; provided that such amounts, except amounts used to pay obligations of the
Borrower or any Restricted Subsidiary denominated in any currency other than
Dollars or an Alternative Currency in the ordinary course of business, are
converted into Dollars or an Alternative Currency as promptly as practicable and
in any event within ten Business Days following the receipt of such amounts.

“Cash Management Bank” means (i) any Person that is a Lender or Agent or an
Affiliate or branch of a Lender or Agent (a) on the Closing Date (with respect
to any Cash Management Services entered into prior to the Closing Date), (b) at
the time it initially provides any Cash Management Services to the Borrower or
any Restricted Subsidiary, or (c) at the time that the Person to whom the Cash
Management Services are provided is merged or amalgamated with the Borrower or
becomes or is merged or amalgamated with a Restricted Subsidiary (with respect
to any Cash Management Services entered into prior to the date of such merger or
amalgamation or such Person becoming a Restricted Subsidiary), in each case
whether or not such Person subsequently ceases to be a Lender or Agent or an
Affiliate or branch of a Lender or Agent or (ii) any other Person designated by
the Borrower to the Administrative Agent in writing and so long as such Person
(a) agrees to appoint the Administrative Agent as its agent under the applicable

 

-11-



--------------------------------------------------------------------------------

Loan Documents and (b) agrees to be bound by the provisions of the applicable
Loan Documents as a Cash Management Bank.

“Cash Management Obligations” means obligations owed by the Borrower or any
Restricted Subsidiary to any Cash Management Bank in respect of or in connection
with any Cash Management Services and designated by the Cash Management Bank and
the Borrower in writing to the Administrative Agent as “Cash Management
Obligations” (but only if such Cash Management Services have not been designated
as “Cash Management Obligations” under the ABL Credit Agreement).

“Cash Management Services” means any agreement or arrangement to provide cash
management services, including treasury, depository, overdraft, credit card
processing, credit or debit card, purchase card, electronic funds transfer and
other cash management arrangements.

“Casualty Event” means any event that gives rise to the receipt by a Loan Party
of any property or casualty insurance proceeds or any condemnation or
expropriation awards, in each case, in respect of any equipment, fixed assets or
real property (including any improvements thereon) to replace or repair such
equipment, fixed assets or real property.

“CFC” means a “controlled foreign corporation” within the meaning of
Section 957(a) of the Code.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following:

(a) the adoption or taking effect of any law, rule, regulation or treaty
(excluding the taking effect after the date of this Agreement of a law, rule,
regulation or treaty adopted prior to the date of this Agreement);

(b) any change in any law, rule, regulation or treaty or in the administration,
interpretation or application thereof by any Governmental Authority; or

(c) the making or issuance of any request, guideline or directive (whether or
not having the force of law) by any Governmental Authority.

It is understood and agreed that (i) the Dodd-Frank Wall Street Reform and
Consumer Protection Act (Pub. L. 111-203, H.R. 4173), all Laws relating thereto,
all interpretations and applications thereof and any compliance by a Lender with
any and all requests, rules, guidelines, requirements and directives thereunder
or issued in connection therewith or in implementation thereof or relating
thereto and (ii) all requests, rules, guidelines, requirements or directives
issued by any United States or foreign regulatory authority in connection with
the implementation of the recommendations of the Bank for International
Settlements or the Basel Committee on Banking Regulations and Supervisory
Practices (or any successor or similar authority) in each case pursuant to Basel
III, shall, for the purposes of this Agreement, be deemed to be adopted
subsequent to the date hereof and a Change in Law regardless of the date
enacted, adopted, issued, promulgated or implemented.

“Change of Control” means the earliest to occur of:

(a) any Person (other than a Permitted Holder) or Persons (other than one or
more Permitted Holders) constituting a “group” (as such term is used in
Section 13(d) and Section 14(d) of the Exchange Act, but excluding any employee
benefit plan of such Person and its Subsidiaries, and any Person acting in its
capacity as trustee, agent or other fiduciary or administrator of any such
plan), becoming the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5
under such Act), directly or indirectly, of Equity Interests representing more
than forty percent (40%) of the

 

-12-



--------------------------------------------------------------------------------

aggregate ordinary voting power represented by the then issued and outstanding
Equity Interests of Holdings (or Successor Holdings, if applicable) and the
percentage of aggregate ordinary voting power so held is greater than the
percentage of the aggregate ordinary voting power represented by the Equity
Interests of Holdings (or Successor Holdings, if applicable) beneficially owned
(as defined in Rules 13d-3 and 13d-5 under the Exchange Act), directly or
indirectly, in the aggregate by the Permitted Holders, unless the Permitted
Holders have, at such time, the right or the ability by voting power, contract
or otherwise to elect or designate for election 50% or more of the Board of
Directors of either (1) Holdings (or Successor Holdings, if applicable) or (2) a
Parent Entity;

(b) the Borrower ceasing to be a direct wholly owned Subsidiary of Holdings (or
Successor Holdings, if applicable); and

(c) a Change of Control or similar event occurring under the Senior Secured
Notes Indenture or the ABL Credit Agreement.

“Class” when used in reference to,

(a) any Loan or Borrowing, refers to whether such Loan, or the Loans comprising
such Borrowing, are Initial Term Loans, Incremental Term Loans, Refinancing Term
Loans, or Extended Term Loans;

(b) any Commitment, refers to whether such Commitment is (i) a Commitment in
respect of Initial Term Loans, (ii) a Refinancing Term Commitment (and, in the
case of a Refinancing Term Commitment, the Class of Loans to which such
commitment relates), or (iii) a Commitment in respect of a Class of Loans to be
made pursuant to an Incremental Amendment or an Extension Amendment; and

(c) any Lender, refers to whether such Lender has a Loan or Commitment with
respect to a particular Class of Loans or Commitments.

Refinancing Term Commitments, Refinancing Term Loans, Incremental Term Loans and
Extended Term Loans that have different terms and conditions shall be construed
to be in different Classes.

“Closing Date” means the first date on which all of the conditions precedent in
Section 4.01 are satisfied or waived in accordance with Section 10.01 and the
Initial Term Loans are made to the Borrower pursuant to the first sentence of
Section 2.01(a).

“Closing Date ABL Intercreditor Agreement” means the Intercreditor Agreement,
dated as of the Closing Date, by and among the Collateral Agent, each Debt
Representative under the Senior Secured Notes Indenture and the ABL Credit
Agreement, and each additional representative from time to time party thereto,
as acknowledged by the Loan Parties, as amended, restated, supplemented or
otherwise modified from time to time in accordance with the terms thereof.

“Closing Date EBITDA” means $542,000,000.

“Closing Date Equal Priority Intercreditor Agreement” means the Pari Passu
Intercreditor Agreement, dated as of the Closing Date, by and among the
Collateral Agent, each Debt Representative under the Senior Secured Notes
Indenture, and each additional representative from time to time party thereto,
as acknowledged by the Loan Parties, as amended, restated, supplemented or
otherwise modified from time to time in accordance with the terms thereof.

 

-13-



--------------------------------------------------------------------------------

“Closing Date First Lien Net Leverage Ratio” means 4.00 to 1.00.

“Closing Date Refinancing” has the meaning specified in the preliminary
statements to this Agreement.

“Closing Date Secured Net Leverage Ratio” means 4.00 to 1.00.

“Closing Date Total Net Leverage Ratio” means 4.00 to 1.00.

“Closing Fee” has the meaning specified in Section 2.08(b).

“Co-Borrower” has the meaning specified in Section 1.10.

“Co-Borrower Effective Date” has the meaning specified in Section 1.10.

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” means all the “Collateral” (or equivalent term, including
“hypothecated property”) as defined in any Collateral Document and all other
property that is subject or purported to be subject to any Lien in favor of the
Collateral Agent for the benefit of the Secured Parties pursuant to any
Collateral Document, but in any event excluding all Excluded Assets.

“Collateral Agent” has the meaning specified in the introductory paragraph to
this Agreement.

“Collateral Documents” means, collectively, the Security Agreement, the Canadian
Security Agreement, the Intellectual Property Security Agreements, Canadian
Security Agreement Supplements, the Security Agreement Supplements, security
agreements, or other similar agreements delivered to the Agents and the Lenders
pursuant to Sections 4.01(a), 6.11, 6.12 or 6.15, and each of the other
agreements, instruments or documents that creates or purports to create a Lien
in favor of the Collateral Agent for the benefit of the Secured Parties.

“Commitments” means the Term Loan Commitments.

“Committed Loan Notice” means a notice of a Borrowing pursuant to Article II,
which, if in writing, shall be substantially in the form of Exhibit A-1 or such
other form as may be approved by the Administrative Agent (including any form on
an electronic platform or electronic transmission system as shall be approved by
the Administrative Agent)

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Company Person” means any future, current or former officer, director, manager,
member, member of management, employee, consultant or independent contractor of
the Borrower, any Subsidiary, Holdings or any Parent Entity.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Adjusted EBITDA” means, with respect to any Person for any Test
Period, the Consolidated Net Income of such Person for such Test Period:

 

-14-



--------------------------------------------------------------------------------

(a) increased, without duplication, by the following items (solely to the extent
deducted (and not excluded) in calculating Consolidated Net Income, other than
in respect of the proviso in clause (i) below and clauses (ii)(B), (xi), (xix)
and (xx) below) of such Person and its Restricted Subsidiaries for such Test
Period determined on a consolidated basis in accordance with GAAP:

(i) interest expense, including (A) imputed interest on Capitalized Lease
Obligations and Attributable Indebtedness (which, in each case, will be deemed
to accrue at the interest rate reasonably determined by a Responsible Officer of
the Borrower to be the rate of interest implicit in such Capitalized Lease
Obligations or Attributable Indebtedness), (B) commissions, discounts and other
fees, charges and expenses owed with respect to letters of credit, bankers’
acceptance financing, surety and performance bonds and receivables financings,
(C) amortization and write-offs of deferred financing fees, debt issuance costs,
debt discounts, commissions, fees, premium and other expenses, as well as
expensing of bridge, commitment or financing fees, (D) payments made in respect
of hedging obligations or other derivative instruments entered into for the
purpose of hedging interest rate risk, (E) cash contributions to any employee
stock ownership plan or similar trust to the extent such contributions are used
by such plan or trust to pay interest or fees to any Person (other than such
Person or a wholly-owned Restricted Subsidiary) in connection with Indebtedness
incurred by such plan or trust, (F) all interest paid or payable with respect to
discontinued operations, (G) the interest portion of any deferred payment
obligations, and (H) all interest on any Indebtedness that is (x) Indebtedness
of others secured by any Lien on property owned or acquired by such Person or
its Restricted Subsidiaries, whether or not the obligations secured thereby have
been assumed, but limited to the fair market value of such property,
(y) contingent obligations in respect of Indebtedness; provided that such
interest expense shall be calculated after giving effect to Hedge Agreements
related to interest rates (including associated costs), but excluding unrealized
gains and losses with respect to such Hedge Agreements or (z) fee and expenses
paid to the Administrative Agent (in its capacity as such and for its own
account) pursuant to the Loan Documents and fees and expenses paid to the
administrative agent, the collateral agent, trustee or other similar Persons for
any other Indebtedness permitted by Section 7.03; provided further that, when
determining such interest expense in respect of any Test Period ending prior to
the first anniversary of the Closing Date, such interest expense will be
calculated by multiplying the aggregate amount of such interest expense accrued
since the Closing Date by 365 and then dividing such product by the number of
days from and including the Closing Date to and including the last day of such
Test Period; plus

(ii) taxes based on gross receipts, income, profits or revenue or capital,
franchise, excise, property, commercial activity, sales, use, unitary or similar
taxes, and foreign withholding taxes, including (A) penalties and interest and
(B) tax distributions made to any direct or indirect holders of Equity Interests
of such Person in respect of any such taxes attributable to such Person and/or
its Restricted Subsidiaries or pursuant to a tax sharing arrangement or as a
result of a tax distribution or repatriated fund; plus

(iii) depreciation expense and amortization expense (including amortization and
similar charges related to goodwill, customer relationships, trade names,
databases, technology, software, internal labor costs, deferred financing fees
or costs and other intangible assets); plus

 

-15-



--------------------------------------------------------------------------------

(iv) non-cash items (provided that if any such non-cash item represents an
accrual or reserve for potential cash items in any future period, (x) the
Borrower may determine not to add back such non-cash item in the current Test
Period, (y) to the extent the Borrower decides to add back such non-cash expense
or charge, the cash payment in respect thereof in such future period will be
subtracted from Consolidated Adjusted EBITDA in such future period), including
the following: (A) non-cash expenses in connection with, or resulting from,
stock option plans, employee benefit plans or agreements or post-employment
benefit plans or agreements, or grants or sales of stock, stock appreciation or
similar rights, stock options, restricted stock, preferred stock or other
similar rights, (B) non-cash currency translation losses related to changes in
currency exchange rates (including re-measurements of Indebtedness (including
intercompany Indebtedness) and any net non-cash loss resulting from hedge
agreements for currency exchange risk), (C) non-cash losses, expenses, charges
or negative adjustments attributable to the movement in the mark-to-market
valuation of hedge agreements or other derivative instruments, including the
effect of FASB Accounting Standards Codification 815 and International
Accounting Standard No. 9 and their respective related pronouncements and
interpretations, (D) non-cash charges for deferred tax asset valuation
allowances, (E) any non-cash impairment charge or asset write-off or write-down
related to intangible assets (including goodwill), long-lived assets, and
Investments in debt and equity securities, (F) any non-cash charges or losses
resulting from any purchase accounting adjustment or any step-ups with respect
to re-valuing assets and liabilities in connection with the Transactions or any
Investments either existing or arising after the Closing Date, (G) all non-cash
losses from Investments either existing or arising after the Closing Date
recorded using the equity method and (H) the excess of GAAP rent expense over
actual cash rent paid during such period due to the use of straight line rent
for GAAP purposes and (z) any non-cash interest expense; plus

(v) unusual, extraordinary, infrequent or non-recurring items, whether or not
classified as such under GAAP; plus

(vi) charges, costs, losses, expenses or reserves related to: (A) restructuring
(including restructuring charges or reserves, whether or not classified as such
under GAAP), severance, relocation, consolidation, integration or other similar
items, (B) strategic and/or business initiatives, business optimization
(including costs and expenses relating to business optimization programs, which,
for the avoidance of doubt, shall include, without limitation, implementation of
operational and reporting systems and technology initiatives; strategic
initiatives; retention; severance; systems establishment costs; systems
conversion and integration costs; contract termination costs; recruiting and
relocation costs and expenses; costs, expenses and charges incurred in
connection with curtailments or modifications to pension and post-retirement
employee benefits plans; costs to start-up, pre-opening, opening, closure,
transition and/or consolidation of distribution centers, operations, officers
and facilities) including in connection with the Transactions and any Permitted
Investment, any acquisition or other investment consummated prior to the Closing
Date and new systems design and implementation, as well as consulting fees and
any one-time expense relating to enhanced accounting function, (C) business or
facilities (including greenfield facilities) start-up, opening, transition,
consolidation, shut-down and closing, (D) signing, retention and completion
bonuses, (E) severance, relocation or recruiting, (F) public company
registration, listing, compliance, reporting and related expenses, (G) charges
and expenses incurred in connection with litigation (including threatened
litigation), any investigation or proceeding (or any threatened investigation or
proceeding) by a regulatory, governmental or law

 

-16-



--------------------------------------------------------------------------------

enforcement body (including any attorney general), and (H) expenses incurred in
connection with casualty events or asset sales outside the ordinary course of
business; plus

(vii) all (A) costs, fees and expenses relating to the Transactions, (B) costs,
fees and expenses (including diligence and integration costs) incurred in
connection with (x) investments in any Person, acquisitions of the Equity
Interests of any Person, acquisitions of all or a material portion of the assets
of any Person or constituting a line of business of any Person, and financings
related to any of the foregoing or to the capitalization of any Loan Party or
any Restricted Subsidiary or (y) other transactions that are out of the ordinary
course of business of such Person and its Restricted Subsidiaries (in each case
of clause (x) and (y), including transactions considered or proposed but not
consummated), including Permitted Equity Issuances, Investments, acquisitions,
dispositions, recapitalizations, mergers, amalgamations, option buyouts and the
incurrence, modification or repayment of Indebtedness (including all consent
fees, premium and other amounts payable in connection therewith) and
(C) non-operating professional fees, costs and expenses; plus

(viii) items reducing Consolidated Net Income to the extent (A) covered by a
binding indemnification or refunding obligation or insurance to the extent
actually paid or reasonably expected to be paid, (B) paid or payable (directly
or indirectly) by a third party that is not a Loan Party or a Restricted
Subsidiary (except to the extent such payment gives rise to reimbursement
obligations) or with the proceeds of a contribution to equity capital of such
Person by a third party that is not a Loan Party or a Restricted Subsidiary or
(C) such Person is, directly or indirectly, reimbursed for such item by a third
party; plus

(ix) the amount of management, monitoring, consulting, transaction and advisory
fees (including termination fees) and related indemnities and expenses paid,
payable or accrued in such Test Period (including any termination fees payable
in connection with the early termination of management and monitoring
agreements); plus

(x) the effects of purchase accounting, fair value accounting or
recapitalization accounting (including the effects of adjustments pushed down to
such Person and its Subsidiaries) and the amortization, write-down or write-off
of any such amount; plus

(xi) proceeds of business interruption insurance actually received (to the
extent not counted in any prior period in anticipation of such receipt) or, to
the extent not counted in any prior period, reasonably expected to be received;
plus

(xii) minority interest expense consisting of income attributable to Equity
Interests held by third parties in any non-wholly-owned Restricted Subsidiary;
plus

(xiii) all charges, costs, expenses, accruals or reserves in connection with the
rollover, acceleration or payout of Equity Interests held by officers or
employees and all losses, charges and expenses related to payments made to
holders of options or other derivative Equity Interests of such Person or any
direct or indirect parent thereof in connection with, or as a result of, any
distribution being made to equity holders of such Person or any direct or
indirect parent thereof, including (A) payments made to compensate such holders
as though they were equity holders at the time of, and entitled to share in,
such distribution, and (B) all dividend equivalent rights owed pursuant to any
compensation or equity arrangement; plus

 

-17-



--------------------------------------------------------------------------------

(xiv) expenses, charges and losses resulting from the payment or accrual of
indemnification or refunding provisions, earn-outs and contingent consideration
obligations; bonuses and other compensation paid to employees, directors or
consultants; and payments in respect of dissenting shares and purchase price
adjustments; in each case, made in connection with a Permitted Investment or
other transactions disclosed in the documents referred to in clause ((xix))
below; plus

(xv) any losses from abandoned, closed, disposed or discontinued operations or
operations that are anticipated to become abandoned, closed, disposed or
discontinued; plus

(xvi) (A) any costs or expenses (including any payroll taxes) incurred by the
Borrower or any Restricted Subsidiary in such Test Period as a result of, in
connection with or pursuant to any management equity plan, profits interest or
stock option plan or any other management or employee benefit plan or agreement,
any pension plan (including (1) any post-employment benefit scheme to which the
relevant pension trustee has agreed, (2) as a result of curtailments or
modifications to pension and post-retirement employee benefit plans and
(3) without limitation, compensation arrangements with holders of unvested
options entered into in connection with a permitted Restricted Payment), any
stock subscription, stockholders or partnership agreement, any payments in the
nature of compensation or expense reimbursement made to independent board
members, any employee benefit trust, any employee benefit scheme or any similar
equity plan or agreement (including any deferred compensation arrangement),
including any payment made to option holders in connection with, or as a result
of, any distribution being made to, or share repurchase from, a shareholder,
which payments are being made to compensate option holders as though they were
shareholders at the time of, and entitled to share in, such distribution or
share repurchase and (B) any costs or expenses incurred in connection with the
rollover, acceleration or payout of Equity Interests held by management of
Holdings (or any Parent Entity, the Borrower and/or any Restricted Subsidiary);
plus

(xvii) the amount of loss or discount on sale of receivables, Securitization
Assets and related assets to any Securitization Subsidiary in connection with a
Qualified Securitization Financing; plus

(xviii) the cumulative effect of a change in accounting principles; plus

(xix) addbacks of the type reflected in (A) the Sponsor Model in connection with
the Transactions or the quality of earnings report delivered to the Lead
Arrangers in connection with the Transactions or (B) any quality of earnings
report prepared by a nationally recognized accounting firm and furnished to the
Administrative Agent, in connection with any Permitted Investment or other
Investment consummated after the Closing Date; plus

(xx) the amount of “run rate” cost savings, operating expense reductions and
other cost synergies that are projected by the Borrower in good faith to result
from actions taken, committed to be taken or expected to be taken no later than
24 months after the end of such Test Period (which amounts will be determined by
the Borrower in good faith and calculated on a pro forma basis as though such
amounts had been realized on the first day of the Test Period for which
Consolidated Adjusted EBITDA is being determined), net of the amount of actual
benefits realized during such Test Period from such actions; provided that, in
the good faith judgment of the Borrower such cost savings are reasonably

 

-18-



--------------------------------------------------------------------------------

identifiable, reasonably anticipated to be realized and factually supportable
(it being agreed such determinations need not be made in compliance with
Regulation S-X or other applicable securities law); provided that the aggregate
amount added back pursuant to this clause (xx) shall not exceed 25% of
Consolidated Adjusted EBITDA for such Test Period (calculated after giving
effect to the addition of all such amounts); plus

(xxi) to the extent not included in Consolidated Net Income for such period,
cash actually received (or any netting arrangement resulting in reduced cash
expenditures) during such period so long as the non-cash gain relating to the
relevant cash receipt or netting arrangement was deducted in the calculation of
Consolidated Adjusted EBITDA for any previous period and not added back; plus

(xxii) [reserved]; plus

(xxiii) the amount of any contingent payments in connection with the licensing
of intellectual property or other assets; plus

(xxiv) Public Company Costs; plus

(xxv) the amount of fees, expense reimbursements and indemnities paid to
directors and/or members of advisory boards, including directors of Holdings or
any other Parent Entity; plus

(xxvi) any net pension or other post-employment benefit costs representing
amortization of unrecognized prior service costs, actuarial losses, including
amortization or such amounts arising in prior periods, amortization of the
unrecognized net obligation (and loss or cost) existing at the date of initial
application of FASB Accounting Standards Codification 715, and any other items
of a similar nature; plus

(xxvii) payments made pursuant to Earnouts and Unfunded Holdbacks; and

(b) decreased, without duplication, by the following items of such Person and
its Restricted Subsidiaries for such Test Period determined on a consolidated
basis in accordance with GAAP (solely to the extent increasing Consolidated Net
Income):

(i) any amount which, in the determination of Consolidated Net Income for such
period, has been included for any non-cash income or non-cash gain, all as
determined in accordance with GAAP (provided that if any non-cash income or
non-cash gain represents an accrual or deferred income in respect of potential
cash items in any future period, such Person may determine not to deduct the
relevant non-cash gain or income in the then-current period); plus

(ii) the amount of any cash payment made during such period in respect of any
non-cash accrual, reserve or other non-cash charge that is accounted for in a
prior period and that was added to Consolidated Net Income to determine
Consolidated Adjusted EBITDA for such prior period and that does not otherwise
reduce Consolidated Net Income for the current period; plus

(iii) the excess of actual cash rent paid over rent expense during such period
due to the use of straight-line rent for GAAP purposes; plus

 

-19-



--------------------------------------------------------------------------------

(iv) the amount of any income or gain associated with any Restricted Subsidiary
that is attributable to any non-controlling interest and/or minority interest of
any third party; plus

(v) any net income from disposed or discontinued operations; plus

(vi) any unusual, extraordinary, infrequent or non-recurring gains.

Notwithstanding the foregoing, the Consolidated Adjusted EBITDA (i) for the
fiscal quarter ending September 30, 2019 shall be $155,609,658, (ii) for the
fiscal quarter ending December 31, 2019 shall be $156,958,261, (iii) for the
fiscal quarter ending March 31, 2020 shall be $111,795,535 and (iv) for the
fiscal quarter ending June 30, 2020 shall be $117,275,309,, in each case, as
such amounts may be adjusted pursuant to the foregoing provisions and other pro
forma adjustments permitted by this Agreement (including as necessary to give
Pro Forma Effect to any Specified Transaction).

“Consolidated Current Assets” means, as of any date of determination, the total
assets of the Borrower and the Restricted Subsidiaries on a consolidated basis
that may properly be classified as current assets in conformity with GAAP,
excluding cash and Cash Equivalents, amounts related to current or deferred
taxes based on income or profits, assets held for sale, loans (permitted) to
third parties, pension assets, deferred bank fees and derivative financial
instruments, and excluding the effects of adjustments pursuant to GAAP resulting
from the application of recapitalization accounting or purchase accounting, as
the case may be, in relation to the Transactions or any consummated acquisition.

“Consolidated Current Liabilities” means, as at any date of determination, the
total liabilities of the Borrower and the Restricted Subsidiaries on a
consolidated basis that may properly be classified as current liabilities in
conformity with GAAP, excluding (a) the current portion of any Funded Debt,
(b) the current portion of interest, (c) accruals for current or deferred taxes
based on income or profits, (d) accruals of any costs or expenses related to
restructuring reserves, (e) any revolving facility, (f) the current portion of
any Capitalized Lease Obligation, (g) deferred revenue arising from cash
receipts that are earmarked for specific projects, (h) liabilities in respect of
unpaid earn-outs and (i) the current portion of any other long-term liabilities,
and, furthermore, excluding the effects of adjustments pursuant to GAAP
resulting from the application of recapitalization accounting or purchase
accounting, as the case may be, in relation to the Transaction or any
consummated acquisition.

“Consolidated Interest Expense” means, for any Test Period, the sum of:

(a) cash interest expense (including that attributable to Capitalized Leases),
net of cash interest income, of the Borrower and the Restricted Subsidiaries
with respect to all outstanding Indebtedness of the Borrower and the Restricted
Subsidiaries, including all commissions, discounts and other fees and charges
owed with respect to letters of credit and bankers’ acceptance financing and net
costs under hedging agreements, plus

(b) non-cash interest expense resulting solely from the amortization of original
issue discount from the issuance of Indebtedness of the Borrower and the
Restricted Subsidiaries (excluding Indebtedness borrowed under this Agreement,
the Senior Secured Notes, and the ABL Credit Agreement in connection with and to
finance the Transactions) at less than par, plus

(c) pay-in-kind interest expense of the Borrower and the Restricted Subsidiaries
payable pursuant to the terms of the agreements governing such debt for borrowed
money;

 

-20-



--------------------------------------------------------------------------------

but excluding, for the avoidance of doubt, (i) amortization of deferred
financing costs, debt issuance costs, commissions, fees and expenses and any
other amounts of non-cash interest other than referred to in clause ((b)) above
(including as a result of the effects of acquisition method accounting or
pushdown accounting), (ii) non-cash interest expense attributable to the
movement of the mark-to-market valuation of obligations under hedging agreements
or other derivative instruments pursuant to FASB Accounting Standards
Codification No. 815-Derivatives and Hedging, (iii) any one-time cash costs
associated with breakage in respect of hedging agreements for interest rates,
(iv) commissions, discounts, yield, make whole premium and other fees and
charges (including any interest expense) incurred in connection with any
receivables financing (including any Qualified Securitization Financing), (v)
any “additional interest” owing pursuant to a registration rights agreement with
respect to any securities, (vi) any payments with respect to make-whole premiums
or other breakage costs of any Indebtedness, including any Indebtedness issued
in connection with the Transactions, (vii) penalties and interest relating to
taxes, (viii) accretion or accrual of discounted liabilities not constituting
Indebtedness, (ix) interest expense attributable to a direct or indirect Parent
Entity resulting from push-down accounting, (x) any expense resulting from the
discounting of Indebtedness in connection with the application of
recapitalization or purchase accounting and (xi) any interest expense
attributable to the exercise of appraisal rights and the settlement of any
claims or actions (whether actual, contingent or potential) with respect thereto
and with respect to any Acquisition Transaction or other Investment, all as
calculated on a consolidated basis in accordance with GAAP.    For the avoidance
of doubt, interest expense shall be determined after giving effect to any net
payments made or received by the Borrower and its Restricted Subsidiaries in
respect of Swap Contracts relating to interest rate protection.

“Consolidated Net Debt” means, as of any date of determination, (a) Consolidated
Total Debt minus (b) the aggregate amount of cash and Cash Equivalents of the
Borrower and the Restricted Subsidiaries as of such date that is not Restricted.

“Consolidated Net Income” means, with respect to any Person for any Test Period,
the Net Income of such Person and its Restricted Subsidiaries determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded from such consolidated net income (to the extent otherwise included
therein), without duplication:

(a) the Net Income for such Test Period of any Person that is not a Subsidiary,
or is an Unrestricted Subsidiary, or that is accounted for by the equity method
of accounting; provided that the Borrower’s or any Restricted Subsidiary’s
equity in the Net Income of such Person shall be included in the Consolidated
Net Income of the Borrower for such Test Period up to the aggregate amount of
dividends or distributions or other payments in respect of such equity that are
actually paid in cash (or to the extent converted into cash) by such Person to
the Borrower or a Restricted Subsidiary, in each case, in such Test Period, to
the extent not already included therein (subject in the case of dividends,
distributions or other payments in respect of such equity made to a Restricted
Subsidiary to the limitations contained in clause (b) below);

(b) solely with respect to the calculation of Available Amount and Excess Cash
Flow, the Net Income of any Restricted Subsidiary of such Person during such
Test Period to the extent that the declaration or payment of dividends or
similar distributions by such Restricted Subsidiary of that income is not
permitted by operation of the terms of its Organization Documents or any
agreement, instrument or requirement of Law applicable to such Restricted
Subsidiary during such Test Period; provided that Consolidated Net Income of
such Person shall be increased by the amount of dividends or distributions or
other payments that are actually paid in cash to such Person or its Restricted
Subsidiaries in respect of such Test Period;

 

-21-



--------------------------------------------------------------------------------

(c) any gain (or loss), together with any related provisions for taxes on any
such gain (or the tax effect of any such loss), realized by such Person or any
of its Restricted Subsidiaries during such Test Period upon any asset sale or
other disposition of any Equity Interests of any Person (other than any
dispositions in the ordinary course of business) by such Person or any of its
Restricted Subsidiaries;

(d) gains and losses due solely to fluctuations in currency values and the
related tax effects determined in accordance with GAAP for such Test Period;

(e) earnings (or losses), including any impairment charge, resulting from any
reappraisal, revaluation or write-up (or write-down) of assets during such Test
Period;

(f) (i) unrealized gains and losses with respect to Hedge Agreements for such
Test Period and the application of Accounting Standards Codification 815
(Derivatives and Hedging) and (ii) any after-tax effect of income (or losses)
for such Test Period that result from the early extinguishment of
(A) Indebtedness, (B) obligations under any Hedge Agreements or (C) other
derivative instruments;

(g) any extraordinary, infrequent, non-recurring or unusual gain (or
extraordinary, infrequent, non-recurring or unusual loss), together with any
related provision for taxes on any such gain (or the tax effect of any such
loss), recorded or recognized by such Person or any of its Restricted
Subsidiaries during such Test Period;

(h) the cumulative effect of a change in accounting principles and changes as a
result of the adoption or modification of accounting policies during such Test
Period;

(i) after-tax gains (or losses) on disposal of disposed, abandoned or
discontinued operations for such Test Period;

(j) effects of adjustments (including the effects of such adjustments pushed
down to such Person and its Restricted Subsidiaries) in the inventory, property
and equipment, software, goodwill, other intangible assets, in-process research
and development, deferred revenue, debt and unfavorable or favorable lease line
items in such Person’s consolidated financial statements pursuant to GAAP for
such Test Period resulting from the application of purchase accounting in
relation to the Transactions or any acquisition consummated prior to the Closing
Date and any Permitted Acquisition or other Investment or the amortization or
write-off of any amounts thereof, net of taxes, for such Test Period;

(k) any non-cash compensation charge or expense for such Test Period, including
any such charge or expense arising from the grants of stock appreciation or
similar rights, stock options, restricted stock or other rights and any cash
charges or expenses associated with the rollover, acceleration or payout of
Equity Interests by, or to, management of such Person or any of its Restricted
Subsidiaries in connection with the Transactions;

(l) (i) Transaction Expenses incurred during such Test Period and (ii) any fees
and expenses incurred during such Test Period, or any amortization thereof for
such Test Period, in connection with any acquisition (other than the
Transactions), Investment, disposition, issuance or repayment of Indebtedness,
issuance of Equity Interests, refinancing transaction or amendment or
modification of any debt or equity instrument (in each case, including any such
transaction whether consummated on, after or prior to the Closing Date and any
such transaction undertaken but not

 

-22-



--------------------------------------------------------------------------------

completed) and any charges or non-recurring costs incurred during such Test
Period as a result of any such transaction;

(m) any expenses, charges or losses for such Test Period that are covered by
indemnification or other reimbursement provisions in connection with any
Investment, Permitted Acquisition or any sale, conveyance, transfer or other
disposition of assets permitted under this Agreement, to the extent actually
reimbursed, or, so long as the Borrower has made a determination that a
reasonable basis exists for indemnification or reimbursement and only to the
extent that such amount is in fact indemnified or reimbursed within 365 days of
such determination (with a deduction in the applicable future period for any
amount so added back to the extent not so indemnified or reimbursed within such
365 days); and

(n) to the extent covered by insurance and actually reimbursed, or, so long as
the Borrower has made a determination that there exists reasonable evidence that
such amount will in fact be reimbursed within 365 days of the date of such
determination (with a deduction in the applicable future period for any amount
so added back to the extent not so reimbursed within such 365 days), expenses,
charges or losses for such Test Period with respect to liability or casualty
events or business interruption.

“Consolidated Secured Net Debt” means, as of any date of determination,
Consolidated Net Debt that is secured by a Lien on the Collateral outstanding as
of such date, other than Capitalized Lease Obligations.

“Consolidated Total Debt” means, as of any date of determination, the aggregate
principal amount of third party Indebtedness of the Borrower and the Restricted
Subsidiaries outstanding on such date, determined on a consolidated basis and as
reflected on the face of a balance sheet prepared in accordance with GAAP (but
excluding the effects of the application of purchase accounting in connection
with the Transactions, any Permitted Acquisition or any other Investment
permitted hereunder), consisting of Indebtedness for borrowed money,
unreimbursed obligations in respect of drawn letters of credit (to the extent
not cash collateralized), and obligations in respect of Capitalized Leases and
purchase money obligations and debt obligations evidenced by promissory notes or
debentures; provided that Consolidated Total Debt will not include Indebtedness
in respect of (a) any Qualified Securitization Financing, (b) any letter of
credit, except to the extent of unreimbursed obligations in respect of drawn
letters of credit (provided that any unreimbursed amount under commercial
letters of credit will not be counted as Consolidated Total Debt until three
Business Days after such amount is drawn (it being understood that any
borrowing, whether automatic or otherwise, to fund such reimbursement will be
counted)), (c) obligations under Hedge Agreements, (d) obligations in respect of
cash management obligations, (e) purchase money obligations incurred in the
ordinary course, trade payable and earn outs and similar obligations,
(f) Indebtedness to the extent it has been cash collateralized, and (g) any
lease obligations other than in respect of Capitalized Leases.

“Consolidated Working Capital” means, as of any date of determination, the
excess of Consolidated Current Assets over Consolidated Current Liabilities.

“Contract Consideration” has the meaning specified in the definition of “Excess
Cash Flow.”

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

-23-



--------------------------------------------------------------------------------

“Contribution Indebtedness” means Indebtedness in an aggregate principal amount
at the time of the incurrence thereof not to exceed an amount equal to 100.00%
of the amount of any Permitted Equity Issuances during the period from and
including the Business Day immediately following the Closing Date through and
including the reference date that are Not Otherwise Applied.

“Control” has the meaning specified in the definition of “Affiliate.”

“Conversion/Continuation Notice” means a notice of (a) a conversion of Loans
from one Type to another or (b) a continuation of Eurocurrency Rate Loans,
pursuant to Article II, which, if in writing, shall be substantially in the form
of Exhibit A-2.

“Covered Entity” means any of the following:

(a) a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

(b) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R § 47.3(b); or

(c) a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).

“Covered Party” has the meaning specified in Section 10.26(b).

“Credit Agreement Refinancing Indebtedness” means Indebtedness of the Borrower
or any Restricted Subsidiary in the form of term loans or notes or revolving
commitments; provided that:

(a) such Indebtedness is incurred or otherwise obtained (including by means of
the extension or renewal of existing Indebtedness) in exchange for, or to
extend, renew, replace, or refinance, in whole or part, Indebtedness that is
either Term Loans or other Credit Agreement Refinancing Indebtedness (together,
“Refinanced Debt”);

(b) such Indebtedness is in an original aggregate principal amount not greater
than the principal amount of the Refinanced Debt being exchanged, extended,
renewed, replaced or refinanced (plus (i) the amount of all unpaid, accrued, or
capitalized interest, penalties, premiums (including tender premiums) and other
amounts payable with respect to the Refinanced Debt and (ii) underwriting
discounts, fees, commissions, costs, expenses and other amounts payable with
respect to such Credit Agreement Refinancing Indebtedness);

(c) except for Indebtedness incurred pursuant to the Inside Maturity Exception,
(i) the Weighted Average Life to Maturity of such Indebtedness is equal to or
longer than the remaining Weighted Average Life to Maturity of the Refinanced
Debt, and (ii) the final maturity date of such Credit Agreement Refinancing
Indebtedness may not be earlier than the final maturity date of the Refinanced
Debt;

(d) any mandatory prepayments (and with respect to any Credit Agreement
Refinancing Indebtedness comprising revolving loans, to the extent commitments
thereunder are permanently terminated) of,

(i) any Credit Agreement Refinancing Indebtedness that comprises notes or term
loans that are either secured by Liens that are junior in priority to Liens
securing Term

 

-24-



--------------------------------------------------------------------------------

Loans or are not secured by Liens on any Collateral may not be made, except to
the extent that prepayments are (A) permitted hereunder and (B) to the extent
required hereunder, first made or offered to the Loans on a pro rata basis; and

(ii) any Credit Agreement Refinancing Indebtedness that is Pari Passu Lien Debt
shall be made on a pro rata basis or less than pro rata basis with any
corresponding mandatory prepayment required hereunder of the Term Loans (but not
greater than a pro rata basis); provided this clause ((ii)) will not prohibit
any repayment of such Credit Agreement Refinancing Indebtedness at maturity or
with the proceeds of other Credit Agreement Refinancing Indebtedness;

(e) such Indebtedness is not guaranteed by any Subsidiary Loan Party other than
a Subsidiary Guarantor (including any Subsidiary that becomes a Subsidiary
Guarantor in connection therewith); and

(f) if such Indebtedness is secured:

(i) such Indebtedness is not secured by a Lien on any assets or property of a
Loan Party that does not constitute Collateral (except (1) customary cash
collateral in favor of an agent, letter of credit issuer or similar “fronting”
lender, (2) Liens on property or assets applicable only to periods after the
Latest Maturity Date of the Term Loans at the time of incurrence, (3) any Liens
on property or assets to the extent that a Lien on such property or asset is
also added for the benefit of the Lenders under the Term Loans and (4) Excluded
Assets);

(ii) to the extent the Credit Agreement Refinancing Indebtedness is required to
be subject to the provisions of the Closing Date ABL Intercreditor Agreement, a
Debt Representative acting on behalf of the holders of such Indebtedness has
become party to, or is otherwise subject to the provisions of the Closing Date
ABL Intercreditor Agreement or any other intercreditor agreement that may be
executed from time to time and reasonably acceptable to the Administrative
Agent;

(iii) a Debt Representative acting on behalf of the holders of such Indebtedness
has become party to, or is otherwise subject to the provisions of, (A) if such
Indebtedness is Pari Passu Lien Debt, an Equal Priority Intercreditor Agreement
or (B) if such Indebtedness is Junior Lien Debt, a Junior Lien Intercreditor
Agreement.

Credit Agreement Refinancing Indebtedness will be deemed to include any
Registered Equivalent Notes issued in exchange therefor.

“Debt Representative” means, with respect to any series of Indebtedness secured
by a Lien that is subject to an Intercreditor Agreement, or is subordinated in
right of payment to all or any part of the Obligations, the trustee,
administrative agent, collateral agent, security agent or similar agent under
the indenture or agreement pursuant to which such Indebtedness is issued,
incurred or otherwise obtained, as the case may be, and each of their successors
in such capacities.

“Debtor Relief Laws” means the Bankruptcy Code, the Bankruptcy and Insolvency
Act (Canada), the Companies’ Creditors Arrangement Act (Canada), the Winding-up
and Restructuring Act (Canada), and all other liquidation, conservatorship,
bankruptcy, assignment for the benefit of creditors, moratorium, arrangement,
rearrangement, receivership, insolvency, reorganization, or similar debtor
relief Laws of the United States, Canada or other applicable jurisdictions from
time to time in effect and affecting the rights

 

-25-



--------------------------------------------------------------------------------

of creditors generally, including any applicable corporations legislation to the
extent the relief sought under such corporations legislation relates to or
involves the compromise, settlement, adjustment or arrangement of debt.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate applicable to Base Rate Loans plus (c) 2.00% per annum; provided
that with respect to the outstanding principal amount of any Loan not paid when
due, the Default Rate shall be an interest rate equal to the interest rate
(including any Applicable Rate) otherwise applicable to such Loan (giving effect
to Section 2.02(c)) plus 2.00% per annum, in each case, to the fullest extent
permitted by applicable Laws.

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“Defaulting Lender” means, subject to Section 2.16(b), any Lender that,

(a) has failed to (i) fund all or any portion of its Loans within two Business
Days of the date such Loans were required to be funded hereunder unless such
Lender notifies the Administrative Agent and the Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (which conditions precedent, together with the applicable
default, if any, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent or any other Lender any other
amount required to be paid by it hereunder within two Business Days of the date
when due;

(b) has notified the Borrower, the Administrative Agent or any Lender in writing
that it does not intend to comply with its funding obligations hereunder, or has
made a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with the applicable default, if
any, shall be specifically identified in such writing or public statement)
cannot be satisfied);

(c) has failed, within three Business Days after written request by the
Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder; provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause ((c)) upon receipt of such written
confirmation by the Administrative Agent and the Borrower; or

(d) the Administrative Agent or the Borrower has received notification that such
Lender is, or has a direct or indirect parent entity that is, (i) insolvent, or
is generally unable to pay its debts as they become due, or admits in writing
its inability to pay its debts as they become due, or makes a general assignment
for the benefit of its creditors, (ii) other than via an Undisclosed
Administration, the subject of a bankruptcy, insolvency, reorganization,
liquidation or similar proceeding, or a receiver, trustee, conservator,
intervenor or sequestrator, administrator, assignee for the benefit of creditors
or similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other Federal
or state regulatory authority acting in such a capacity or the like has been
appointed for such Lender or its direct or indirect parent entity, or such
Lender or its direct or indirect parent entity has taken any action in
furtherance of or indicating its consent to or acquiescence in any such
proceeding or appointment or (iii) become the subject of a Bail-In Action;
provided that a Lender shall not be a

 

-26-



--------------------------------------------------------------------------------

Defaulting Lender solely by virtue of the ownership or acquisition of any Equity
Interest in that Lender or any direct or indirect parent entity thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority or instrumentality)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender.

Any determination by the Administrative Agent or the Borrower that a Lender is a
Defaulting Lender under clauses (a) through ((d)) above shall be conclusive
absent manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.16) upon delivery of written notice of such determination
to the Borrower, the Administrative Agent and each Lender.

“Deliverable Obligation” means each obligation of the Loan Parties that would
constitute a “Deliverable Obligation” under a market standard credit default
swap transaction documented under the ISDA CDS Definitions and specifying any of
the Loan Parties as a Reference Entity. Each capitalized term used but not
defined in the preceding sentence has the meaning specified in the ISDA CDS
Definitions, as applicable.

“Derivative Instrument” means with respect to a Person, any contract or
instrument to which such Person is a party (whether or not requiring further
performance by such Person), the value and/or cash flows of which (or any
portion thereof) are based on the value and/or performance of the Loans and/or
any Deliverable Obligations or “Obligations” (as defined in the ISDA CDS
Definitions) with respect to the Loan Parties; provided that a “Derivative
Instrument” will not include any contract or instrument that is entered into
pursuant to bona fide market-making activities.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory is the subject of any Sanctions.

“Designated Non-Cash Consideration” means the fair market value of any non-cash
consideration received by the Borrower or a Restricted Subsidiary in connection
with a Disposition pursuant to the General Asset Sale Basket that is designated
as Designated Non-Cash Consideration pursuant to a certificate of a Responsible
Officer (which amount will be reduced by the fair market value of the portion of
the non-cash consideration converted to cash within one hundred eighty days
following the consummation of the applicable Disposition).

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (excluding Liens and any sale of Equity Interests in, or issuance of
Equity Interests by, a Restricted Subsidiary, but including, for the avoidance
of doubt, any Division) of any property by any Person.

“Disqualified Equity Interests” means any Equity Interest that, by its terms (or
by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition,

(a) matures or is mandatorily redeemable (other than solely for Qualified Equity
Interests), pursuant to a sinking fund obligation or otherwise (except as a
result of a change of control or asset sale, as long as any rights of the
holders thereof upon the occurrence of a change of control or asset sale event
is subject to the prior repayment in full of the Loans and all other Obligations
that are accrued and payable and the termination of the Commitments);

(b) is redeemable at the option of the holder thereof (other than solely for
Qualified Equity Interests), in whole or in part;

 

-27-



--------------------------------------------------------------------------------

(c) provides for the scheduled payments of dividends that are required to be
made only in cash; or

(d) is or becomes convertible into or exchangeable for Indebtedness or any other
Equity Interests that would constitute Disqualified Equity Interests;

in each case, prior to the Latest Maturity Date of the Loans at the time of
issuance; provided that if such Equity Interests are issued pursuant to a plan
for the benefit of one or more Company Persons or by any such plan to one or
more Company Persons, such Equity Interests shall not constitute Disqualified
Equity Interests solely because they may be required to be repurchased by
Holdings, the Borrower or the Restricted Subsidiaries in order to satisfy
applicable statutory or regulatory obligations or as a result of a Company
Person’s termination, death or disability.

“Disqualified Lender” means,

(a) the competitors of the Borrower and its Subsidiaries identified in writing
by or on behalf of the Borrower (i) to the Lead Arrangers on or prior to the
Closing Date, or (ii) to the Administrative Agent, from time to time on or after
the Closing Date;

(b) (i) any Persons that are engaged as principals primarily in private equity
or venture capital (other than a bona fide debt fund affiliate of any of the
Lead Arrangers) and (ii) those particular banks, financial institutions, other
institutional lenders and other Persons, in the case of each of clauses (i) and
(ii), to the extent identified in writing by or on behalf of the Borrower to the
Lead Arrangers on or prior to September 14, 2020; and

(c) any Affiliate of a Person described in the preceding clauses (a) or (b) that
(in each case with respect to clause (a) above, other than any Affiliates that
are banks, financial institutions, bona fide debt funds or investment vehicles
that are engaged in making, purchasing, holding or otherwise investing in
commercial loans, bonds and similar extensions of credit in the ordinary
course), in each case, is either reasonably identifiable as such on the basis of
its name or is identified as such in writing by or on behalf of the Borrower
(i) to the Lead Arrangers on or prior to the Closing Date, or (ii) to the
Administrative Agent from time to time on or after the Closing Date.

The Borrower may, in its discretion, make the list of Disqualified Lenders
available to any Lender, Participant, or any prospective Lender or Participant,
upon request by such Lender, Participant or prospective Lender or Participant,
as applicable. The Borrower shall, upon request of any Lender, identify whether
any Person identified by such Lender as a proposed assignee or Participant is a
Disqualified Lender. To the extent Persons are identified as Disqualified
Lenders after the Closing Date pursuant to clauses (a) or (c) above, the
inclusion of such Persons as Disqualified Lenders shall not retroactively apply
to prior assignments or participations made in compliance with Section 10.07
hereof.

“Division” has the meaning specified in Section 1.02(d).

“Dollar” and “$” mean lawful money of the United States.

“Dollar Amount” means, at any time:

(a) with respect to any Loan denominated in Dollars, the principal amount
thereof then outstanding (or in which such participation is held); and

 

-28-



--------------------------------------------------------------------------------

(b) with respect to any other amount (i) if denominated in Dollars, the amount
thereof, or (ii) if denominated in any currency other than Dollars, the
equivalent amount thereof in Dollars as determined by the Administrative Agent
on the basis of the Exchange Rate (determined in respect of the most recent
relevant date of determination) for the purchase of Dollars with such currency.

“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
the United States, any state thereof or the District of Columbia.

“Earnouts” means (a) all earnout payments or other contingent payments in
connection with any Permitted Investment and (b) Existing Earnouts and Unfunded
Holdbacks.

“ECF Prepayment Percentage” means,

(a) 50%, if the Borrower’s First Lien Net Leverage Ratio at the end of the
immediately preceding fiscal year equals or exceeds the Closing Date First Lien
Net Leverage Ratio less 0.50 to 1.00;

(b) 25%, if such First Lien Net Leverage Ratio is less than the Closing Date
First Lien Net Leverage Ratio less 0.50 to 1.00, but equals or exceeds the
Closing Date First Lien Net Leverage Ratio less 1.00 to 1.00; and

(c) 0%, if such First Lien Net Leverage Ratio is less than the Closing Date
First Lien Net Leverage Ratio less 1.00 to 1.00.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.07(b)(v); provided that the following Persons shall
not be Eligible Assignees: (a) any Defaulting Lender, (b) any Person that is
Disqualified Lender and (c) unless approved by the Borrower in its sole
discretion (for the avoidance of doubt, without giving effect to the proviso set
forth in Section 10.07(b)(iii)(A), if applicable), any prospective Lender or
Participant that would be a Net Short Lender immediately after giving effect to
the assignment or participation pursuant to which such prospective Lender or
Participant would become an actual Lender or Participant, as applicable.

“Environmental Claim” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, notices of noncompliance
or violation, investigations by any Governmental Authority, or proceedings with
respect to any Environmental Liability or pursuant to Environmental Law,
including those (a) by any Governmental Authority for enforcement, cleanup,

 

-29-



--------------------------------------------------------------------------------

removal, response, remedial or other actions or damages pursuant to any
Environmental Law and (b) by any Person seeking damages, contribution,
indemnification, cost recovery, compensation or injunctive relief pursuant to
any Environmental Law.

“Environmental Laws” means any and all Laws relating to the protection of the
environment or, to the extent relating to exposure to Hazardous Materials, human
health.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Loan Party or any of the Restricted
Subsidiaries, directly or indirectly, resulting from or based upon (a) violation
of any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the release or threatened release of any Hazardous
Materials into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under or issued pursuant to any
Environmental Law.

“Equal Priority Intercreditor Agreement” means the Closing Date Equal Priority
Intercreditor Agreement or, if requested by the providers of Indebtedness
permitted hereunder to be Pari Passu Lien Debt, another pari passu intercreditor
arrangement reasonably satisfactory to the Administrative Agent, the Collateral
Agent and the Borrower, in each case as amended, restated, amended and restated,
modified or supplemented from time to time in accordance with the terms hereof
and thereof. Upon the request of the Borrower, the Administrative Agent and the
Collateral Agent will execute and deliver an Equal Priority Intercreditor
Agreement with one or more Debt Representatives for Pari Passu Lien Debt
permitted hereunder.

“Equity Contribution” means, the direct or indirect contribution (including
pursuant to a merger) to the Borrower (or a direct or indirect parent thereof)
by the SPAC, the Sponsors, members of management of the Borrower and its
Subsidiaries and other co-investors in exchange for common or preferred equity
not constituting Disqualified Equity Interests of the Borrower (or such direct
or indirect parent), which, with respect to any preferred equity of the
Borrower, if any, will be on terms reasonably acceptable to the Lead Arrangers.
Any such parent will contribute, or cause to be contributed, all such cash and
equity to the Borrower immediately after the initial funding of the Facilities
and the consummation of the merger. The aggregate amount of the Equity
Contribution will represent not less than 35% of the sum of (i) the aggregate
principal amount of the loans funded under the ABL Credit Facility on the
Closing Date, other than letters of credit and amounts borrowed to cash
collateralize letters of credit or to fund working capital, (ii) the aggregate
principal amount of the Initial Term Loans funded on the Closing Date and the
gross cash proceeds of the Senior Secured Notes, and (iii) the amount of such
cash and fair market value of rollover equity contributed, in each case, on the
Closing Date.

“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in, including
any limited or general partnership interest and any limited liability company
membership interest) such Person and all of the warrants, options or other
rights for the purchase, acquisition or exchange from such Person of any of the
foregoing (including through convertible securities).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder.

 

-30-



--------------------------------------------------------------------------------

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
together with any Loan Party is treated as a single employer within the meaning
of Section 414 of the Code or Section 4001 of ERISA. For the avoidance of doubt,
when any provision of this Agreement relates to a past event or period of time,
the term “ERISA Affiliate” includes any Person who was, as to the time of such
past event or period of time, an ERISA Affiliate within the meaning of the
preceding sentence.

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Loan Party or any of their respective ERISA Affiliates from a
Pension Plan subject to Section 4063 of ERISA during a plan year in which it was
a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) a complete or partial withdrawal by any Loan Party
or any of their respective ERISA Affiliates from a Multiemployer Plan, written
notification of any Loan Party or any of their respective ERISA Affiliates
concerning the imposition of Withdrawal Liability or written notification that a
Multiemployer Plan is insolvent within the meaning of Title IV of ERISA; (d) the
filing under Section 4041(c) of ERISA of a notice of intent to terminate a
Pension Plan, the treatment of a Pension Plan or Multiemployer Plan amendment as
a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) the imposition of any liability under Title IV of ERISA, other than for the
payment of plan contributions or PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon any Loan Party or any of their respective ERISA
Affiliates; (f) the failure to satisfy the minimum funding standards (within the
meaning of Section 412 of the Code or Section 302 of ERISA) with respect to any
Pension Plan; (g) the application for a minimum funding waiver under
Section 302(c) of ERISA with respect to a Pension Plan; (h) the imposition of a
lien under Section 303(k) of ERISA with respect to any Pension Plan or (i) a
determination that any Pension Plan is in “at risk” status (within the meaning
of Section 303 of ERISA).

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurocurrency Rate” means:

(a) for any Interest Period with respect to a Eurocurrency Rate Loan denominated
in Dollars, the rate per annum equal to (i) the ICE LIBOR Rate (“ICE LIBOR”), as
published on the applicable Thomson Reuters screen page (or such other
commercially available source providing quotations of ICE LIBOR as may be
designated by the Administrative Agent from time to time) at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period, for Dollar deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period or (ii) if such
rate is not available at such time for any reason, the rate per annum determined
by the Administrative Agent to be the rate at which deposits in Dollars for
delivery on the first day of such Interest Period in Same Day Funds in the
approximate amount of the Eurocurrency Rate Loan being made, continued or
converted and with a term equivalent to such Interest Period would be offered by
the Administrative Agent to major banks in the London interbank eurodollar
market at their request at approximately 11:00 a.m. (London time) two Business
Days prior to the commencement of such Interest Period;

(b) [reserved];

(c) for any Interest Period with respect to a Eurocurrency Rate Loan denominated
in an Alternative Currency, the rate per annum equal to (i) the rate, as
published on the applicable Thomson Reuters screen page (or such other
commercially available source providing quotations of LIBOR as may be designated
by the Administrative Agent from time to time) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period,

 

-31-



--------------------------------------------------------------------------------

for deposits in such Alternative Currency (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period or (ii) if such
rate is not available at such time for any reason, the rate per annum determined
by the Administrative Agent to be the rate at which deposits in such Alternative
Currency for delivery on the first day of such Interest Period in Same Day Funds
in the approximate amount of the Eurocurrency Rate Loan being made, continued or
converted and with a term equivalent to such Interest Period would be offered by
the Administrative Agent to major banks in the London interbank market at their
request at approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period; and

(d) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to (i) ICE LIBOR, at approximately 11:00 a.m., London
time determined two Business Days prior to such date for Dollar deposits being
delivered in the London interbank market for a term of one month commencing that
day or (ii) if such published rate is not available at such time for any reason,
the rate per annum determined by the Administrative Agent to be the rate at
which deposits in Dollars for delivery on the date of determination in Same Day
Funds in the approximate amount of the Base Rate Loan being made or maintained
and with a term equal to one month would be offered by the Administrative Agent
to major banks in the London interbank eurodollar market at their request at the
date and time of determination.

“Eurocurrency Rate Loan” means a Loan, whether denominated in Dollars or any
Alternative Currency, that bears interest at a rate based on clause (a), (b) or
(c), as applicable, of the definition of “Eurocurrency Rate.”

“Event of Default” has the meaning specified in Section 8.01.

“Excess Cash Flow” means, for any period, an amount equal to the excess of:

(a) the sum, without duplication, of:

(i) Consolidated Net Income of the Borrower and the Restricted Subsidiaries for
such period, plus

(ii) an amount equal to the amount of all non-cash charges (including
depreciation and amortization) for such period to the extent deducted in
arriving at such Consolidated Net Income, but excluding any such non-cash
charges representing an accrual or reserve for potential cash items in any
future period and excluding amortization of a prepaid cash item that was paid in
a prior period, plus

(iii) decreases in Consolidated Working Capital for such period (other than any
such decreases arising from acquisitions or Dispositions by the Borrower and the
Restricted Subsidiaries completed during such period, the application of
purchase accounting or the reclassification of items from short term to long
term or vice versa), plus

(iv) an amount equal to the aggregate net non-cash loss on Dispositions by the
Borrower and the Restricted Subsidiaries during such period (other than
Dispositions in the ordinary course of business) to the extent deducted in
arriving at such Consolidated Net Income, plus

(v) the amount deducted as tax expense in determining Consolidated Net Income to
the extent in excess of cash taxes paid in such period (including, without

 

-32-



--------------------------------------------------------------------------------

duplication, tax distributions pursuant to Section 7.06(h)(i)) and tax
distribution reserves set aside or payable, plus

(vi) cash receipts in respect of Hedge Agreements during such period to the
extent not otherwise included in such Consolidated Net Income; over

(b) the sum, without duplication, of:

(i) an amount equal to the amount of all non-cash credits included in arriving
at such Consolidated Net Income (but excluding any non-cash credit to the extent
representing the reversal of an accrual or reserve described in clause (a)(ii)
above) and cash charges excluded by virtue of clauses ((a)) through (l) (other
than clause (g)) of the definition of “Consolidated Net Income”, plus

(ii) without duplication of amounts deducted pursuant to clause (b)(xi) below or
this clause (b)(ii) in prior periods, and any amounts deducted pursuant to
Section 2.04(b)(i)(B), the amount of Capital Expenditures or acquisitions of
intellectual property accrued or made in cash during such period to the extent
not financed with the proceeds of Funded Debt, plus

(iii) the aggregate amount of all principal payments of Indebtedness (including
the principal component of payments in respect of Capitalized Leases) of the
Borrower and the Restricted Subsidiaries to the extent such prepayments or
repayments are not funded with the proceeds of Funded Debt, excluding (A) all
payments of Indebtedness described in Section 2.04(b)(i)(B)(I)-(V) to the extent
such payments reduce the repayment of Term Loans that would otherwise be
required by Section 2.04(b)(i), (B) all payments of Indebtedness pursuant to and
in accordance with Section 7.09(a)(x)(A), and (C) any prepayment of revolving
loans to the extent there is not an equivalent permanent reduction in
commitments thereunder, plus

(iv) an amount equal to the aggregate net non-cash gain on Dispositions by the
Borrower and the Restricted Subsidiaries during such period (other than
Dispositions in the ordinary course of business) to the extent included in
arriving at such Consolidated Net Income and the net cash loss on Dispositions
to the extent otherwise added to arrive at Consolidated Net Income, plus

(v) increases in Consolidated Working Capital for such period (other than any
such increases arising from acquisitions or Dispositions by the Borrower and the
Restricted Subsidiaries completed during such period, the application of
purchase accounting or the reclassification of items from short term to long
term or vice versa), plus

(vi) cash payments by the Borrower and the Restricted Subsidiaries actually made
during such period to the extent not financed with the proceeds of Funded Debt
in respect of any purchase price holdbacks, earn-out obligations, long-term
liabilities of the Borrower and the Restricted Subsidiaries (other than
Indebtedness) to the extent such payments are not expensed during such period or
are not deducted in calculating Consolidated Net Income for such period (and so
long as there has not been any reduction in respect of such payments in arriving
at Consolidated Net Income for such fiscal year), plus

(vii) [reserved], plus

 

-33-



--------------------------------------------------------------------------------

(viii) [reserved], plus

(ix) [reserved], plus

(x) to the extent such were not deducted in calculating Consolidated Net Income
for such period, the aggregate amount of any premium, make-whole or penalty
payments actually paid in cash by Holdings, the Borrower and the Restricted
Subsidiaries during such period that are made in connection with any prepayment
of any principal of Indebtedness to the extent such prepayment of principal
reduced Excess Cash Flow pursuant to clause (b)(iii) above or reduced the
mandatory prepayment required by Section 2.04(b)(i), plus

(xi) without duplication of amounts deducted from Excess Cash Flow in prior
periods, the aggregate consideration required to be paid in cash by the Borrower
or any of the Restricted Subsidiaries pursuant to binding contracts,
commitments, or binding purchase orders (to the extent not financed with the
proceeds of Funded Debt, the “Contract Consideration”) entered into prior to or
during such period relating to Permitted Acquisitions (or Investments similar to
those made for Permitted Acquisitions), Capital Expenditures or acquisitions of
intellectual property to be consummated; provided that, to the extent the
aggregate amount actually utilized to finance such Permitted Acquisitions (or
Investments similar to those made for Permitted Acquisitions), Capital
Expenditures or acquisitions of intellectual property during any period is less
than the Contract Consideration that reduced Excess Cash Flow for the prior
period, the amount of such shortfall shall be added to the calculation of Excess
Cash Flow for such period, plus

(xii) the amount of cash taxes (including penalties and interest) paid or tax
reserves set aside or payable (without duplication) in such period, to the
extent they exceed the amount of tax expense deducted in calculating
Consolidated Net Income for such period, plus

(xiii) cash expenditures in respect of Hedge Agreements during such period to
the extent not deducted in calculating Consolidated Net Income; plus

(xiv) any amount related to items that were added to or not deducted from Net
Income in calculating Consolidated Net Income or were added to or not deducted
from Consolidated Net Income, in each case to the extent such items represented
a cash payment which had not reduced Excess Cash Flow upon the accrual thereof
in a prior Test Period, or an accrual for a cash payment, by the Borrower and
its Restricted Subsidiaries or did not represent cash received by the Borrower
and its Restricted Subsidiaries, in each case on a consolidated basis during
such Test Period;

provided that, at the option of the Borrower, any item that meets the criteria
of any sub-clause of this clause ((b)) after the end of the applicable period
and prior to the applicable date of calculation of Excess Cash Flow for such
period may, at the Borrower’s option, be included in the applicable period, but
not in any calculation pursuant to this clause ((b)) for the subsequent
calculation period if such election is made.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Exchange Rate” means, on any date with respect to any currency, the rate at
which such currency may be exchanged into any other currency, as set forth at
approximately 11:00 a.m., London time, on such date on the applicable Bloomberg
page for such currency. In the event that such rate does not appear on

 

-34-



--------------------------------------------------------------------------------

any Bloomberg page, the Exchange Rate shall be determined by reference to such
other publicly available service for displaying the exchange rates as may be
selected by the Administrative Agent, or, in the event no such service is
selected, such Exchange Rate shall instead be the arithmetic average of the spot
rates of exchange of the Administrative Agent in the market where its foreign
currency exchange operations in respect of such currency are then being
conducted, at or about 10:00 a.m., local time, on such date for the purchase of
the relevant currency for delivery two Business Days later; provided that, if at
the time of any such determination, for any reason no such spot rate is being
quoted, the Administrative Agent, after consultation with the Borrower, may use
any reasonable method that it deems appropriate to determine such rate, and such
determination shall be presumed correct absent manifest error.

“Excluded Asset” has the meaning specified in the Security Agreement or the
Canadian Security Agreement, as applicable.

“Excluded Equity Interests” has the meaning specified in the Security Agreement
or the Canadian Security Agreement, as applicable.

“Excluded Incremental Facility” means any Incremental Facility or Incremental
Equivalent Debt (a) incurred in connection with Permitted Investments,
(b) incurred in reliance on, or reclassified to, the Ratio Amount or (c) not
denominated in Dollars.

“Excluded Subsidiary” means:

(a) any Subsidiary that is not a wholly owned Subsidiary of a Loan Party;

(b) any Foreign Subsidiary of the Borrower (other than a Canadian Subsidiary) or
of any direct or indirect Domestic Subsidiary or Foreign Subsidiary (other than
a Canadian Subsidiary);

(c) any FSHCO;

(d) any Domestic Subsidiary that is a direct or indirect Subsidiary of a Foreign
Subsidiary that is a CFC (other than a Canadian Subsidiary);

(e) any Subsidiary that is prohibited or restricted by applicable Law from
providing a Guaranty or by a binding contractual obligation existing on the
Closing Date or at the time of the acquisition of such Subsidiary (and not
incurred in contemplation of such acquisition) from providing a Guaranty
(provided that such contractual obligation is not entered into by the Borrower
or its Restricted Subsidiaries principally for the purpose of qualifying as an
“Excluded Subsidiary” under this definition) or if such Guaranty would require
governmental (including regulatory) or third party (other than Holdings, the
Borrower or a Restricted Subsidiary) consent, approval, license or
authorization, unless such consent, approval, license or authorization has been
obtained;

(f) any special purpose securitization vehicle (or similar entity) including any
Securitization Subsidiary created pursuant to a transaction permitted under this
Agreement;

(g) any Subsidiary that is a not-for-profit organization;

(h) any Captive Insurance Subsidiary;

(i) any other Subsidiary with respect to which, as reasonably determined by the
Borrower in good faith and in consultation with the Administrative Agent, the
cost or other

 

-35-



--------------------------------------------------------------------------------

consequences (including any material adverse tax consequences) of providing the
Guaranty shall be excessive in view of the benefits to be obtained by the
Lenders therefrom;

(j) any other Subsidiary to the extent the provision of a Guaranty by such
Subsidiary would result in material adverse tax consequences to Holdings (or any
Parent Entity to the extent such material adverse tax consequences are related
to its ownership of the Equity Interests in Holdings or the Borrower and its
Restricted Subsidiaries), the Borrower or any of the Restricted Subsidiaries as
reasonably determined by the Borrower in good faith in consultation with the
Administrative Agent; other than an adverse tax consequence under Section 956 of
the Code with respect to the provision of a Guaranty by a Canadian Loan Party or
a U.S. Subsidiary of a Canadian Loan Party to the extent that such adverse tax
consequence is not attributable to a Change in Law after the date such Canadian
Loan Party became a Loan Party;

(k) any Unrestricted Subsidiary; and

(l) any Immaterial Subsidiary;

provided that the Borrower, in its sole discretion, may cause any Restricted
Subsidiary that is a Domestic Subsidiary or a Canadian Subsidiary that qualifies
as an Excluded Subsidiary under clauses ((a)) through ((l)) above to become a
Guarantor in accordance with the definition thereof (subject to completion of
any requested “know your customer” and similar requirements of the
Administrative Agent) and thereafter such Subsidiary shall not constitute an
“Excluded Subsidiary” (unless and until the Borrower elects, in its sole
discretion, to designate such Persons as an Excluded Subsidiary).

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act
(determined after giving effect to any keepwell, support or other agreement for
the benefit of such Guarantor and any and all guarantees of such Guarantor’s
Swap Obligations by other Loan Parties) at the time the Guaranty of such
Guarantor, or a grant by such Guarantor of a security interest, becomes
effective with respect to such Swap Obligation. If a Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such Guaranty or security interest is or becomes excluded in
accordance with the first sentence of this definition.

“Excluded Taxes” has the meaning specified in Section 3.01(a).

“Existing Earnouts and Unfunded Holdbacks” shall mean those earnouts and
unfunded holdbacks existing on the Closing Date.

“Existing Indebtedness” has the meaning specified in the Recitals.

“Existing Indebtedness Documents” means (i) that certain First Lien Credit
Agreement, dated as of July 14, 2014, by and among Holdings, the Borrower, the
lenders from time to time party thereto, and Bank of America, N.A., as
administrative agent, as amended, restated, supplemented or otherwise modified
from time to time, (ii) that certain Second Lien Credit Agreement, dated as of
July 14, 2014, by and among Holdings, the Borrower, the lenders from time to
time, and Bank of America, N.A., as administrative agent, as amended, restated,
supplemented or otherwise modified from time to time and (iii) that certain

 

-36-



--------------------------------------------------------------------------------

Receivables Financing Agreement, dated as of April 24, 2020, by and among
Advantage Financing LLC, the Borrower, as initial servicer, the lenders from
time to time party thereto and PNC Bank, National Association, as administrative
agent, as amended, restated, supplemented or otherwise modified from time to
time.

“Extended Loans” means Extended Term Loans.

“Extended Term Commitments” means the Term Loan Commitments held by an Extending
Lender.

“Extended Term Loans” means the Term Loans made pursuant to Extended Term
Commitments.

“Extending Lender” means each Lender accepting an Extension Offer.

“Extension” has the meaning specified in Section 2.15(a).

“Extension Amendment” has the meaning specified in Section 2.15(b).

“Extension Offer” has the meaning specified in Section 2.15(a).

“Facility” means the Term Loans made by the Lenders to the Borrower pursuant to
Section 2.01(a) (including the Initial Term Loans), any Extended Term Loans any
Incremental Term Loans, or any Refinancing Term Loans, as the context may
require.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities implementing such
Sections of the Code.

“FCPA” means the United States Foreign Corrupt Practices Act of 1977, as amended
or modified from time to time.

“Federal Funds Rate” means, for any day, the rate calculated by the Federal
Reserve Bank of New York based on such day’s federal funds transactions by
depository institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the federal funds effective rate; provided that if the Federal Funds
Rate for any day is less than zero, the Federal Funds Rate for such day will be
deemed to be zero.

“Financial Covenant” has the meaning specified in Section 8.01(e).

“First Lien Net Leverage Ratio” means, with respect to any Test Period, the
ratio of (a) Consolidated Secured Net Debt under (i) this Agreement, (ii) the
Senior Secured Notes, (iii) any Pari Passu Lien Debt, (iv) the ABL Credit
Facility and (v) Indebtedness secured on a pari passu basis with the ABL Credit
Facility on the ABL Priority Collateral, in each case, outstanding as of the
last day of such Test Period to (b) Consolidated Adjusted EBITDA of the Borrower
for such Test Period.

“Fitch” means Fitch Ratings, Inc., and any successor thereto.

 

-37-



--------------------------------------------------------------------------------

“Fixed Incremental Amount” means, as of the date of measurement, the sum of:

(a) the greater of (i) $406,000,000 and (ii) 75% of TTM Consolidated Adjusted
EBITDA as of the applicable date of determination; plus

(b) the aggregate principal amount of any voluntary prepayments, redemptions and
repurchases (including amounts paid pursuant to “yank-a-bank” provisions with
credit given to the amount actually paid in cash, if acquired below par) of
(1) Term Loans, (2) the Senior Secured Notes, (3) other Pari Passu Lien Debt,
(4) the ABL Credit Facility or (5) Indebtedness secured on a pari passu basis
with the ABL Credit Facility on the ABL Priority Collateral, in each case except
to the extent such prepayments were funded with the proceeds of long-term
indebtedness of the Borrower or its Restricted Subsidiaries (and in the case of
any revolving commitments, as long as there is a permanent reduction in such
commitments); minus

(c) without duplication of any amounts incurred in reliance on this definition,
the aggregate amount of any Incremental Equivalent Debt incurred and then
outstanding in reliance on the Fixed Incremental Amount.

“Foreign Casualty Event” has the meaning specified in Section 2.04(b)(v)(A).

“Foreign Disposition” has the meaning specified in Section 2.04(b)(v)(A).

“Foreign Lender” has the meaning specified in Section 3.01(b).

“Foreign Plan” means any material employee benefit plan, program or agreement
maintained or contributed to by, or entered into with, Holdings or any
Restricted Subsidiary of Holdings with respect to employees employed outside the
United States and Canada (other than benefit plans, programs or agreements that
are mandated by applicable Laws).

“Foreign Subsidiary” means any direct or indirect Subsidiary of the Borrower
that is not a Domestic Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“FSHCO” means any direct or indirect Subsidiary of Holdings (other than the
Borrower) that has no material assets other than Equity Interests (or Equity
Interests and Indebtedness) in one or more Foreign Subsidiaries (unless all such
Foreign Subsidiaries are Canadian Loan Parties) that are CFCs or other FSHCOs.

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course.

“Funded Debt” means all Indebtedness of the Borrower and the Restricted
Subsidiaries for borrowed money that matures more than one year from the date of
its creation or matures within one year from such date that is renewable or
extendable, at the option of such Person, to a date more than one year from such
date or arises under a revolving credit or similar agreement that obligates the
lender or lenders to extend credit during a period of more than one year from
such date, including Indebtedness in respect of the Loans.

“GAAP” means generally accepted accounting principles in the United States, as
in effect from time to time; provided however that if the Borrower notifies the
Administrative Agent that the Borrower

 

-38-



--------------------------------------------------------------------------------

requests an amendment to any provision of a Loan Document to eliminate the
effect of any change occurring after the Closing Date in GAAP or in the
application thereof (including through the adoption of IFRS) on the operation of
such provision (or if the Administrative Agent notifies the Borrower that the
Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof (including through the adoption of IFRS),
then such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.

“General Asset Sale Basket” has the meaning specified in Section 7.05(j).

“Global Intercompany Note” means a promissory note substantially in the form of
Exhibit H executed by Holdings, the Borrower and each wholly owned Restricted
Subsidiary.

“Governmental Authority” means the government of the United States, Canada or
any other nation, or of any political subdivision thereof, whether state,
provincial, territorial, municipal or local, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government (including any supra-national bodies
such as the European Union or the European Central Bank).

“Grant Event” means the occurrence of any of the following:

(a) the formation or acquisition by a Loan Party of a new wholly owned
Subsidiary (other than an Excluded Subsidiary);

(b) the designation in accordance with Section 6.13 of a wholly owned Subsidiary
(other than an Excluded Subsidiary) of any Loan Party as a Restricted
Subsidiary;

(c) any Person (other than an Excluded Subsidiary) becoming a wholly owned
Subsidiary of a Loan Party;

(d) any wholly owned Restricted Subsidiary of a Loan Party ceasing to be an
Excluded Subsidiary; or

(e) the designation of any Restricted Subsidiary as a Guarantor pursuant to the
proviso in the definition of “Excluded Subsidiary”.

“Granting Lender” has the meaning specified in Section 10.07(g).

“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other monetary obligation, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness or other monetary obligation of the payment or
performance of such Indebtedness or other monetary obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other monetary obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other monetary

 

-39-



--------------------------------------------------------------------------------

obligation of the payment or performance thereof or to protect such obligee
against loss in respect thereof (in whole or in part), or (b) any Lien (other
than a Permitted Lien) on any assets of such Person securing any Indebtedness or
other monetary obligation of any other Person, whether or not such Indebtedness
or other monetary obligation is assumed by such Person (or any right, contingent
or otherwise, of any holder of such Indebtedness to obtain any such Lien);
provided that the term “Guarantee” shall not include endorsements for collection
or deposit, in either case in the ordinary course of business or customary,
Permitted Liens, and reasonable indemnity obligations in effect on the Closing
Date or entered into in connection with any acquisition or disposition of assets
permitted under this Agreement (other than such obligations with respect to
Indebtedness). The amount of any Guarantee shall be deemed to be an amount equal
to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning.

“Guarantors” means Holdings and each Restricted Subsidiary that executed a
counterpart to the Guaranty (or a joinder thereto) on the Closing Date or
thereafter pursuant to Section 6.11, in each case, other than any Excluded
Subsidiaries.

“Guaranty” means (a) the guaranty made by Holdings and the other Guarantors in
favor of the Administrative Agent on behalf of the Secured Parties substantially
in the form of Exhibit E and (b) each other guaranty and guaranty supplement
delivered pursuant to Section 6.11.

“Guaranty Release Event” has the meaning specified in Section 9.11(a)(i)(I).

“Guaranty Supplement” means the “First Lien Guarantee Supplement” as defined in
the Guaranty.

“Hazardous Materials” means any hazardous or toxic chemicals, materials,
substances or waste which is listed, classified or regulated by any Governmental
Authority as “hazardous substances,” “hazardous wastes,” “hazardous materials,”
“extremely hazardous wastes,” “restricted hazardous wastes,” “toxic substances,”
“toxic wastes,” “contaminants” or “pollutants,” or words of similar import,
under any Environmental Law, including petroleum or petroleum products
(including gasoline, crude oil or any fraction thereof), asbestos or
asbestos-containing materials, polychlorinated biphenyls, radon gas and urea
formaldehyde.

“Hedge Agreement” means any agreement with respect to (a) any and all rate swap
transactions, basis swaps, credit derivative transactions, forward rate
transactions, commodity swaps, commodity options, forward commodity contracts,
equity or equity index swaps or options, bond or bond price or bond index swaps
or options or forward bond or forward bond price or forward bond index
transactions, interest rate options, forward foreign exchange transactions, cap
transactions, floor transactions, collar transactions, currency swap
transactions, cross-currency rate swap transactions, currency options, spot
contracts, or any other similar transactions or any combination of any of the
foregoing (including any options to enter into any of the foregoing), whether or
not any such transaction is governed by or subject to any master agreement, and
(b) any and all transactions of any kind, and the related confirmations, which
are subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement, or any other master
agreement (any such master agreement, together with any related schedules, a
“Master Agreement”), including any such obligations or liabilities under any
Master Agreement.

“Hedge Bank” means any Person that is an Agent, a Lender, a Lead Arranger or an
Affiliate or branch of any of the foregoing on the Closing Date (with respect to
any Secured Hedge Agreement entered

 

-40-



--------------------------------------------------------------------------------

into on or prior to the Closing Date) or at the time it enters into a Secured
Hedge Agreement, in its capacity as a party thereto, whether or not such Person
subsequently ceases to be an Agent, a Lender, a Lead Arranger or an Affiliate or
branch of any of the foregoing or (ii) any other Person designated by the
Borrower to the Administrative Agent in writing and so long as such Person
(a) agrees to appoint the Administrative Agent as its agent under the applicable
Loan Documents and (b) agrees to be bound by the provisions of the applicable
Loan Documents as a Hedge Bank.

“HMT” means Her Majesty’s Treasury of the United Kingdom.

“Holdings” has the meaning specified in the preliminary statements to this
Agreement, together with its successors and assigns permitted hereunder.

“ICE LIBOR” means the London Interbank Offered Rate set by ICE Benchmark
Administration Limited.

“Identified Transaction” has the meaning specified in Section 9.11(b).

“IFRS” means International Financial Reporting Standards and applicable
accounting requirements set by the International Accounting Standards Board or
any successor thereto (or the Financial Accounting Standards Board, the
Accounting Principles Board of the American Institute of Certified Public
Accountants, or any successor to either such Board, or the SEC, as the case may
be), as in effect from time to time.

“Immaterial Subsidiary” means any Subsidiary of the Borrower other than a
Material Subsidiary.

“Incremental Amendment” has the meaning specified in Section 2.13(e).

“Incremental Amount” has the meaning specified in Section 2.13(c).

“Incremental Equivalent Debt” means Indebtedness; provided that at the time of
incurrence thereof:

(a) the aggregate principal amount of all Incremental Equivalent Debt on any
date such Indebtedness is incurred (or commitments with respect thereto are
made) shall not, together with any Incremental Term Facilities then outstanding,
exceed the Incremental Amount;

(b) any Incremental Equivalent Debt (i) that is Pari Passu Lien Debt incurred as
term facilities shall not mature prior to the Latest Maturity Date of, and shall
not have a Weighted Average Life to Maturity shorter than the remaining Weighted
Average Life to Maturity of, the Initial Term Loans, or (ii) that is Junior Lien
Debt or Indebtedness that is not secured by a Lien on any Collateral and
incurred as term facilities shall not mature, or have scheduled amortization,
prior to the date that is 91 days following the Latest Maturity Date of the
Initial Term Loans; provided that this clause (b) shall not apply to the
incurrence of any such Indebtedness pursuant to the Inside Maturity Exception;

(c) except for Indebtedness incurred pursuant to the Inside Maturity Exception,
any mandatory prepayments of any Incremental Equivalent Debt:

(i) that is Pari Passu Lien Debt shall be made on a pro rata basis or less than
pro rata basis with any corresponding mandatory prepayment of the Loans, the
Senior Secured Notes and any other Pari Passu Lien Debt (but not on a greater
than pro rata basis,

 

-41-



--------------------------------------------------------------------------------

except for (A) any repayment of such Incremental Equivalent Debt at maturity and
(B) any greater than pro rata repayment of such Incremental Equivalent Debt with
the proceeds of a refinancing thereof); and

(ii) that comprises Junior Lien Debt or Indebtedness that is not secured by a
Lien on all or any portion of the Collateral may not be made unless, to the
extent required hereunder, such prepayments are first made or offered to the
Loans, the Senior Secured Notes and any other Pari Passu Lien Debt on a pro rata
basis.

(d) if such Incremental Equivalent Debt is in the form of floating rate term
loans denominated in Dollars and is Pari Passu Lien Debt (other than an Excluded
Incremental Facility), then the provisions of Section 2.13(h) shall apply as if
such Incremental Equivalent Debt was Incremental Term Loans;

(e) (i) to the extent secured by the assets of any Loan Party, such Incremental
Equivalent Debt shall not be secured by any Lien on any property or asset of any
Loan Party that does not also secure the Initial Term Loans at the time of such
incurrence (except (1) customary cash collateral in favor of an agent, letter of
credit issuer or similar “fronting” lender, (2) Liens on property or assets
applicable only to periods after the Latest Maturity Date of the Initial Term
Loans at the time of incurrence and (3) any Liens on property or assets to the
extent that a Lien on such property or asset is also added for the benefit of
the Lenders under the Term Loans) and (ii) to the extent incurred or guaranteed
by any Loan Party, such Incremental Equivalent Debt shall not be incurred or
guaranteed by any Loan Party other than the Borrower and the Guarantors
(including any Person required to be a Guarantor) (except (1) for guarantees by
other Persons that are applicable only to periods after the Latest Maturity Date
of the Term Loans at the time of incurrence and (2) any such Person incurring or
guaranteeing such Incremental Term Facilities that also guarantees the Term
Loans); and

(f) the aggregate principal amount of Incremental Equivalent Debt incurred by
Non-Loan Parties, together with the aggregate principal amount of Permitted
Ratio Debt incurred by Non-Loan Parties, shall not exceed, in the aggregate, the
greater of (i) 50.00% of Closing Date EBITDA and (ii) 50.00% of TTM Consolidated
Adjusted EBITDA as of the applicable date of determination.

Incremental Equivalent Debt will be deemed to include any Registered Equivalent
Notes issued in exchange therefor.

“Incremental Facility” has the meaning specified in Section 2.13(a).

“Incremental Loans” has the meaning specified in Section 2.13(a).

“Incremental Term Facilities” has the meaning specified in Section 2.13(a).

“Incremental Term Loan Commitment” means the commitment of a Lender to make or
otherwise fund an Incremental Term Loan and “Incremental Term Loan Commitments”
means such commitments of all Lenders in the aggregate.

“Incremental Term Loan Exposure” means, with respect to any Lender, as of any
date of determination, the outstanding principal amount of the Incremental Term
Loans of such Lenders; provided, at any time prior to the making of the
Incremental Term Loans, the Incremental Term Loan Exposure of any Lender shall
be equal to such Lender’s Incremental Term Loan Commitment.

 

-42-



--------------------------------------------------------------------------------

“Incremental Term Loans” has the meaning specified in Section 2.13(a).

“Indebtedness” means, with respect to any Person, without duplication,

(a) any indebtedness (including principal or premium) of such Person in respect
of borrowed money; any indebtedness evidenced by bonds, notes, debentures, loan
agreements or similar instruments; letters of credit or bankers’ acceptances
(or, without double counting, reimbursement agreements in respect thereof), and
Capitalized Lease Obligations or the balance deferred and unpaid of the purchase
price of any property to the extent that the same would be required to be shown
as a long-term liability on the balance sheet for such Person prepared in
accordance with GAAP;

(b) (i) to the extent not otherwise included, any guarantee obligation by such
Person of the obligations of the type referred to in clause (a) of another
Person (whether or not such items would appear upon the balance sheet of such
obligor or guarantor), other than by endorsement of negotiable instruments for
collection in the ordinary course of business and (ii) to the extent not
otherwise included, the obligations of the type referred to in clause (a) of
another Person secured by a Lien (other than a Permitted Lien) on any property
owned by such Person, whether or not such obligations are assumed by such Person
and whether or not such obligations would appear upon the balance sheet of such
Person; provided that the amount of such Indebtedness for purposes of this
clause (ii) will be the lesser of the fair market value of such property at such
date of determination and the amount of Indebtedness so secured;

(c) net obligations of such Person under any Hedge Agreement to the extent such
obligations would appear as a net liability on a balance sheet of such Person
(other than in the footnotes) prepared in accordance with GAAP; and

(d) all obligations of such Person in respect of Disqualified Equity Interests;

provided that, notwithstanding the foregoing, Indebtedness will be deemed not to
include (1) contingent obligations incurred in the ordinary course of business
unless and until such obligations are non-contingent, (2) trade payables,
(3) customary purchase money obligations incurred in the ordinary course,
(4) earn-outs, purchase price holdbacks or similar obligations, (5) intercompany
liabilities in the ordinary course of business, (6) Permitted Liens, (7) loans
and advances made by Loan Parties having a term not exceeding 364 days
(inclusive of any roll over or extension of terms (such loans and advances,
“Short Term Advances”)), (8) Indebtedness of any direct or indirect parent
company appearing on the balance sheet of such Person solely by reason of push
down accounting under GAAP and (9) lease obligations other than in respect of a
Capitalized Lease. The amount of any net obligation under any Hedge Agreement on
any date shall be deemed to be the Swap Termination Value thereof as of such
date.

“Indemnified Liabilities” has the meaning specified in Section 10.05.

“Indemnitees” has the meaning specified in Section 10.05.

“Independent Financial Advisor” means an accounting, appraisal, investment
banking firm or consultant of nationally recognized standing that is, in the
good faith judgment of the Borrower, qualified to perform the task for which it
has been engaged and that is independent of the Borrower and its Affiliates.

“Information” has the meaning specified in Section 10.08.

 

-43-



--------------------------------------------------------------------------------

“Initial Term Loan Commitment” means, as to each Lender, its obligation to make
an Initial Term Loan to the Borrower hereunder on the Closing Date, expressed as
an amount representing the maximum principal amount of the Initial Term Loans to
be made by such Lender under this Agreement, as such commitment may be
(a) reduced from time to time pursuant to Section 2.05 and (b) reduced or
increased from time to time pursuant to (i) assignments by or to such Lender
pursuant to an Assignment and Assumption, (ii) a Refinancing Amendment or
(iii) an Extension. The initial amount of each Lender’s Initial Term Loan
Commitment is set forth on Schedule 2.01 under the caption “Initial Term Loan
Commitment” or, otherwise, in the Assignment and Assumption or Refinancing
Amendment pursuant to which such Lender shall have assumed its Initial Term Loan
Commitment, as the case may be. The aggregate amount of the Initial Term Loan
Commitments is $1,325,000,000.

“Initial Term Loans” has the meaning assigned to such term in Section 2.01(a).

“Inside Maturity Exception” means Indebtedness consisting of, at the Borrower’s
option, any combination of Incremental Facilities, Incremental Equivalent Debt,
Credit Agreement Refinancing Debt and any Permitted Refinancing of the
foregoing, in each case, that is in an aggregate principal amount not to exceed
the greater of (i) $136,000,000 and (ii) 25% of TTM Consolidated Adjusted EBITDA
as of the applicable date of determination.

“Intellectual Property” has the meaning specified in the Security Agreement or
the Canadian Security Agreement, as applicable.

“Intellectual Property Security Agreements” has the meaning specified in the
Security Agreement or the Canadian Security Agreement, as applicable.

“Intercreditor Agreements” means the Closing Date ABL Intercreditor Agreement,
any Junior Lien Intercreditor Agreement, the Closing Date Equal Priority
Intercreditor Agreement, any other Equal Priority Intercreditor Agreement and
any other intercreditor agreement governing lien priority, in each case that may
be executed by the Collateral Agent from time to time pursuant to the terms
hereof.

“Interest Coverage Ratio” means, as of any date, the ratio of (a) Consolidated
Adjusted EBITDA to (b) Consolidated Interest Expense, in each case for the Test
Period as of such date.

“Interest Payment Date” means, (a) as to any Eurocurrency Rate Loan, the last
day of each Interest Period applicable to such Eurocurrency Rate Loan and the
applicable Maturity Date; provided that if any Interest Period for a
Eurocurrency Rate Loan exceeds three months, the respective dates that fall
every three months after the beginning of such Interest Period shall also be
Interest Payment Dates, (b) as to any Base Rate Loan the first Business Day of
each fiscal quarter and the applicable Maturity Date and (c) to the extent
necessary to create a fungible tranche of Term Loans, the date of the incurrence
of any Incremental Term Loans.

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter, or to the extent consented to by each applicable
Lender, twelve months (or such period of less than one month as may be consented
to by each applicable Lender), as selected by the Borrower in its Committed Loan
Notice; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the immediately preceding Business Day;

 

-44-



--------------------------------------------------------------------------------

(b) any Interest Period (other than an Interest Period having a duration of less
than one month) that begins on the last Business Day of a calendar month (or on
a day for which there is no numerically corresponding day in the calendar month
at the end of such Interest Period) shall end on the last Business Day of the
calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the applicable Maturity Date.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, by means of

(a) the purchase or other acquisition (including by merger, amalgamation or
otherwise) of Equity Interests or debt or other securities of another Person;

(b) a loan, advance or capital contribution to, Guarantee or assumption of
Indebtedness of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person, but excluding any Short Term Advances; or

(c) the purchase or other acquisition (in one transaction or a series of
transactions, including by merger, amalgamation or otherwise) of all or
substantially all of the property and assets or business of another Person or
assets constituting a business unit, line of business or division of another
Person;

provided that none of the following shall constitute an Investment
(i) intercompany advances between and among the Borrower and its Restricted
Subsidiaries relating to their cash management, tax and accounting operations in
the ordinary course of business and (ii) intercompany loans, advances or
Indebtedness between and among the Borrower and its Restricted Subsidiaries
having a term not exceeding 364 days and made in the ordinary course of
business.

“Investment Grade Rating” means a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or an equivalent
rating by any other nationally recognized statistical rating agency selected by
the Borrower.

“IRS” means Internal Revenue Service of the United States.

“Joint Bookrunners” means BofA Securities, Inc., Morgan Stanley Senior Funding,
Inc., Deutsche Bank Securities Inc. and ASOP LoanCo, L.P.

“Joint Venture” means (a) any Person which would constitute an “equity method
investee” of the Borrower or any of the Restricted Subsidiaries and (b) any
Person in whom the Borrower or any of the Restricted Subsidiaries beneficially
owns any Equity Interest that is not a Restricted Subsidiary.

“Joint Venture Investments” means Investments in any Joint Venture or
Unrestricted Subsidiary in an aggregate amount not to exceed the greater of
(a) 25.00% of Closing Date EBITDA and (b) 25.00 % of TTM Consolidated Adjusted
EBITDA as of the applicable date of determination provided that, in the case of
any Investment in an Unrestricted Subsidiary, no Specified Event of Default has
occurred or is continuing or would result therefrom.

“Judgment Currency” has the meaning specified in Section 2.17(b).

“Junior Debt Repayment” has the meaning specified in Section 7.09(a).

 

-45-



--------------------------------------------------------------------------------

“Junior Financing” means any Material Indebtedness that is contractually
subordinated in right of payment to the Obligations expressly by its terms.

“Junior Financing Documentation” means any documentation governing any Junior
Financing.

“Junior Lien Debt” means any Indebtedness that is intended by the Borrower to be
secured by a Lien on all or any portion of the Collateral that has a priority
that is contractually (or otherwise) junior in priority to the Lien on such
Collateral that secure the Obligations (other than the ABL Obligations).

“Junior Lien Intercreditor Agreement” means an intercreditor agreement,
substantially in the form attached hereto as Exhibit K (as the same may be
modified in a manner satisfactory to the Administrative Agent, the Collateral
Agent and the Borrower), or, if requested by the providers of Indebtedness
permitted hereunder to be Junior Lien Debt, another lien subordination
arrangement reasonably satisfactory to the Administrative Agent, the Collateral
Agent and the Borrower, in each case as amended, restated, amended and restated,
modified or supplemented from time to time in accordance with the terms hereof
and thereof. Upon the request of the Borrower, the Administrative Agent and the
Collateral Agent will execute and deliver a Junior Lien Intercreditor Agreement
with one or more Debt Representatives for secured Indebtedness that is permitted
to be incurred hereunder as Junior Lien Debt.

“Latest Maturity Date” means, at any date of determination, the latest maturity
or expiration date applicable to any Loan or Commitment hereunder at such time,
including the latest maturity or expiration date of any Incremental Loan, any
Refinancing Term Loan, any Extended Term Loan, in each case as extended in
accordance with this Agreement from time to time.

“Laws” means, collectively, all international, foreign, federal, state,
provincial, territorial, municipal and local statutes, treaties, rules,
guidelines, regulations, ordinances, codes and administrative or judicial
precedents or authorities and executive orders, including the interpretation or
administration thereof by any Governmental Authority charged with the
enforcement, interpretation or administration thereof, and all applicable
administrative orders, directed duties, requests, licenses, authorizations and
permits of, and agreements with, any Governmental Authority.

“LCA Election” has the meaning specified in Section 1.08(f).

“LCA Test Date” has the meaning specified in Section 1.08(f).

“Lead Arrangers” means BofA Securities, Inc., Morgan Stanley Senior Funding,
Inc., Deutsche Bank Securities Inc. and ASOP LoanCo, L.P.

“Lender” has the meaning specified in the introductory paragraph to this
Agreement (and, for the avoidance of doubt, includes each Term Loan Lender), and
their respective successors and assigns as permitted hereunder, each of which is
referred to herein as a “Lender.” Each Additional Lender shall be a Lender to
the extent any such Person has executed and delivered a Refinancing Amendment or
an Incremental Amendment, as the case may be, and to the extent such Refinancing
Amendment or Incremental Amendment shall have become effective in accordance
with the terms hereof and thereof, and each Extending Lender shall continue to
be a Lender. As of the Closing Date, Schedule 2.01 sets forth the name of each
Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

-46-



--------------------------------------------------------------------------------

“LIBO Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).

“LIBOR Successor Rate” has the meaning specified in Section 10.01(f).

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other technical, administrative or operational matters as may be
appropriate, in the discretion of the Administrative Agent, to reflect the
adoption and implementation of such LIBOR Successor Rate and to permit the
administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent determines that
adoption of any portion of such market practice is not administratively feasible
or that no market practice for the administration of such LIBOR Successor Rate
exists, in such other manner of administration as the Administrative Agent
determines is reasonably necessary in connection with the administration of this
Agreement).

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory, deemed or other), charge, or
preference, priority or other security interest or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement, any easement, right of way or other encumbrance on title to
real property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing); provided that in no event shall an operating
lease in and of itself be deemed a Lien.

“Lien Release Event” has the meaning specified in Section 9.11(a)(i).

“Limited Condition Acquisition” means any Acquisition Transaction or other
Investment by the Borrower or one or more of its Restricted Subsidiaries whose
consummation is not conditioned on the availability of, or on obtaining, third
party financing.

“Loan” means a Term Loan made by a Lender to the Borrower under a Loan Document.

“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) any
Refinancing Amendment, Incremental Amendment or Extension Amendment, (d) the
Guaranty, (e) the Collateral Documents, (f) the Intercreditor Agreements, and
(g) the Global Intercompany Note.

“Loan Parties” means, collectively, the Borrower and the Guarantors; provided
that prior to the consummation of the Acquisition, neither the Acquired Business
nor any of its Subsidiaries shall be Loan Parties.

“Management Stockholders” means (a) any Company Person who is an investor in
Holdings or a Parent Entity, (b) family members of any of the individuals
identified in the foregoing clause (a), (c) trusts, partnerships or limited
liability companies for the benefit of any of the individuals identified in the
foregoing clause (a) or (b), and (d) heirs, executors, estates, successors and
legal representatives of the individuals identified in the foregoing clause (a)
or (b).

“Margin Stock” has the meaning set forth in Regulation U of the Board of
Governors of the United States Federal Reserve System, or any successor thereto.

“Market Capitalization” means an amount equal to (i) the total number of issued
and outstanding shares of Equity Interests of the Borrower (or any successor of
the Borrower) or any Parent Entity on the

 

-47-



--------------------------------------------------------------------------------

date of the declaration or making of the relevant Restricted Payment multiplied
by (ii) the arithmetic mean of the closing prices per share of such Equity
Interests for the 30 consecutive trading days immediately preceding the date of
declaration or making of such Restricted Payment.

“Master Agreement” has the meaning specified in the definition of “Hedge
Agreement.”

“Material Adverse Effect” means any event, circumstance or condition that has
had a materially adverse effect on (a) the business, operations, assets,
liabilities (actual or contingent) or financial condition of the Borrower and
its Restricted Subsidiaries, taken as a whole, and (b) the ability of the Loan
Parties (taken as a whole) to perform their respective payment obligations under
the Loan Documents.

“Material Domestic Subsidiary” means, as of the Closing Date and thereafter at
any date of determination, each of the Borrower’s Domestic Subsidiaries,
(a) whose total assets at the last day of the most recent Test Period (when
taken together with the total assets of the Restricted Subsidiaries of such
Domestic Subsidiary at the last day of the most recent Test Period) were equal
to or greater than 5.0% of the consolidated total assets of the Borrower and the
Restricted Subsidiaries as of the last day of such Test Period, in each case
determined in accordance with GAAP or (b) whose revenues for such Test Period
(when taken together with the revenues of the Restricted Subsidiaries of such
Domestic Subsidiary for such Test Period) were equal to or greater than 5.0% of
the consolidated revenues of the Borrower and the Restricted Subsidiaries for
such Test Period, in each case determined in accordance with GAAP; provided that
if, at any time and from time to time after the date which is 30 days after the
Closing Date (or such longer period as the Administrative Agent may agree in its
sole discretion), Domestic Subsidiaries that are not Guarantors solely because
they do not meet the thresholds set forth in clause (a) or (b) comprise in the
aggregate more than (when taken together with the total assets of the Restricted
Subsidiaries of such Domestic Subsidiaries at the last day of the most recent
Test Period) 10.0% of the total consolidated assets of the Borrower and the
Restricted Subsidiaries that are Domestic Subsidiaries as of the end of the most
recently ended Test Period or more than (when taken together with the revenues
of the Restricted Subsidiaries of such Domestic Subsidiaries for such Test
Period) 10.0% of the consolidated revenues of the Borrower and the Restricted
Subsidiaries that are Domestic Subsidiaries for such Test Period (or, in each
case, on any date when re-designated as an Excluded Subsidiary pursuant to the
definition of “Excluded Subsidiary”), then the Borrower shall, not later than
sixty days after the date by which financial statements for such Test Period
were required to be delivered pursuant to this Agreement or on the date of such
redesignation, as applicable (or, in each case, such longer period as the
Administrative Agent may agree in its reasonable discretion), (i) designate in
writing to the Administrative Agent one or more of such Domestic Subsidiaries as
“Material Domestic Subsidiaries” to the extent required such that the foregoing
condition ceases to be true and (ii) comply with the provisions of Section 6.11
with respect to any such Subsidiaries.

“Material Foreign Subsidiary” means, as of the Closing Date and thereafter at
any date of determination, each of the Borrower’s Foreign Subsidiaries (a) whose
total assets at the last day of the most recent Test Period (when taken together
with the total assets of the Restricted Subsidiaries of such Foreign Subsidiary
at the last day of the most recent Test Period) were equal to or greater than
5.0% of the consolidated total assets of the Borrower and the Restricted
Subsidiaries as of the last day of such Test Period, in each case determined in
accordance with GAAP or (b) whose revenues for such Test Period (when taken
together with the revenues of the Restricted Subsidiaries of such Foreign
Subsidiary for such Test Period) were equal to or greater than 5.0% of the
consolidated revenues of the Borrower and the Restricted Subsidiaries for such
Test Period, in each case determined in accordance with GAAP; provided that if,
at any time and from time to time after the date which is 30 days after the
Closing Date (or such longer period as the Administrative Agent may agree in its
sole discretion), Foreign Subsidiaries that are not Material Foreign
Subsidiaries comprise in the aggregate more than (when taken together with the
total assets of the Restricted Subsidiaries of such Foreign Subsidiaries at the
last day of the most recent Test Period) 10.0% of the total consolidated assets
of the Borrower and the Restricted Subsidiaries that are

 

-48-



--------------------------------------------------------------------------------

Foreign Subsidiaries as of the end of the most recently ended Test Period or
more than (when taken together with the revenues of the Restricted Subsidiaries
of such Foreign Subsidiaries for such Test Period) 10.0% of the consolidated
revenues of the Borrower and the Restricted Subsidiaries that are Foreign
Subsidiaries for such Test Period (or, in each case, on any date when
re-designated as an Excluded Subsidiary pursuant to the definition of “Excluded
Subsidiary”), then the Borrower shall, not later than sixty days after the date
by which financial statements for such Test Period were required to be delivered
pursuant to this Agreement or on the date of such re-designation (or, in each
case, such longer period as the Administrative Agent may agree in its reasonable
discretion), designate in writing to the Administrative Agent one or more of
such Foreign Subsidiaries as “Material Foreign Subsidiaries” to the extent
required such that the foregoing condition ceases to be true.

“Material Indebtedness” means, as of any date, Indebtedness for borrowed money
on such date of any Loan Party in an aggregate principal amount exceeding the
Threshold Amount; provided that in no event shall any of the following be
Material Indebtedness (a) Indebtedness under a Loan Document, (b) obligations in
respect of a Qualified Securitization Financing, (c) Capitalized Lease
Obligations, (d) Indebtedness held by a Loan Party or any Indebtedness held by
an Affiliate of a Loan Party and (e) Indebtedness under Hedge Agreements.

“Material Subsidiary” means any Material Domestic Subsidiary or any Material
Foreign Subsidiary.

“Materiality Threshold Amount” means an amount equal to the greater of 5.00% of
Closing Date EBITDA and 5.00% of TTM Consolidated Adjusted EBITDA.

“Maturity Date” means:

(a) with respect to the Initial Term Loans that have not been extended pursuant
to Section 2.15, the date that is the earlier of (i) seven years after the
Closing Date and (ii) the date such Term Loans are declared due and payable
pursuant to Section 8.02

(b) with respect to any tranche of Extended Term Loans , the earlier of (i) the
final maturity date as specified in the applicable Extension Amendment and
(ii) the date such tranche of Extended Term Loans are terminated and/or declared
due and payable pursuant to Section 8.02;

(c) with respect to any Refinancing Term Loans, the earlier of (i) the final
maturity date as specified in the applicable Refinancing Amendment and (ii) the
date such Refinancing Term Loans are declared due and payable pursuant to
Section 8.02; and

(d) with respect to any Incremental Term Loans, the earlier of (i) the final
maturity date as specified in the applicable Incremental Amendment and (ii) the
date such Incremental Term Loans are declared due and payable pursuant to
Section 8.02;

provided, in each case, that if such day is not a Business Day, the applicable
Maturity Date shall be the Business Day immediately preceding such day.

“Maximum Rate” has the meaning specified in Section 10.10.

“Minority Investment” means any Person other than a Subsidiary in which the
Borrower or any Restricted Subsidiary owns any Equity Interests.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

-49-



--------------------------------------------------------------------------------

“MSSF” means Morgan Stanley Senior Funding, Inc.

“Multiemployer Plan” means any multiemployer plan as defined in
Section 4001(a)(3) of ERISA and subject to Title IV of ERISA, to which any Loan
Party or any of their respective ERISA Affiliates makes or is obligated to make
contributions, or during the preceding five plan years, has made or been
obligated to make contributions, which for greater certainty shall not include a
Canadian Pension Plan.

“Net Cash Proceeds” means, with respect to:

(a) the Disposition of any asset by the Borrower or any Restricted Subsidiary or
any Casualty Event, the excess, if any, of:

(i) the sum of cash and Cash Equivalents received in connection with such
Disposition or Casualty Event (including any cash and Cash Equivalents received
by way of deferred payment pursuant to, or by monetization of, a note receivable
or otherwise, but only as and when so received and, with respect to any Casualty
Event, any insurance proceeds or condemnation awards in respect of such Casualty
Event actually received by or paid to or for the account of the Borrower or any
of the Restricted Subsidiaries), over

(ii) the sum of,

(A) the principal amount, premium or penalty, if any, interest, breakage costs
and other amounts on any Indebtedness that is secured by the asset subject to
such Disposition or Casualty Event and required to be repaid in connection with
such Disposition or Casualty Event (other than Indebtedness under the Loan
Documents, Pari Passu Lien Debt or Junior Lien Debt),

(B) the out-of-pocket fees and expenses (including attorneys’ fees, accountants’
fees, investment banking fees, survey costs, title insurance premiums, and
related search and re-cording charges, transfer taxes, deed or mortgage
recording taxes, other customary expenses and brokerage, consultant and other
customary fees) actually incurred by the Borrower or such Restricted Subsidiary
in connection with such Disposition or Casualty Event and restoration costs
following a Casualty Event,

(C) taxes or distributions made pursuant to Section 7.06(g)(i) or 7.06(g)(iii)
paid or reasonably estimated to be payable in connection therewith (including
taxes imposed on the distribution or repatriation of any such Net Cash
Proceeds),

(D) in the case of any Disposition or Casualty Event by a non-wholly owned
Restricted Subsidiary, the pro rata portion of the Net Cash Proceeds thereof
(calculated without regard to this clause ((D))) attributable to minority
interests and not available for distribution to or for the account of the
Borrower or a wholly owned Restricted Subsidiary as a result thereof, and

(E) any reserve for adjustment in respect of (1) the sale price of such asset or
assets established in accordance with GAAP and (2) any liabilities associated
with such asset or assets and retained by the Borrower or any Restricted
Subsidiary after such sale or other disposition thereof, including pension and
other post-employment benefit liabilities and liabilities related to
environmental matters

 

-50-



--------------------------------------------------------------------------------

or against any indemnification obligations associated with such transaction, it
being understood that “Net Cash Proceeds” shall include the amount of any
reversal (without the satisfaction of any applicable liabilities in cash in a
corresponding amount) of any reserve described in this clause ((E));

provided that (I) no net cash proceeds calculated in accordance with the
foregoing realized in a single transaction or series of related transactions
shall constitute Net Cash Proceeds unless such amount exceeds 2.50% of Closing
Date EBITDA and (II) no such net cash proceeds shall constitute Net Cash
Proceeds under this clause ((a)) in any fiscal year until the aggregate amount
of all such net cash proceeds in such fiscal year exceeds 5.00% of Closing Date
EBITDA (and thereafter only net cash proceeds in excess of such amount shall
constitute Net Cash Proceeds under this clause ((a))); and

(b) the sale, incurrence or issuance of any Indebtedness by the Borrower or any
Restricted Subsidiary, the excess, if any, of:

(i) the sum of the cash and Cash Equivalents received in connection with such
incurrence or issuance over

(ii) taxes paid or reasonably estimated to be payable as a result thereof, fees
(including investment banking fees, attorneys’ fees, accountants’ fees,
underwriting fees and discounts), commissions, costs and other out-of-pocket
expenses and other customary expenses, incurred by the Borrower or such
Restricted Subsidiary in connection with such sale, incurrence or issuance.

“Net Income” means, with respect to any Person, the net income (loss) of such
Person, determined in accordance with GAAP (determined, for the avoidance of
doubt, on an unconsolidated basis) and before any reduction in respect of
preferred stock dividends.

“Net Short Lender” means at any date of determination, each Lender that has a
Net Short Position as of such date; provided that, for all purposes of this
Agreement and the other Loan Documents, Unrestricted Lenders shall at all times
be deemed to not be Net Short Lenders.

“Net Short Position” means, with respect to a Lender (other than an Unrestricted
Lender), as of a date of determination, the net positive position, if any, held
by such Lender that is remaining after deducting any long position that the
Lender holds (i.e., a position (whether as an investor, lender or holder of
Loans, debt obligations and/or Derivative Instruments) where the Lender is
exposed to the credit risk of the Loan Parties) from any short positions (i.e.,
a position as described above, but where the Lender has a negative exposure to
the credit risk described above).

For purposes of determining whether a Lender (other than an Unrestricted Lender)
has a Net Short Position on any date of determination:

(a) Derivative Instruments shall be counted at the notional amount (in Dollars)
of such Derivative Instrument; provided that, subject to clause (e) below, the
notional amount of Derivative Instruments referencing an index that includes any
of the Loan Parties or any bond or loan obligation issued or guaranteed by any
Loan Party shall be determined in proportionate amount and by reference to the
percentage weighting of the component which references any Loan Party or any
bond or loan obligation issued or guaranteed by any Loan Party that would be a
“Deliverable Obligation” or an “Obligation” (as defined in the ISDA CDS
Definitions) of the Loan Parties;

 

-51-



--------------------------------------------------------------------------------

(b) notional amounts of Derivative Instruments in other currencies shall be
converted to the Dollar equivalent thereof by such Lender in accordance with the
terms of such Derivative Instruments, as applicable; provided that if not
otherwise provided in such Derivative Instrument, such conversion shall be made
in a commercially reasonable manner consistent with generally accepted financial
practices and based on the prevailing conversion rate determined (on a
mid-market basis) by such Lender, acting in a commercially reasonable manner, on
the date of determination;

(c) Derivative Instruments that incorporate either the 2014 ISDA Credit
Derivatives Definitions or the 2003 ISDA Credit Derivatives Definitions, in each
case as supplemented (or any successor definitions thereto, collectively, the
“ISDA CDS Definitions”) shall be deemed to create a short position with respect
to the Loans if such Lender is a protection buyer or the equivalent thereof for
such Derivative Instrument and (A) the Loans are a ‘Reference Obligation’ under
the terms of such Derivative Instrument (whether specified by name in the
related documentation, included as a ‘Standard Reference Obligation’ on the most
recent list published by Markit, if ‘Standard Reference Obligation’ is specified
as applicable in the relevant documentation or in any other manner) or (B) the
Loans would be a ‘Deliverable Obligation’ or an ‘Obligation’ (as defined in the
ISDA CDS Definitions) of the Loan Parties under the terms of such Derivative
Instrument;

(d) credit derivative transactions or other Derivative Instruments which do not
incorporate the ISDA CDS Definitions shall be counted for purposes of the Net
Short Position determination if, with respect to the Loans, such transactions
are functionally equivalent to a transaction that offers such Lender protection
in respect of the Loans; and

(e) Derivative Instruments in respect of an index that includes any of the Loan
Parties or any instrument issued or guaranteed by any of the Loan Parties shall
not be deemed to create a short position, so long as (A) such index is not
created, designed, administered or requested by such Lender and (B) the Loan
Parties, and any Deliverable Obligation of the Loan Parties, collectively, shall
represent less than 5.0% of the components of such index.

“Net Short Representation” means, with respect to any Lender (other than an
Unrestricted Lender) at any time, a representation (including any deemed
representation, as the case may be) from such Lender to the Borrower that it is
not (x) a Net Short Lender at such time or (y) knowingly and intentionally
acting in concert with any of its Affiliates or branches for the express purpose
of creating (and in fact creating) the same economic effect with respect to the
Loan Parties as though such Lender were a Net Short Lender at such time.

“Netted Tax Amount” has the meaning specified in Section 2.04(b)(v).

“Non-Bank Certificate” has the meaning specified in Section 3.01(b).

“Non-Consenting Lender” has the meaning specified in Section 3.07.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Loan Party” means any Restricted Subsidiary of the Borrower that is not a
Loan Party.

“Not Otherwise Applied” means, with reference to the amount of any Permitted
Equity Issuances that is proposed to be applied to a particular use or
transaction, that such amount was not previously applied

 

-52-



--------------------------------------------------------------------------------

in determining the permissibility of a transaction under the Loan Documents
(including, for the avoidance of doubt, any use of such amount to increase the
Available Amount, to fund a Specified Equity Contribution or to incur
Contribution Indebtedness) where such permissibility was (or may have been)
contingent on the receipt or availability of such amount, it being agreed that
the incurrence of secured debt shall be deemed one use transaction for purposes
of this definition.

“Note” means each of the Term Loan Notes.

“Obligations” means all,

(a) advances to, and debts, liabilities, obligations, covenants and duties of,
any Loan Party arising under any Loan Document or otherwise with respect to any
Loan, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest, fees and expenses that accrue after the commencement by
or against any Loan Party of any proceeding under any Debtor Relief Laws naming
such Person as the debtor in such proceeding, regardless of whether such
interest, fees and expenses are allowed claims in such proceeding;

(b) obligations of any Loan Party arising under any Secured Hedge Agreement; and

(c) Cash Management Obligations;

provided that “Obligations” of any Guarantor shall exclude any Excluded Swap
Obligations. Without limiting the generality of the foregoing, the Obligations
of the Loan Parties under the Loan Documents (and any of their Subsidiaries to
the extent they have obligations under the Loan Documents) include the
obligation (including guarantee obligations) to pay principal, interest,
reimbursement obligations, charges, expenses, fees, Attorney Costs, indemnities
and other amounts payable by any Loan Party and to provide Cash Collateral under
any Loan Document.

“OFAC” means the Office of Foreign Assets Control of the U.S. Treasury
Department.

“OID” means original issue discount.

“Organization Documents” means,

(a) with respect to any corporation, the certificate and/or articles of
incorporation and the bylaws (or equivalent or comparable constitutive documents
with respect to any non-U.S. jurisdiction);

(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and

(c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Applicable ECF Indebtedness” has the meaning specified in
Section 2.04(b)(i).

“Other Applicable Indebtedness” has the meaning specified in
Section 2.04(b)(ii)(B).

 

-53-



--------------------------------------------------------------------------------

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” has the meaning specified in Section 3.01(f).

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (x) the Federal Funds Rate and (y) an overnight rate
reasonably determined by the Administrative Agent in accordance with bank
industry rules on interbank compensation and (b) with respect to any amount
denominated in any Alternative Currency, the rate of interest per annum
reasonably determined by the Administrative Agent to be its cost of funding such
amount.

“Parent Entity” has the meaning specified in Section 6.01.

“Pari Passu Lien Debt” means any Indebtedness that is intended by the Borrower
to be secured by Liens on all or any portion of the Collateral that are pari
passu in priority with the Liens on Collateral that secure the Obligations. For
the avoidance of doubt, “Pari Passu Lien Debt” includes the Initial Term Loans
and the Senior Secured Notes as of the Closing Date.

“Participant” has the meaning specified in Section 10.07(d).

“Participant Register” has the meaning specified in Section 10.07(e).

“Participation” has the meaning specified in Section 10.07(d).

“Payment Conditions” has the meaning assigned to such term in the ABL Credit
Agreement.

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Loan Party or
any of their respective ERISA Affiliates or to which any Loan Party or any of
their respective ERISA Affiliates contributes or has an obligation to
contribute, or in the case of a multiple employer or other plan described in
Section 4064(a) of ERISA, has made, or has had an obligation to make,
contributions at any time in the preceding five plan years, but shall not
include a Canadian Pension Plan.

“Permitted Acquisition” means an Acquisition Transaction together with other
Investments undertaken to consummate such Acquisition Transaction; provided
that:

(a) after giving Pro Forma Effect to any such Acquisition Transaction or
Investment, at the applicable time determined in accordance with
Section 1.08(f), no Event of Default shall have occurred and be continuing;

(b) the business of such Person, or such assets, as the case may be, constitute
a business permitted by the Loan Documents; and

 

-54-



--------------------------------------------------------------------------------

(c) with respect to each such purchase or other acquisition, all actions
required to be taken with respect to any such newly created or acquired
Subsidiary (including each Subsidiary thereof that constitutes a Restricted
Subsidiary) or assets in order to satisfy the requirements set forth in
Section 6.11 to the extent applicable shall have been taken (or shall be taken),
to the extent required by such section (or arrangements for the taking of such
actions after the consummation of the Permitted Acquisition shall have been
made) (unless such newly created or acquired Subsidiary constitutes an Excluded
Subsidiary or is designated as an Unrestricted Subsidiary);

provided further that Permitted Acquisitions of any Person that on the date of
such Permitted Acquisition is not a Loan Party (and will not become a Loan Party
as a result of such Permitted Acquisitions within the time periods set forth in
Section 6.11) shall not exceed the greater of (1) $300,000,000 and (2) 60% of
TTM Consolidated Adjusted EBITDA;

“Permitted Equity Issuance” means any,

(a) public or private sale or issuance of any Qualified Equity Interests of the
Borrower or any Parent Entity (other than a Specified Equity Contribution);

(b) contribution to the equity capital of the Borrower or any other Loan Party
(other than (i) a Specified Equity Contribution or (ii) in exchange for
Disqualified Equity Interests); or

(c) sale or issuance of Indebtedness of Holdings, the Borrower or a Restricted
Subsidiary (other than intercompany Indebtedness) that have been converted into
or exchanged for Qualified Equity Interests of Holdings, the Borrower, a
Restricted Subsidiary or any Parent Entity;

provided that the amount of any Permitted Equity Issuance will be the amount of
cash and Cash Equivalents received by a Loan Party or Restricted Subsidiary in
connection with such sale, issuances or contribution, and the fair market value
of any other property received in connection with such sale, issuance or
contribution, (measured at the time made), without adjustment for subsequent
changes in the value.

“Permitted Holders” means any:

(a) the Sponsors;

(b) the Management Stockholders;

(c) any group (within the meaning of Rules 13d-3 and 13d-5 under the Exchange
Act) of which the Persons described in clauses ((a)) or ((b)) above are members;
provided that, without giving effect to the existence of such group or any other
group, the Persons described in clauses ((a)) and ((b)) above, collectively,
beneficially own (as defined in Rules 13(d) and 14(d) of the Exchange Act)
Equity Interests representing at least a majority of the aggregate ordinary
voting power represented by the issued and outstanding Equity Interest of
Holdings (or any Successor Holdings, if applicable) then held by such group);
and

(d) any Parent Entity, for so long as a majority of the aggregate ordinary
voting power represented by the issued and outstanding Equity Interests of such
Parent Entity is beneficially owned (as defined in Rules 13d-3 and 13d-5 under
the Exchange Act), directly or indirectly, by one or more Permitted Holders
described in clauses ((a)), ((b)) and/or ((c)) of the definition thereof.

“Permitted Investment” means (a) any Permitted Acquisition, (b) any Acquisition
Transaction and/or (c) any other Investment or acquisition permitted hereunder.

 

-55-



--------------------------------------------------------------------------------

“Permitted Investors” means (a) a Sponsor, (b) each of the Affiliates and
investment managers of a Sponsor, (c) any fund or account managed by any of the
persons described in clause (a) or (b) of this definition, (d) any employee
benefit plan of Holdings or any of its subsidiaries and any person or entity
acting in its capacity as trustee, agent or other fiduciary or administrator of
any such plan, and (e) investment vehicles of members of management of Holdings
or the Borrower, Holdings, the Borrower, and their respective Subsidiaries.

“Permitted Junior Secured Refinancing Debt” means any Credit Agreement
Refinancing Indebtedness that is Junior Lien Debt.

“Permitted Lien” means any Lien not prohibited by Section 7.01.

“Permitted Pari Passu Secured Refinancing Debt” means any Credit Agreement
Refinancing Indebtedness that is Pari Passu Lien Debt.

“Permitted Ratio Debt” means Indebtedness; provided that, at the time of
incurrence thereof:

(a) immediately after giving effect to the issuance, incurrence, or assumption
of such Indebtedness:

(i) in the case of any Pari Passu Lien Debt, the First Lien Net Leverage Ratio
for the applicable Test Period is equal to or less than the Closing Date First
Lien Net Leverage Ratio;

(ii) in the case of any Junior Lien Debt, the Secured Net Leverage Ratio for the
applicable Test Period is equal to or less than the Closing Date Secured Net
Leverage Ratio; and

(iii) in the case of any Indebtedness that is not secured by a Lien on any
Collateral, either:

(A) the Total Net Leverage Ratio for the applicable Test Period is equal to or
less than the Closing Date Total Net Leverage Ratio, or

(B) the Interest Coverage Ratio for the applicable Test Period is equal to or
greater than 2.00 to 1.00;

in each case, after giving Pro Forma Effect to the incurrence of such
Indebtedness and any use of proceeds thereof and measured as of and for the Test
Period immediately preceding the issuance, incurrence or assumption of such
Indebtedness for which internal financial statements are available; provided,
that the aggregate principal amount of Permitted Ratio Debt incurred by Non-Loan
Parties, together with the aggregate principal amount of Incremental Equivalent
Debt incurred by Non-Loan Parties, shall not exceed, in the aggregate, the
greater of (i) 50.00% of Closing Date EBITDA and (ii) 50.00% of TTM Consolidated
Adjusted EBITDA as of the applicable date of determination;

(b) to the extent such Permitted Ratio Debt is required to be subject to the
provisions of the Closing Date ABL Intercreditor Agreement, a Debt
Representative acting on behalf of the holders of such Indebtedness has become
party to, or is otherwise subject to the provisions of the Closing Date ABL
Intercreditor Agreement or any other intercreditor agreement that may be
executed from time to time and reasonably acceptable to the Administrative
Agent;

 

-56-



--------------------------------------------------------------------------------

(c) if such Indebtedness is intended to be Pari Passu Lien Debt or Junior Lien
Debt, a Debt Representative acting on behalf of the holders of such Permitted
Ratio Debt has become party to, or is otherwise subject to the provisions of the
Closing Date ABL Intercreditor Agreement and (i) if such Permitted Ratio Debt is
intended to be Pari Passu Lien Debt, an Equal Priority Intercreditor Agreement
or (ii) if such Permitted Ratio Debt is intended to be Junior Lien Debt, a
Junior Lien Intercreditor Agreement; and

(d) if such Permitted Ratio Debt is in the form of floating rate term loans and
is Pari Passu Lien Debt (other than an Excluded Incremental Facility), then the
provisions of Section 2.13(h) shall apply as if such Permitted Ratio Debt was in
the form of Incremental Term Loans.

Permitted Ratio Debt will be deemed to include any Registered Equivalent Notes
issued in exchange therefor.

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, replacement, renewal or extension of any Indebtedness of
such Person; provided that

(a) the principal amount (or accreted value, if applicable) thereof does not
exceed the principal amount (or accreted value, if applicable) of the
Indebtedness so modified, refinanced, refunded, replaced, renewed or extended
except by an amount equal to unpaid accrued interest and premium (including
tender premiums) thereon, plus OID and upfront fees plus other fees and expenses
reasonably incurred, in connection with such modification, refinancing,
refunding, replacement, renewal or extension and by an amount equal to any
existing commitments unutilized thereunder,

(b) other than with respect to a Permitted Refinancing in respect of
Indebtedness permitted pursuant to Section 7.03(c) or Section 7.03(d), such
modification, refinancing, refunding, replacement, renewal or extension has a
final maturity date equal to or later than the final maturity date of, and has a
Weighted Average Life to Maturity equal to or greater than the remaining
Weighted Average Life to Maturity of, the Indebtedness being modified,
refinanced, refunded, replaced, renewed or extended,

(c) such Indebtedness shall not be incurred or guaranteed by any Loan Party or
Restricted Subsidiary other than a Loan Party or Restricted Subsidiary that was
an obligor of the Indebtedness being exchanged, extended, renewed, replaced or
refinanced and no additional Loan Parties or Restricted Subsidiaries shall
become liable for such Indebtedness;

(d) if such Indebtedness being modified, refinanced, refunded, replaced,
renewed, or extended is Junior Financing or Junior Lien Debt,

(i) to the extent such Indebtedness being modified, refinanced, refunded,
replaced, renewed, or extended is subordinated in right of payment to the
Obligations, such modification, refinancing, refunding, replacement, renewal, or
extension is subordinated in right of payment to the Obligations on terms at
least as favorable to the Lenders as those contained in the documentation
governing the Indebtedness being modified, refinanced, refunded, replaced,
renewed or extended,

(ii) to the extent such Indebtedness being modified, refinanced, refunded,
replaced, renewed, or extended is unsecured, such modification, refinancing,
refunding, replacement, renewal or extension is either (A) unsecured or
(B) secured only by Permitted

 

-57-



--------------------------------------------------------------------------------

Liens (provided that such incurrence will thereafter count in the calculation of
any remaining basket capacity thereunder, while such Indebtedness remains
outstanding); and

(iii) to the extent such Indebtedness being modified, refinanced, refunded,
replaced, renewed, or extended is secured by Liens, (A) such modification,
refinancing, refunding, replacement, renewal or extension is either
(1) unsecured or (2) secured only by Permitted Liens, provided that if such
Indebtedness is Pari Passu Lien Debt or Junior Lien Debt, (x) to the extent such
Indebtedness being modified, refinanced, refunded, replaced, renewed, or
extended is required to be subject to the provisions of the Closing Date ABL
Intercreditor Agreement, a Debt Representative acting on behalf of the holders
of such Indebtedness has become party to, or is otherwise subject to the
provisions of the Closing Date ABL Intercreditor Agreement or any other
intercreditor agreement that may be executed from time to time and reasonably
acceptable to the Administrative Agent and (y) a Debt Representative acting on
behalf of the holders of such Indebtedness has become party to, or is otherwise
subject to the provisions of (1) if such Indebtedness is Pari Passu Lien Debt,
an Equal Priority Intercreditor Agreement or (2) if such Indebtedness is Junior
Lien Debt, a Junior Lien Intercreditor Agreement and (B) to the extent that such
Liens are subordinated to the Liens securing the Obligations, such modification,
refinancing, refunding, replacement, renewal or extension is secured by Liens
that are subordinated to the Liens securing the Obligations on terms at least as
favorable to the Lenders as those contained in the documentation (including any
intercreditor or similar agreements) governing the Indebtedness being modified,
refinanced, replaced, refunded, replaced, renewed or extended;

(e) if such Indebtedness is secured by assets of the Borrower or any Restricted
Subsidiary:

(i) such Indebtedness shall not be secured by Liens on any assets of the
Borrower or any Restricted Subsidiary that are not also subject to, or would be
required to be subject to pursuant to the Loan Documents, a Lien securing the
Obligations (except (1) Liens on property or assets applicable only to periods
after the Latest Maturity Date at the time of incurrence, (2) any Liens on
property or assets to the extent that a Lien on such property or asset is also
added for the benefit of the Lenders, (3) any Liens on property or assets under
the Indebtedness being exchanged, extended, renewed, replaced or refinanced and
(4) with respect to Indebtedness of Non-Loan Parties, Liens on assets of any
Non-Loan Party); and

(ii) if such Indebtedness is Pari Passu Lien Debt or Junior Lien Debt, a Debt
Representative acting on behalf of the holders of such Indebtedness has become
party to, or is otherwise subject to the provisions of (A) if such Indebtedness
is Pari Passu Lien Debt, an Equal Priority Intercreditor Agreement or (B) if
such Indebtedness is Junior Lien Debt, a Junior Lien Intercreditor Agreement;

(f) in the case of any Permitted Refinancing in respect of any Permitted Pari
Passu Secured Refinancing Debt or any Permitted Junior Secured Refinancing Debt,
in each case, such Permitted Refinancing is secured by Liens on assets of Loan
Parties that are subject to an Equal Priority Intercreditor Agreement or Junior
Lien Intercreditor Agreement, as applicable; and

(g) in the case of any Permitted Refinancing in respect of any Incremental
Equivalent Debt, such Permitted Refinancing shall be subject to the terms of
clause (c) of the definition of

 

-58-



--------------------------------------------------------------------------------

“Incremental Equivalent Debt” as if such Permitted Refinancing were also
Incremental Equivalent Debt.

Permitted Refinancing will be deemed to include any Registered Equivalent Notes
issued in exchange therefor.

“Permitted Reorganization” means any transaction (a) undertaken to effect a
corporate reorganization (or similar transaction or event) for operational or
efficiency purposes or (b) related to tax planning or tax reorganization, in
each case, as determined in good faith by the Borrower and entered into after
the Closing Date; provided that, (i) no Event of Default is continuing
immediately prior to such transaction and immediately after giving effect
thereto and (ii) after giving effect to such transactions, the security
interests of the Lenders in the Collateral (taken as a whole) and the Guarantees
of the Obligations (taken as a whole), in each case, would not be materially
impaired as a result thereof, and such transaction will not materially adversely
affect the Borrower’s ability to make anticipated payments with respect to the
Obligations as and when they become due (as determined in good faith by the
Borrower).

“Person” means any natural person, corporation, limited liability company,
unlimited liability company, trust, joint venture, association, company,
partnership, Governmental Authority or other entity.

“Plan” means any material “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA), other than a Foreign Plan or a Canadian Pension Plan,
established or maintained by any Loan Party or, with respect to any such plan
that is subject to Section 412 of the Code or Title IV of ERISA, any of their
respective ERISA Affiliates.

“Platform” has the meaning specified in Section 6.02.

“Pledged Debt” has the meaning specified in the Security Agreement or the
Canadian Security Agreement, as applicable.

“Pledged Equity” has the meaning specified in the Security Agreement or the
Canadian Security Agreement, as applicable.

“PPSA” means the Personal Property Security Act (Ontario) and the regulations
thereunder, as from time to time in effect; or such other applicable legislation
in effect from time to time in such other jurisdiction in Canada (including the
Civil Code of Quebec) for purposes of the provisions hereof relating to
perfection, effect of perfection or non-perfection or opposability or priority
of a security interest in or Lien on any Collateral.

“Prepayment Date” has the meaning specified in Section 2.04(b)(vi).

“Prepayment Notice” means a written notice made pursuant to Section 2.04(a)(i)
substantially in the form of Exhibit J.

“Private-Side Information” means any information with respect to Holdings and
its Subsidiaries that is not Public-Side Information.

“Pro Forma Basis” and “Pro Forma Effect” mean, with respect to compliance with
any test or covenant or calculation hereunder, the determination or calculation
of such test, covenant or ratio (including in connection with Specified
Transactions) in accordance with Section 1.08.

“Pro Rata Share” means,

 

-59-



--------------------------------------------------------------------------------

(a) with respect to all payments, computations and other matters relating to the
Term Loan of a given Class of any Lender at any time a fraction (expressed as a
percentage, carried out to the ninth decimal place), the numerator of which is
the amount of the Term Loan Exposure of such Class of such Lender at such time
and the denominator of which is the aggregate Term Loan Exposure of such
Class of all Lenders at such time; and

(b) with respect to all payments, computations and other matters relating to the
Incremental Term Loans of any Lender at any time a fraction (expressed as a
percentage, carried out to the ninth decimal place), the numerator of which is
the amount of the Incremental Term Loan Exposure of such Lender at such time and
the denominator of which is the aggregate Incremental Term Loan Exposure of all
Lenders at such time.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Company Costs” means costs relating to compliance with the
Sarbanes-Oxley Act of 2002, as amended, and other expenses arising out of or
incidental to Holdings’ status (or any relevant Parent Entity’s status) as a
reporting company, including costs, fees and expenses (including legal,
accounting and other professional fees) relating to compliance with provisions
of the Securities Act and the Exchange Act, the rules of securities exchange
companies with listed equity securities, directors’ compensation, fees and
expense reimbursement, shareholder meetings and reports to shareholders,
directors’ and officers’ insurance and other executive costs, legal and other
professional fees, and listing fees.

“Public Lenders” means Lenders that do not wish to receive Private-Side
Information.

“Public-Side Information” means information that does not constitute material
non-public information (within the meaning of United States federal, state or
other applicable securities laws) with respect to such Parent Entity or Holdings
or any of their respective Subsidiaries or any of their respective securities.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

“QFC Credit Support” has the meaning specified in Section 10.26(a).

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

“Qualified Holding Company Debt” means unsecured Indebtedness of Holdings:

(a) that is not subject to any Guarantee by any Loan Party (including the
Borrower) or any Restricted Subsidiary;

(b) that will not mature prior to the date that is six months after the Latest
Maturity Date in effect on the date of issuance or incurrence thereof;

(c) that has no scheduled amortization or scheduled payments of principal and is
not subject to mandatory redemption, repurchase, prepayment or sinking fund
obligation (it being understood that such Indebtedness may have mandatory
prepayment, repurchase or redemption provisions satisfying the requirements of
clause (e) below);

 

-60-



--------------------------------------------------------------------------------

(d) that does not require any payments in cash of interest or other amounts in
respect of the principal thereof prior to the earlier to occur of (i) the date
that is four years from the date of the issuance or incurrence thereof and
(ii) the date that is 180 days after the Latest Maturity Date in effect on the
date of such issuance or incurrence; and

(e) that has mandatory prepayment, repurchase or redemption, covenant, default
and remedy provisions customary for senior discount notes of an issuer that is
the parent of a borrower under senior secured credit facilities, in each case as
determined by the Borrower in good faith;

provided that any such Indebtedness shall constitute Qualified Holding Company
Debt only if immediately after giving effect to the issuance or incurrence
thereof and the use of proceeds thereof, no Event of Default shall have occurred
and be continuing.

“Qualified Professional Asset Manager” has the meaning specified in
Section 9.16(a)(iii).

“Qualified Securitization Financing” means any Securitization Financing of a
Securitization Subsidiary that meets the following conditions:

(a) such Qualified Securitization Financing (including financing terms,
covenants, termination events and other provisions) is in the aggregate
economically fair and reasonable to the Borrower and the Securitization
Subsidiary, as determined by the Borrower in good faith;

(b) all sales, transfers and/or contributions of Securitization Assets and
related assets to the Securitization Subsidiary are made at fair market value;
and

(c) the financing terms, covenants, termination events and other provisions
thereof, including any Standard Securitization Undertakings, shall be market
terms, as determined by the Borrower in good faith.

“Ratio Amount” means an aggregate principal amount that, after giving Pro Forma
Effect to the incurrence thereof, would not result in:

(a) with respect to an Incremental Facility or Incremental Equivalent Debt to be
incurred as Pari Passu Lien Debt, the First Lien Net Leverage Ratio for the
applicable Test Period being greater than the Closing Date First Lien Net
Leverage Ratio;

(b) with respect to any Incremental Facility or Incremental Equivalent Debt to
be incurred as Junior Lien Debt, the Secured Net Leverage Ratio for the
applicable Test Period being greater than the Closing Date Secured Net Leverage
Ratio;

(c) with respect to any Incremental Facility or Incremental Equivalent Debt that
is not secured by a Lien on any Collateral, either:

(i) the Total Net Leverage Ratio for the applicable Test Period being greater
than the Closing Date Total Net Leverage Ratio; or

(ii) the Interest Coverage Ratio for the applicable Test Period being less than
2.00 to 1.00.

“Recipient” means (a) the Administrative Agent or (b) any Lender, as applicable.

 

-61-



--------------------------------------------------------------------------------

“Reference Date” has the meaning specified in the definition of “Available
Amount.”

“Refinanced Debt” has the meaning assigned to such term in the definition of
“Credit Agreement Refinancing Indebtedness.”

“Refinanced Loans” has the meaning specified in Section 10.01(e)(ii).

“Refinancing Amendment” means an amendment to this Agreement executed by each of
(a) the Borrower and Holdings, (b) the Administrative Agent and (c) each
Additional Lender and Lender that agrees to provide any portion of the Credit
Agreement Refinancing Indebtedness being incurred pursuant thereto, in
accordance with Section 2.14.

“Refinancing Commitments” means any Refinancing Term Commitments.

“Refinancing Loans” means any Refinancing Term Loans.

“Refinancing Term Commitments” means one or more Classes of Term Loan
commitments hereunder that result from a Refinancing Amendment.

“Refinancing Term Loans” means one or more Classes of Term Loans that result
from a Refinancing Amendment.

“Refunding Equity Interests” has the meaning specified in Section 7.06(o).

“Register” has the meaning specified in Section 10.07(c).

“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act,
substantially identical notes (having the same Guarantees) issued in a
dollar-for-dollar exchange therefor pursuant to an exchange offer registered
with the SEC.

“Regulated Entity” means (a) any swap dealer registered with the U.S. Commodity
Futures Trading Commission or security-based swap dealer registered with the
U.S. Securities and Exchange Commission, as applicable; or (b) any commercial
bank with a consolidated combined capital and surplus of at least $5,000,000,000
that is (i) a U.S. depository institution the deposits of which are insured by
the Federal Deposit Insurance Corporation; (ii) a corporation organized under
section 25A of the U.S. Federal Reserve Act of 1913; (iii) a branch, agency or
commercial lending company of a foreign bank operating pursuant to approval by
and under the supervision of the Board under 12 C.F.R. part 211; (iv) a non-U.S.
branch of a foreign bank managed and controlled by a U.S. branch referred to in
clause (iii); or (v) any other U.S. or non-U.S. depository institution or any
branch, agency or similar office thereof supervised by a bank regulatory
authority in any jurisdiction.

“Related Indemnified Person” of an Indemnitee means (a) any controlling person
or controlled affiliate of such Indemnitee, (b) the respective directors,
officers, or employees of such Indemnitee or any of its controlling persons or
controlled affiliates and (c) the respective agents of such Indemnitee or any of
its controlling persons or controlled affiliates, in the case of this
clause (c), acting at the instructions of such Indemnitee, controlling person or
such controlled affiliate; provided that each reference to a controlled
affiliate or controlling person in this definition shall pertain to a controlled
affiliate or controlling person involved in the negotiation or syndication of
the Facility.

“Release Actions” has the meaning specified in Section 9.11(b).

 

-62-



--------------------------------------------------------------------------------

“Release Certificate” has the meaning specified in Section 9.11(b).

“Release Date” has the meaning specified in Section 9.11(b).

“Release/Subordination Event” has the meaning specified in
Section 9.11(a)(i)(H).

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York for the
purpose of recommending a benchmark rate to replace LIBOR in loan agreements
similar to this Agreement.

“Replacement Loans” has the meaning specified in Section 10.01(e)(ii).

“Reportable Event” means, with respect to any Pension Plan, any of the events
set forth in Section 4043(c) of ERISA or the regulations issued thereunder,
other than events for which the thirty day notice period has been waived.

“Repricing Event” means:

(a) the incurrence by the Borrower or any other Loan Party of any Indebtedness
(including any new or additional Term Loans under this Agreement, whether
incurred directly or by way of the conversion of the Initial Term Loans into a
new tranche of replacement Term Loans under this Agreement) (i) having an All-In
Yield that is less than the All-In Yield for the Initial Term Loans, and
(ii) the proceeds of which are used to prepay (or, in the case of a conversion,
deemed to prepay or replace), in whole or in part, the outstanding principal of
the Initial Term Loans; or

(b) any effective reduction in the All-In Yield applicable to the Initial Term
Loans (e.g., by way of amendment, waiver or otherwise);

provided that a Repricing Event shall not include any event described in clause
(a) or ((b)) above that (i) is not consummated for the primary purpose of
lowering the All-In Yield applicable to the Initial Term Loans (as determined in
good faith by the Borrower), or (ii) that is consummated in connection with a
Change of Control or Transformative Acquisition.

“Required Facility Lenders” means, with respect to any Facility on any date of
determination, Lenders having or holding more than 50% of the sum of (a) the
aggregate principal amount of outstanding Loans under such Facility and (b) the
aggregate unused Commitments under such Facility; provided that (i) any
determination of Required Facility Lenders shall be subject to the limitations
set forth in Section 10.07(i) with respect to Affiliated Lenders and (ii) the
portion of outstanding Loans and the unused Commitments of such Facility, as
applicable, held or deemed held by any Defaulting Lender shall be excluded for
purposes of making a determination of Required Facility Lenders.

“Required Lenders” means, as of any date of determination, Lenders having or
holding more than 50% of the sum of the aggregate Term Loan Exposure of all
Lenders; provided that (a) any determination of Required Lenders shall be
subject to the limitations set forth in Section 10.07(h) with respect to
Affiliated Lenders and (b) the aggregate Term Loan Exposure of or held by any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders.

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

 

-63-



--------------------------------------------------------------------------------

“Responsible Officer” means the executive chairman, chief executive officer,
president, senior vice president, senior vice president (finance), vice
president, chief financial officer, treasurer, manager of treasury activities or
assistant treasurer or other similar officer or Person performing similar
functions of a Loan Party and, solely for purposes of notices given pursuant to
Article II, any other officer or employee of the applicable Loan Party so
designated by any of the foregoing officers in a notice to the Administrative
Agent or any other officer or employee of the applicable Loan Party designated
in or pursuant to an agreement between the applicable Loan Party and the
Administrative Agent, and, as to any document delivered on the Closing Date, any
secretary or assistant secretary of a Loan Party. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party. Unless otherwise specified, all references herein to a
“Responsible Officer” shall refer to a Responsible Officer of the Borrower.

“Restricted” means, when referring to cash or Cash Equivalents of the Borrower
or any of the Restricted Subsidiaries, that such cash or Cash Equivalents appear
(or would be required to appear) as “restricted” on a consolidated balance sheet
of the Borrower or such Restricted Subsidiary (unless such appearance is related
to a restriction in favor of, the Administrative Agent, the Collateral Agent or
any Lender).

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of the
Borrower or any of the Restricted Subsidiaries (in each case, solely to a holder
of Equity Interests in such Person’s capacity as a holder of such Equity
Interests other than dividends or distributions payable solely in Equity
Interests (other than Disqualified Equity Interests) of the Borrower), or any
payment (whether in cash, securities or other property), including any sinking
fund or similar deposit, on account of the purchase, redemption, retirement,
defeasance, acquisition, cancellation or termination of any such Equity
Interest, or on account of any return of capital to the Borrower’s stockholders,
partners or members (or the equivalent Persons thereof). For the avoidance of
doubt, the payment of any Contractual Obligation that is based on, or measured
with respect to the value of an Equity Interest, including any such Contractual
Obligations constituting compensation arrangements, shall not be considered a
Restricted Payment.    The amount of any Restricted Payment not made in cash or
Cash Equivalents shall be the fair market value of the securities or other
property distributed by dividend or other otherwise.

“Restricted Subsidiary” means any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

“S&P” means Standard & Poor’s, a division of S&P Global Inc., and any successor
thereto.

“Sale Leaseback Transaction” means a sale leaseback transaction with respect to
all or any portion of any real property, equipment or capital assets owned by a
Loan Party or other property customarily included in such transactions.

“Same Day Funds” means disbursements and payments in immediately available
funds.

“Sanctions” means any sanction administered or enforced by the United States
government (including OFAC), the Government of Canada, the United Nations
Security Council, the European Union or HMT.

“Scheduled Unavailability Date” has the meaning specified in
Section 10.01(f)(i)(B).

 

-64-



--------------------------------------------------------------------------------

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to, or exercising jurisdiction outside of the United
States, any of its principal functions.

“Secured Hedge Agreement” means any Hedge Agreement that is entered into by and
between any Loan Party and any Hedge Bank and designated in writing by the Hedge
Bank and the Borrower to the Administrative Agent as a “Secured Hedge Agreement”
(but only if such Hedge Agreement has not been designated as a “Secured Hedge
Agreement” under the ABL Credit Agreement)

“Secured Net Leverage Ratio” means, with respect to any Test Period, the ratio
of (a) Consolidated Secured Net Debt outstanding as of the last day of such Test
Period to (b) Consolidated Adjusted EBITDA of the Borrower for such Test Period.

“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Lenders, each Hedge Bank party to a Secured Hedge Agreement, each
Cash Management Bank party to an agreement governing Cash Management
Obligations, the Supplemental Administrative Agent and each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 9.05 and Section 9.12.

“Securities Act” means the U.S. Securities Act of 1933, as amended.

“Securitization Assets” means the accounts receivable, royalty or other revenue
streams, other rights to payment (including with respect to rights of payment
pursuant to the terms of Joint Ventures) subject to a Qualified Securitization
Financing and the proceeds thereof.

“Securitization Fees” means distributions or payments made directly or by means
of discounts with respect to any participation interest issued or sold in
connection with, and other fees paid to a Person that is not a Securitization
Subsidiary in connection with any Qualified Securitization Financing.

“Securitization Financing” means any transaction or series of transactions that
may be entered into by the Borrower or any of its Subsidiaries pursuant to which
the Borrower or any of its Subsidiaries may sell, convey or otherwise transfer
to (a) a Securitization Subsidiary (in the case of a transfer by the Borrower or
any of its Subsidiaries) or (b) any other Person (in the case of a transfer by a
Securitization Subsidiary), or may grant a security interest or Lien in or on,
any Securitization Assets of the Borrower or any of its Subsidiaries, and any
assets related thereto, including all collateral securing such Securitization
Assets, all contracts and all guarantees or other obligations in respect of such
Securitization Assets, proceeds of such Securitization Assets and other assets
that are customarily transferred or in respect of which security interests are
customarily granted in connection with asset securitization transactions
involving Securitization Assets as determined by the Borrower in good faith.

“Securitization Repurchase Obligation” means any obligation of a seller or
transferor of Securitization Assets in a Qualified Securitization Financing to
repurchase Securitization Assets arising as a result of a breach of a Standard
Securitization Undertaking, including as a result of a receivable or portion
thereof becoming subject to any asserted defense, dispute, offset or
counterclaim of any kind as a result of any action taken by, any failure to take
action by or any other event relating to the seller.

“Securitization Subsidiary” means a wholly owned Subsidiary of the Borrower (or
another Person formed for the purposes of engaging in a Qualified Securitization
Financing in which the Borrower or any Subsidiary of the Borrower makes an
Investment and to which the Borrower or any Subsidiary of the Borrower transfers
Securitization Assets and related assets) that engages in no activities other
than in connection with the financing of Securitization Assets of the Borrower
or its Subsidiaries, all proceeds thereof and all rights (contingent and other),
collateral and other assets relating thereto, and any business

 

-65-



--------------------------------------------------------------------------------

or activities incidental or related to such business, and which is designated by
the Board of Directors of the Borrower or such other Person (as provided below)
as a Securitization Subsidiary, and

(a) no portion of the Indebtedness or any other obligation (contingent or
otherwise) of which (i) is guaranteed by Holdings, the Borrower or any other
Subsidiary of the Borrower, other than another Securitization Subsidiary
(excluding guarantees of obligations (other than the principal of, and interest
on, Indebtedness) pursuant to Standard Securitization Undertakings), (ii) is
recourse to or obligates Holdings, the Borrower or any other Subsidiary of the
Borrower, other than another Securitization Subsidiary, in any way other than
pursuant to Standard Securitization Undertakings or (iii) subjects any property
or asset of Holdings, the Borrower or any other Subsidiary of the Borrower,
other than another Securitization Subsidiary, directly or indirectly,
contingently or otherwise, to the satisfaction thereof, other than pursuant to
Standard Securitization Undertakings;

(b) with which none of Holdings, the Borrower or any other Subsidiary of the
Borrower, other than another Securitization Subsidiary, has any material
contract, agreement, arrangement or understanding other than on terms which the
Borrower reasonably believes to be no less favorable to Holdings, the Borrower
or such Subsidiary than those that might be obtained at the time from Persons
that are not Affiliates of the Borrower; and

(c) to which none of Holdings, the Borrower or any other Subsidiary of the
Borrower, other than another Securitization Subsidiary, has any obligation to
maintain or preserve such entity’s financial condition or cause such entity to
achieve certain levels of operating results;

it being agreed that a Securitization Asset consisting of an obligation of or to
any Affiliate of a Loan Party (other than another Loan Party or Restricted
Subsidiary, unless otherwise permitted by Section 7.05) shall not result
non-compliance with any of the foregoing provisions.

“Security Agreement” means, collectively, the Security Agreement executed by the
Loan Parties (other than the Canadian Loan Parties), substantially in the form
of Exhibit F, together with each Security Agreement Supplement executed and
delivered pursuant to Section 6.11.

“Security Agreement Supplement” has the meaning specified in the Security
Agreement.

“Senior Secured Notes” means the notes due 2028 issued by the Borrower pursuant
to the Senior Secured Notes Indenture.

“Senior Secured Notes Documents” means the Senior Secured Notes, the Senior
Secured Notes Indenture and all other documents evidencing, guaranteeing or
otherwise governing the terms of the Senior Secured Notes.

“Senior Secured Notes Indenture” means that certain Indenture, dated as of
October 28, 2020, among the Borrower, as issuer, the guarantors party thereto
and Wilmington Trust, National Association, as trustee (as amended, restated,
supplemented, or otherwise modified from time to time) and any supplemental
indenture or additional indenture to be entered into with respect to the Senior
Secured Notes.

“Short Term Advances” has the meaning specified in the definition of
“Indebtedness.”

“Similar Business” means any business, the majority of whose revenues are
derived from (a) business or activities conducted by the Borrower and the
Restricted Subsidiaries on the Closing Date, (b) any business that is a natural
outgrowth or reasonable extension, development or expansion of any such

 

-66-



--------------------------------------------------------------------------------

business or any business similar, reasonably related, incidental, complementary
or ancillary to any of the foregoing or (c) any business that in the Borrower’s
good faith business judgment constitutes a reasonable diversification of
businesses conducted by the Borrower and the Restricted Subsidiaries.

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s website (or any successor source) and, in each case,
that has been selected or recommended by the Relevant Governmental Body.

“SOFR-Based Rate” means SOFR or Term SOFR.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the assets of such
Person, on a consolidated basis with its Subsidiaries, exceeds its debts and
liabilities, subordinated, contingent or otherwise, on a consolidated basis,
(b) the present fair saleable value of the property of such Person, on a
consolidated basis with its Subsidiaries, is greater than the amount that will
be required to pay the probable liability of its debts and other liabilities,
subordinated, contingent or otherwise, on a consolidated basis, as such debts
and other liabilities become absolute and matured, (c) such Person, on a
consolidated basis with its Subsidiaries, is able to pay its debts and
liabilities, subordinated, contingent or otherwise, on a consolidated basis, as
such liabilities become absolute and matured and (d) such Person, on a
consolidated basis with its Subsidiaries, is not engaged in, and is not about to
engage in, business for which it has unreasonably small capital. The amount of
any contingent liability at any time shall be computed as the amount that would
reasonably be expected to become an actual and matured liability.

“SPAC” means Conyers Park II Acquisition Corp., a Delaware corporation.

“SPC” has the meaning specified in Section 10.07(g).

“Specified Equity Contribution” has the meaning assigned to such term in the ABL
Credit Agreement.

“Specified Event of Default” means an Event of Default pursuant to
Section 8.01(a) or an Event of Default pursuant to Section 8.01(f) with respect
to the Borrower.

“Specified Representations” means those representations and warranties made by
Holdings and the Borrower in Sections 5.01(a) (with respect to organizational
existence only), 5.01(b)(ii), 5.02(a), 5.02(b)(i), 5.04, 5.13, 5.16, 5.17 and
5.18.

“Specified Transaction” means any of the following identified by the Borrower:
(a) transaction or series of related transactions, including Investments and
Acquisition Transactions, that results in a Person becoming a Restricted
Subsidiary, (b) any designation of a Subsidiary as a Restricted Subsidiary or an
Unrestricted Subsidiary, (c) any transaction or series of related transactions,
including Dispositions, that results in a Restricted Subsidiary ceasing to be a
Subsidiary of the Borrower, (d) any acquisition or disposition of assets
constituting a business unit, line of business or division of another Person or
a facility, (e) any material acquisition or disposition, (f) any restructuring
of the business of the Borrower, whether by merger, consolidation, amalgamation
or otherwise, (g) any incurrence or repayment of Indebtedness (other than
Indebtedness incurred or repaid under any revolving credit facility in the
ordinary course of business for working capital purposes), (h) any Restricted
Payment and (i) transactions of the type given pro forma effect in (i) the
Sponsor Model or (ii) any quality of earnings report prepared by a nationally
recognized accounting firm and furnished to the Administrative Agent in
connection with the Transactions or an Acquisition Transaction or other
Investment consummated after the Closing Date.

 

-67-



--------------------------------------------------------------------------------

“Specified Transaction Adjustments” has the meaning specified in
Section 1.08(c).

“Sponsor” means (a) any funds, limited partnerships or co-investment vehicles
managed or advised by Leonard Green & Partners, L.P., CVC Advisors (U.S.) Inc.
or Bain Capital, LP or any Affiliates of any of the foregoing Person(s) or any
direct or indirect Subsidiaries of any of the foregoing Person(s) (or jointly
managed by any such Person(s) or over which any such Person(s) exercise
governance rights) and (b) any investors (including limited partners) in the
Persons identified in clause (a) who are investors (including limited partners)
in such Persons as of the Closing Date, and from time to time, invest directly
or indirectly in Holdings or any Parent Entity (but, in each case, excluding any
portfolio companies of any of the foregoing).

“Sponsor Model” means the Sponsor’s financial model used in connection with the
syndication of the Facility and the ABL Credit Facility.

“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by the Borrower or any Subsidiary of the
Borrower that are customary in a Securitization Financing.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the FRB to which the Administrative Agent is subject with respect
to the Adjusted Eurocurrency Rate, for Eurocurrency Rate funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of the FRB). Such
reserve percentages shall include those imposed pursuant to such Regulation D.
Eurocurrency Rate Loans shall be deemed to constitute eurocurrency funding and
to be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D or any comparable regulation. The Statutory
Reserve Rate shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, unlimited liability company or other entity of which
(a) the Equity Interests having ordinary voting power (other than Equity
Interests having such power only by reason of the happening of a contingency) to
elect a majority of the Board of Directors of such corporation, partnership,
limited liability company, unlimited liability company or other entity are at
the time owned by such Person or (b) more than 50.0% of the Equity Interests are
at the time owned by such Person. Unless otherwise indicated in this Agreement,
all references to Subsidiaries will mean Subsidiaries of the Borrower. No Person
shall be considered a Subsidiary of the Borrower unless the Borrower has the
ability to Control such Subsidiary.

“Subsidiary Guarantor” or “Subsidiary Loan Party” means any Subsidiary (other
than an Excluded Subsidiary) that is required to be a Guarantor pursuant to the
terms of the Loan Documents.

“Successor Borrower” has the meaning specified in Section 7.04(e).

“Successor Holdings” means any successor to Holdings pursuant to
Section 7.04(a)(iii), Section 7.04(g)(i) or Section 7.10(b)(ii), as applicable,
together with such Person’s subsequent successors and assigns permitted
hereunder.

“Supplemental Administrative Agent” and “Supplemental Administrative Agents”
have the meanings specified in Section 9.12(a).

 

-68-



--------------------------------------------------------------------------------

“Supported QFC” has the meaning specified in Section 10.26(a).

“Swap Obligations” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of any one or more Hedge Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedge Agreements, (a) for any date on or after the
date such Hedge Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedge Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedge Agreements (which may include a Lender or any
Affiliate or branch of a Lender).

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in euros.

“Taxes” has the meaning specified in Section 3.01(a).

“Term Loan” means the term loans made by the Lenders on the Closing Date to the
Borrower pursuant to Section 2.01(a). The term “Term Loan” shall be deemed to
also include Initial Term Loans, Incremental Term Loans, Extended Term Loans and
Refinancing Term Loans, to the extent not otherwise indicated and as the context
may require.

“Term Loan Commitment” means, as to each Lender, its obligation to make a Term
Loan to the Borrower hereunder (including any Initial Term Loan Commitment),
expressed as an amount representing the maximum principal amount of the Term
Loans to be made by such Lender under this Agreement, as such commitment may be
(a) reduced from time to time pursuant to Section 2.05, (b) reduced or increased
from time to time pursuant to (i) assignments by or to such Lender pursuant to
an Assignment and Assumption, (ii) a Refinancing Amendment or (iii) an Extension
and (c) increased from time to time pursuant to an Incremental Amendment.

“Term Loan Exposure” means, with respect to any Lender, as of any date of
determination, the outstanding principal Dollar Amount of the Term Loans of such
Lender; provided, at any time prior to the making of the Term Loans, the Term
Loan Exposure of any Lender shall be equal to the Dollar Amount such Lender’s
Term Loan Commitment, or, with regard to any Incremental Amendment at any time
prior to the making of the applicable Incremental Term Loans thereunder, the
Term Loan Exposure of any Lender with respect to such Incremental Term Facility
shall be equal to such Lender’s Incremental Term Loan Commitment thereunder.

“Term Loan Lender” means a Lender having a Term Loan Commitment or other Term
Loan Exposure.

“Term Loan Note” means a promissory note of the Borrower payable to any Lender
or its registered assigns, in substantially the form of Exhibit B-1 hereto,
evidencing the aggregate Indebtedness of the Borrower to such Lender resulting
from the Term Loans made by such Lender.

 

-69-



--------------------------------------------------------------------------------

“Term SOFR” means the forward-looking term rate for any period that is
approximately (as determined by the Administrative Agent) as long as any of the
Interest Period options set forth in the definition of “Interest Period” and
that is based on SOFR and that has been selected or recommended by the Relevant
Governmental Body, in each case as published on an information service as
selected by the Administrative Agent from time to time in its reasonable
discretion.

“Termination Conditions” means, collectively, (a) the payment in full in cash of
the Obligations (other than (i) contingent indemnification obligations as to
which no claim has been asserted, (ii) Obligations under Secured Hedge
Agreements as to which alternative arrangements acceptable to the Hedge Bank
thereunder have been made and (iii) Cash Management Obligations) and (b) the
termination of the Commitments.

“Test Period” in effect at any time means the most recent period of four
consecutive fiscal quarters of the Borrower ended on or prior to such time
(taken as one accounting period) in respect of which financial statements for
each quarter or fiscal year in such period are available (which may be internal
financial statements except to the extent this Agreement otherwise expressly
states that the Test Period is specified in a Compliance Certificate, in which
case such financial statements shall have been delivered pursuant to
Section 6.01(a) or ((b)) for the Test Period set forth in such Compliance
Certificate). A Test Period may be designated by reference to the last day
thereof (i.e., the ‘December 31st Test Period’ of a particular year refers to
the period of four consecutive fiscal quarters of the Borrower ended on December
31st of such year), and a Test Period shall be deemed to end on the last day
thereof.

“Threshold Amount” means the greater of (a) 25% of Closing Date EBITDA and
(b) 25% of TTM Consolidated Adjusted EBITDA.

“Total Net Leverage Ratio” means, with respect to any Test Period, the ratio of
(a) Consolidated Net Debt as of the last day of such Test Period to
(b) Consolidated Adjusted EBITDA of the Borrower for such Test Period.

“Transaction Expenses” means any fees or expenses incurred or paid by Holdings
or any of its Subsidiaries in connection with the Transactions, this Agreement
and the other Loan Documents and the transactions contemplated hereby and
thereby, including any amortization thereof in any period, including any
amortization thereof in any period.

“Transactions” means, collectively, the funding of the Initial Term Loans, the
issuance of notes under the Senior Secured Notes Indenture, the receipt of
commitments under the ABL Credit Facility and the funding of the initial
borrowings thereunder, the Closing Date Refinancing, the Equity Contribution,
the consummation of the Acquisition, including all payments to the holders of
the Equity Interests of the Acquired Business in connection therewith, and the
payment of the Transaction Expenses.

“Transformative Acquisition” means any acquisition that is not permitted by the
terms of any Loan Document immediately prior to the consummation of such
acquisition.

“Treasury Equity Interests” has the meaning specified in Section 7.06(o).

“TTM Consolidated Adjusted EBITDA” means, as of any date of determination, the
Consolidated Adjusted EBITDA of the Borrower and the Restricted Subsidiaries,
determined on a Pro Forma Basis, for the most recent Test Period.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

 

-70-



--------------------------------------------------------------------------------

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person subject to IFPRU 11.6 of
the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

“U.S. Lender” has the meaning specified in Section 3.01(e).

“U.S. Special Resolution Regimes” has the meaning specified in Section 10.26(a).

“Undisclosed Administration” means, in relation to a Lender or its direct or
indirect parent entity, the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian, or other similar official
by a supervisory authority or regulator under or based on the law in the country
where such Lender or such parent entity is subject to home jurisdiction
supervision, if applicable law requires that such appointment not be disclosed.

“Unfunded Advances/Participations” means with respect to the Administrative
Agent, the aggregate amount, if any (i) made available to the Borrower on the
assumption that each Lender has made available to the Administrative Agent such
Lender’s share of the applicable Borrowing available to the Administrative Agent
as contemplated by Section 2.01(b)(ii) and (ii) with respect to which a
corresponding amount shall not in fact have been returned to the Administrative
Agent by the Borrower or made available to the Administrative Agent by any such
Lender.

“Unfunded Holdbacks” means any contingent purchase price payment obligations in
connection with any Permitted Investment.

“Uniform Commercial Code” means the Uniform Commercial Code or any successor
provision thereof as the same may from time to time be in effect in the State of
New York or the Uniform Commercial Code or any successor provision thereof (or
similar code or statute) of another jurisdiction, to the extent it may be
required to apply to any item or items of Collateral.

“United States” and “U.S.” mean the United States of America.

“Unrestricted Lender” means any Regulated Entity, any Lead Arranger or any of
their respective Affiliates or branches.

“Unrestricted Subsidiary” means (a) each Securitization Subsidiary and (b) any
Subsidiary of the Borrower designated by the Board of Directors of the Borrower
as an Unrestricted Subsidiary pursuant to Section 6.13 subsequent to the date
hereof and each Subsidiary of such Subsidiary, in each case, until such Person
ceases to be an Unrestricted Subsidiary of the Borrower in accordance with
Section 6.13 or ceases to be a Subsidiary of the Borrower.

“USA PATRIOT Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Public Law No. 107-56 (signed into law October 26, 2001)), as
amended or modified from time to time.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:

 

-71-



--------------------------------------------------------------------------------

(a) the sum of the products obtained by multiplying (i) the amount of each then
remaining installment, sinking fund, serial maturity or other required payments
of principal, including payment at final maturity, in respect thereof, by
(ii) the number of years (calculated to the nearest one-twelfth) that will
elapse between such date and the making of such payment, by

(b) the then outstanding principal amount of such Indebtedness;

provided that for purposes of determining the Weighted Average Life to Maturity
of (i) any Refinanced Debt or Permitted Refinancing, (ii) any Indebtedness that
is being modified, refinanced, refunded, renewed, replaced or extended, or
(iii) any Term Loans for purposes of incurring any other Indebtedness (in any
such case, the “Applicable Indebtedness”), the effects of any amortization
payments or other prepayments made on such Applicable Indebtedness (including
the effect of any prepayment on remaining scheduled amortization) prior to the
date of the applicable modification, refinancing, refunding, renewal,
replacement, extension or incurrence shall be disregarded.

“wholly owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than
(a) director’s qualifying shares and (b) nominal shares issued to foreign
nationals to the extent required by applicable Law) are owned by such Person
and/or by one or more wholly owned Subsidiaries of such Person.

“Withdrawal Liability” means the liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means the Borrower, any Guarantor or the Administrative
Agent.

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

Section 1.02 Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) (i) The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof; (ii) references in this
Agreement to an Exhibit, Schedule, Article, Section, clause or sub-clause refer
(A) to the appropriate Exhibit or Schedule to, or Article, Section, clause or
sub-clause in this Agreement or (B) to the extent such references are not
present in this Agreement, to the Loan Document in which such reference appears;
(iii) the term “including” is by way of example and not limitation; (iv) the
term “documents” includes any and all instruments, documents, agreements,
certificates, notices, reports, financial statements and other writings, however
evidenced, whether in physical or electronic form; (v) the

 

-72-



--------------------------------------------------------------------------------

phrase “permitted by” and the phrase “not prohibited by” shall be synonymous,
and any transaction not specifically prohibited by the terms of the Loan
Documents shall be deemed to be permitted by the Loan Documents; (vi) the phrase
“commercially reasonable efforts” shall not require the payment of a fee or
other amount to any third party or the incurrence of any expense or liability by
a Loan Party (or Affiliate) outside its ordinary course of its business;
(vii) the phrase “in good faith” when used with respect to a determination made
by a Loan Party shall mean that such determination was made in the prudent
exercise of its commercial judgment and shall be deemed to be conclusive if
fully disclosed in writing (in reasonable detail) to the Administrative Agent
and the Lenders and neither the Administrative Agent nor the Required Lenders
have objected to such determination within ten Business Days of such disclosure
to the Administrative Agent and the Lenders; (viii) in the computation of
periods of time from a specified date to a later specified date, the word “from”
means “from and including;” the words “to” and “until” each mean “to but
excluding;” and the word “through” means “to and including” and (ix) term
“continuing” means, with respect to a Default or Event of Default, that it has
not been cured (including by performance) or waived.

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(d) For all purposes under the Loan Documents, in connection with any division
or plan of division under Delaware law (or any comparable event under a
different jurisdiction’s laws) (a “Division”), if (a) any asset, right,
obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, and (b) any new
Person comes into existence, such new Person shall be deemed to have been
organized on the first date of its existence by the holders of its Equity
Interests at such time.

(e) For purposes of any Collateral located in the Province of Quebec or charged
by any deed of hypothec (or any other Loan Document) and for all other purposes
pursuant to which the interpretation or construction of a Loan Document may be
subject to the laws of the Province of Quebec or a court or tribunal exercising
jurisdiction in the Province of Quebec, (i) “personal property” shall be deemed
to include “movable property”, (ii) “real estate” or “real property” shall be
deemed to include “immovable property”, (iii) “tangible property” shall be
deemed to include “corporeal property”, (iv) “intangible property” shall be
deemed to include “incorporeal property”, (v) “security interest”, “mortgage”
and “lien” shall be deemed to include a “hypothec”, “prior claim” and a
“resolutory clause”, (vi) all references to filing, registering or recording
under the UCC or the PPSA shall be deemed to include publication under the Civil
Code of Quebec, and any reference to a“financing statement” shall be deemed to
include a reference to an application for publication under the Civil Code of
Quebec, (vii) all references to “perfection” of or “perfected” Liens shall be
deemed to include a reference to an “opposable” or “set up” Liens as against
third parties, (viii) any “right of offset”, “right of setoff” or similar
expression shall be deemed to include a “right of compensation”, (ix) “goods”
shall be deemed to include “corporeal movable property” other than chattel
paper, documents of title, instruments, money and securities, (x) an “agent”
shall be deemed to include a “mandatary”, (xi) “construction liens” shall be
deemed to include “legal hypothecs”, (xii) “joint and several” shall be deemed
to include “solidary”, (xiii) “gross negligence or willful misconduct” shall be
deemed to be “intentional or gross fault”, (xiv) “beneficial ownership” shall be
deemed to include “ownership on behalf of another as mandatary”,
(xv) “servitude” shall be deemed to include “easement”, (xvi) “priority” shall
be deemed to include “prior claim”, (xvii) “survey” shall be deemed to include
“certificate of location and plan”, (xviii) “fee simple title” shall be deemed
to include “absolute ownership”, (xix) “foreclosure” shall be deemed to include
“the exercise of a hypothecary right” and (xx) “lease” shall be deemed to
include a “leasing” (crédit-bail). The parties hereto confirm that it is their
wish that this Agreement and any other document executed in connection with the
transactions contemplated herein be drawn up in the English language only
(except if another language is required under any applicable Law) and that all
other documents contemplated

 

-73-



--------------------------------------------------------------------------------

thereunder or relating thereto, including notices, may also be drawn up in the
English language only. Les parties aux présentes confirment que c’est leur
volonté que cette convention et les autres documents de crédit soient rédigés en
anglais seulement et que tous les documents, y compris tous avis, envisagés par
cette convention et les autres documents peuvent être rédigés en anglais
seulement (sauf si une autre langue est requise en vertu d’une loi applicable).

Section 1.03 Accounting and Finance Terms; Accounting Periods; Unrestricted
Subsidiaries; Determination of Fair Market Value. All accounting terms,
financial terms or components of such terms not specifically or completely
defined herein shall be construed in conformity with GAAP to the extent GAAP
defines such term or a component of such term. To the extent GAAP does not
define any such term or a component of any such term, such term shall be
calculated by the Borrower in good faith. For purposes of calculating any
consolidated amounts necessary to determine compliance by any Person and, if
applicable, its Restricted Subsidiaries with any ratio or other financial
covenant in this Agreement, Unrestricted Subsidiaries shall be excluded. Unless
the context indicates otherwise, any reference to a “fiscal year” shall refer to
a fiscal year of the Borrower ending December 31 and any reference to a “fiscal
quarter” shall refer to a fiscal quarter of the Borrower ending March 31,
June 30, September 30 or December 31. All determinations of fair market value
under a Loan Document shall be made by the Borrower in good faith and, if such
determination is consistent with a valuation or opinion of an Independent
Financial Advisor, such determination shall be conclusive for all purposes under
the Loan Documents or related to the Obligations.

Section 1.04 Rounding. Any financial ratios required to be satisfied in order
for a specific action to be permitted under this Agreement shall be calculated
by dividing the appropriate component by the other component, carrying the
result to one decimal place more than the number of decimal places by which such
ratio is expressed herein (the “Applicable Decimal Place”) and rounding the
result up or down to the Applicable Decimal Place.

Section 1.05 References to Agreements, Laws, Etc. Unless otherwise expressly
provided herein, (a) references to Organization Documents, agreements (including
the Loan Documents) and other contractual instruments shall be deemed to include
all subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are permitted by
this Agreement (including by way of amendment and/or waiver); and (b) references
to any Law shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such Law.

Section 1.06 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to New York City time (daylight or standard, as
applicable).

Section 1.07 Available Amount Transactions. If more than one action occurs on
any given date the permissibility of the taking of which is determined hereunder
by reference to the amount of the Available Amount immediately prior to the
taking of such action, the permissibility of the taking of each such action
shall be determined independently, but in no event may any two or more such
actions be treated as occurring simultaneously, i.e., each transaction must be
permitted under the Available Amount as so calculated.

Section 1.08 Pro Forma Calculations; Limited Condition Acquisitions; Basket and
Ratio Compliance.

(a) Notwithstanding anything to the contrary herein, the First Lien Net Leverage
Ratio, the Secured Net Leverage Ratio, the Total Net Leverage Ratio and the
Interest Coverage Ratio shall be calculated in the manner prescribed by this
Section 1.08; provided that notwithstanding anything to the

 

-74-



--------------------------------------------------------------------------------

contrary in clauses ((b)), ((c)) or ((d)) of this Section 1.08, when calculating
the First Lien Net Leverage Ratio for purposes of Section 2.04(b)(i) and the
Asset Sale Prepayment Percentage, the events described in this Section 1.08 that
occurred subsequent to the end of the applicable Test Period shall not be given
pro forma effect.

(b) For purposes of calculating the First Lien Net Leverage Ratio, the Secured
Net Leverage Ratio, the Total Net Leverage Ratio and the Interest Coverage
Ratio, Specified Transactions identified by the Borrower that have been made
(i) during the applicable Test Period or (ii) subsequent to such Test Period and
prior to or simultaneously with the event for which the calculation of any such
ratio is made shall be calculated on a pro forma basis assuming that all such
Specified Transactions (and any increase or decrease in Consolidated Adjusted
EBITDA and the component financial definitions used therein attributable to any
Specified Transaction) had occurred on the first day of the applicable Test
Period. If since the beginning of any applicable Test Period any Person that
subsequently became a Restricted Subsidiary or was merged, amalgamated or
consolidated with or into the Borrower or any of its Restricted Subsidiaries
since the beginning of such Test Period shall have consummated any Specified
Transaction identified by the Borrower that would have required adjustment
pursuant to this Section 1.08, then the First Lien Net Leverage Ratio, the
Secured Net Leverage Ratio, the Total Net Leverage Ratio and the Interest
Coverage Ratio shall be calculated to give pro forma effect thereto in
accordance with this Section 1.08.

(c) Whenever pro forma effect is to be given to a Specified Transaction, the pro
forma calculations shall be made in good faith by a Responsible Officer and may
include, for the avoidance of doubt, the amount of cost savings, operating
expense reductions; synergies, material changes to amounts to be paid by or
received by Loan Parties projected by the Borrower in good faith to be realized
as a result of specified actions taken, committed to be taken or expected to be
taken (calculated on a pro forma basis as though amounts had been realized on
the first day of such Test Period and as if any such cost savings, operating
expense reductions and synergies were realized during the entirety of such
period) relating to such Specified Transaction, net of the amount of actual
benefits realized during such period from such actions (such amounts, “Specified
Transaction Adjustments”); provided that (i) such Specified Transaction
Adjustments are reasonably identifiable and quantifiable in the good faith
judgment of the Borrower, (ii) such actions are taken, committed to be taken or
expected to be taken no later than twenty-four months after the date of such
Specified Transaction, and (iii) no amounts shall be included pursuant to this
clause ((c)) to the extent duplicative of any amounts that are otherwise
included in calculating Consolidated Adjusted EBITDA, whether through a pro
forma adjustment or otherwise, with respect to any Test Period.

(d) In the event that the Borrower or any Restricted Subsidiary incurs
(including by assumption or guarantees) or repays (including by redemption,
repayment, retirement or extinguishment) any Indebtedness included in the
calculations of the First Lien Net Leverage Ratio, the Secured Net Leverage
Ratio, the Total Net Leverage Ratio and the Interest Coverage Ratio, as the case
may be (in each case, other than Indebtedness incurred or repaid under any
revolving credit facility in the ordinary course of business for working capital
purposes), (i) during the applicable Test Period or (ii) subsequent to the end
of the applicable Test Period and prior to or simultaneously with the event for
which the calculation of any such ratio is made, then the First Lien Net
Leverage Ratio, the Secured Net Leverage Ratio, the Total Net Leverage Ratio and
the Interest Coverage Ratio shall be calculated giving pro forma effect to such
incurrence or repayment of Indebtedness, to the extent required, as if the same
had occurred on the last day of the applicable Test Period with respect to
leverage ratios or the first day of such Test Period with respect to the
Interest Coverage Ratio.

(e) Notwithstanding anything in this Agreement or any Loan Document to the
contrary,

 

-75-



--------------------------------------------------------------------------------

(i) the Borrower may rely on more than one basket or exception hereunder
(including both ratio-based and non-ratio based baskets and exceptions, and
including partial reliance on different baskets that, collectively, permit the
entire proposed transaction) at the time of any proposed transaction, and the
Borrower may, in its sole discretion, at any later time divide, classify or
reclassify such transaction (or any portion thereof) in any manner that complies
with the available baskets and exceptions hereunder at such later time (provided
that with respect to reclassification of Indebtedness and Liens, any such
reclassification shall be subject to the parameters of Sections 7.01 and 7.03,
as applicable);

(ii) unless the Borrower elects otherwise, if the Borrower or its Restricted
Subsidiaries in connection with any transaction or series of such related
transaction (A) incurs Indebtedness, creates Liens, makes Dispositions, makes
Investments, designates any Subsidiary as restricted or unrestricted or repays
any Indebtedness or takes any other action under or as permitted by a
ratio-based basket and (B) incurs Indebtedness, creates Liens, makes
Dispositions, makes Investments, designates any Subsidiary as restricted or
unrestricted or repays any Indebtedness or takes any other action under a
non-ratio-based basket (which shall occur within five Business Days of the
events in clause (A) above), then the applicable ratio will be calculated with
respect to any such action under the applicable ratio-based basket without
regard to any such action under such non-ratio-based basket made in connection
with such transaction or series of related transactions;

(iii) if the Borrower or its Restricted Subsidiaries enters into any revolving,
delayed draw or other committed debt facility, the Borrower may elect to
determine compliance of such debt facility (including the incurrence of
Indebtedness and Liens from time to time in connection therewith) with this
Agreement and each other Loan Document on the date commitments with respect
thereto are first received, assuming the full amount of such facility is
incurred (and any applicable Liens are granted) on such date, in which case such
committed amount may thereafter be borrowed or reborrowed, in whole or in part,
from time to time, without further compliance with the Loan Documents, in lieu
of determining such compliance on any subsequent date (including any date on
which Indebtedness is incurred pursuant to such facility); provided that, in
each case, any future calculation of any such ratio based basket shall only
include amounts borrowed and outstanding as of such date of determination; and

(iv) if the Borrower or any Restricted Subsidiary incurs Indebtedness under a
ratio-based basket, such ratio-based basket (together with any other ratio-based
basket utilized in connection therewith, including in respect of other
Indebtedness, Liens, Dispositions, Investments, Restricted Payments or payments
in respect of Junior Financing) will be calculated excluding the cash proceeds
of such Indebtedness for netting purposes (i.e., such cash proceeds shall not
reduce the Borrower’s Consolidated Net Debt or Consolidated Secured Net Debt
pursuant to clause (b) of the definition of such terms), provided that the
actual application of such proceeds may reduce Indebtedness for purposes of
determining compliance with any applicable ratio.

For example, if the Borrower incurs Indebtedness under the Fixed Incremental
Amount on the same date that it incurs Indebtedness under the Ratio Amount, then
the First Lien Net Leverage Ratio and any other applicable ratio will be
calculated with respect to such incurrence under the Ratio Amount without regard
to any incurrence of Indebtedness under the Fixed Incremental Amount. Unless the
Borrower elects otherwise, each Incremental Facility (or Incremental Equivalent
Debt) shall be deemed incurred first under the Ratio Amount to the extent
permitted (and calculated prior to giving effect to any substantially
simultaneous incurrence of any Indebtedness based on a basket or exception that
is not based on a financial ratio, including under the ABL Credit Facility, any
revolving facility and/or the Fixed Incremental Amount), with any balance
incurred under the Fixed Incremental Amount. For purposes of determining
compliance with Section 2.13, in the event that any Incremental Facility or
Incremental Equivalent Debt

 

-76-



--------------------------------------------------------------------------------

(or any portion thereof) meets the criteria of Ratio Amount or Fixed Incremental
Amount, the Borrower may, in its sole discretion, at the time of incurrence,
divide, classify or reclassify, or at any later time divide, classify or
reclassify, such Indebtedness (or any portion thereof) in any manner that
complies with Section 2.13 on the date of such classification or any such
reclassification, as applicable.

(f) Notwithstanding anything in this Agreement or any Loan Document to the
contrary, when,

(i) calculating any applicable ratio in connection with the incurrence of
Indebtedness, the creation of Liens, the making of any Disposition, the making
of an Investment, the making of a Restricted Payment, the designation of a
Subsidiary as restricted or unrestricted, the repayment of Indebtedness or for
any other purpose;

(ii) determining the accuracy of any representation or warranty;

(iii) determining whether any Default or Event of Default has occurred, is
continuing or would result from any action; or

(iv) determining compliance with any other condition precedent to any action or
transaction;

in each case of clauses (i) through ((iv)) in connection with a Limited
Condition Acquisition, the date of determination of such ratio, the accuracy of
such representation or warranty (but taking into account any earlier date
specified therein), whether any Default or Event of Default has occurred, is
continuing or would result therefrom, or the satisfaction of any other condition
precedent shall, at the option of the Borrower (the Borrower’s election to
exercise such option in connection with any Limited Condition Acquisition, an
“LCA Election”), be deemed to be the date the definitive agreements for such
Limited Condition Acquisition are entered into (the “LCA Test Date”). If on a
Pro Forma Basis after giving effect to such Limited Condition Acquisition and
the other transactions to be entered into in connection therewith (including any
incurrence of Indebtedness and the use of proceeds thereof) such ratios,
representations and warranties, absence of defaults, satisfaction of conditions
precedent and other provisions are calculated as if such Limited Condition
Acquisition or other transactions had occurred at the beginning of the most
recent Test Period ending prior to the LCA Test Date for which financial
statements are available, the Borrower could have taken such action on the
relevant LCA Test Date in compliance with the applicable ratios or other
provisions, such provisions shall be deemed to have been complied with, unless a
Specified Event of Default is continuing on the date on which such Limited
Condition Acquisition is consummated. For the avoidance of doubt, (i) if any of
such ratios, representations and warranties, absence of defaults, satisfaction
of conditions precedent or other provisions are exceeded or breached as a result
of fluctuations in such ratio (including due to fluctuations in Consolidated
Adjusted EBITDA), a change in facts and circumstances or other provisions at or
prior to the consummation of the relevant Limited Condition Acquisition, such
ratios, representations and warranties, absence of defaults, satisfaction of
conditions precedent and other provisions will not be deemed to have been
exceeded, breached, or otherwise failed as a result of such fluctuations or
changed circumstances solely for purposes of determining whether the Limited
Condition Acquisition and any related transactions is permitted hereunder and
(ii) such ratios and compliance with such conditions shall not be tested at the
time of consummation of such Limited Condition Acquisition or related Specified
Transactions. If the Borrower has made an LCA Election for any Limited Condition
Acquisition, then in connection with any subsequent calculation of any ratio or
basket availability with respect to any other Specified Transaction or otherwise
on or following the relevant LCA Test Date and prior to the earlier of the date
on which such Limited Condition Acquisition is consummated or the date that the
definitive agreement for such Limited Condition Acquisition is terminated or
expires without consummation of such Limited Condition Acquisition, any such
ratio or basket shall be calculated on a Pro Forma Basis assuming such Limited
Condition Acquisition and other transactions in connection therewith

 

-77-



--------------------------------------------------------------------------------

(including any incurrence of Indebtedness and the use of proceeds thereof) have
been consummated. For purposes of any calculation pursuant to this clause ((f))
of the Interest Coverage Ratio, Consolidated Interest Expense may be calculated
using an assumed interest rate for the Indebtedness to be incurred in connection
with such Limited Condition Acquisition based on the indicative interest margin
contained in any financing commitment documentation with respect to such
Indebtedness or, if no such indicative interest margin exists, as reasonably
determined by the Borrower in good faith.

(g) For purposes of calculating the Ratio Amount, Permitted Ratio Debt and
Section 7.01(i) (including for purposes of Section 7.03(l)(ii)), the phrase
“immediately prior to such incurrence” shall be construed to apply only if, at
the time of such determination, on a Pro Forma Basis for such incurrence of
Indebtedness and/or Liens (and for any related Permitted Investment, if
applicable), (i) the First Lien Net Leverage Ratio would be greater than the
Closing Date First Lien Net Leverage Ratio, (ii) the Secured Net Leverage Ratio
would be greater than the Closing Date Secured Net Leverage Ratio, (iii) the
Total Net Leverage Ratio would be greater than the Closing Date Total Net
Leverage Ratio or (iv) the Interest Coverage Ratio would be less than 2.00 to
1.00, as applicable.

(h) For purposes of determining the maturity date of any Indebtedness, bridge
loans that are subject to customary conditions (as determined by the Borrower in
good faith, including conditions requiring no payment or bankruptcy event of
default) that would either automatically be extended as, converted into or
required to be exchanged for permanent refinancing shall be deemed to have the
maturity date as so extended, converted or exchanged.

Section 1.09 Currency Equivalents Generally.

(a) No Default or Event of Default shall be deemed to have occurred under a Loan
Document solely as a result of changes in rates of currency exchange occurring
after the time any applicable action (including any incurrence of a Lien or
Indebtedness or the making of an Investment) so long as such action (including
any incurrence of a Lien or Indebtedness or the making of an Investment) was
permitted hereunder when made.

(b) For purposes of this Agreement and the other Loan Documents, where the
permissibility of a transaction or determinations of required actions or
circumstances depend upon compliance with, or are determined by reference to,
amounts stated in Dollars, any requisite currency translation (i) with respect
to Loans or Commitments, shall be based on the Exchange Rate and (ii) with
respect to any other amounts, shall be based on the rate of exchange between the
applicable currency and Dollars as reasonably determined by the Borrower, in
each case in effect on the Business Day immediately preceding the date of such
transaction or determination (subject to clauses ((c)) and ((d)) below) and
shall not be affected by subsequent fluctuations in exchange rates.

(c) For purposes of determining compliance with any Dollar-denominated
restriction on the incurrence of Indebtedness, the Dollar-equivalent principal
amount of Indebtedness denominated in a foreign currency shall be calculated
based on the Exchange Rate in effect on the date such Indebtedness was incurred,
in the case of term debt, or first committed, in the case of revolving credit
debt (or, in the case of an LCA Election, on the date of the applicable LCA Test
Date); provided that, if such Indebtedness is incurred to refinance other
Indebtedness denominated in a foreign currency, and such refinancing would cause
the applicable Dollar-denominated restriction to be exceeded if calculated at
the Exchange Rate in effect on the date of such refinancing, such
Dollar-denominated restriction shall be deemed not to have been exceeded so long
as the principal amount of such Indebtedness so refinanced does not exceed the
principal amount of such Indebtedness being refinanced. Notwithstanding the
foregoing, the principal amount of any Indebtedness incurred to refinance other
Indebtedness, if incurred in a different currency

 

-78-



--------------------------------------------------------------------------------

from the Indebtedness being refinanced, shall be calculated based on the
Exchange Rate that is in effect on the date of such refinancing.

(d) For purposes of determining the First Lien Net Leverage Ratio, the Secured
Net Leverage Ratio, the Total Net Leverage Ratio and the Interest Coverage
Ratio, including Consolidated Adjusted EBITDA when calculating such ratios, all
amounts denominated in a currency other than Dollars will be converted to
Dollars for any purpose (including testing the any financial maintenance
covenant) at the effective rate of exchange in respect thereof reflected in the
consolidated financial statements of the Borrower for the applicable Test Period
for which such measurement is being made, and will reflect the currency
translation effects, determined in accordance with GAAP, of Hedge Agreements
permitted hereunder for currency exchange risks with respect to the applicable
currency in effect on the date of determination of the Dollar equivalent of such
Indebtedness.

Section 1.10 Co-Borrowers. Notwithstanding anything herein to the contrary, the
Borrower, upon 15 Business Days prior written notice to the Administrative Agent
(or such shorter period as reasonably agreed by the Administrative Agent), may
cause any Loan Party other than a Canadian Loan Party on or after the Closing
Date by written election to the Administrative Agent to become a borrower (each
such Loan Party, a “Co-Borrower”, and, together with the Borrower, the
“Co-Borrowers”) under each of the Facilities hereunder on a joint and several
basis (such date, the “Co-Borrower Effective Date”); provided that such Loan
Party shall (i) execute a joinder to this Agreement in form and substance
reasonably satisfactory to the Administrative Agent assuming all obligations of
a Co-Borrower hereunder, (ii) at least three Business Days prior to such
Co-Borrower Effective Date, provide to the Administrative Agent and the Lenders
all documentation and other information required by United States regulatory
authorities under applicable “know your customer” and anti-money laundering
Laws, including without limitation Title III of the USA Patriot Act, that shall
be reasonably requested by the Administrative Agent in writing at least 10
Business Days prior to the consummation of such joinder and (iii) provide to the
Administrative Agent and the Lenders, if such Loan Party qualifies as a “legal
entity customer” under the Beneficial Ownership Regulation, a Beneficial
Ownership Certification and (iv) be a domestic Subsidiary Guarantor wholly owned
by the Borrower. The Lenders hereby irrevocably authorize the Administrative
Agent to enter into any amendment to this Agreement or to any other Loan
Document as may be necessary or appropriate in order to establish any additional
Borrower pursuant to this Section 1.10 and such technical amendments, and other
customary amendments with respect to provisions of this Agreement relating to
taxes for borrowers, in each case as may be necessary or appropriate in the
reasonable opinion of the Administrative Agent and the Borrower in connection
therewith.

Upon the later of execution and delivery of a joinder to this Agreement by a
Co-Borrower and the countersignature of the Administrative Agent thereto, each
Co-Borrower agrees that it is jointly and severally liable for the obligations
of each other Co-Borrower hereunder with respect to any Class of Loans on an
individual tranche basis, including with respect to the payment of principal of
and interest on all Loans on an individual tranche basis and the payment of fees
and indemnities and reimbursement of costs and expenses. Each Co-Borrower is
accepting joint and several liability hereunder in consideration of the
financial accommodations to be provided by the Administrative Agent, the
Collateral Agent and the Lenders under this Agreement, for the mutual benefit,
directly and indirectly, of each of the Co-Borrowers and in consideration of the
undertakings of each of the Co-Borrowers to accept joint and several liability
for the obligations of each of them. Each Co-Borrower, jointly and severally,
hereby irrevocably and unconditionally accepts, as a co-debtor, joint and
several liability with each other Co-Borrower, with respect to the payment and
performance of all of the Obligations, it being the intention of the parties
hereto that all Obligations shall be the joint and several obligations of all of
the Co-Borrowers without preferences or distinction among them. If and to the
extent that any of the Co-Borrowers shall fail to make any payment with respect
to any of the Obligations as and when due or to perform any of such Obligations
in accordance with the terms thereof, then in each such event each other
Borrower will make such payment with respect

 

-79-



--------------------------------------------------------------------------------

to, or perform, such Obligations. Each Co-Borrower further agrees that the
Borrower will be such Co-Borrower’s agent for administrative, mechanical, and
notice provisions in this Agreement and any other Loan Document and the Lenders
and the Administrative Agent hereby agree that each Co-Borrower will have the
same rights under the Loan Documents as if it is the Borrower and for any other
purposes under the provisions of this Agreement, including the affirmative and
negative covenants, each such Co-Borrower will be treated as a Restricted
Subsidiary that is a Subsidiary Guarantor.

ARTICLE II.

THE COMMITMENTS AND BORROWINGS

Section 2.01 Term Loans.

(a) Term Loan Commitments. Subject only to the conditions set forth in
Section 4.01, each Lender with an Initial Term Loan Commitment severally agrees
to make to the Borrower on the Closing Date a term loan denominated in Dollars
equal to such Lender’s Initial Term Loan Commitment (the “Initial Term Loans”).
Initial Term Loans may be Base Rate Loans or Eurocurrency Rate Loans, as further
provided herein. Amounts borrowed under this Section 2.01(a) and repaid or
prepaid may not be reborrowed.

(b) Borrowing Mechanics for Term Loans.

(i) Subject to Section 4.01(a)(i) and Section 2.13(a), each Borrowing of Term
Loans shall be made upon the Borrower’s notice to the Administrative Agent,
which may only be given in writing. Each such notice must be received by the
Administrative Agent not later than (A) 1:00 p.m. three Business Days prior to
the requested date of any Borrowing of Eurocurrency Rate Loans and (B) 12:00
noon one Business Day prior to the requested date of any Borrowing of Base Rate
Loans; provided however that (1) if the Borrower wishes to request Eurocurrency
Rate Loans having an Interest Period other than one, two, three or six months in
duration as provided in the definition of “Interest Period,” the applicable
notice must be received by the Administrative Agent not later than 11:00 a.m.
four Business Days prior to the requested date of such Borrowing (or such
shorter period as reasonably agreed by the Administrative Agent), conversion or
continuation, whereupon the Administrative Agent shall give prompt notice to the
applicable Lenders of such request and determine whether the requested Interest
Period is acceptable to all of them and not later than 11:00 a.m., three
Business Days before the requested date of such Borrowing, conversion or
continuation, the Administrative Agent shall notify the Borrower (which notice
may be by telephone) whether or not the requested Interest Period has been
consented to by all the applicable Lenders and (2) any (I) such notice delivered
in connection with the initial Borrowing of Term Loans on the Closing Date must
be received by the Administrative Agent no later than 1:00 p.m. on the Closing
Date and (II) such notices may be conditioned on the occurrence of the Closing
Date or, with respect to an Incremental Facility, may be conditioned on the
occurrence of any transaction anticipated to occur in connection with such
Incremental Facility.

(ii) Each notice by the Borrower pursuant to this Section 2.01(b) must be
delivered to the Administrative Agent in the form of a Committed Loan Notice,
appropriately completed and signed by a Responsible Officer of the Borrower.
Each Committed Loan Notice shall specify (A) that the Borrower is requesting a
Term Loan Borrowing, (B) the requested date of the Borrowing (which shall be a
Business Day), (C) the principal amount of Term Loans to be borrowed, (D) the
Type of Term Loans to be borrowed and (E) if applicable, the duration of the
Interest Period with respect thereto. If the Borrower fails to specify a Type of
Term Loan in a Committed Loan Notice, then (x) in the case of Term Loans
denominated in Dollars, the applicable Term Loans shall be made as Base Rate
Loans and (y) in the case of Term Loans denominated in an Alternative

 

-80-



--------------------------------------------------------------------------------

Currency, the applicable Term Loans shall be made as Eurocurrency Rate Loans
with an Interest Period of one month. If the Borrower requests a Borrowing of
Eurocurrency Rate Loans in any such Committed Loan Notice, but fails to specify
an Interest Period, for such Eurocurrency Rate Loans, the Borrower will be
deemed to have specified an Interest Period of one month.

(iii) Borrowings of more than one Type may be outstanding at the same time;
provided that the total number of Interest Periods for Eurocurrency Rate Loans
outstanding under this Agreement at any time shall comply with Section 2.07(d).

(iv) Following receipt of a Committed Loan Notice, the Administrative Agent
shall promptly notify each Lender of the amount of its Pro Rata Share of the
applicable tranche of Term Loans. In the case of each Borrowing, each
Appropriate Lender shall make the amount of its Term Loan available to the
Administrative Agent in Same Day Funds at the Administrative Agent’s Office not
later than 1:00 p.m., on the Business Day specified in the applicable Committed
Loan Notice. Upon satisfaction of the applicable conditions to such Borrowing,
the Administrative Agent shall make all funds so received available to the
Borrower in like funds as received by the Administrative Agent either by
(A) crediting the account of the Borrower on the books of the Administrative
Agent with the amount of such funds or (B) wire transfer of such funds, in each
case in accordance with instructions provided to (and reasonably acceptable to)
the Administrative Agent by the Borrower.

(v) The failure of any Lender to make the Term Loan to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Term Loan on the date of such Borrowing, but no Lender
shall be responsible for the failure of any other Lender to make the Term Loan
to be made by such other Lender on the date of any Borrowing.

Section 2.02 Conversion/Continuation.

(a) Each conversion of Loans from one Type to another, and each continuation of
Eurocurrency Rate Loans shall be made upon the Borrower’s irrevocable notice to
the Administrative Agent, which may only be given in writing. Each such notice
must be received by the Administrative Agent not later than 1:00 p.m. (New York
City time in the case of Loans denominated in Dollars, or London time in the
case of any Borrowing denominated in Euros or another Alternative Currency) on
the requested date of any conversion of Eurocurrency Rate Loans to Base Rate
Loans and not later than 2:00 p.m. three Business Days prior to the requested
date of continuation of any Eurocurrency Rate Loans or any conversion of Base
Rate Loans to Eurocurrency Rate Loans denominated in Dollars. Each notice by the
Borrower pursuant to this Section 2.02(a) must be delivered to the
Administrative Agent in the form of a Conversion/Continuation Notice,
appropriately completed and signed by a Responsible Officer of the Borrower.
Each conversion to or continuation of Eurocurrency Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof.
Each conversion to Base Rate Loans shall be in a principal amount of $500,000 or
a whole multiple of $100,000 in excess thereof. Each Conversion/Continuation
Notice shall specify (i) whether the Borrower is requesting a conversion of
Loans from one Type to the other, or a continuation of Eurocurrency Rate Loans,
(ii) the requested date of the conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of Loans to be
converted or continued, (iv) the Class of Loans to be converted or continued,
(v) the Type of Loans to which such existing Loans are to be converted, if
applicable, and (vi) if applicable, the duration of the Interest Period with
respect thereto. If (x) with respect to any Eurocurrency Rate Loans denominated
in Dollars, the Borrower fails to give a timely notice requesting a conversion
or continuation, then the applicable Loans shall be converted to Base Rate Loans
or (y) with respect to any Eurocurrency Rate Loans denominated in any
Alternative Currency, the Borrower fails to give a timely notice requesting a
conversion or continuation, then the applicable tranche of Term Loans shall be
converted to, a Eurocurrency Rate Loan

 

-81-



--------------------------------------------------------------------------------

with an Interest Period of one month. Any such automatic conversion or
continuation pursuant to the immediately preceding sentence shall be effective
as of the last day of the Interest Period then in effect with respect to the
applicable Eurocurrency Rate Loans. If the Borrower requests a conversion to, or
continuation of Eurocurrency Rate Loans in any such Conversion/Continuation
Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month.

(b) Following receipt of a Conversion/Continuation Notice, the Administrative
Agent shall promptly notify each applicable Lender of its Pro Rata Share of the
applicable Class of Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans or
continuation of Loans described in Section 2.02(a).

(c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan. Upon the occurrence and during the continuation of an
Event of Default, the Administrative Agent or the Required Lenders may require
by notice to the Borrower that no Loans denominated in Dollars may be converted
to or continued as Eurocurrency Rate Loans.

Section 2.03 Availability. Unless the Administrative Agent shall have received
notice from a Lender prior to the date of any Borrowing that such Lender will
not make available to the Administrative Agent such Lender’s Pro Rata Share of
such Borrowing, the Administrative Agent may assume that such Lender has made
such Pro Rata Share available to the Administrative Agent on the date of such
Borrowing, and the Administrative Agent may, in reliance upon such assumption,
make available to the Borrower on such date a corresponding amount. If the
Administrative Agent shall have so made funds available, then, to the extent
that such Lender shall not have made such portion available to the
Administrative Agent, each of such Lender and the Borrower severally agrees to
repay to the Administrative Agent forthwith on demand such corresponding amount
together with interest thereon, for each day from the date such amount is made
available to the Borrower until the date such amount is repaid to the
Administrative Agent at (a) in the case of the Borrower, the interest rate
applicable at the time to the applicable Loans comprising such Borrowing and
(b) in the case of such Lender, the Overnight Rate plus any administrative,
processing, or similar fees customarily charged by the Administrative Agent in
accordance with the foregoing. A certificate of the Administrative Agent
submitted to any Lender with respect to any amounts owing under this
Section 2.03 shall be conclusive in the absence of manifest error. If the
Borrower and such Lender shall pay such interest to the Administrative Agent for
the same or an overlapping period, the Administrative Agent shall promptly remit
to the Borrower the amount of such interest paid by the Borrower for such
period. If such Lender pays its share of the applicable Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
applicable Loan included in such Borrowing. Any payment by the Borrower shall be
without prejudice to any claim the Borrower may have against a Lender that shall
have failed to make such payment to the Administrative Agent. A notice of the
Administrative Agent to any Lender or the Borrower with respect to any amount
owing under this Section 2.03 shall be conclusive, absent manifest error.

Section 2.04 Prepayments.

(a) Optional.

(i) The Borrower may, upon notice to the Administrative Agent in the form of a
Prepayment Notice, at any time or from time to time, voluntarily prepay the
Loans in whole or in part without premium or penalty, subject to clause ((D))
below; provided that:

 

-82-



--------------------------------------------------------------------------------

(A) such Prepayment Notice must be received by the Administrative Agent (1) not
later than 1:00 p.m. (New York City time in the case of Loans denominated in
Dollars, or London time in the case of Loans denominated in an Alternative
Currency) three Business Days prior to any date of prepayment of Eurocurrency
Rate Loans and (2) not later than 1:00 p.m. one Business Day prior to any date
of prepayment of Base Rate Loans;

(B) any prepayment of Eurocurrency Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $100,000 in excess thereof or, if less, the
entire principal amount thereof then outstanding;

(C) any prepayment of Base Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $100,000 in excess thereof or, if less, the
entire principal amount thereof then outstanding (it being understood that Base
Rate Loans shall be denominated in Dollars only); and

(D) any prepayment of Initial Term Loans made on or prior to the date that is
six months after the Closing Date shall be accompanied by the payment of the fee
described in Section 2.08(d), if applicable.

Each Prepayment Notice shall specify the date and amount of such prepayment and
the Class(es) and Type(s) of Loans to be prepaid, and the payment amount
specified in each Prepayment Notice shall be due and payable on the date
specified therein. The Administrative Agent will promptly notify each
Appropriate Lender of its receipt of a Prepayment Notice and of the amount of
such Lender’s Pro Rata Share of such prepayment; provided, “non-consenting”
Lenders may be repaid on a non-pro rata basis in connection with an Extension
Offer or a Refinancing Amendment and Disqualified Lenders or Net Short Lenders
may be repaid on non-pro rata basis. Any prepayment of Loans shall be subject to
Section 2.04(c).

(ii) Notwithstanding anything to the contrary contained in this Agreement, the
Borrower may rescind, in whole or in part, any notice of prepayment under
Section 2.04(a)(i), if such prepayment would have resulted from a refinancing of
all or a portion of the applicable Facility which refinancing shall not be
consummated or shall otherwise be delayed.

(iii) Voluntary prepayments of Term Loans permitted hereunder shall be applied
in a manner determined at the discretion of the Borrower and specified in the
notice of prepayment (and absent such direction, in direct order of maturity)
and may be applied to any Class or Classes of Term Loans at the sole discretion
of the Borrower.

(iv) Notwithstanding anything in any Loan Document to the contrary (including
Section 2.12), (A) the Borrower may prepay the outstanding Term Loans of any
Lender on a non-pro rata basis at or below par with the consent of only such
Lender and (B) the Borrower may prepay Term Loans of one or more Classes below
par on a non-pro rata basis in accordance with the auction procedures set forth
on Exhibit L; provided that, in each case, no Event of Default has occurred and
is continuing or would result therefrom and if the proceeds of loans under the
ABL Credit Facility are used to finance such prepayment, immediately after
giving effect to such prepayment and on a Pro Forma Basis for such prepayment,
the Payment Conditions have been satisfied.

(b) Mandatory.

(i) Excess Cash Flow. Within five Business Days after financial statements have
been delivered or are required to be delivered pursuant to Section 6.01(a) and
the related Compliance

 

-83-



--------------------------------------------------------------------------------

Certificate has been delivered or is required to be delivered pursuant to
Section 6.02(a), in each case, commencing with the first full fiscal year ending
after the Closing Date, the Borrower shall, subject to Section 2.04(b)(iv) and
Section 2.04(b)(v), prepay an aggregate principal amount of Initial Term Loans
and any other Term Loans (unless such prepayment is not required pursuant to the
terms of such other Term Loans) equal to,

(A) the ECF Prepayment Percentage of Excess Cash Flow, if any, for the fiscal
year covered by such financial statements, minus

(B) the sum, without duplication, of,

(I) all voluntary prepayments of Term Loans and any other Pari Passu Lien Debt
(including (A) those made through debt buybacks and in the case of below-par
repurchases in an amount equal to the discounted amount actually paid in cash in
respect of such below-par repurchase, (B) cash payments by the Borrower pursuant
to Section 3.07 or other applicable “yank-a-bank” provisions (solely to the
extent the applicable Term Loans or other Pari Passu Lien Debt is retired
instead of assigned) and (C) prepayments of Loans and Participations held by
Disqualified Lenders or Net Short Lenders);

(II) all voluntary payments and prepayments of loans under the ABL Credit
Facility and any other revolving loans, in each case to the extent accompanied
by a corresponding permanent reduction in commitments;

(III) all voluntary prepayments of Junior Lien Debt (including those made
through debt buybacks and in the case of below-par repurchases in an amount
equal to the discounted amount actually paid in cash in respect of such
below-par repurchase);

(IV) all voluntary prepayments of Indebtedness secured by Liens on Excluded
Assets (including those made through debt buybacks and in the case of below-par
repurchases in an amount equal to the discounted amount actually paid in cash in
respect of such below-par repurchase);

(V) all voluntary prepayments of Indebtedness of the Borrower or a Restricted
Subsidiary that is unsecured or secured by Liens on assets that are not
Collateral (including those made through debt buybacks and in the case of
below-par repurchases in an amount equal to the discounted amount actually paid
in cash in respect of such below-par repurchase);

(VI) without duplication of amounts deducted pursuant to clause (VII) below and
the definition of “Excess Cash Flow” herein in prior periods, the amount of
Permitted Investments, including Acquisition Transactions (in each case,
including costs and expenses related thereto), made during such period pursuant
to Section 7.02 (excluding Section 7.02(hh)(i)) to the extent that such
Permitted Investments were not financed with the proceeds of Funded Debt;

(VII) without duplication of amounts deducted pursuant to the definition of
“Excess Cash Flow”, the amount of Restricted Payments actually paid (and
permitted to be paid) during such period pursuant to Section 7.06 (excluding

 

-84-



--------------------------------------------------------------------------------

Sections 7.06(a) and 7.06(c)) to the extent such Restricted Payments were not
financed with the proceeds of Funded Debt; and

(VIII) the aggregate amount of expenditures actually made by the Borrower and
its Restricted Subsidiaries to the extent not financed with the proceeds of
Funded Debt during such period (including expenditures for the payment of
financing fees) to the extent that such expenditures are not expensed during
such fiscal year or are not deducted in calculating Consolidated Net Income (and
so long as there has not been any reduction in respect of such expenditures in
arriving at Consolidated Net Income for such period).

in each case, (I) during such fiscal year or following the end of such fiscal
year and prior to the date of such calculation (provided that, with respect to
any such amount following the end of such fiscal year, such amount is not
included in any calculation pursuant to this Section 2.04(b)(i) for the
subsequent fiscal year), (II) to the extent such prepayments are not funded with
the proceeds of Funded Debt and (III) including, for the avoidance of doubt,
assignments of such Indebtedness to the Borrower or a Restricted Subsidiary (and
prepayments of such Indebtedness below par) to the extent of the amount paid in
connection with such assignment (or prepayment); provided that no such payment
shall be required if such amount is equal to or less than the greater of 5.00%
of Closing Date EBITDA and 5.00% of TTM Consolidated Adjusted EBITDA and only
amounts in excess of such minimum will be subject to the repayment provisions of
this Section 2.04(b); provided further that if at the time that any such
prepayment would be required, the Borrower is required to repay or repurchase or
to offer to repurchase or repay Pari Passu Lien Debt pursuant to the terms of
the documentation governing such Indebtedness with all or a portion of such
Excess Cash Flow (such Pari Passu Lien Debt required to be repaid or repurchased
or to be offered to be so repaid or repurchased, “Other Applicable ECF
Indebtedness”), then the Borrower may apply such Excess Cash Flow on a pro rata
basis to the prepayment of the Term Loans and to the repayment or re-purchase of
Other Applicable ECF Indebtedness, and the amount of prepayment of the Term
Loans that would have otherwise been required pursuant to this
Section 2.04(b)(i) shall be reduced accordingly (for purposes of this proviso
pro rata basis shall be determined on the basis of the aggregate outstanding
principal amount of the Term Loans and Other Applicable ECF Indebtedness at such
time, with it being agreed that the portion of Excess Cash Flow allocated to the
Other Applicable ECF Indebtedness shall not exceed the amount of such Excess
Cash Flow required to be allocated to the Other Applicable ECF Indebtedness
pursuant to the terms thereof, and the remaining amount, if any, of such net
proceeds shall be allocated to the Term Loans in accordance with the terms
hereof).

(ii) Asset Sales; Casualty Events. If the Borrower or any Loan Party,

(A) Disposes of any property or assets constituting Collateral pursuant to the
General Asset Sale Basket (other than Dispositions of obsolete or worn out
property, dispositions in the ordinary course of business and dispositions of
assets no longer determined by the Borrower to be used or useful in its
business), or

(B) any Casualty Event occurs with respect to property or assets constituting
Collateral,

which, in either case, results in the realization or receipt by the Borrower or
such Loan Party of Net Cash Proceeds, the Borrower shall prepay on or prior to
the date which is ten Business Days after the date of the realization or receipt
of such Net Cash Proceeds in excess of the greater of 2.50% of Closing Date
EBITDA and 2.50% of TTM Consolidated Adjusted EBITDA for any transaction or
series of related transactions, subject to Sections 2.04(b)(iv) and 2.04(b)(v),
an aggregate principal amount of Initial Term Loans and any other Term Loans
(unless such prepayment is not required pursuant to the terms of such other Term
Loans)

 

-85-



--------------------------------------------------------------------------------

equal to the Asset Sale Prepayment Percentage of such Net Cash Proceeds realized
or received; provided that if at the time that any such prepayment would be
required, the Borrower is required to repay or repurchase or to offer to
repurchase or repay Pari Passu Lien Debt pursuant to the terms of the
documentation governing such Indebtedness with the proceeds of such Disposition
or Casualty Event (such Pari Passu Lien Debt required to be repaid or
repurchased or to be offered to be so repaid or repurchased, “Other Applicable
Indebtedness”), then the Borrower may apply such Net Cash Proceeds on a pro rata
basis to the prepayment of the Term Loans and to the repayment or repurchase of
Other Applicable Indebtedness, and the amount of prepayment of the Term Loans
that would have otherwise been required pursuant to this Section 2.04(b)(ii)
shall be reduced accordingly (for purposes of this proviso pro rata basis shall
be determined on the basis of the aggregate outstanding principal amount of the
Term Loans and Other Applicable Indebtedness at such time, with it being agreed
that the portion of such net proceeds allocated to the Other Applicable
Indebtedness shall not exceed the amount of such net proceeds required to be
allocated to the Other Applicable Indebtedness pursuant to the terms thereof,
and the remaining amount, if any, of such net proceeds shall be allocated to the
Term Loans in accordance with the terms hereof); provided further that to the
extent the holders of Other Applicable Indebtedness decline to have such
indebtedness repurchased or prepaid, the declined amount shall promptly (and in
any event within ten Business Days after the date of such rejection) be applied
to prepay the Term Loans in accordance with the terms hereof; provided further
that no prepayment shall be required pursuant to this Section 2.04(b)(ii) with
respect to such portion of such Net Cash Proceeds that the Borrower intends to
or may reinvest in accordance with this Section 2.04(b)(ii).

With respect to any Net Cash Proceeds realized or received with respect to any
Disposition or any Casualty Event that, in either case, is subject to the
application of the foregoing provisions of this Section 2.04(b)(ii), at the
option of the Borrower or any of the Restricted Subsidiaries, the Borrower or
any of its Restricted Subsidiaries may (in lieu of making a prepayment pursuant
to the foregoing provisions) elect to reinvest an amount equal to all or any
portion of such Net Cash Proceeds in any assets used or useful for the business
of the Borrower and the Restricted Subsidiaries within eighteen months following
receipt of such Net Cash Proceeds or if the Borrower or any of the Restricted
Subsidiaries enters into a legally binding commitment to reinvest such Net Cash
Proceeds within eighteen months following receipt of such Net Cash Proceeds, no
later than one hundred and eighty days after the end of such eighteen month
period; provided that if any portion of such amount is not so reinvested by such
dates, subject to Section 2.04(b)(iv) and Section 2.04(b)(v), an amount equal to
the Asset Sale Prepayment Percentage of any such Net Cash Proceeds shall be
applied within five Business Days after such dates to the prepayment of the Term
Loans and Other Applicable Indebtedness as set forth above.

(iii) Indebtedness. If any of the Borrower or any Restricted Subsidiary incurs
or issues any Funded Debt that is not expressly permitted to be incurred or
issued pursuant to Section 7.03, the Borrower shall prepay an aggregate
principal amount of Initial Term Loans and any other Term Loans (unless such
prepayment is not required pursuant to the terms of such other Term Loans) equal
to 100% of all Net Cash Proceeds received therefrom on or prior to the date
which is five Business Days after the receipt of such Net Cash Proceeds.

(iv) Application of Payments. (A) Except as may otherwise be set forth in any
Refinancing Amendment, Extension Amendment or any Incremental Amendment, each
prepayment of Term Loans pursuant to Section 2.04(b)(i), (ii) or (iii) shall be
applied ratably to each Class of Term Loans then outstanding, (B) with respect
to each Class of Loans , each prepayment pursuant to clauses (i) through
(iii) of this Section 2.04(b) shall be applied to remaining scheduled
installments of principal thereof following the date of prepayment as directed
by the Borrower and specified in the notice of prepayment (and absent such
direction, in direct order of maturity of the remaining installments under the
applicable Class of Loans), and (C) each such

 

-86-



--------------------------------------------------------------------------------

prepayment shall be paid to the Lenders in accordance with their respective Pro
Rata Shares of such prepayment.

(v) Foreign and Tax Considerations. Notwithstanding any other provisions of this
Section 2.04(b),

(A) to the extent that any or all of the Net Cash Proceeds of any Disposition by
a Foreign Subsidiary giving rise to a prepayment event pursuant to
Section 2.04(b)(ii) (a “Foreign Disposition”), the Net Cash Proceeds of any
Casualty Event from a Foreign Subsidiary (a “Foreign Casualty Event”) or Excess
Cash Flow of a Foreign Subsidiary are prohibited or delayed by applicable local
law from being repatriated to the United States, the portion of such Net Cash
Proceeds or Excess Cash Flow so affected will not be required to be applied to
repay Term Loans at the times provided in this Section 2.04(b) but may be
retained by the applicable Foreign Subsidiary so long as the applicable local
law will not permit repatriation to the United States (the Borrower hereby
agreeing to cause the applicable Foreign Subsidiary to use its commercially
reasonable efforts to promptly take all actions reasonably required by the
applicable local law to permit such repatriation) and, if within 12 months of
the applicable prepayment event, such repatriation of any of such affected Net
Cash Proceeds or Excess Cash Flow is permitted under the applicable local law,
such repatriation will be immediately effected and such repatriated Net Cash
Proceeds or Excess Cash Flow will be promptly (and in any event not later than
ten Business Days after such repatriation) applied (net of additional taxes
payable or reserved against as a result thereof) to the repayment of the Term
Loans pursuant to this Section 2.04(b) to the extent provided herein, and

(B) to the extent that the Borrower has determined in good faith and in
consultation with the Administrative Agent that repatriation to the United
States of any or all of the Net Cash Proceeds of any Foreign Disposition or any
Foreign Casualty Event or any or all of the Excess Cash Flow of a Foreign
Subsidiary would have material adverse tax consequences (relative to the
relevant Foreign Disposition, Foreign Casualty Event or Excess Cash Flow and
taking into account any foreign tax credit or benefit actually realized in
connection with such repatriation) with respect to such Net Cash Proceeds or
Excess Cash Flow, the Net Cash Proceeds or Excess Cash Flow so affected may be
retained by the applicable Foreign Subsidiary; provided that, in the case of
this clause ((B)), on or before the date on which any Net Cash Proceeds so
retained would otherwise have been required to be applied to reinvestments or
prepayments pursuant to this Section 2.04(b) (or such Excess Cash Flow would
have been required to be applied to prepayments pursuant to this
Section 2.04(b)), (1) the Borrower applies an amount equal to such Net Cash
Proceeds or Excess Cash Flow to such reinvestments or prepayments (in the case
of Net Cash Proceeds) and to such prepayments (in the case of Excess Cash Flow)
as if such Net Cash Proceeds or Excess Cash Flow had been received by the
Borrower rather than such Foreign Subsidiary, less the amount (the “Netted Tax
Amount”) of additional taxes that would have been payable or reserved against it
if such Net Cash Proceeds or Excess Cash Flow had been repatriated to the United
States by such Foreign Subsidiary; provided that, in the case of this clause
(1), to the extent that within 12 months of the applicable prepayment event, the
repatriation of any Net Cash Proceeds or Excess Cash Flow from such Foreign
Subsidiary would no longer have material adverse tax consequences (relative to
the relevant Foreign Disposition, Foreign Casualty Event or Excess Cash Flow),
such Foreign Subsidiary shall promptly repatriate an amount equal to the Netted
Tax Amount to the Administrative Agent, which amount shall be applied to the pro
rata prepayment of the

 

-87-



--------------------------------------------------------------------------------

Loans and Commitments pursuant to Section 2.04(d) or (2) such Net Cash Proceeds
or Excess Cash Flow are applied to the repayment of Indebtedness of a Foreign
Subsidiary.

(vi) Mandatory Prepayment Procedures; Declining Lenders. The Borrower shall give
notice to the Administrative Agent of any mandatory prepayment of the Loans
pursuant to Section 2.04(b) by 11:00 a.m. at least three Business Days (or such
shorter period as reasonably agreed by the Administrative Agent) prior to the
date on which such payment is due. Such notice shall state that the Borrower is
offering to make or will make such mandatory prepayment on or before the date
specified in Section 2.04(b), as the case may be (each, a “Prepayment Date”).
Once given, such notice shall be irrevocable (provided that the Borrower may
rescind any notice of prepayment if such prepayment would have resulted from a
refinancing of all or any portion of the applicable Facility or been made in
connection with a Disposition, which refinancing or Disposition shall not be
consummated or shall otherwise be delayed) and all amounts subject to such
notice shall be due and payable on the Prepayment Date (except as otherwise
provided in Section 2.04(b)(v) and in the last sentence of this
Section 2.04(b)(vi)). Upon receipt by the Administrative Agent of such notice,
the Administrative Agent shall immediately give notice to each Lender of the
prepayment, the Prepayment Date and of such Lender’s Pro Rata Share of the
prepayment. Each Lender may elect (in its sole discretion) to decline all (but
not less than all) of its Pro Rata Share of any mandatory prepayment by giving
notice of such election in writing to the Administrative Agent by 11:00 a.m., on
the date that is one Business Day after the date of such Lender’s receipt of
notice from the Administrative Agent regarding such prepayment. If a Lender
fails to deliver a notice of election declining receipt of its Pro Rata Share of
such mandatory prepayment to the Administrative Agent within the time frame
specified above, any such failure will be deemed to constitute an acceptance of
such Lender’s Pro Rata Share of the total amount of such mandatory prepayment of
Term Loans. Upon receipt by the Administrative Agent of such notice, the
Administrative Agent shall immediately notify the Borrower of such election. Any
amount so declined by any Lender shall be retained by the Borrower and the
Restricted Subsidiaries and/or applied by the Borrower or any of the Restricted
Subsidiaries in any manner not inconsistent with the terms of this Agreement.

(c) Interest, Funding Losses, Etc. All prepayments under this Section 2.04 shall
be accompanied by all accrued interest thereon, together with, in the case of
any such prepayment of a Eurocurrency Rate Loan on a date prior to the last day
of an Interest Period therefor, any amounts owing in respect of such
Eurocurrency Rate Loan pursuant to Section 3.05.

(d) Application of Prepayment Amounts. In the event that the obligation of the
Borrower to prepay the Loans shall arise pursuant to Section 2.04(b), the
Borrower shall prepay the outstanding principal amount of the Term Loans in the
amount of such prepayment obligation within the applicable time periods
specified in Section 2.04(b), with such prepayment to be applied in the manner
set forth in Section 2.04(b)(iv).

Each payment or prepayment pursuant to the provisions of Section 2.04(b) shall
be applied ratably among the Lenders of each Class holding the Loans being
prepaid, in proportion to the principal amount held by each, and shall be
applied as among the Term Loans being prepaid, (A) first, to prepay all Base
Rate Loans and (B) second, to the extent of any excess remaining after
application as provided in clause (A) above, to prepay all Eurocurrency Rate
Loans (and as among Eurocurrency Rate Loans, (1) first to prepay those
Eurocurrency Rate Loans, if any, having Interest Periods ending on the date of
such prepayment, and (2) thereafter, to the extent of any excess remaining after
application as provided in clause (1) above, to prepay any Eurocurrency Rate
Loans in the order of the expiration dates of the Interest Periods applicable
thereto).

Section 2.05 Termination or Reduction of Commitments.

 

-88-



--------------------------------------------------------------------------------

(a) Optional. The Borrower may, upon written notice to the Administrative Agent,
terminate the unused Commitments of any Class, or from time to time permanently
reduce the unused Commitments of any Class, in each case without premium or
penalty; provided that (i) any such notice shall be received by the
Administrative Agent one Business Day prior to the date of termination or
reduction and (ii) any such partial reduction shall be in an aggregate amount of
$1,000,000 or any whole multiple of $500,000 in excess thereof or, if less, the
entire amount thereof . Notwithstanding the foregoing, the Borrower may rescind
or postpone any notice of termination of the Commitments if such termination
would have resulted from a refinancing of all or a portion of the applicable
Facility, which refinancing shall not be consummated or otherwise shall be
delayed.

(b) Mandatory. The Initial Term Loan Commitment of each Lender shall be
automatically and permanently reduced to $0 upon the making of such Lender’s
Initial Term Loans pursuant to Section 2.01(a).

(c) Effect of Termination or Reduction. Any termination or reduction of the
Commitments of any Class shall be permanent. Each reduction of Commitments of
any Class shall be made ratably among the Lenders in accordance with their
respective Pro Rata Share of Commitments of such Class.

Section 2.06 Repayment of Loans.

(a) The Borrower shall repay to the Administrative Agent for the ratable account
of the Appropriate Lenders

(i) on the last Business Day of each fiscal quarter (commencing with the first
full fiscal quarter ending after the Closing Date) an aggregate principal amount
equal to 0.25% of the aggregate principal amount of all Initial Term Loans
outstanding on the Closing Date (which payments shall be reduced as a result of
the application of prepayments in accordance with the order of priority set
forth in Section 2.04); provided that at the election of the Borrower (A) this
clause (i) shall be amended, as it relates to any then-existing tranche of Term
Loans to increase the amortization with respect thereto, in connection with the
Borrowing of any Incremental Term Loans that constitute Pari Passu Lien Debt if
and to the extent necessary so that such Incremental Term Loans and the
applicable existing Term Loans form the same Class of Term Loans and to the
extent possible, a “fungible” tranche, in each case, without the consent of any
party hereto, and (B) such amendments shall not decrease any amortization
payment to any Lender that would have otherwise been payable to such Lender
prior thereto, and

(ii) on the Maturity Date for each Class of Term Loans, the aggregate principal
amount of all such Term Loans outstanding on such date.

Section 2.07 Interest.

(a) Subject to the provisions of Section 2.07(a)(i),

(i) each Eurocurrency Rate Loan shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the
Adjusted Eurocurrency Rate for such Interest Period plus the Applicable Rate;
and

(ii) each Base Rate Loan shall bear interest on the outstanding principal amount
thereof from the applicable Borrowing date at a rate per annum equal to the Base
Rate plus the Applicable Rate.

 

-89-



--------------------------------------------------------------------------------

(b) If any amount of principal of any Loan is not paid when due (without regard
to any applicable grace periods), whether at stated maturity, by acceleration or
otherwise, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.

(c) If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders (or, after the occurrence of an actual
or deemed entry of an order for relief with respect to the Borrower under the
Bankruptcy Code or any other Debtor Relief Law, automatically and without
further action by the Administrative Agent or any Lender) such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

(d) Accrued and unpaid interest on the principal amount of all outstanding past
due Obligations (including interest on past due interest) shall be due and
payable upon demand (or, after the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code or any
other Debtor Relief Law, automatically and without further action by the
Administrative Agent or any Lender).

(e) Interest on each Loan shall be due and payable (i) with respect to Base Rate
Loans, in arrears on each Interest Payment Date applicable thereto and at such
other times as may be specified herein and (ii) with respect to Eurocurrency
Rate Loans, at the end of each Interest Period, and, in any event, every three
months. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

(f) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for any Eurocurrency Rate
Loans upon determination of such interest rate. The determination of the
Adjusted Eurocurrency Rate and the Eurocurrency Rate by the Administrative Agent
shall be conclusive in the absence of manifest error. At any time when Base Rate
Loans are outstanding, the Administrative Agent shall notify the Borrower and
the Lenders of any change in the “prime rate” used in determining the Base Rate
promptly following the public announcement of such change.

(g) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than ten Interest Periods in effect unless otherwise agreed between
the Borrower and the Administrative Agent; provided that after the establishment
of any new Class of Loans pursuant to a Refinancing Amendment or Extension, the
number of Interest Periods otherwise permitted by this Section 2.07(d) shall
increase by three Interest Periods for each applicable Class so established.

Section 2.08 Fees.

(a) The Borrower shall pay to the Agents such fees as shall have been separately
agreed upon in writing (including pursuant to any fee letter executed with the
Agents in connection with the Facilities) in the amounts and at the times so
specified. Such fees shall be fully earned when due and shall not be refundable
for any reason whatsoever (except as expressly agreed between the Borrower and
the applicable Agent).

(b) The Borrower agrees to pay on the Closing Date to each Lender party to this
Agreement on the Closing Date, as fee compensation for the funding of such
Lender’s Initial Term Loan, a closing fee (the “Closing Fee”) in an amount equal
to 2.00% of the stated principal amount of such Lender’s Term

 

-90-



--------------------------------------------------------------------------------

Loan made on the Closing Date. The Closing Fee will be in all respects fully
earned, due and payable on the Closing Date and non-refundable and
non-creditable thereafter and the Closing Fee may be netted against Initial Term
Loans (in the form of OID) made by such Lender.

(c) The Borrower agrees to pay to the Administrative Agent for its own account
the fees payable in the amounts and at the times separately agreed upon.

(d) At the time of the effectiveness of any Repricing Event that is consummated
during the period commencing on the Closing Date and ending on the day
immediately prior to the date that is twelve months after the Closing Date, the
Borrower agrees to pay to the Administrative Agent, for the ratable account of
each lender with Initial Term Loans that are either repaid, converted or
subjected to a pricing reduction in connection with such Repricing Event
(including each Lender that withholds its consent to such Repricing Event and is
replaced as a Non-Consenting Lender under Section 3.07), a fee in an amount
equal to 1.00% of (i) in the case of a Repricing Event described in clause
(a) of the definition thereof, the aggregate principal amount of all Initial
Term Loans prepaid (or converted) in connection with such Repricing Event and
(ii) in the case of a Repricing Event described in clause (b) of the definition
thereof, the aggregate principal amount of all Initial Term Loans outstanding on
such date that are subject to an effective pricing reduction pursuant to such
Repricing Event. Such fees shall be earned, due and payable upon the date of the
effectiveness of such Repricing Event. Notwithstanding anything to the contrary
in the Loan Documents, each Lender hereby agrees to waive any amounts payable by
the Borrower pursuant to Section 3.05 that would have resulted from a
refinancing of this Agreement or a Repricing Event.

Section 2.09 Computation of Interest and Fees. All computations of Base Rate
Loans shall be made on the basis of a year of 365 days or 366 days. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year). Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid; provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.07(a), bear interest for one day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error. For the
purposes of the Interest Act (Canada), the yearly rate of interest to which any
rate calculated on the basis of a period of time different from the actual
number of days in the year (360 days, for example) is equivalent is the stated
rate multiplied by the actual number of days in the year (365 or 366, as
applicable) and divided by the number of days in the shorter period (360 days,
in the example), and the Canadian Loan Parties acknowledge that there is a
material distinction between the nominal and effective rates of interest and
that they are capable of making the calculations necessary to compare such rates
and that the calculations herein are to be made using the nominal rate method
and not on any basis that gives effect to the principle of deemed reinvestment
of interest. Each Canadian Loan Parties confirms that it understands and is able
to calculate the rate of interest applicable to the Obligations based on the
methodology for calculating per annum rates provided in this Agreement. Each
Canadian Loan Parties irrevocably agrees not to plead or assert, whether by way
of defense or otherwise, in any proceeding relating to this Agreement or any
other Loan Document, that the interest payable under this Agreement and the
calculation thereof has not been adequately disclosed to the Canadian Loan
Parties as required pursuant to section 4 of the Interest Act (Canada).

Section 2.10 Evidence of Indebtedness.

(a) The Borrowings made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and evidenced by one or more
entries in the Register maintained by the Administrative Agent, acting solely
for purposes of Treasury Regulation Section 5f.103-1(c), as non-fiduciary agent
for the Borrower, in each case in the ordinary course of business. The accounts
or records

 

-91-



--------------------------------------------------------------------------------

maintained by the Administrative Agent and each Lender shall be prima facie
evidence absent manifest error of the amount of the Borrowings made by the
Lenders to the Borrower and the interest and payments thereon. Any failure to so
record or any error in doing so shall not, however, limit or otherwise affect
the obligation of the Borrower hereunder to pay any amount owing with respect to
the Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error.

(b) Upon the request of any Lender made through the Administrative Agent, the
Borrower shall execute and deliver to such Lender (through the Administrative
Agent) a Note payable to such Lender, which shall evidence the relevant Class of
such Lender’s Loans in addition to such accounts or records. Each Lender may
attach schedules to its Note and endorse thereon the date, Type (if applicable),
amount and maturity of its Loans and payments with respect thereto.

(c) Entries made in good faith by the Administrative Agent in the Register
pursuant to Section 2.10(a), and by each Lender in its account or accounts
pursuant to Section 2.10(a), shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from the
Borrower to, in the case of the Register, each Lender and, in the case of such
account or accounts, such Lender, under this Agreement and the other Loan
Documents, absent manifest error; provided that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of the Borrower under this Agreement and the
other Loan Documents.

Section 2.11 Payments Generally.

(a) All payments to be made by the Borrower shall be made on the date when due,
in immediately available funds without condition or deduction for any
counterclaim, defense, recoupment or setoff. Except as otherwise expressly
provided herein, all payments by the Borrower hereunder shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the applicable Administrative Agent’s Office for payment and
in Same Day Funds not later than 1:00 p.m. (New York City time) in the case of
any payment in Dollars and not later than 1:00 p.m. (London time) in the case of
any payment in an Alternative Currency, in each case, on the date specified
herein. The Administrative Agent will promptly distribute to each Appropriate
Lender its Pro Rata Share (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by the Administrative Agent (i) after 1:00 p.m.
(New York City time) in the case of payments in Dollars, (ii) after 1:00 p.m.
(London time) in the case of payments in an Alternative Currency, shall, in each
case, shall in each case be deemed received on the next succeeding Business Day
and any applicable interest or fee shall continue to accrue.

(b) If any payment to be made by the Borrower shall come due on a day other than
a Business Day, payment shall be made on the next following Business Day, and
such extension of time shall be reflected in computing interest or fees, as the
case may be.

(c) Unless the Borrower has notified the Administrative Agent, prior to the date
any payment is required to be made by it to the Administrative Agent hereunder
for the account of any Lender that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has timely made such payment
and may (but shall not be so required to), in reliance thereon, make available a
corresponding amount to such Lender. If and to the extent that such payment was
not in fact made to the Administrative Agent in Same Day Funds, then such Lender
shall forthwith on demand repay to the Administrative Agent the portion of such
assumed payment that was made available to such Lender in Same Day Funds,
together with interest thereon in respect of each day from and including the
date such amount

 

-92-



--------------------------------------------------------------------------------

was made available by the Administrative Agent to such Lender to the date such
amount is repaid to the Administrative Agent in Same Day Funds at the applicable
Overnight Rate from time to time in effect.

(d) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the Borrowing set forth in
Article IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

(e) The obligations of the Lenders hereunder to make Loans and to make payments
pursuant to Section 9.07 are several and not joint. The failure of any Lender to
make any Loan on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan or purchase
its participation.

(f) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

(g) Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lenders under or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 8.03. If the Administrative Agent receives funds for application to the
Obligations of the Loan Parties under or in respect of the Loan Documents under
circumstances for which the Loan Documents do not specify the manner in which
such funds are to be applied, the Administrative Agent may, but shall not be
obligated to, elect to distribute such funds to each of the Lenders in
accordance with such Lender’s Pro Rata Share of such of the outstanding Loans or
other Obligations then owing to such Lender.

(h) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.03, Section 2.12 or Section 9.07, then the Administrative
Agent may, in its discretion and notwithstanding any contrary provision hereof,
(i) apply any amounts thereafter received by the Administrative Agent for the
account of such Lender for the benefit of the Administrative Agent, as
applicable, to satisfy such Lender’s obligations to such Persons until all such
unsatisfied obligations are fully paid and/or (ii) hold any such amounts in a
segregated account as cash collateral for, and application to, any future
funding obligations of such Lender under any such Section, in the case of each
of clauses (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.

Section 2.12 Sharing of Payments, Etc. If, other than as expressly provided
elsewhere herein, any Lender shall obtain payment in respect of any principal of
or interest on account of the Loans of a particular Class made by it (whether
voluntary, involuntary, through the exercise of any right of setoff, or
otherwise) in excess of its ratable share (or other share contemplated
hereunder) thereof, such Lender shall immediately (a) notify the Administrative
Agent of such fact, and (b) purchase from the other Lenders such participations
in the Loans made by them , as the case may be, as shall be necessary to cause
such purchasing Lender to share the excess payment in respect of such Loans or
such participations, as the case may be, pro rata with each of them; provided
that if all or any portion of such excess payment is thereafter recovered from
the purchasing Lender under any of the circumstances described in Section 10.06
(including pursuant to any settlement entered into by the purchasing Lender in
its discretion), such purchase shall to that extent be rescinded and each
relevant Lender shall repay to the purchasing Lender the purchase price paid
therefor, together with an amount equal to such paying Lender’s ratable share
(according to the proportion of (i) the

 

-93-



--------------------------------------------------------------------------------

amount of such paying Lender’s required repayment to (ii) the total amount so
recovered from the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount so recovered,
without further interest thereon. The provisions of this paragraph shall not be
construed to apply to (A) any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement as in effect from time to
time (including Section 2.04(a)(iv) and Section 10.07), (B) any payment obtained
by a Lender as consideration for the assignment of or sale of a participation in
any of its Loans to any assignee or participant permitted hereunder or (C) any
payment received by such Lender not in its capacity as a Lender. The Borrower
agrees that any Lender so purchasing a participation from another Lender may, to
the fullest extent permitted by applicable Law, exercise all its rights of
payment (including the right of setoff, but subject to Section 10.09) with
respect to such participation as fully as if such Lender were the direct
creditor of the Borrower in the amount of such participation. The Administrative
Agent will keep records (which shall be conclusive and binding in the absence of
manifest error) of participations purchased under this Section 2.12 and will in
each case notify the Lenders following any such purchases or repayments. Each
Lender that purchases a participation pursuant to this Section 2.12 shall from
and after such purchase have the right to give all notices, requests, demands,
directions and other communications under this Agreement with respect to the
portion of the Obligations purchased to the same extent as though the purchasing
Lender were the original owner of the Obligations purchased.

Section 2.13 Incremental Borrowings.

(a) Notice. At any time and from time to time, on one or more occasions, the
Borrower may, by notice to the Administrative Agent, increase the aggregate
principal amount of any outstanding tranche of Term Loans or add one or more
additional tranches of term loans under the Loan Documents (the “Incremental
Term Facilities” and the term loans made thereunder, the “Incremental Term
Loans” each such increase or tranche , an “Incremental Facility” and the loans
or other extensions of credit made thereunder, the “Incremental Loans”).

(b) Ranking. Incremental Facilities (i) may rank either pari passu or junior in
right of payment with Term Loans (including the Initial Term Loans), (ii) may
either be unsecured or secured by a Permitted Lien (including secured by Liens
that secure the Facilities on a pari passu or junior basis) and (iii) may be
guaranteed by the Loan Parties (or Persons that become Loan Parties
substantially concurrently with the incurrence of such Incremental Facility).

(c) Size and Currency. The aggregate principal amount of Incremental Facilities
on any date Indebtedness thereunder is first incurred (or commitments with
respect thereto are received in the case of a revolving or delayed draw
facility), together with the aggregate principal amount of Incremental
Equivalent Debt and other Incremental Facilities outstanding on such date, will
not exceed, an amount equal to,

(i) the Fixed Incremental Amount, plus

(ii) the Ratio Amount,

(the sum of the Fixed Incremental Amount and the Ratio Amount, the “Incremental
Amount”). Calculation of the Incremental Amount shall be made on Pro Forma Basis
and evidenced by a certificate from a Responsible Officer of the Borrower
demonstrating such calculation in reasonable detail. Each Incremental Facility
will be in an integral multiple of $1,000,000 and in an aggregate principal
amount that is not less than $10,000,000 (or such lesser minimum amount approved
by the Administrative Agent in its reasonable discretion); provided that such
amount may be less than such minimum amount or integral multiple amount if such
amount represents all the remaining availability under the Incremental Amount at
such time. Any Incremental Facility may be denominated in Dollars or in any
Alternative Currency (and

 

-94-



--------------------------------------------------------------------------------

in the case of any Alternative Currency, the Dollar Amount thereof as of the
date of incurrence (or, in the case of an LCA Election, as of the applicable LCA
Test Date) shall be controlling for purposes of determining compliance with the
Incremental Amount, and the minimum amount and integral multiples shall be a
Dollar Amount of $10,000,000 or $1,000,000, respectively (or, in each case, such
lesser minimum amount approved by the Administrative Agent in its reasonable
discretion)).

(d) Incremental Lenders. Incremental Facilities may be provided by any existing
Lender (it being understood that no existing Lender shall have an obligation to
make, or provide commitments with respect to, an Incremental Loan) or by any
Additional Lender. While existing Lenders may (but are not obligated to unless
invited to and so elect) participate in any syndication of an Incremental
Facility and may (but are not obligated to unless invited to and so elect)
become lenders with respect thereto, the existing Lenders will not have any
right to participate in any syndication of, and will not have any right of first
refusal or other right to provide all or any portion of, any Incremental
Facility or Incremental Loan except to the extent the Borrower and the arrangers
thereof, if any, in their discretion, choose to invite or include any such
existing Lender (which may or may not apply to all existing Lenders and may or
may not be pro rata among existing Lenders). Final allocations in respect of
Incremental Facilities will be made by the Borrower together with the arrangers
thereof, if any, in their discretion, on the terms permitted by this
Section 2.13; provided that the lenders providing the Incremental Facilities
will be reasonably acceptable to (i) the Borrower and (ii) the Administrative
Agent (except that, in the case of clause (ii), only to the extent such Person
otherwise would have a consent right to an assignment of such loans or
commitments to such lender, such consent not to be unreasonably withheld,
conditioned or delayed). For the avoidance of doubt, any Affiliated Lender that
provides any Incremental Loans shall be subject to the limitations on Affiliated
Lenders set forth in Section 10.07(h) (including the Affiliated Lender Term Loan
Cap, as applicable).

(e) Incremental Facility Amendments; Use of Proceeds. Each Incremental Facility
will become effective pursuant to an amendment (each, an “Incremental
Amendment”) to this Agreement and, as appropriate, the other Loan Documents,
executed by the Borrower and each Person providing such Incremental Facility and
the Administrative Agent. The Administrative Agent will promptly notify each
Lender as to the effectiveness of each Incremental Amendment. Incremental
Amendments may, without the consent of any other Lenders, effect such amendments
to this Agreement and the other Loan Documents as may be necessary, advisable or
appropriate, in the reasonable opinion of the Borrower in consultation with the
Administrative Agent, to effect the provisions of this Section 2.13 and, to the
extent practicable, to make an Incremental Loan fungible (including for Tax
purposes) with other Loans (subject to the limitations under sub-clause ((g)) of
this Section). Without limiting the foregoing, an Incremental Amendment may
(i) extend or add “call protection” to any existing tranche of Term Loans and
(ii) amend the schedule of amortization payments relating to any existing
tranche of Term Loans, including amendments to Section 2.06(a) (provided that
any such amendment shall not decrease any amortization payment to any Lender
that would have otherwise been payable to such Lender prior to the effectiveness
of the applicable Incremental Amendment), in the case of each clause (i) and
(ii), so that such Incremental Term Loans and the applicable existing Term Loans
form the same Class of Term Loans. Each of the parties hereto hereby agrees
that, upon the effectiveness of any Incremental Amendment, this Agreement and
the other Loan Documents, as applicable, will be amended to the extent necessary
to reflect the existence and terms of the Incremental Facility and the
Incremental Term Loans evidenced thereby. This Section 2.13 shall supersede any
provisions in Section 2.12 or Section 10.01 to the contrary. The Borrower may
use the proceeds of the Incremental Loans for any purpose not prohibited by this
Agreement.

(f) Conditions. The availability of Incremental Facilities under this Agreement
will be subject solely to the following conditions, subject, for the avoidance
of doubt, to Section 1.08, measured on the

 

-95-



--------------------------------------------------------------------------------

date of the initial borrowing under such Incremental Facility (or in the case of
a delayed draw or revolving facility, the receipt of commitments thereunder):

(i) no Event of Default shall have occurred and be continuing or would result
therefrom; provided that the condition set forth in this clause ((i)) may be
waived or not required (other than with respect to Specified Events of Default)
by the Persons providing such Incremental Facilities if the proceeds of the
initial Borrowings under such Incremental Facilities will be used to finance, in
whole or in part, a Permitted Investment or other Acquisition Transaction; and

(ii) the representations and warranties in the Loan Documents will be true and
correct in all material respects (except for representations and warranties that
are already qualified by materiality, which representations and warranties will
be true and correct in all respects) immediately prior to, and after giving
effect to, the incurrence of such Incremental Facility; provided that the
condition set forth in this clause ((ii)) may be waived or not required (other
than with respect to the Specified Representations) by the Persons providing
such Incremental Facilities if the proceeds of the initial Borrowings under such
Incremental Facilities will be used to finance, in whole or in part, a Permitted
Investment.

(g) Terms. Each Incremental Amendment will set forth the amount and terms of the
relevant Incremental Facility. The terms of each Incremental Facility will be as
agreed between the Borrower and the Persons providing such Incremental Facility;
provided that:

(i) the final maturity date of any such Incremental Term Loans will be no
earlier than the Latest Maturity Date of the Initial Term Loans; provided that
this clause shall not apply to the incurrence of any Incremental Term Loans
pursuant to the Inside Maturity Exception;

(ii) the Weighted Average Life to Maturity of any such Incremental Term Loans
will be no shorter than the remaining Weighted Average Life to Maturity of the
Initial Term Loans; provided that this clause shall not apply to the incurrence
of any Incremental Term Loans pursuant to the Inside Maturity Exception;

(iii) any mandatory prepayment of such Incremental Term Loans may participate on
a pro rata basis or a less than pro rata basis in any corresponding required
mandatory repayments of the Initial Term Loans, but not on a greater than pro
rata basis to the Initial Term Loans (other than (A) any repayment of such
Incremental Term Loans at maturity and (B) any greater than pro rata repayment
of such Incremental Term Loans with the proceeds of Credit Agreement Refinancing
Indebtedness);

(iv) (A) to the extent secured, such Incremental Facilities shall not be secured
by any Lien on any property or asset of the Borrower or any Guarantor that does
not also secure the Initial Term Loans at the time of such incurrence (except
(1) customary cash collateral in favor of an agent, letter of credit issuer or
similar “fronting” lender, (2) Liens on property or assets applicable only to
periods after the Latest Maturity Date of the Term Loans at the time of
incurrence and (3) any Liens on property or assets to the extent that a Lien on
such property or asset is also added for the benefit of the Lenders under the
Term Loans) and (B) to the extent guaranteed, such Incremental Facilities shall
not be incurred or guaranteed by any Loan Party other than the Borrower and the
Guarantors (including any Person required to be a Guarantor) (except (1) for
guarantees by other Persons that are applicable only to periods after the Latest
Maturity Date of the Term Loans at the time of incurrence and (2) any such
Person incurring or guaranteeing such Incremental Term Facilities that also
guarantees the Term Loans); and

 

-96-



--------------------------------------------------------------------------------

(v) except as otherwise set forth herein, all terms of any Incremental Facility
shall be on terms and pursuant to documentation to be determined by the Borrower
and the providers of the Incremental Term Facility; provided that the
operational and agency provisions contained in such documentation shall be
reasonably satisfactory to the Administrative Agent.

(h) Pricing. The interest rate, fees and OID for any Incremental Term Loans will
be as determined by the Borrower and the Persons providing such Incremental Term
Loans; provided that in the event that the All-In Yield applicable to any
floating-rate Incremental Term Loans (other than any Excluded Incremental
Facility) that are secured on a pari passu basis with the Initial Term Loans
exceeds the All-In Yield (taking into account the leverage-based pricing grid
therein and any comparable leverage-based pricing grid applicable to such
Incremental Term Loans) for the Initial Term Loans by more than 50 basis points,
then the interest rate margins for the Initial Term Loans shall be increased to
the extent necessary so that the All-In Yield for such Term Loans is equal to
the All-In Yield for such Incremental Term Loans minus 50 basis points.

(i) The Administrative Agent and the Lenders hereby agree that the minimum
borrowing, pro rata borrowing and pro rata payment requirements contained
elsewhere in this Agreement shall not apply to the transactions effected
pursuant to Section 2.13.

Section 2.14 Refinancing Amendments.

(a) Refinancing Loans. The Borrower may obtain, from any Lender or any
Additional Lender, Credit Agreement Refinancing Indebtedness in respect of all
or any portion of the Term Loans , in the form of Refinancing Loans or
Refinancing Commitments made pursuant to a Refinancing Amendment; provided that,
for the avoidance of doubt Liens securing Refinancing Loans may be (and must
only be) Permitted Liens.

(b) Refinancing Amendments. The effectiveness of any Refinancing Amendment will
be subject only to the satisfaction on the date thereof of such conditions as
may be requested by the providers of applicable Refinancing Loans. The
Administrative Agent will promptly notify each Lender as to the effectiveness of
each Refinancing Amendment. Each of the parties hereto hereby agrees that, upon
the effectiveness of any Refinancing Amendment, this Agreement will be deemed
amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Refinancing Loans incurred pursuant thereto
(including any amendments necessary to treat the Term Loans subject thereto as
Refinancing Term Loans).

(c) Required Consents. Any Refinancing Amendment may, without the consent of any
Person other than the Administrative Agent, the Borrower and the Persons
providing the applicable Refinancing Loans, effect such amendments to this
Agreement and the other Loan Documents as may be necessary, advisable or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section 2.14. This Section 2.14
supersedes any provisions in Section 2.12 or Section 10.01 to the contrary.

(d) Providers of Refinancing Loans. Refinancing Loans may be provided by any
existing Lender (it being understood that no existing Lender shall have an
obligation to make all or any portion of any Refinancing Loan) or by any
Additional Lender (subject to Section 10.07(h)). The lenders providing the
Refinancing Loans will be reasonably acceptable to the (i) Borrower and (ii) the
Administrative Agent , only to the extent such Person otherwise would have a
consent right to an assignment of such loans or commitments to such lender, such
consent not to be unreasonably withheld, conditioned or delayed).

Section 2.15 Extensions of Loans.

 

-97-



--------------------------------------------------------------------------------

(a) Extension Offers. Pursuant to one or more offers (each, an “Extension
Offer”) made from time to time by the Borrower to all Lenders holding Loans
and/or Commitments of a particular Class with a like Maturity Date, the Borrower
may extend such Maturity Date and otherwise modify the terms of such Loans
and/or Commitments pursuant to the terms set forth in an Extension Offer (each,
an “Extension”). Each Extension Offer will specify the minimum amount of Loans
and/or Commitments with respect to which an Extension Offer may be accepted,
which with respect to Loans or commitments denominated in Dollars, will be an
integral multiple of $1,000,000 and an aggregate principal amount that is not
less than $10,000,000, or, if less (i) the aggregate principal amount of such
Class of Loans outstanding or (ii) such lesser minimum amount as is approved by
the Administrative Agent, such consent not to be unreasonably withheld,
conditioned or delayed. Extension Offers will be made on a pro rata basis to all
Lenders holding Loans and/or Commitments of a particular Class with a like
Maturity Date. If the aggregate outstanding principal amount of such Loans
(calculated on the face amount thereof) and/or Commitments in respect of which
Lenders have accepted an Extension Offer exceeds the maximum aggregate principal
amount of Loans and/or Commitments offered to be extended pursuant to such
Extension Offer, then the Loans and/or Commitments of such Lenders will be
extended ratably up to such maximum amount based on the respective principal
amounts (but not to exceed actual holdings of record) with respect to which such
Lenders have accepted such Extension Offer. There is no requirement that any
Extension Offer or Extension Amendment (defined as follows) be subject to any
“most favored nation” pricing provisions. The terms of an Extension Offer shall
be determined by the Borrower, and Extension Offers may contain one or more
conditions to their effectiveness as determined by the Borrower, including a
condition that a minimum amount of Loans and/or Commitments of any or all
applicable tranches be tendered.

(b) Extension Amendments. The Lenders hereby irrevocably authorize the
Administrative Agent to enter into amendments to this Agreement and the other
Loan Documents (an “Extension Amendment”) as may be necessary, advisable or
appropriate in order to establish new tranches in respect of Extended Loans and
such amendments as permitted by clause ((c)) below as may be necessary,
advisable or appropriate in the reasonable opinion of the Borrower, in
consultation with the Administrative Agent, in connection with the establishment
of such new tranches of Loans. This Section 2.15 shall supersede any provisions
in Section 2.12 or Section 10.01 to the contrary. Except as otherwise set forth
in an Extension Offer, there will be no conditions to the effectiveness of an
Extension Amendment. Extensions will not constitute a voluntary or mandatory
payment or prepayment for purposes of this Agreement.

(c) Terms of Extension Offers and Extension Amendments. The terms of any
Extended Loans will be set forth in an Extension Offer and as agreed between the
Borrower and the Extending Lenders accepting such Extension Offer; provided
that:

(i) the final maturity date of such Extended Loans will be no earlier than the
Latest Maturity Date applicable to the Loans and/or Commitments subject to such
Extension Offer;

(ii) the Weighted Average Life to Maturity of any Extended Loans that are Term
Loans will be no shorter than the remaining Weighted Average Life to Maturity of
the Term Loans subject to such Extension Offer; and

(iii) any Extended Loans that are Term Loans may participate on a pro rata basis
or a less than pro rata basis (but not greater than a pro rata basis) in any
corresponding mandatory repayments or prepayments of Term Loans other than any
repayment of such Extended Loans at maturity or with the proceeds of Credit
Agreement Refinancing Indebtedness.

Any Extended Loans will constitute a separate tranche of Term Loans from the
Term Loans held by Lenders that did not accept the applicable Extension Offer.

 

-98-



--------------------------------------------------------------------------------

(d) Required Consents. No consent of any Lender or any other Person will be
required to effectuate any Extension, other than the consent of the
Administrative Agent (such consent not to be unreasonably withheld, delayed or
conditioned), the Borrower and the applicable Extending Lender. The transactions
contemplated by this Section 2.15 (including, for the avoidance of doubt,
payment of any interest, fees or premium in respect of any Extended Loans on
such terms as may be set forth in the relevant Extension Offer) will not require
the consent of any other Lender or any other Person, and the requirements of any
provision of this Agreement or any other Loan Document that may otherwise
prohibit any such Extension or any other transaction contemplated by this
Section 2.15 will not apply to any of the transactions effected pursuant to this
Section 2.15.

Section 2.16 Defaulting Lenders.

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(i) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.09 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; next, as the Borrower may request (so long as no Event of
Default shall have occurred and be continuing), to the funding of any Loan in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; next,
if so determined by the Administrative Agent and the Borrower, to be held in a
Cash Collateral Account and released pro rata in order to satisfy such
Defaulting Lender’s potential future funding obligations with respect to Loans
under this Agreement; next, to the payment of any amounts owing to the Lenders
as a result of any judgment of a court of competent jurisdiction obtained by any
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; next, so long as no Event of
Default shall have occurred and be continuing, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement; and
next, to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (1) such payment is a payment of the principal
amount of any Loans in respect of which such Defaulting Lender has not fully
funded its appropriate share, and (2) such Loans were made at a time when the
conditions set forth in Article IV were satisfied or waived, such payment shall
be applied solely to pay the Loans of all Non-Defaulting Lenders on a pro rata
basis prior to being applied to the payment of any Loans of such Defaulting
Lender until such time as all Loans and funded are held by the Lenders pro rata
in accordance with the applicable Commitments. Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(b) Defaulting Lender Cure. If the Borrower and the Administrative Agent agree
in writing that a Lender is no longer a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein (which
may include arrangements with respect to any Cash Collateral), that Lender will,
to the extent applicable, purchase at par that portion of outstanding Loans of
the other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans to be held pro rata by the

 

-99-



--------------------------------------------------------------------------------

Lenders in accordance with the applicable Commitments whereupon such Lender will
cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; provided further, that
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender having been
a Defaulting Lender.

(c) Hedge Banks. So long as any Lender is a Defaulting Lender, such Lender shall
not be a Hedge Bank with respect to any Secured Hedge Agreement entered into
while such Lender was a Defaulting Lender.

Section 2.17 Judgment Currency.

(a) If, for the purpose of obtaining judgment in any court, it is necessary to
convert a sum owing hereunder or under any other Loan Document in one currency
into another currency, each party hereto and each Loan Party (and by its
acceptance of its appointment in such capacity, each Lead Arranger) agrees, to
the fullest extent that it may effectively do so, that the rate of exchange used
shall be that at which, in accordance with normal banking procedures in the
relevant jurisdiction, the first currency could be purchased with such other
currency on the Business Day immediately preceding the day on which final
judgment is given.

(b) The obligations of the Loan Parties in respect of any sum due to any party
hereto or under any other Loan Document or any holder of the obligations owing
hereunder or under any other Loan Document (the “Applicable Creditor”) shall,
notwithstanding any judgment in a currency (the “Judgment Currency”) other than
the currency in which such sum is stated to be due hereunder (the “Agreement
Currency”), be discharged only to the extent that, on the Business Day following
receipt by the Applicable Creditor of any sum adjudged to be so due in the
Judgment Currency, the Applicable Creditor may in accordance with normal banking
procedures in the relevant jurisdiction purchase the Agreement Currency with the
Judgment Currency; if the amount of the Agreement Currency so purchased is less
than the sum originally due to the Applicable Creditor in the Agreement
Currency, the Borrower and each other Loan Party, as a separate obligation and
notwithstanding any such judgment, agrees to indemnify the Applicable Creditor
against such loss. The obligations of the Loan Parties contained in this Section
shall survive the termination of this Agreement and the payment of all other
amounts owing hereunder.

ARTICLE III.

TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

Section 3.01 Taxes.

(a) Except as required by applicable Law, any and all payments by the Borrower
or any Guarantor to or for the account of any Agent or any Lender under any Loan
Document shall be made free and clear of and without deduction for any and all
present or future taxes, duties, levies, imposts, deductions, assessments, fees,
withholdings or similar charges imposed by any Governmental Authority, and all
liabilities (including additions to tax, penalties and interest) with respect
thereto (“Taxes”). The following shall be “Excluded Taxes” in the case of each
Agent and each Lender,

(i) Taxes imposed on or measured by net income (however denominated, and
including branch profits and similar Taxes), and franchise or similar Taxes, in
each case, that are (A) imposed by the jurisdiction (or political subdivision
thereof) under the laws of which it is organized or in which its principal
office is located or, in the case of any Lender, in which its applicable Lending
Office is located, or (B) Other Connection Taxes;

 

-100-



--------------------------------------------------------------------------------

(ii) any U.S. federal Tax that is (or would be) required to be withheld with
respect to amounts payable hereunder in respect of an Eligible Assignee
(pursuant to an assignment under Section 10.07) on the date it becomes an
assignee to the extent such Tax is in excess of the Tax that would have been
applicable had such assigning Lender not assigned its interest arising under any
Loan Document (unless such assignment is at the express written request of the
Borrower);

(iii) U.S. federal withholding Taxes imposed on amounts payable to or for the
account of a Lender or Agent with respect to an applicable interest in a Loan or
Commitment pursuant to a Law in effect on the date on which (A) such Lender or
Agent acquires such interest in the Loan or applicable Commitment or, to the
extent a Lender acquires an interest in a Loan not funded pursuant to a prior
Commitment, acquires such interest in such Loan (other than pursuant to an
assignment request by the Borrower under Section 3.07) or (B) such Lender
changes its Lending Office (other than at the written request of the Borrower to
change such Lending Office), except in each case to the extent that pursuant to
Section 3.01, amounts with respect to such Taxes were payable to such Lender’s
or Agent’s assignor immediately before such Lender or Agent became a party
hereto, or to such Lender immediately before it changed its Lending Office;

(iv) any Taxes imposed as a result of the failure of any Lender or Agent to
comply with the provisions of Sections 3.01(b), 3.01(c) and 3.01(d) (in the case
of any Foreign Lender, as defined below) or the provisions of Section 3.01(e)
(in the case of any U.S. Lender, as defined below);

(v) any Taxes imposed as a result of any Lender or any other recipient of such
payment (A) not dealing at arm’s length (within the meaning of the Canadian Tax
Act) with any Loan Party, or (B) being at any time a ‘‘specified non-resident
shareholder” (within the meaning of subsection 18(5) of the Canadian Tax Act) of
any Loan Party or at any time not dealing at arm’s length (within the meaning of
the Canadian Tax Act) with a “specified shareholder” (within the meaning of
subsection 18(5) of the Canadian Tax Act) of any Loan Party (other than, in each
of cases (A) and (B), where such non-arm’s length, “specified shareholder”, or
“specified non-resident shareholder” relationship arises from the Lender or
recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document);
and

(vi) any Taxes imposed on any amount payable to or for the account of any Lender
or Agent as a result of the failure of such recipient to satisfy the applicable
requirements under FATCA to establish that such payment is exempt from
withholding under FATCA.

If an applicable Withholding Agent is required to deduct any Taxes or Other
Taxes (as defined below) from or in respect of any sum payable under any Loan
Document to any Lender or Agent, (A) except in the case of Excluded Taxes, the
sum payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 3.01(a)), each of such Lender or Agent receives an amount equal to
the sum it would have received had no such deductions been made, (B) the
applicable Withholding Agent shall make such deductions, (C) the applicable
Withholding Agent shall pay the full amount deducted to the relevant taxing
authority, and (D) within thirty days after the date of any such payment by the
Borrower or any Guarantor (or, if receipts or evidence are not available within
thirty days, as soon as practicable thereafter), the Borrower or applicable
Guarantor shall furnish to such Lender or Agent (as the case may be) the
original or a facsimile copy of a receipt evidencing payment thereof to the
extent such a receipt has been made available to the Borrower or applicable
Guarantor (or other evidence of payment reasonably satisfactory to the
Administrative Agent). If the Borrower or Guarantor fails to pay any Taxes or
Other Taxes when due to the appropriate taxing

 

-101-



--------------------------------------------------------------------------------

authority, then the Borrower or applicable Guarantor shall indemnify such Lender
or Agent for any incremental Taxes that may become payable by such Lender or
Agent arising out of such failure.

(b) To the extent it is legally able to do so, each Lender or Agent (including
an Eligible Assignee to which a Lender assigns its interest in accordance with
Section 10.07, unless such Eligible Assignee is already a Lender hereunder) that
is not a “United States person” within the meaning of Section 7701(a)(30) of the
Code (each, a “Foreign Lender”) agrees to complete and deliver to the Borrower
and the Administrative Agent on or prior to the date on which the Foreign Lender
becomes a party hereto (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent), two accurate, complete and
signed copies of whichever of the following is applicable: (i) IRS Form W-8BEN
or Form W-8BEN-E certifying that it is entitled to benefits under an income tax
treaty to which the United States is a party; (ii) IRS Form W-8ECI certifying
that the income receivable pursuant to any Loan Document is effectively
connected with the conduct of a trade or business in the United States; (iii) if
the Foreign Lender is not (A) a bank described in Section 881(c)(3)(A) of the
Code, (B) a 10-percent shareholder of the Borrower described in
Section 871(h)(3)(B) of the Code, or (C) a controlled foreign corporation
related to the Borrower within the meaning of Section 864(d)(4) of the Code, a
certificate to that effect in substantially the form attached hereto as
Exhibit G (a “Non-Bank Certificate”) and an IRS Form W-8BEN or Form W-8BEN-E,
certifying that the Foreign Lender is not a United States person; (iv) to the
extent a Foreign Lender is not the beneficial owner for U.S. federal income tax
purposes, an IRS Form W-8IMY (or any successor forms) of the Foreign Lender,
accompanied by, as and to the extent applicable, an IRS Form W-8BEN, Form
W-8BEN-E, Form W-8ECI, Non-Bank Certificate, Form W-9, Form W-8IMY (or other
successor forms) and any other required supporting information from each
beneficial owner (it being understood that a Foreign Lender need not provide
certificates or supporting documentation from beneficial owners if (A) the
Foreign Lender is a “qualified intermediary” or “withholding foreign
partnership” for U.S. federal income tax purposes and (B) such Foreign Lender is
as a result able to establish, and does establish, that payments to such Foreign
Lender are, to the extent applicable, entitled to an exemption from or, if an
exemption is not available, a reduction in the rate of, U.S. federal withholding
Taxes without providing such certificates or supporting documentation); or
(v) any other form prescribed by applicable requirements of U.S. federal income
tax law as a basis for claiming exemption from or a reduction in U.S. federal
withholding Tax, duly completed, together with such supplementary documentation
as may be prescribed by applicable requirements of law to permit the Borrower
and the Administrative Agent to determine the withholding or deduction required
to be made.

(c) In addition, each such Foreign Lender shall, to the extent it is legally
entitled to do so, (i) promptly submit to the Borrower and the Administrative
Agent two accurate, complete and signed copies of such other or additional forms
or certificates (or such successor forms or certificates as shall be adopted
from time to time by the relevant taxing authorities) as may then be applicable
or available to secure an exemption from or reduction in the rate of U.S.
federal withholding Tax (1) on or before the date that such Foreign Lender’s
most recently delivered form, certificate or other evidence expires or becomes
obsolete or inaccurate in any material respect, (2) after the occurrence of a
change in the Foreign Lender’s circumstances requiring a change in the most
recent form, certificate or evidence previously delivered by it to the Borrower
and the Administrative Agent, and (3) from time to time thereafter if reasonably
requested by the Borrower or the Administrative Agent, and (ii) promptly notify
the Borrower and the Administrative Agent of any change in the Foreign Lender’s
circumstances that would modify or render invalid any claimed exemption or
reduction. This Section 3.01(c) shall not apply to any reporting requirements
under FATCA.

(d) If a payment made to a Lender under any Loan Document would be subject to
Tax imposed by FATCA if such Lender were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender shall deliver to the Borrower
and the Administrative Agent at the time or times prescribed by Law and at such

 

-102-



--------------------------------------------------------------------------------

time or times reasonably requested by the Borrower or the Administrative Agent
such documentation prescribed by applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine whether such Foreign Lender has
complied with such Foreign Lender’s obligations under FATCA or to determine the
amount to deduct and withhold from such payment. Solely for purposes of this
Section 3.01(d), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

(e) Each Lender or Agent that is a “United States person” (within the meaning of
Section 7701(a)(30) of the Code) (each, a “U.S. Lender”) agrees to complete and
deliver to the Borrower and the Administrative Agent two copies of accurate,
complete and signed IRS Form W-9 or successor form certifying that such U.S.
Lender is not subject to U.S. federal backup withholding Tax (i) on or prior to
the Closing Date (or on or prior to the date it becomes a party to this
Agreement), (ii) on or before the date that such form expires or becomes
obsolete or inaccurate in any material respect, (iii) after the occurrence of a
change in the U.S. Lender’s circumstances requiring a change in the most recent
form previously delivered by it to the Borrower and the Administrative Agent,
and (iv) from time to time thereafter if reasonably requested by the Borrower or
the Administrative Agent.

(f) The Borrower agrees to pay any and all present or future stamp, court or
documentary Taxes and any other excise (in the nature of a documentary or
similar Tax), property, intangible, filing or mortgage recording Taxes or
charges or similar levies imposed by any Governmental Authority that arise from
any payment made under any Loan Document or from the execution, delivery,
performance, enforcement or registration of, or otherwise with respect to, any
Loan Document (including additions to Tax, penalties and interest related
thereto) excluding, in each case, such amounts that are Other Connection Taxes
imposed in connection with an Assignment and Assumption, grant of a
participation, transfer or assignment to or designation of a new applicable
Lending Office or other office for receiving payments under any Loan Document,
except to the extent that any such change is requested in writing by the
Borrower (all such non-excluded Taxes described in this Section 3.01(f) being
hereinafter referred to as “Other Taxes”).

(g) If any Taxes or Other Taxes are directly asserted against any Lender or
Agent with respect to any payment received by such Lender or Agent in respect of
any Loan Document, such Lender or Agent may pay such Taxes or Other Taxes and
the Borrower will promptly indemnify and hold harmless such Lender or Agent for
the full amount of such Taxes (other than Excluded Taxes) and Other Taxes (and
any Taxes (other than Excluded Taxes) and Other Taxes imposed on amounts payable
under this Section 3.01), and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes or Other Taxes were correctly or
legally imposed or asserted. Payments under this Section 3.01(g) shall be made
within ten days after the date the Borrower receives written demand for payment
from such Lender or Agent.

(h) Except as provided in Section 10.07(e), a Participant shall not be entitled
to receive any greater payment under this Section 3.01 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant.

(i) If any Lender or Agent determines, in its sole discretion, exercised in good
faith, that it has received a refund in respect of any Taxes or Other Taxes as
to which it has been indemnified by the Borrower or any Guarantor, as the case
may be, or with respect to which the Borrower or any Guarantor, as the case may
be, has paid additional amounts pursuant to this Section 3.01, it shall promptly
pay to the indemnifying party an amount equal to such refund (but only to the
extent of indemnity payments made, or additional amounts paid, by the Borrower
or any Guarantor under this Section 3.01 with respect to the Taxes

 

-103-



--------------------------------------------------------------------------------

or Other Taxes giving rise to such refund), net of all reasonable out-of-pocket
expenses incurred by such Lender or Agent and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Borrower or applicable Guarantor, as the case may be,
upon the request of such Lender or Agent, agrees to repay the amount paid over
to the Borrower or applicable Guarantor, as the case may be (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to
such Lender or Agent in the event such Lender or Agent is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this Section 3.01(i), in no event will such Lender or Agent be required to
pay any amount to the Borrower or applicable Guarantor pursuant to this
Section 3.01(i) the payment of which would place such Lender or Agent in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax or Other Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax or Other
Tax had never been paid. Such Lender or Agent, as the case may be, shall provide
the Borrower upon request with a copy of any notice of assessment or other
evidence reasonably available of the requirement to repay such refund received
from the relevant Governmental Authority (provided that such Lender or Agent may
delete any information therein that such Lender or Agent deems confidential or
not relevant to such refund in its reasonable discretion). This subsection shall
not be construed to require any Lender or Agent to make available its tax
returns (or any other information relating to its Taxes that it reasonably deems
confidential) to the Borrower, any Guarantor or any other Person.

(j) Each Lender agrees that, upon the occurrence of any event giving rise to the
operation of Section 3.01(a) or ((g)) with respect to such Lender, it will, if
requested by the Borrower in writing, use commercially reasonable efforts
(subject to legal and regulatory restrictions) to mitigate the effect of any
such event, including by designating another Lending Office for any Loan
affected by such event and by completing and delivering or filing any
Tax-related forms that such Lender is legally able to deliver and that would
reduce or eliminate any amount of Taxes or Other Taxes required to be deducted
or withheld or paid by the Borrower; provided that such efforts are made at the
Borrower’s expense and are on terms that, in the reasonable judgment of such
Lender, do not cause such Lender or any of its Lending Offices to suffer any
economic, legal or regulatory disadvantage, and provided further that nothing in
this Section 3.01(j) shall affect or postpone any of the Obligations of the
Borrower or the rights of such Lender pursuant to Section 3.01(a) or ((g)).

(k) Notwithstanding any other provision of this Agreement, the Borrower and the
Administrative Agent may deduct and withhold any Taxes required by any Laws
(including, for the avoidance of doubt, FATCA) to be deducted and withheld from
any payment under any of the Loan Documents, subject to the provisions of this
Section 3.01.

(l) Each Agent or Lender, as applicable, shall severally indemnify the
Administrative Agent, within ten days after demand therefor, for (i) any Taxes
attributable to such Agent or Lender (but only to the extent that the Borrower
has not already indemnified the Administrative Agent for such Taxes and without
limiting the obligation of the Borrower to do so), (ii) any Taxes attributable
to such Lender’s failure to comply with the provisions of Section 10.07(e)
relating to the maintenance of a Participant Register and (iii) any Excluded
Taxes attributable to such Agent or Lender, in each case, that are payable or
paid by the Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Agent or Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Agent and Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Agent or Lender under any Loan Document or otherwise payable by the
Administrative Agent to such Agent or Lender from any other source against any
amount due to the Administrative Agent under this Section 3.01(l).

 

-104-



--------------------------------------------------------------------------------

(m) Each Lender authorizes the Administrative Agent to deliver to the Borrower
and to any successor Administrative Agent any documentation provided by the
Lender to the Administrative Agent pursuant to paragraph (b), (c), (d), or
(e) of this Section 3.01.

(n) The agreements in this Section 3.01 shall survive the resignation or
replacement of the Administrative Agent, termination of this Agreement and the
payment of the Loans and all other amounts payable hereunder and any assignment
of rights by, or replacement of, any Lender.

Section 3.02 Illegality. If any Lender reasonably determines that any Law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund Loans whose interest is determined by reference to the Eurocurrency Rate,
or to determine or charge interest rates based upon the Eurocurrency Rate, or
any Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars or any
Alternative Currency in the London interbank market, then, on notice thereof by
such Lender to the Borrower through the Administrative Agent, (i) with respect
to any Loans denominated in Dollars, any obligation of such Lender to make or
continue Eurocurrency Rate Loans or to convert Base Rate Loans to Eurocurrency
Rate Loans, shall be suspended, and (ii) if such notice asserts the illegality
of such Lender making or maintaining Base Rate Loans the interest rate on which
is determined by reference to the Adjusted Eurocurrency Rate component of the
Base Rate, the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Adjusted Eurocurrency Rate component of the Base Rate,
in each case until such Lender notifies the Administrative Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, (A) with respect to Borrowings denominated
in Dollars, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans and shall, upon demand
from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable, convert all Eurocurrency Rate Loans of such Lender to Base Rate
Loans (the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Adjusted Eurocurrency Rate component of the Base Rate),
either on the last day of the Interest Period therefor, if such Lender may
lawfully continue to maintain such Eurocurrency Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurocurrency Rate Loans, (B) with respect to Borrowings denominated in an
Alternative Currency, the Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of such Eurocurrency Rate Loans and
shall, upon demand from such Lender (with a copy to the Administrative Agent),
prepay or, if applicable, convert all Eurocurrency Rate Loans of such Lender to
a Loan bearing interest at an alternative rate mutually acceptable to the
Borrower and the applicable Lenders, either on the last day of the Interest
Period therefor, if such Lender may lawfully continue to maintain such
Eurocurrency Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurocurrency Rate Loans; provided, however,
that if the Borrower and the applicable Lenders cannot agree within a reasonable
time on an alternative rate for such Loans, the Borrower may, at its discretion,
either (x) prepay such Loans or (y) maintain such Loans outstanding, in which
case, the interest rate payable to the applicable Lender on such Loans will be
the rate determined by the Administrative Agent as its cost of funds to fund a
Borrowing of such Loans with maturities comparable to the Interest Period
applicable thereto plus the Applicable Rate or (C) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the
Adjusted Eurocurrency Rate component of the Base Rate with respect to any Base
Rate Loans, the Administrative Agent shall during the period of such suspension
compute the Base Rate applicable to such Lender without reference to the
Adjusted Eurocurrency Rate component thereof until the Administrative Agent is
advised in writing by such Lender that it is no longer illegal for such Lender
to determine or charge interest rates based upon the Eurocurrency Rate. Upon any
such prepayment or conversion, the Borrower shall also pay accrued interest on
the amount so prepaid or converted.

 

-105-



--------------------------------------------------------------------------------

Section 3.03 Inability to Determine Rates.

If the Administrative Agent or the Required Lenders reasonably determine that
for any reason in connection with any request for a Eurocurrency Rate Loan or a
conversion to or continuation thereof that (a) deposits are not being offered to
banks in the London interbank eurodollar market for the applicable amount and
Interest Period of such Eurocurrency Rate Loan, (b) adequate and reasonable
means do not exist for determining the Adjusted Eurocurrency Rate for any
requested Interest Period with respect to a proposed Eurocurrency Rate Loan or
in connection with an existing or proposed Base Rate Loan (in each case with
respect to clauses (a) and (b), “Impacted Loans”) or (c) the Eurocurrency Rate
for any requested Interest Period with respect to a proposed Eurocurrency Rate
Loan does not adequately and fairly reflect the cost to such Lenders of funding
such Loan, the Administrative Agent will promptly so notify the Borrower and
each Lender. Thereafter, (i) the obligation of the Lenders to make or maintain
such Eurocurrency Rate Loans shall be suspended, and (ii) in the event of a
determination described in the preceding sentence with respect to the Adjusted
Eurocurrency Rate component of the Base Rate, the utilization of the Adjusted
Eurocurrency Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice. Upon receipt of such notice, (i) with respect to
Borrowings denominated in Dollars, the Borrower may revoke any pending request
for a Borrowing of, conversion to or continuation of Eurocurrency Rate Loans or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein or (ii) with
respect to Borrowings denominated in an Alternative Currency, the Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans and shall convert all such Eurocurrency Rate Loans of
such Lender to a Loan bearing interest at an alternative rate mutually
acceptable to the Borrower and the applicable Lenders; provided however, that if
the Borrower and the applicable Lenders cannot agree within a reasonable time on
an alternative rate for such Loans, the Borrower may, at its discretion, either
(A) prepay such Loans or (B) maintain such Loans outstanding, in which case, the
interest rate payable to the applicable Lender on such Loans will be the rate
determined by the Administrative Agent as its cost of funds to fund a Borrowing
of such Loans with maturities comparable to the Interest Period applicable
thereto plus the Applicable Rate.

Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a) or (b) of the foregoing paragraph, the
Administrative Agent, in consultation with the Borrower, may establish an
alternative interest rate for such Loans, in which case, such alternative rate
of interest shall apply with respect to such Loans until (i) the Administrative
Agent revokes the notice delivered with respect to such Loans under clauses
(a) or (b) of the first sentence of the foregoing paragraph, (ii) the
Administrative Agent or the Required Lenders notify the Administrative Agent and
the Borrower that such alternative interest rate does not adequately and fairly
reflect the cost to such Lenders of funding the Impacted Loans, or (iii) any
Lender determines that any law has made it unlawful, or that any Governmental
Authority has asserted that it is unlawful, for such Lender or its applicable
Lending Office to make, maintain or fund Loans whose interest is determined by
reference to such alternative rate of interest or to determine or charge
interest rates based upon such rate or any Governmental Authority has imposed
material restrictions on the authority of such Lender to do any of the foregoing
and provides the Administrative Agent and the Borrower written notice thereof.

Section 3.04 Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurocurrency Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender;

 

-106-



--------------------------------------------------------------------------------

(ii) subject any Lender to any tax of any kind whatsoever with respect to this
Agreement any Eurocurrency Rate Loan made by it, or change the basis of taxation
of payments to such Lender, as applicable, in respect thereof (except, in each
case, for (A) Taxes with respect to which the Borrower is obligated to pay
additional amounts or indemnity payments pursuant to Section 3.01, (B) any Taxes
and other amounts described in clauses (ii) through (v) of the second sentence
of Section 3.01(a) that are imposed with respect to payments to or for the
account of any Lender or Agent under any Loan Document, (C) Connection Income
Taxes, and (D) Other Taxes); or

(iii) impose on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or Eurocurrency Rate Loans made by such
Lender (other than with respect to Taxes) that is not otherwise accounted for in
the definition of the Adjusted Eurocurrency Rate or this clause ((a));

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurocurrency Rate or, in the case of a Change in Law with
respect to Taxes, making or maintaining any Loan (or of maintaining its
obligation to make any such Loan) then, from time to time within ten days after
demand by such Lender setting forth in reasonable detail such increased costs
(with a copy of such demand to the Administrative Agent) (provided that such
calculation will not in any way require disclosure of confidential or
price-sensitive information or any other information the disclosure of which is
prohibited by law), the Borrower will pay to such Lender such additional amount
or amounts as will compensate such Lender for such additional costs incurred or
reduction suffered. No Lender shall request that the Borrower pay any additional
amount pursuant to this Section 3.04(a) unless it shall concurrently make
similar requests to other borrowers similarly situated and affected by such
Change in Law and from whom such Lender is entitled to seek similar amounts.

(b) Capital Requirements. If any Lender reasonably determines that any Change in
Law affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding liquidity or capital requirements has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by it to a
level below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
liquidity or capital adequacy), then from time to time upon demand of such
Lender setting forth in reasonable detail the charge and the calculation of such
reduced rate of return (with a copy of such demand to the Administrative Agent)
(provided that such calculation will not in any way require disclosure of
confidential or price-sensitive information or any other information the
disclosure of which is prohibited by law), the Borrower will pay to such Lender
such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in subsection ((a)) or ((b)) of this Section 3.04
and delivered to the Borrower shall be conclusive absent manifest error. The
Borrower shall pay such Lender, as the case may be, the amount shown as due on
any such certificate within ten days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section 3.04 shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that the Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section 3.04 for any increased costs incurred or
reductions suffered more than one hundred and eighty days prior to the date that
such Lender notifies the Borrower of

 

-107-



--------------------------------------------------------------------------------

the Change in Law giving rise to such increased costs or reductions and of such
Lender’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof).

(e) Reserves on Eurocurrency Rate Loans. The Borrower shall pay to each Lender,
as long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency Rate funds or
deposits (currently known as “Eurocurrency Liabilities” in Regulation D of the
FRB), additional interest on the unpaid principal amount of each Eurocurrency
Rate Loan equal to the actual costs of such reserves allocated to such Loan by
such Lender (as determined by such lender in good faith, which determination
shall be conclusive), which shall be due and payable on each date on which
interest is payable on such Loan made to the Borrower; provided the Borrower
shall have received at least 10 days’ prior notice (with a copy to the
Administrative Agent) of such additional interest from such Lender. If a Lender
fails to give notice 10 days prior to the relevant Interest Payment Date, such
additional interest shall be due and payable 10 days from receipt of such
notice.

Section 3.05 Funding Losses. Upon written demand of any Lender (with a copy to
the Administrative Agent) from time to time, which demand shall set forth in
reasonable detail the basis for requesting such amount (provided that such
calculation will not in any way require disclosure of confidential or
price-sensitive information or any other information the disclosure of which is
prohibited by law), the Borrower shall promptly compensate such Lender for and
hold such Lender harmless from any loss, cost, liability or expense (excluding
loss of anticipated profits or margin) actually incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day prior to the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or

(c) any assignment of a Eurocurrency Rate Loan on a day prior to the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 3.07;

including any loss or expense (excluding loss of anticipated profits or margin)
actually incurred by reason of the liquidation or reemployment of funds obtained
by it to maintain such Loan or from fees payable to terminate the deposits from
which such funds were obtained. Notwithstanding the foregoing, no Lender may
make any demand under this Section 3.05 (i) with respect to the “floor”
specified in the parenthetical in the first sentence of the definition of
Adjusted Eurocurrency Rate or (ii) in connection with any prepayment of interest
on Term Loans.

Section 3.06 Matters Applicable to All Requests for Compensation.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or

 

-108-



--------------------------------------------------------------------------------

eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender in any
material economic, legal or regulatory respect.

(b) Suspension of Lender Obligations. If any Lender requests compensation by the
Borrower under Section 3.04, the Borrower may, by notice to such Lender (with a
copy to the Administrative Agent), suspend the obligation of such Lender to make
or continue Eurocurrency Rate Loans from one Interest Period to another Interest
Period, or to convert Base Rate Loans into Eurocurrency Rate Loans, until the
event or condition giving rise to such request ceases to be in effect (in which
case the provisions of Section 3.06(c) shall be applicable); provided that such
suspension shall not affect the right of such Lender to receive the compensation
so requested.

(c) Conversion of Eurocurrency Rate Loans. If any Lender gives notice to the
Borrower (with a copy to the Administrative Agent) that the circumstances
specified in Section 3.02, 3.03 or 3.04 hereof that gave rise to the conversion
of such Lender’s Eurocurrency Rate Loans no longer exist (which such Lender
agrees to do promptly upon such circumstances ceasing to exist) at a time when
Eurocurrency Rate Loans made by other Lenders are outstanding, such Lender’s
Base Rate Loans shall be automatically converted, on the first day(s) of the
next succeeding Interest Period(s) for such outstanding Eurocurrency Rate Loans,
to the extent necessary so that, after giving effect thereto, all Loans of a
given Class held by the Lenders of such Class holding Eurocurrency Rate Loans
and by such Lender are held pro rata (as to principal amounts, interest rate
basis, and Interest Periods) in accordance with their respective Pro Rata
Shares.

Section 3.07 Replacement of Lenders Under Certain Circumstances. If (i) any
Lender requests compensation under Section 3.04 or ceases to make Eurocurrency
Rate Loans as a result of any condition described in Section 3.02 or
Section 3.04, (ii) the Borrower is required to pay any Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 3.01 and such Lender has declined or is unable to
designate a different Lending Office in accordance with Section 3.01(j),
(iii) any Lender is a Non-Consenting Lender, (iv) any Lender does not accept an
Extension Offer, (v) (A) any Lender shall become and continue to be a Defaulting
Lender and (B) such Defaulting Lender shall fail to cure the default pursuant to
Section 2.16(b) within five Business Days after the Borrower’s request that it
cure such default or (vi) any other circumstance exists hereunder that gives the
Borrower the right to replace a Lender (other than a Disqualified Lender or Net
Short Lender) as a party hereto, then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 10.07), all
of its interests, rights and obligations under this Agreement and the related
Loan Documents (other than its existing rights to payments pursuant to
Section 3.01 or 3.04) to one or more Eligible Assignees that shall assume such
obligations (any of which assignee may be another Lender, if a Lender accepts
such assignment), provided that:

(a) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 10.07(b)(iv);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts payable under Section 3.05) from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

 

-109-



--------------------------------------------------------------------------------

(c) such Lender being replaced pursuant to this Section 3.07 shall (i) execute
and deliver an Assignment and Assumption with respect to such Lender’s
Commitment and outstanding Loans, and (ii) deliver any Notes evidencing such
Loans to the Borrower or Administrative Agent (or a lost or destroyed note
indemnity in lieu thereof); provided that the failure of any such Lender to
execute an Assignment and Assumption or deliver such Notes shall not render such
sale and purchase (and the corresponding assignment) invalid and such assignment
shall be recorded in the Register and the Notes shall be deemed to be canceled
upon such failure;

(d) the Eligible Assignee shall become a Lender hereunder and the assigning
Lender shall cease to constitute a Lender hereunder with respect to such
assigned Loans, Commitments and participations, except with respect to
indemnification provisions under this Agreement, which shall survive as to such
assigning Lender;

(e) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(f) in the case of any such assignment resulting from a Lender being a
Non-Consenting Lender, the Eligible Assignee shall consent, at the time of such
assignment, to each matter in respect of which such Lender being replaced was a
Non-Consenting Lender; and

(g) such assignment does not conflict with applicable Laws.

Notwithstanding anything to the contrary contained above, the Lender that acts
as the Administrative Agent may not be replaced hereunder except in accordance
with the terms of Section 9.09.

In the event that (i) the Borrower or the Administrative Agent has requested
that the Lenders consent to a departure or waiver of any provisions of the Loan
Documents or agree to any amendment thereto, (ii) the consent, waiver or
amendment in question requires the agreement of each Lender, all affected
Lenders or all the Lenders or all affected Lenders with respect to a certain
Class or Classes of the Loans and (iii) the Required Lenders or Required
Facility Lenders, as applicable, have agreed to such consent, waiver or
amendment, then any Lender who does not agree to such consent, waiver or
amendment shall be deemed a “Non-Consenting Lender.”

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

Section 3.08 Survival. All of the Borrower’s obligations under this Article III
shall survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder and resignation of the Administrative Agent or the
Collateral Agent.

ARTICLE IV.

CONDITIONS PRECEDENT TO BORROWINGS

Section 4.01 Conditions to Initial Borrowing.

The obligation of each Lender to extend credit to Borrower on the Closing Date
is subject only to the satisfaction, or waiver in accordance with Section 10.01,
of each of the following conditions precedent, except as otherwise agreed
between the Borrower and the Required Lenders:

 

-110-



--------------------------------------------------------------------------------

(a) The Administrative Agent’s receipt of the following, each of which may be
originals, facsimiles or copies in .pdf format, unless otherwise specified:

(i) a Committed Loan Notice duly executed by the Borrower delivered as forth in
Section 2.01(b), which (if delivered prior to the Closing Date) shall be deemed
to be conditioned on the consummation of the Transactions;

(ii) this Agreement duly executed by each Loan Party;

(iii) the Guaranty, the Security Agreement and the Canadian Security Agreement,
in each case, duly executed by each applicable Loan Party;

(iv) certificates, if any, representing the Pledged Equity of the Borrower and
the Restricted Subsidiaries that constitute Collateral, in each case, (A) to the
extent the issuer of such certificate is a corporation or has “opted into”
Article 8 of the UCC and (B) accompanied by undated stock powers executed in
blank and evidence that all other actions required under the terms of the
Security Agreement and the Canadian Security Agreement to perfect the security
interests created by the Security Agreement and the Canadian Security Agreement
have been taken except as specified in Section 6.15 hereof and the Security
Agreement and the Canadian Security Agreement; provided, however, that, each of
the foregoing requirements, including the delivery of documents and instruments
required pursuant to the terms of the Collateral Documents (other than to the
extent that a Lien on such Collateral may be perfected (x) by the filing of a
financing statement or financing change statement under the Uniform Commercial
Code or the PPSA or (y) by the delivery of stock certificates of the Borrower
and its Subsidiaries), shall not constitute conditions precedent to the
Borrowing on the Closing Date after the Borrower’s use of commercially
reasonable efforts to provide such items on or prior to the Closing Date if the
Borrower agrees to deliver, or cause to be delivered, such documents and
instruments, or take or cause to be taken such other actions as may be required
to perfect such security interests within ninety (90) days after the Closing
Date (subject to extensions approved by the Administrative Agent in its
reasonable discretion);

(v) (A) certificates of good standing, or its equivalent, from the secretary of
state or other applicable office of the jurisdiction of organization or
formation of the Borrower and each other Loan Party, (B) resolutions or other
applicable action of the Borrower and each other Loan Party and (C) an
incumbency certificate and/or other certificate of Responsible Officers of the
Borrower and each other Loan Party, evidencing the identity, authority and
capacity of each Responsible Officer thereof authorized to act as a Responsible
Officer in connection with this Agreement and the other Loan Documents to which
it is a party or is to be a party on the Closing Date;

(vi) an opinion from the following special counsel to the Loan Parties (or
certain of the Loan Parties): (A) Latham & Watkins LLP, with respect to matters
of New York and certain aspects of Delaware law, (B) Finn Dixon & Herling LLP,
with respect to matters of Connecticut law and (C) Blake, Cassels & Graydon LLP,
with respect to matters of Ontario and British Columbia law;

(vii) a certificate from the chief financial officer or other officer with
equivalent duties of the Borrower as to the Solvency (after giving effect to the
Transactions on the Closing Date) of the Borrower substantially in the form
attached hereto as Exhibit I;

 

-111-



--------------------------------------------------------------------------------

(viii) a certificate from a Responsible Officer of the Borrower certifying as to
the satisfaction of the condition in clause (g) (with respect to the Specified
Representations only) below;

(b) all fees and expenses required to be paid hereunder on the Closing Date and,
with respect to expenses and legal fees, to the extent invoiced in reasonable
detail at least two Business Days before the Closing Date (except as otherwise
reasonably agreed to by the Borrower) shall have been paid in full, it being
agreed that such fees and expenses may be paid with the proceeds of the initial
funding of one or more of the Facilities;

(c) the (i) Loan Documents, (ii) the ABL Loan Documents and (iii) the Senior
Secured Notes Documents, required to be executed on the Closing Date shall have
been duly executed and delivered by each Loan Party thereto;

(d) the Lenders shall have received at least three Business Days prior to the
Closing Date (i) all documentation and other information about the Loan Parties
required under applicable “know your customer” and anti-money laundering rules
and regulations, including the USA PATRIOT Act, and (ii) to the extent the
Borrower qualifies as a “legal entity customer” a Beneficial Ownership
Certification, that in each case has been requested in writing at least ten
Business Days prior to the Closing Date;

(e) Confirmation from the Borrower (in the form of an officer’s certificate)
that prior to or substantially simultaneously with the initial Borrowing on the
Closing Date,

(i) each of the following shall have been or will be consummated: the Equity
Contribution and the Closing Date Refinancing;

(ii) the Acquisition shall have been or will be consummated in accordance with
the terms of the Acquisition Agreement; and

(iii) since its execution, the Acquisition Agreement has not been amended,
waived or modified (whether pursuant to the Borrower’s consent or otherwise) in
any respect in a manner that is materially adverse to the interests of the
Lenders, in their respective capacities as such, without the consent of the Lead
Arrangers (such consent not to be unreasonably withheld, conditioned or
delayed).

(f) There shall not have occurred a Material Adverse Effect (as defined in the
Acquisition Agreement) that would result in the failure of a condition precedent
to the Buyer’s obligations to consummate the Acquisition under the Acquisition
Agreement or that would give it the right (taking into account any notice and
cure provisions) to terminate its obligations pursuant to the terms of the
Acquisition Agreement.

(g) The Acquisition Agreement Representations and the Specified Representations
shall be true and correct in all material respects on and as of the date of the
Closing Date; provided that, a failure of an Acquisition Agreement
Representation to be accurate will not result in a failure of a condition
precedent under this Section 4.01 or a Default or an Event of Default, unless
such failure results in a failure of a condition precedent to the Buyer’s (or
its affiliates’) obligation to consummate the Acquisition or such failure gives
the Buyer the right (taking into account any notice and cure provisions) to
terminate its (or its affiliates’) obligations pursuant to the terms of the
Acquisition Agreement; provided, further, that to the extent that the
Acquisition Agreement Representations and the Specified Representations
specifically refer to an earlier date, they shall be true and correct in all
material respects as of such earlier date and any such representation and
warranty that is qualified as to “materiality,” “Material Adverse Effect” or
similar

 

-112-



--------------------------------------------------------------------------------

language shall be true and correct (after giving effect to any qualification
therein) in all respects on such respective dates.

(h) The Lead Arrangers shall have received:

(i) an audited balance sheet and related statements of income (or operations)
and cash flows of the Acquired Business (or a direct or indirect parent thereof)
as of the end of the fiscal years ended December 31, 2017, 2018, and 2019 and
each fiscal year after the date of the Acquisition Agreement and at least 90
days prior to the Closing Date;

(ii) an unaudited balance sheet and related statements of income (or operations)
and cash flows of the Acquired Business (or a direct or indirect parent thereof)
as of the end of each fiscal quarter (other than the fourth fiscal quarter of
any fiscal year) ended after date of the most recent balance sheet delivered
pursuant to clause (i) above and at least 60 days prior to the Closing Date; and

(iii) an unaudited pro forma consolidated balance sheet and related pro forma
income statement of the Acquired Business (or a direct or indirect parent
thereof) as of and for the four consecutive quarter period ending on the last
day of the most recently completed fiscal quarter of the Acquired Business (or a
direct or indirect parent thereof) for which financial statements have been
delivered, or are required to be delivered pursuant to clause (i) or (ii) above
in each case, giving effect to the Transactions as if the Transactions had
occurred as of such date (in the case of such balance sheet) or at the beginning
of such period (in the case of the income statement), it being agreed that such
pro forma financial statements need not comply with Regulation S-X under the
U.S. Securities Act of 1933, as amended, or include purchase accounting
adjustments.

The Lead Arrangers acknowledge receipt of the audited financial statements for
the fiscal years ending December 2017, 2018, and 2019 and the unaudited
financial statements for the fiscal quarters ending March 31, 2020 and June 30,
2020.

Without limiting the generality of the provisions of the last paragraph of
Section 10.01, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement or
funded Loans hereunder shall be deemed to have consented to, approved or
accepted or to be satisfied with, each document or other matter required under
this Section 4.01 to be consented to or approved by or acceptable or
satisfactory to a Lender, unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants each of the following to the Lenders, the
Administrative Agent and the Collateral Agent, in each case, to the extent and,
unless otherwise specifically agreed by the Borrower, only on the dates required
by Section 2.13 or Article IV, as applicable.

Section 5.01 Existence, Qualification and Power; Compliance with Laws. Each Loan
Party and each Restricted Subsidiary that is a Material Subsidiary,

(a) is duly organized or formed, validly existing and in good standing under the
Laws of the jurisdiction of its incorporation or organization (to the extent
such concepts exist in such jurisdiction);

 

-113-



--------------------------------------------------------------------------------

(b) has all corporate or other organizational power and authority to (i) own its
assets and carry on its business as currently conducted and (ii) in the case of
the Loan Parties, execute, deliver and perform its obligations under the Loan
Documents to which it is a party and consummate the Transactions;

(c) is duly qualified and in good standing (to the extent such concepts exist in
such jurisdiction) under the Laws of each jurisdiction where its ownership,
lease or operation of properties or the conduct of its business requires such
qualification;

(d) is in compliance with all applicable Laws; and

(e) has all requisite governmental licenses, authorizations, consents and
approvals to operate its business as currently conducted;

(f) except in each case referred to in clauses ((c)), ((d)) or ((e)), to the
extent that failure to do so has not resulted in, or is not reasonably expected,
individually or in the aggregate, to result in a Material Adverse Effect.

Section 5.02 Authorization; No Contravention.

(a) The execution, delivery and performance by each Loan Party of each Loan
Document to which it is a party has been duly authorized by all necessary
corporate or other organizational action.

(b) None of the execution, delivery or performance by each Loan Party of each
Loan Document to which it is a party nor the consummation of the Transactions
will,

(i) contravene the terms of any of its Organization Documents;

(ii) result in any breach or contravention of, or the creation of any Lien
(other than a Permitted Lien) upon any assets of such Loan Party or any
Restricted Subsidiary, under (A) any Contractual Obligation relating to Material
Indebtedness or (B) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Loan Party or its property is
subject;

(iii) violate any applicable Law; or

(iv) require any approval of stockholders, members or partners or any approval
or consent of any Person under any Contractual Obligation relating to Material
Indebtedness, except for such approvals or consents which will be obtained on or
before the Closing Date;

except with respect to any breach, contravention or violation (but not creation
of Liens) referred to in clauses ((ii)), ((iii)) and ((iv)), to the extent that
such breach, contravention or violation has not resulted in, or is not
reasonably expected, individually or in the aggregate, to result in a Material
Adverse Effect.

Section 5.03 Governmental Authorization. No material approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority is necessary or required in connection with the
execution, delivery or performance by any Loan Party of this Agreement or any
other Loan Document, except for,

(a) filings necessary to perfect the Liens on the Collateral granted by the Loan
Parties in favor of the Secured Parties;

 

-114-



--------------------------------------------------------------------------------

(b) the approvals, consents, exemptions, authorizations, actions, notices and
filings that have been duly obtained, taken, given or made and are in full force
and effect (except to the extent not required to be obtained, taken, given or
made or in full force and effect pursuant to the Collateral Documents); and

(c) those approvals, consents, exemptions, authorizations or other actions,
notices or filings, the failure of which to obtain or make has not resulted in,
or is not reasonably expected, individually or in the aggregate, to result in a
Material Adverse Effect.

Section 5.04 Binding Effect. This Agreement and each other Loan Document has
been duly executed and delivered by each Loan Party that is party hereto and
thereto. This Agreement and each other Loan Document constitutes a legal, valid
and binding obligation of each Loan Party, enforceable against each Loan Party
that is party thereto in accordance with its terms, except as such
enforceability may be limited by applicable Debtor Relief Laws and by general
principles of equity and principles of good faith and fair dealing.

Section 5.05 Financial Statements; No Material Adverse Effect.

(a) The Annual Financial Statements fairly present in all material respects the
financial condition of the Borrower and its Subsidiaries as of the dates thereof
and their results of operations for the period covered thereby in accordance
with GAAP (as in effect on the Closing Date (or the date of preparation))
consistently applied throughout the periods covered thereby, except as otherwise
expressly noted therein.

(b) Since the Closing Date, there has been no event or circumstance, either
individually or in the aggregate, that has resulted in, and is reasonably
expected, individually or in the aggregate, to result in a Material Adverse
Effect.

(c) The forecasts of consolidated balance sheets and statements of comprehensive
income (loss) of the Borrower and its Subsidiaries which have been furnished to
the Administrative Agent prior to the Closing Date, when taken as a whole, have
been prepared in good faith on the basis of the assumptions stated therein,
which assumptions were believed to be reasonable at the time made and at the
time the forecasts are delivered, it being understood that (i) no forecasts are
to be viewed as facts, (ii) any forecasts are subject to significant
uncertainties and contingencies, many of which are beyond the control of the
Loan Parties or any Sponsor, (iii) no assurance can be given that any particular
forecasts will be realized and (iv) actual results may differ and such
differences may be material.

Section 5.06 Litigation. Except as set forth in Schedule 5.06, there are no
actions, suits, proceedings, claims or disputes pending or, to the knowledge of
the Borrower, overtly threatened in writing, at law, in equity, in arbitration
or before any Governmental Authority, by or against the Borrower or any of the
Restricted Subsidiaries that has resulted in, or is reasonably expected,
individually or in the aggregate, to result in Material Adverse Effect.

Section 5.07 Labor Matters. Except as set forth on Schedule 5.07 or as has not
resulted in, or is not reasonably expected, individually or in the aggregate, to
result in a Material Adverse Effect: (a) there are no strikes or other labor
disputes against any of the Borrower or the Restricted Subsidiaries pending or,
to the knowledge of the Borrower, threatened and (b) hours worked by and payment
made based on hours worked to employees of the Borrower or a Restricted
Subsidiary have not been in material violation of the Fair Labor Standards Act
or any other applicable Laws dealing with wage and hour matters.

Section 5.08 Ownership of Property; Liens; Insurance. Each Loan Party and each
Restricted Subsidiary has good and valid record title in fee simple to, or valid
leasehold interests in, or easements or

 

-115-



--------------------------------------------------------------------------------

other limited property interests in, all real property necessary in the ordinary
conduct of its business, free and clear of all Liens except for Permitted Liens
and except where the failure to have such title or other interest has not
resulted in, or is not reasonably expected, individually or in the aggregate, to
result in a Material Adverse Effect. The properties of each Loan Party and each
Restricted Subsidiary are insured with financially sound and reputable insurance
companies not Affiliates of the Borrower, in such amounts, with such deductibles
and covering such risks as are customarily carried by companies engaged in
similar businesses and owning similar properties in localities where the
Borrower or the applicable Restricted Subsidiary operates.

Section 5.09 Environmental Matters.

(a) Except as has not resulted in, or is not reasonably expected, individually
or in the aggregate, to result in a Material Adverse Effect, (i) the Loan
Parties and the Restricted Subsidiaries are in compliance with all applicable
Environmental Laws (including having obtained all Environmental Permits) and
(ii) none of the Loan Parties or any of the Restricted Subsidiaries is subject
to any pending, or to the knowledge of the Loan Parties, threatened
Environmental Claim or any other Environmental Liability or is aware of any
basis for any Environmental Liability.

(b) None of the Loan Parties or any of the Restricted Subsidiaries has used,
released, treated, stored, transported or disposed of Hazardous Materials, at or
from any currently or formerly owned or operated real estate or facility
relating to its business, in a manner that has resulted in, or is reasonably
expected, individually or in the aggregate, to result in a Material Adverse
Effect.

Section 5.10 Taxes. Except as has not resulted in, or is not reasonably
expected, individually or in the aggregate, to result in a Material Adverse
Effect, the Borrower and the Restricted Subsidiaries have timely filed all
foreign, U.S. federal and state and other tax returns and reports required to be
filed, and have timely paid all foreign, U.S. federal and state and other Taxes,
assessments, fees and other governmental charges (including satisfying their
withholding Tax obligations) levied or imposed on their properties, income or
assets or otherwise due and payable, except those which are being contested in
good faith by appropriate actions diligently conducted and for which adequate
reserves have been provided in accordance with GAAP.

Section 5.11 ERISA Compliance.

(a) Except as set forth on Schedule 5.11(a) or has not resulted in, or is not
reasonably expected, individually or in the aggregate, to result in a Material
Adverse Effect, each Plan and Canadian Pension Plan is in compliance with the
applicable provisions of ERISA, the Code and other federal or state, provincial,
territorial and foreign Laws.

(b) Except as set forth on Schedule 5.11(b) or, with respect to each of the
below clauses of this Section 5.11(b), as has not resulted in, or is not
reasonably expected, individually or in the aggregate, to result in Material
Adverse Effect,

(i) no ERISA Event or Canadian Pension Plan Event has occurred or is reasonably
expected to occur;

(ii) neither the Borrower, nor any Subsidiary Guarantor nor any of their
respective ERISA Affiliates has engaged in a transaction that is subject to
Sections 4069 or 4212(c) of ERISA; and

 

-116-



--------------------------------------------------------------------------------

(iii) neither the Borrower, nor any Subsidiary Guarantor nor any ERISA Affiliate
has been notified by the sponsor of a Multiemployer Plan that such Multiemployer
Plan is insolvent (within the meaning of Section 4245 of ERISA) or has been
determined to be in “endangered” or “critical” status (within the meaning of
Section 432 of the Code or Section 305 of ERISA) and no such Multiemployer Plan
is expected to be insolvent or in endangered or critical status.

(c) No Canadian Pension Plan contains a “defined benefit provision” as defined
in subsection 147.1(1) of the Canadian Tax Act.

Section 5.12 Subsidiaries. As of the Closing Date, all of the outstanding Equity
Interests in the Borrower and each Material Subsidiary have been validly issued
and are fully paid and (if applicable) non-assessable, and all Equity Interests
owned by Holdings (in the Borrower), and by the Borrower or any Subsidiary
Guarantor in any of their respective direct Material Subsidiaries are owned free
and clear of all Liens (other than Permitted Liens) of any Person. As of the
Closing Date, Schedule 5.12 (i) sets forth the name and jurisdiction of each
Subsidiary, (ii) sets forth the ownership interest of Holdings, the Borrower and
each Subsidiary in each Subsidiary, including the percentage of such ownership
and (iii) identifies each Subsidiary that is a Subsidiary the Equity Interests
of which are required to be pledged on the Closing Date pursuant to the
Collateral Documents.

Section 5.13 Margin Regulations; Investment Company Act.

(a) As of the Closing Date, none of the Collateral is Margin Stock. No Loan
Party is engaged nor will it engage, principally or as one of its important
activities, in the business of purchasing or carrying Margin Stock (within the
meaning of Regulation U issued by the FRB), or extending credit for the purpose
of purchasing or carrying Margin Stock, and no proceeds of any Borrowings will
be used for any purpose that violates Regulation U.

(b) Neither the Borrower nor any Guarantor is an “investment company” under the
Investment Company Act of 1940.

Section 5.14 Disclosure. As of the Closing Date, none of the written information
and written data heretofore or contemporaneously furnished by or on behalf of
any Loan Party or a Sponsor to any Agent or any Lender on or prior to the
Closing Date in connection with the Transactions and the negotiation of this
Agreement or delivered hereunder or any other Loan Document on or prior to the
Closing Date, when taken as a whole, contains any material misstatement of fact
or omits to state any material fact necessary to make such written information
and written data taken as a whole, in the light of the circumstances under which
it was delivered, not materially misleading (after giving effect to all
modifications and supplements to such written information and written data, in
each case, furnished after the date on which such written information or such
written data was originally delivered and prior to the Closing Date); it being
understood that for purposes of this Section 5.14, such written information and
written data shall not include projections, pro forma financial information,
financial estimates, forecasts or other forward-looking information or
information of a general economic or general industry nature or prepared by the
Lead Arrangers.

Section 5.15 Intellectual Property; Licenses, Etc. The Borrower and the
Restricted Subsidiaries own or have a valid right to use, all the Intellectual
Property necessary for the operation of their respective businesses as currently
conducted, except where the failure to have any such rights, has not resulted
in, or is not reasonably expected, individually or in the aggregate, to result
in a Material Adverse Effect. To the knowledge of the Borrower, the operation of
the respective businesses of the Borrower and the Restricted Subsidiaries as
currently conducted does not infringe upon, misappropriate or violate any
Intellectual Property rights held by any Person except for such infringements,
misappropriations or violations that have

 

-117-



--------------------------------------------------------------------------------

not resulted in, or are not reasonably expected, individually or in the
aggregate, to result in, a Material Adverse Effect. No claim or litigation
regarding any Intellectual Property owned by the Borrower or any of the
Restricted Subsidiaries is pending or, to the knowledge of the Borrower,
threatened against the Borrower or any Restricted Subsidiary, that, has resulted
in, or is reasonably expected, individually or in the aggregate, to result in a
Material Adverse Effect.

Section 5.16 Solvency. On the Closing Date after giving effect to the
Transactions, the Borrower and its Subsidiaries, on a consolidated basis, are
Solvent, and no Canadian Loan Party is an “insolvent person” as defined in the
Bankruptcy and Insolvency Act (Canada).

Section 5.17 USA PATRIOT Act, FCPA and OFAC.

(a) To the extent applicable, each of the Loan Parties and the Restricted
Subsidiaries is in compliance, in all material respects, with (a) the Trading
with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) and any other enabling legislation or executive order
relating thereto and (b) the USA PATRIOT Act, the Proceeds of Crime (Money
Laundering) and Terrorist Financing Act (Canada) and other similar anti-money
laundering rules and regulations.

(b) Each of the Loan Parties and the Restricted Subsidiaries, and their
respective officers, directors and employees, and to the Borrower’s knowledge,
their respective agents, affiliates and representatives, have conducted their
businesses in compliance in all material respects with the FCPA, the Corruption
of Foreign Public Officials Act (Canada), the UK Bribery Act 2010 and other
similar anti-corruption legislation in other jurisdictions. The Borrower will
not directly, or to its knowledge indirectly, use the proceeds of the Loans in
violation of the FCPA, the Corruption of Foreign Public Officials Act (Canada),
the UK Bribery Act 2010 or other similar anti-corruption legislation in other
jurisdictions.

(c) None of the Loan Parties or any of the Restricted Subsidiaries, nor, to the
knowledge of the Borrower, any director, officer, agent, employee or Affiliate
or representative thereof, is an individual or entity that is, or is owned or
controlled by any individual or entity that is, (a) the subject or target of any
Sanctions, (b) included on OFAC’s List of Specially Designated Nationals, HMT’s
Consolidated List of Financial Sanctions Targets, the Investment Ban List or any
other Sanctions list, or (c) located, organized or resident in a Designated
Jurisdiction. The Borrower will not directly, or to its knowledge indirectly,
use the proceeds of the Loans or otherwise knowingly make available such
proceeds to any Person, for the purpose of financing the activities of any
Person that, at the time of such financing, is (a) the subject or target of any
Sanctions, (b) included on OFAC’s List of Specially Designated Nationals, HMT’s
Consolidated List of Financial Sanctions Targets, the Investment Ban List or any
other Sanctions list, or (c) located, organized or resident in a Designated
Jurisdiction.

Section 5.18 Collateral Documents. Except as otherwise contemplated hereby or
under any other Loan Documents, the provisions of the Collateral Documents,
together with such filings and other actions required to be taken hereby or by
the applicable Collateral Documents or contemplated by the Collateral Documents
(including the delivery to Collateral Agent of any Pledged Debt and any Pledged
Equity required to be delivered pursuant to the applicable Collateral
Documents), are effective to create in favor of the Collateral Agent for the
benefit of the Secured Parties a legal, valid and enforceable perfected Lien
(subject to Permitted Liens) on all right, title and interest of Holdings, the
Borrower and the applicable Subsidiary Guarantors, respectively, in the
Collateral described therein.

Section 5.19 Use of Proceeds. The Borrower has used the proceeds of the Loans
only in compliance (and not in contravention of) applicable Laws and each Loan
Document.

 

-118-



--------------------------------------------------------------------------------

ARTICLE VI.

AFFIRMATIVE COVENANTS

So long as the Termination Conditions have not been satisfied, the Borrower
shall, and shall (except in the case of the covenants set forth in
Sections 6.01, 6.02 and 6.03) cause each of the Restricted Subsidiaries to:

Section 6.01 Financial Statements. Deliver to the Administrative Agent for
prompt further distribution by the Administrative Agent to each Lender each of
the following:

(a) Audited Annual Financial Statements. Within one hundred and twenty
(120) days after the end of each fiscal year of the Borrower or, in the case of
the first fiscal year ending after the Closing Date, within one hundred and
fifty (150) days, a consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of comprehensive income (loss), stockholders’ equity and cash flows
for such fiscal year together with related notes thereto, setting forth in each
case in comparative form the figures for the previous fiscal year (if ending
after the Closing Date), prepared in accordance with GAAP, audited and
accompanied by a report and opinion of the Borrower’s auditor on the Closing
Date or any other accounting firm of nationally or regionally recognized
standing or another accounting firm reasonably acceptable to the Administrative
Agent, which report and opinion shall be prepared in accordance with generally
accepted auditing standards and shall not be subject to any explanatory
statement as to the Borrower’s ability to continue as a “going concern” or like
qualification or exception (excluding any “emphasis of matter” paragraph), other
than any such statement, qualification or exception resulting from or relating
to (i) an actual or anticipated breach of a Financial Covenant, (ii) an upcoming
maturity date, (iii) activities, operations, financial results or liabilities of
any Person other than the Loan Parties and the Restricted Subsidiaries or
(iv) changes in accounting principles or practices.

(b) Quarterly Financial Statements. As soon as available, but in any event
within sixty (60) days after the end of each of the first three fiscal quarters
of each fiscal year of the Borrower (commencing with the first full fiscal
quarter ending after the Closing Date) or, in the case of the first two such
full fiscal quarters ending after the Closing Date, within seventy-five
(75) days, (i) a condensed consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal quarter, (ii) the related condensed
consolidated statements of comprehensive income (loss) for such fiscal quarter
and for the portion of the fiscal year then ended and (iii) the
related condensed consolidated statement of cash flows for the portion of the
fiscal year then ended, setting forth, in each case of clauses (ii) and (iii),
in comparative form, the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
in each case if ended after the Closing Date, certified by a Responsible Officer
of the Borrower as fairly presenting in all material respects the financial
condition, results of operations and cash flows of the Borrower and its
Subsidiaries in material compliance with GAAP, subject to year-end adjustments
and the absence of footnotes.

(c) Lender Calls. The Borrower shall conduct quarterly conference calls with
management of the Borrower (which conference calls may be combined with any
conference calls for the holders of the Borrower’s or any Parent Entity’s
securities), and in each case, subject to the requirements of this covenant,
within 15 Business Days after the time periods with respect to delivery of the
financial statements required by clauses (a) and (b) above, to discuss the
financial performance of the Borrower and its Restricted Subsidiaries for the
most recently ended fiscal year or fiscal quarter, as the case may be, for which
financial statements have been delivered pursuant to clauses (a) or (b) above.

 

-119-



--------------------------------------------------------------------------------

(d) Unrestricted Subsidiaries. Simultaneously with the delivery of each set of
consolidated financial statements referred to in Section 6.01(a) and
Section 6.01(b) above, such supplemental financial information (which need not
be audited) as is necessary to eliminate the accounts of Unrestricted
Subsidiaries (if any) from such consolidated financial statements.

Notwithstanding the foregoing, the obligations in paragraphs ((a)) and ((b)) of
this Section 6.01 may be satisfied with respect to financial information of the
Borrower and its Subsidiaries by furnishing (i) the applicable financial
statements of any Person of which the Borrower is a Subsidiary (such Person, a
“Parent Entity”) or (ii) the Borrower’s or a Parent Entity’s Form 10-K or 10-Q,
as applicable, filed with the SEC; provided that with respect to each of clauses
(i) and (ii), (A) to the extent such information relates to a Parent Entity and
there are material differences between the financial information at such Parent
Entity and the Borrower, such information is accompanied by such supplemental
financial information (which need not be audited) as is necessary to eliminate
the accounts of such Parent Entity and each of its Subsidiaries, other than the
Borrower and its Subsidiaries and (B) to the extent such information is in lieu
of information required to be provided under Section 6.01(a), such materials are
accompanied by a report and opinion of such Parent Entity’s auditor on the
Closing Date, any other accounting firm of nationally or regionally recognized
standing or another accounting firm reasonably acceptable to the Administrative
Agent, which report and opinion shall be prepared in accordance with generally
accepted auditing standards and shall not be subject to any explanatory
statement as to the Borrower’s ability to continue as a “going concern” or like
qualification or exception (excluding any “emphasis of matter” paragraph), other
than any such statement, qualification or exception resulting from or relating
to (i) an actual or anticipated breach of a Financial Covenant, (ii) an upcoming
maturity date, (iii) activities, operations, financial results or liabilities of
any Person other than the Loan Parties and the Restricted Subsidiaries or
(iv) changes in accounting principles or practices. Any financial statements
required to be delivered pursuant to this Section 6.01 shall not be required to
contain purchase accounting adjustments to the extent it is not practicable to
include any such adjustments in such financial statements.

Section 6.02 Certificates; Other Information. Deliver to the Administrative
Agent for prompt further distribution by the Administrative Agent to each Lender
each of the following:

(a) Compliance Certificate. No later than five Business Days after the delivery
of the financial statements referred to in Sections 6.01(a) and 6.01(b), a duly
completed Compliance Certificate.

(b) SEC Filings. Promptly after the same are publicly available, copies of all
annual, regular, periodic and special reports, proxy statements and registration
statements which Holdings or the Borrower or any Restricted Subsidiary files
with the SEC (other than amendments to any registration statement (to the extent
such registration statement, in the form it became effective, is delivered to
the Administrative Agent), exhibits to any registration statement and, if
applicable, any registration statement on Form S-8), and in any case not
otherwise required to be delivered to the Administrative Agent pursuant to any
other clause of this Section 6.02; provided that notwithstanding the foregoing,
the obligations in this Section 6.02(b) may be satisfied by causing such
information to be publicly available on the SEC’s EDGAR website or another
publicly available reporting service.

(c) Information Regarding Collateral. The Borrower agrees to notify the
Collateral Agent within forty-five calendar days (or twenty calendar days as
regards to a Canadian Loan Party or Collateral located in Canada) of such event
of any change (or such later date as the Collateral Agent may agree in its
reasonable discretion),

(i) in the legal name of any Loan Party or any Person required to be a Loan
Party;

 

-120-



--------------------------------------------------------------------------------

(ii) in the identity or type of organization of any Loan Party or any Person
required to be a Loan Party;

(iii) in the jurisdiction of organization of any Loan Party or any Person
required to be a Loan Party; or

(iv) in the location (within the meaning of Section 9-307 of the UCC or, if
applicable, the PPSA) of any Loan Party or any Person required to be a Loan
Party under the UCC or the PPSA;

(v) in the location of any Collateral (other than (a) Collateral which consists
of goods (as defined in the PPSA) that are of a type that are normally used in
more than one jurisdiction or (b) Collateral that has a fair market value of
less than the Materiality Threshold Amount) located in, or removed from, Canada
to a jurisdiction in which no UCC or PPSA financing statement has previously
been filed.

(d) Other Information. Such additional information as may be reasonably
requested by the Administrative Agent or any Lender through the Administrative
Agent for purposes of compliance with applicable “know your customer” and
anti-money laundering rules and regulations, including the USA PATRIOT Act and
the Beneficial Ownership Regulation.

Documents required to be delivered pursuant to Section 6.01 or Section 6.02 may
be delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto, on the Borrower’s website on the Internet at the
website addresses listed on Schedule 10.02, or (ii) on which such documents are
posted on the Borrower’s behalf on Merrill Datasite One, Intralinks/Intra
Agency, Syndtrak or another relevant website, if any, to which each Lender and
the Administrative Agent have access (whether a commercial, third-party website
or whether sponsored by the Administrative Agent); provided that: (A) upon
written request by the Administrative Agent, the Borrower shall deliver paper
copies of such documents to the Administrative Agent for further distribution to
each Lender until a written request to cease delivering paper copies is given by
the Administrative Agent and (B) the Borrower shall notify (which may be by
facsimile or electronic mail) the Administrative Agent of the posting of any
such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. Each Lender shall be
solely responsible for timely accessing posted documents or requesting delivery
of paper copies of such documents from the Administrative Agent and maintaining
its copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Lead Arrangers will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on Merrill Datasite One,
Intralinks/Intra Agency, Syndtrak or another similar electronic system (the
“Platform”) and (b) certain of the Lenders may have personnel who do not wish to
receive any information with respect to the Borrower or its Subsidiaries, or the
respective securities of any of the foregoing, that is not Public-Side
Information, and who may be engaged in investment and other market-related
activities with respect to such Person’s securities. The Borrower hereby agrees
that (i) all Borrower Materials that are to be made available to Public Lenders
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof
(and by doing so shall be deemed to have represented that such information
contains only Public-Side Information); (ii) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Lead Arrangers and the Lenders to treat such Borrower Materials as
containing only Public-Side Information (provided however, that to the extent
such Borrower Materials constitute Information, they shall be treated as set
forth in Section 10.08); (iii) all Borrower Materials marked “PUBLIC” are
permitted

 

-121-



--------------------------------------------------------------------------------

to be made available through a portion of the Platform designated “Public-Side
Information”; and (iv) the Administrative Agent and/or the Lead Arrangers shall
be entitled to treat any Borrower Materials that are not marked “PUBLIC” as
being suitable only for posting on a portion of the Platform not designated
“Public-Side Information.”

For the avoidance of doubt, the foregoing shall be subject to the provisions of
Section 10.08.

Section 6.03 Notices. Promptly after a Responsible Officer obtains actual
knowledge thereof, notify the Administrative Agent for prompt further
notification by the Administrative Agent to each Lender of:

(a) the occurrence of any (i) Default or Event of Default or (ii) “Default” or
“Event of Default” under and as defined in the ABL Credit Agreement or the
Senior Secured Notes Indenture; and

(b) (i) any dispute, litigation, investigation or proceeding between the
Borrower or any Restricted Subsidiary and any arbitrator or Governmental
Authority or (ii) the filing or commencement of, or any material development in,
any litigation or proceeding affecting the Borrower or any Restricted
Subsidiary, or (iii) the occurrence of any ERISA Event or Canadian Pension Plan
Event that, in any such case referred to in clause (i) through (iii), has
resulted, or is reasonably expected, individually or in the aggregate, to result
in a Material Adverse Effect.

Each notice pursuant to this Section 6.03 shall be accompanied by a written
statement of a Responsible Officer of the Borrower setting forth a summary
description of the occurrence referred to therein and stating what action the
Borrower has taken and proposes to take with respect thereto. For the avoidance
of doubt, the foregoing shall be subject to the provisions of Section 10.08.

Section 6.04 Payment of Certain Taxes. Timely pay, discharge or otherwise
satisfy, as the same shall become due and payable, all obligations and
liabilities in respect of Taxes, assessments and governmental charges or levies
imposed upon it or upon its income or profits or in respect of its property,
except, in each case, to the extent (a) any such Tax, assessment, charge or levy
is being contested in good faith and by appropriate actions diligently conducted
and for which appropriate reserves have been established in accordance with GAAP
or (b) the failure to pay, discharge or otherwise satisfy the same has not
resulted in, or is not reasonably expected, individually or in the aggregate, to
result in a Material Adverse Effect.

Section 6.05 Preservation of Existence, Etc.

(a) Preserve, renew and maintain in full force and effect its legal existence
under the Laws of the jurisdiction of its incorporation or organization, as
applicable; and

(b) take all reasonable action to preserve, renew and keep in full force and
effect those of its rights (including with respect to Intellectual Property),
licenses, permits, privileges, and franchises, that are material to the conduct
of the business of the Loan Parties taken as a whole;

except in the case of clause ((a)) or ((b)), (i) in connection with a
transaction permitted by the Loan Documents (including transactions permitted by
Section 7.04 or Section 7.05), (ii) with respect to any Immaterial Subsidiary,
or (iii) to the extent that failure to do so has not resulted in, or is not
reasonably expected, individually or in the aggregate, to result in a Material
Adverse Effect.

Section 6.06 Maintenance of Properties. Maintain, preserve and protect all of
its material properties and equipment used in the operation of its business in
good working order, repair and condition

 

-122-



--------------------------------------------------------------------------------

(ordinary wear and tear excepted and casualty or condemnation excepted), except
to the extent the failure to do so has not resulted in, or is not reasonably
expected, individually or in the aggregate, to result in a Material Adverse
Effect.

Section 6.07 Maintenance of Insurance.

(a) Except when the failure to do so has not resulted in, or is not reasonably
expected, individually or in the aggregate, to result in a Material Adverse
Effect, maintain or cause to be maintained with insurance companies that the
Borrower believes (in the good faith judgment of its management) are financially
sound and reputable at the time the relevant coverage is placed or renewed or
with a Captive Insurance Subsidiary, insurance with respect to its properties
and business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business and of such types and in such
amounts (after giving effect to any self-insurance) as are customarily carried
under similar circumstances by such other Persons, and furnish to the
Administrative Agent, which, absent a continuing Event of Default, shall not be
made more than once in any twelve month period, upon reasonable written request
from the Administrative Agent, information presented in reasonable detail as to
the insurance so carried.

(b) Subject to Section 6.15, each such policy of insurance shall as appropriate
and is customary and with respect to jurisdictions outside the United States, to
the extent available in such jurisdiction without undue cost or expense,

(i) name the Collateral Agent, on behalf of the Secured Parties, as an
additional insured thereunder (with respect to liability insurance), or

(ii) to the extent covering Collateral in the case of property insurance,
contain a loss payable clause or endorsement that names the Collateral Agent, on
behalf of the Secured Parties, as the loss payee thereunder;

provided that (A) absent a Specified Event of Default that is continuing, any
proceeds of any such insurance shall be delivered by the insurer(s) to Holdings,
the Borrower or one of its Subsidiaries and may be applied in accordance with
(or, if this Agreement does not provide for application of such proceeds, in a
manner that is not prohibited by) this Agreement and (B) this Section 6.07(b)
shall not be applicable to (1) business interruption insurance, workers’
compensation policies, employee liability policies or directors and officers
policies, (2) policies to the extent the Collateral Agent cannot have an
insurable interest therein or is unable to be named as an additional insured or
loss payee thereunder or (3) the extent unavailable from the relevant insurer
after the Borrower’s use of its commercially reasonable efforts.

Section 6.08 Compliance with Laws. (a) Comply with the requirements of all Laws
(including applicable ERISA-related laws and all Environmental Laws) and all
orders, writs, injunctions and decrees of any Governmental Authority applicable
to it or to its business or property, except to the extent the failure to comply
therewith has not resulted in, or is not reasonably expected, individually or in
the aggregate, to result in a Material Adverse Effect and (b) comply in all
material respects with the requirements of the USA PATRIOT Act, the Proceeds of
Crime (Money Laundering) and Terrorist Financing Act (Canada), FCPA, the
Corruption of Foreign Public Officials Act (Canada), OFAC, UK Bribery Act of
2010 and other anti-terrorism, anti-corruption and anti-money laundering Laws;
provided that the requirements set forth in this Section 6.08, as they pertain
to compliance by any Foreign Subsidiary with the USA PATRIOT ACT, the Proceeds
of Crime (Money Laundering) and Terrorist Financing Act (Canada), FCPA, the
Corruption of

 

-123-



--------------------------------------------------------------------------------

Foreign Public Officials Act (Canada), OFAC and UK Bribery Act of 2010 are
subject to and limited by any Law applicable to such Foreign Subsidiary in its
relevant local jurisdiction.

Section 6.09 Books and Records. Maintain proper books of record and account in
which entries that are full, true and correct in all material respects shall be
made of all material financial transactions and material matters involving the
assets and business of the Borrower or such Restricted Subsidiary, as the case
may be (it being understood and agreed that Foreign Subsidiaries may maintain
individual books and records in conformity with generally accepted accounting
principles in their respective countries of organization or operations and that
such maintenance shall not constitute a breach of the representations,
warranties or covenants hereunder), in each case, to the extent necessary to
prepare the financial statements described in Sections 6.01(a) and 6.01(b).

Section 6.10 Inspection Rights. Permit representatives of the Administrative
Agent and Required Lenders to visit and inspect any of its properties, to
examine its corporate, financial and operating records, and make copies thereof
or abstracts therefrom and to discuss its affairs, finances and accounts with
its directors, officers and independent public accountants (subject to such
accountants’ policies and procedures), all at the reasonable expense of the
Borrower and at such reasonable times during normal business hours and as often
as may be reasonably desired, upon reasonable advance notice to the Borrower;
provided that (a) excluding any such visits and inspections during the
continuation of an Event of Default, only the Administrative Agent on behalf of
the Lenders may exercise rights under this Section 6.10 and the Administrative
Agent shall not exercise such rights more often than two times during any
calendar year absent the continuation of an Event of Default and only one such
time shall be at the Borrower’s expense and (b) when an Event of Default is
continuing, the Administrative Agent or the Required Lenders (or any of their
respective representatives) may do any of the foregoing at the expense of the
Borrower at any time during normal business hours and upon reasonable advance
notice. The Administrative Agent shall give the Borrower the opportunity to
participate in any discussions with the Borrower’s independent public
accountants. For the avoidance of doubt, the foregoing shall be subject to the
provisions of Section 10.08.

Section 6.11 Covenant to Guarantee Obligations and Give Security. At the
Borrower’s expense, subject to any applicable limitation in any Loan Document
(including Section 6.12), take the following actions:

(a) within ninety days of the occurrence of any Grant Event (or such longer
period as the Administrative Agent may agree in its reasonable discretion),

(i) cause the Restricted Subsidiary subject of the Grant Event to execute and
deliver the Guaranty (or a joinder thereto), which may be accomplished by
executing a Guaranty Supplement;

(ii) cause the Restricted Subsidiary subject of the Grant Event to execute and
deliver the Security Agreement (or a supplement thereto) or a Canadian Security
Agreement (or a supplement thereto), as applicable, which may be accomplished by
executing a Security Agreement Supplement or a Canadian Security Agreement
Supplement, as applicable;

(iii) cause the Restricted Subsidiary subject of the Grant Event to execute and
deliver any applicable Intellectual Property Security Agreements with respect to
its registered or applied for Intellectual Property constituting Collateral;

(iv) cause the Restricted Subsidiary subject of the Grant Event to execute and
deliver an acknowledgement of the Closing Date ABL Intercreditor Agreement, the
Closing Date Equal Priority Intercreditor Agreement and any other applicable
Intercreditor Agreement;

 

-124-



--------------------------------------------------------------------------------

(v) cause the Restricted Subsidiary subject of the Grant Event (and any Loan
Party of which such Restricted Subsidiary is a direct Subsidiary) to (1) if such
Restricted Subsidiary is a corporation or has “opted into” Article 8 of the
Uniform Commercial Code, deliver any and all certificates representing its
Equity Interests (to the extent certificated) that constitute Collateral and are
required to be delivered pursuant to the Security Agreement or the Canadian
Security Agreement, as applicable, accompanied by undated stock powers or other
appropriate instruments of transfer executed in blank (or any other documents
customary under local law), (2) execute and deliver a counterparty signature
page to the Global Intercompany Note (or a joinder thereto), (3) deliver all
instruments evidencing Indebtedness held by such Restricted Subsidiary that
constitute Collateral and are required to be delivered pursuant to the Security
Agreement or the Canadian Security Agreement, as applicable, endorsed in blank,
to the Collateral Agent, and (4) if such Restricted Subsidiary is a Foreign
Subsidiary, deliver such additional security documents and enter into additional
collateral arrangements in the jurisdiction of such Foreign Subsidiary
reasonably satisfactory to the Administrative Agent;

(vi) upon the reasonable request of the Administrative Agent, take and cause the
Restricted Subsidiary the subject of the Grant Event and each direct or indirect
parent of such Restricted Subsidiary that is required to become a Subsidiary
Guarantor pursuant to this Agreement that directly holds Equity Interests in
such Restricted Subsidiary to take such customary actions as may be necessary in
the reasonable opinion of the Administrative Agent to vest in the Collateral
Agent (or in any representative of the Collateral Agent designated by it)
perfected Liens (subject to Permitted Liens) in the Equity Interests of such
Restricted Subsidiary and the personal property and fixtures of such Restricted
Subsidiary to the extent required by the Loan Documents, enforceable against all
third parties in accordance with their terms, except as such enforceability may
be limited by applicable Debtor Relief Laws and by general principles of equity
(regardless of whether enforcement is sought in equity or at law);

(vii) upon request of the Administrative Agent deliver to the Administrative
Agent a signed copy of a customary opinion, addressed to the Administrative
Agent and the other Secured Parties, of counsel for the Loan Parties as to such
matters set forth in this Section 6.11(a) as the Administrative Agent may
reasonably request; provided that such matters are not inconsistent with those
addressed in opinions delivered on the Closing Date or customary market
practice;

provided that without limiting the obligations set forth above, the
Administrative Agent and the Collateral Agent will consult in good faith with
the Borrower to reduce any stamp, filing or similar taxes imposed as a result of
the actions described in the foregoing provisions.

Section 6.12 Further Assurances. Subject to Section 6.11 and any applicable
limitations in any Collateral Document, and in each case at the expense of the
Borrower, promptly upon the reasonable request by the Administrative Agent or
Collateral Agent (a) correct any material defect or error that may be discovered
in the execution, acknowledgment, filing or recordation of any Collateral
Document or other document or instrument relating to any Collateral and (b) do,
execute, acknowledge, deliver, record, re-record, file, re-file, register and
re-register any and all such further acts, deeds, certificates, assurances and
other instruments as the Administrative Agent or Collateral Agent may reasonably
request from time to time in order to carry out more effectively the purposes of
the Collateral Documents.

Notwithstanding anything to the contrary in any Loan Document, other than with
respect to the Equity Interests and assets of any Foreign Subsidiary that
becomes a Loan Party, neither Holdings, the Borrower, nor any Restricted
Subsidiary will be required to, nor will the Administrative Agent or the
Collateral Agent be authorized,

 

-125-



--------------------------------------------------------------------------------

(a) to perfect security interests in the Collateral other than by,

(i) “all asset” filings pursuant to (A) the Uniform Commercial Code in the
office of the secretary of state (or similar central filing office) of the
relevant state(s) and (B) the PPSA in the applicable provinces and territories;

(ii) filings in (A) the United States Patent and Trademark Office with respect
to any U.S. issued or applied for patents and registered or applied for
trademarks and (B) the United States Copyright Office of the Library of Congress
with respect to material copyright registrations, and (C) the Canadian
Intellectual Property Office with respect to any Canadian Intellectual Property,
in the case of each of (A) through (C), constituting Collateral; and

(iii) delivery to the Administrative Agent or Collateral Agent (or a bailee of
the Administrative Agent or Collateral Agent) to be held in its possession of
all Collateral consisting of (A) certificates representing Pledged Equity,
(B) promissory notes and other instruments constituting Collateral, in each
case, in the manner provided in the Collateral Documents; provided that
promissory notes and instruments having an aggregate principal amount equal to
the Materiality Threshold Amount or less need not be delivered to the Collateral
Agent;

(b) to enter into any control agreement, lockbox or similar arrangement with
respect to any deposit account, securities account, commodities account or other
bank account, or otherwise take or perfect a security interest with control;

(c) except with respect to any Foreign Subsidiary designated as a Guarantor
pursuant to the definition of “Excluded Subsidiary” and the Equity Interests of
such Foreign Subsidiary, to take any action (i) outside of the United States or
Canada with respect to any assets located outside of the United States or
Canada, (ii) in any non-U.S. or non-Canadian jurisdiction or (iii) required by
the laws of any non-U.S. or non-Canadian jurisdiction to create, perfect or
maintain any security interest or otherwise; or

(d) to take any action with respect to perfecting a Lien with respect to letters
of credit, letter of credit rights, commercial tort claims, chattel paper or
assets subject to a certificate of title or similar statute (in each case, other
than the filing of customary “all asset” UCC-1 or PPSA financing statements) or
to deliver landlord lien waivers, estoppels, bailee letters or collateral access
letters, in each case, unless required by the terms of the Security Agreement,
the Canadian Security Agreement or the relevant Collateral Document.

Further, the Loan Parties shall not be required to perform any periodic
collateral reporting, if any, with any frequency greater than once per fiscal
year (provided that this clause shall not limit the obligation of the Loan
Parties to comply with Section 6.02(c) or Section 6.11).

Section 6.13 Designation of Subsidiaries. The Borrower may at any time designate
any Restricted Subsidiary as an Unrestricted Subsidiary or designate (or
re-designate, as the case may be) any Unrestricted Subsidiary as a Restricted
Subsidiary; provided that:

(a) immediately before and after such designation (or re-designation), no
Specified Event of Default shall have occurred and be continuing;

(b) the Investment resulting from the designation of such Restricted Subsidiary
as an Unrestricted Subsidiary as described above is permitted by Section 7.02;
and

 

-126-



--------------------------------------------------------------------------------

(c) no Subsidiary may be designated as an Unrestricted Subsidiary unless it is
also designated as an “unrestricted subsidiary” under the Senior Secured Notes
Indenture and the ABL Credit Agreement.

The designation of any Subsidiary as an Unrestricted Subsidiary shall constitute
an Investment by the Borrower therein at the date of designation in an amount
equal to the fair market value of the Borrower’s or its Restricted Subsidiary’s
(as applicable) Investment(s) to date therein. The designation of any
Unrestricted Subsidiary as a Restricted Subsidiary shall constitute the
incurrence at the time of designation of any Indebtedness and Liens of such
Subsidiary existing at such time and a return on any Investment by the Borrower
in Unrestricted Subsidiaries pursuant to the preceding sentence in an amount
equal to the fair market value at the date of such designation of the Borrower’s
or its Restricted Subsidiary’s (as applicable) Investment in such Subsidiary.
Except as set forth in this paragraph, no Investment will be deemed to exist or
have been made, and no Indebtedness or Liens shall be deemed to have been
incurred or exist, by virtue of a Subsidiary becoming an Excluded Subsidiary or
an Excluded Subsidiary becoming a Restricted Subsidiary. For all purposes
hereunder, the designation of a Subsidiary as an Unrestricted Subsidiary shall
be deemed to constitute a concurrent designation of any Subsidiary of such
Subsidiary as an Unrestricted Subsidiary.

Section 6.14 Maintenance of Ratings. Use commercially reasonable efforts to
maintain (a) a public corporate credit rating or public corporate family rating,
as applicable, from any two of S&P, Moody’s and Fitch, in each case, in respect
of the Borrower (but not a specific rating), and (b) a public rating in respect
of the Initial Term Loans from any two of S&P, Moody’s and Fitch (but not a
specific rating).

Section 6.15 Post-Closing Matters. The Borrower will, and will cause each of its
Restricted Subsidiaries to, take each of the actions set forth on Schedule 6.15
within the time period prescribed therefor on such schedule (as such time period
may be extended by the Administrative Agent).

Section 6.16 Use of Proceeds. The proceeds of the Initial Term Loans will be
used on the Closing Date to finance, in part, the Transactions.

Section 6.17 Change in Nature of Business. Engage only in material lines of
business that are substantially consistent with those lines of business
conducted by the Borrower and the Restricted Subsidiaries on the Closing Date
and lines of business that are reasonably similar, corollary, ancillary,
incidental, synergistic, complementary or related to, or a reasonable extension,
development or expansion of, the businesses conducted or proposed to be
conducted by the Borrower and the Restricted Subsidiaries on the Closing Date,
in each case as determined by the Borrower in good faith.

ARTICLE VII.

NEGATIVE COVENANTS

So long as the Termination Conditions are not satisfied, the Borrower shall not
(and, with respect to Section 7.10 only, Holdings shall not), nor shall the
Borrower permit any Restricted Subsidiary to:

Section 7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any
of its property, assets or revenues, whether now owned or hereafter acquired,
that secures Indebtedness other than the following:

(a) Liens securing obligations in respect of Indebtedness incurred pursuant to
Section 7.03(a), including obligations under any Loan Document, Incremental
Loans and Extended Loans;

 

-127-



--------------------------------------------------------------------------------

(b) Liens securing obligations in respect of Indebtedness incurred pursuant to
Section 7.03(b), including obligations with respect to the Senior Secured Notes
Indenture and obligations with respect to ABL Credit Facility;

(c) Liens existing on the Closing Date (other than Liens incurred under
Sections 7.01(a) and 7.01(b));

(d) Liens securing obligations in respect of Indebtedness permitted under
Section 7.03(d), including in respect to Attributable Indebtedness, Capitalized
Lease Obligations, and Indebtedness financing the acquisition, construction,
repair, replacement or improvement of fixed or capital assets; provided that
(i) such Liens attach concurrently with or within two hundred and seventy days
after completion of the acquisition, construction, repair, replacement or
improvement (as applicable) of the property subject to such Liens and (ii) such
Liens do not at any time extend to or cover any assets (except for additions and
accessions to such assets, replacements and products thereof and customary
security deposits) other than the assets subject to, or acquired, constructed,
repaired, replaced or improved with the proceeds of such Indebtedness; provided
that individual financings of equipment provided by one lender may be cross
collateralized to other financings of equipment provided by such lender or its
affiliates or branches;

(e) Liens in favor of a Loan Party securing Indebtedness permitted under
Section 7.03;

(f) Liens securing (i) Obligations in respect of any Secured Hedge Agreement,
(ii) obligations in respect of any Secured Hedge Agreement (as defined in the
ABL Credit Agreement) and (iii) other Indebtedness permitted by Section 7.03(f);

(g) Liens on assets of Non-Loan Parties securing obligations of such Non-Loan
Parties and Liens on Excluded Assets;

(h) Liens securing obligations in respect of Permitted Pari Passu Secured
Refinancing Debt or Permitted Junior Secured Refinancing Debt and any Permitted
Refinancing of any of the foregoing incurred pursuant to Section 7.03(h);

(i) Liens securing obligations in respect of Incremental Equivalent Debt (with
the lien priority permitted in such definition and other than to the extent such
Indebtedness is only permitted to be incurred as unsecured Indebtedness) and
other Indebtedness incurred pursuant to Section 7.03(i); provided that such
Liens securing such other Indebtedness are permitted by Section 7.01(ll)(i);

(j) Liens securing obligations in respect of Permitted Ratio Debt (with the lien
priority permitted in such definition and other than to the extent such
Indebtedness is only permitted to be incurred as unsecured Indebtedness) and
other Indebtedness permitted by Sections 7.03(j); provided that such Liens
securing such other Indebtedness are permitted by Section 7.01(ll)(i);

(k) Liens on property or assets contributed to capital of the Borrower or a
Subsidiary Guarantor or received in exchange for Equity Interests of the
Borrower or a Parent Entity made after the Closing Date solely to the extent Not
Otherwise Applied;

(l) (i) Liens existing on property at the time of (and not in contemplation of)
its acquisition or existing on the property of any Person or on Equity Interests
of any Person, in each case, at the time such Person becomes (and not in
contemplation of such Person becoming) a Restricted Subsidiary, in each case
after the Closing Date; provided that (A) such Lien does not extend to or cover
any other assets or property (other than (1) after-acquired property covered by
any applicable grant clause, (2) property that is affixed

 

-128-



--------------------------------------------------------------------------------

or incorporated into the property covered by such Lien and (3) proceeds and
products of assets covered by such Liens), (B) such Lien does not encumber any
assets of the Borrower or its Restricted Subsidiaries other than the assets
acquired in such transaction and (C) the Indebtedness secured thereby is
permitted under Section 7.03, (ii) Liens on any cash earnest money deposits made
by the Borrower or any of the Restricted Subsidiaries in connection with any
letter of intent or purchase agreement relating to an Investment and (iii) Liens
incurred in connection with escrow arrangements or other agreements relating to
an Acquisition Transaction or Investment permitted hereunder;

(m) Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Section 7.02 to be applied
against the purchase price for such Investment or (ii) consisting of an
agreement to Dispose of any property in a Disposition, in each case, solely to
the extent such Investment or Disposition, as the case may be, would have been
permitted on the date of the creation of such Lien;

(n) (i) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, health, disability or employee benefits,
unemployment insurance and other social security laws or similar legislation or
regulation or other insurance-related obligations (including in respect of
deductibles, self-insured retention amounts and premiums and adjustments
thereto) and (ii) pledges and deposits in the ordinary course of business
securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to Holdings, the Borrower or any Restricted Subsidiaries;

(o) (i) Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto and (ii) Liens on cash securing
obligations to insurance companies with respect to insurable liabilities
incurred in the ordinary course of business;

(p) deposits to secure the performance of bids, trade contracts, governmental
contracts and leases (other than Indebtedness for borrowed money), statutory
obligations, surety, stay, customs and appeal bonds, performance bonds and other
obligations of a like nature (including those to secure health, safety and
environmental obligations) incurred in the ordinary course of business;

(q) Liens on the Securitization Assets arising in connection with a Qualified
Securitization Financing;

(r) Liens in respect of the cash collateralization of letters of credit;

(s) Liens (i) of a collection bank arising under Section 4-208 or 4-210 of the
Uniform Commercial Code on the items in the course of collection, (ii) attaching
to commodity trading accounts or other commodities brokerage accounts incurred
in the ordinary course of business and not for speculative purposes and (iii) in
favor of a banking or other financial institution arising as a matter of law
encumbering deposits or other funds maintained with a financial institution
(including the right of setoff) and that are within the general parameters
customary in the banking industry;

(t) Liens securing Cash Management Obligations and Cash Management Obligations
(as defined in the ABL Credit Agreement), in each case, as permitted by
Section 7.03;

(u) Liens that are customary contractual rights of setoff (i) relating to the
establishment of depository relations with banks or other deposit-taking
financial institutions in the ordinary course of business (and, for the
avoidance of doubt, not given in connection with the issuance of Indebtedness),
(ii) relating to pooled deposit or sweep accounts of Holdings, the Borrower or
any of the Restricted

 

-129-



--------------------------------------------------------------------------------

Subsidiaries to permit satisfaction of overdraft or similar obligations incurred
in the ordinary course of business or (iii) relating to purchase orders and
other agreements entered into with customers of the Borrower or any of the
Restricted Subsidiaries in the ordinary course of business;

(v) statutory or common law Liens of landlords, carriers, warehousemen,
mechanics, materialmen, repairmen, construction contractors or other like Liens,
or other customary Liens (other than in respect of Indebtedness) in favor of
landlords, so long as, in each case, such Liens arise in the ordinary course of
business and secure amounts not overdue for a period of more than sixty days or,
if more than sixty days overdue, are unfiled and no other action has been taken
to enforce such Lien or that are being contested in good faith and by
appropriate actions, if adequate reserves with respect thereto are maintained on
the books of the applicable Person in accordance with GAAP;

(w) any interest or title of a lessor, sublessor, licensor or sublicensor or
secured by a lessor’s, sublessor’s, licensor’s or sublicensor’s interest under
leases or licenses entered into by the Borrower or any of the Restricted
Subsidiaries as lessee or licensee in the ordinary course of business;

(x) ground leases in respect of real property on which facilities owned or
leased by the Borrower or any of its Subsidiaries are located;

(y) any zoning or similar law or right reserved to or vested in any Governmental
Authority to control or regulate the use of any real property that does not
materially interfere with the ordinary conduct of the business of the Borrower
and the Restricted Subsidiaries, taken as a whole;

(z) deposits of cash with the owner or lessor of premises leased and operated by
the Borrower or any of the Restricted Subsidiaries in the ordinary course of
business to secure the performance of the Borrower’s or a Restricted
Subsidiary’s obligations under the terms of the lease for such premises;

(aa) (i) Liens for taxes, assessments or governmental charges that are not
overdue for a period of more than sixty days or that are being contested in good
faith and by appropriate actions diligently conducted and for which appropriate
reserves have been established in accordance with GAAP or that are not expected
to result in a Material Adverse Effect and (ii) Liens for property taxes on
property the Borrower or its Subsidiaries has decided to abandon if the sole
recourse for such tax, assessment or charge is to such property;

(bb) easements, rights-of-way, restrictions (including zoning restrictions),
encroachments, protrusions and other similar encumbrances and title defects
affecting real property that, in the aggregate, do not in any case materially
interfere with the ordinary conduct of the business of the Borrower and the
Restricted Subsidiaries taken as a whole, or the use of the property for its
intended purpose;

(cc) Liens arising from judgments or orders for the payment of money not
constituting an Event of Default under Section 8.01(g);

(dd) leases, licenses, subleases or sublicenses granted to others in the
ordinary course of business (including any other agreement under which the
Borrower or any Restricted Subsidiary has granted rights to end users to access
and use the Borrower’s or any Restricted Subsidiary’s products, technologies,
facilities or services) which do not interfere in any material respect with the
business of the Borrower and the Restricted Subsidiaries, taken as a whole;

(ee) Liens (i) in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business and (ii) on specific items of inventory
or other goods and proceeds thereof of any Person securing such

 

-130-



--------------------------------------------------------------------------------

Person’s obligations in respect of bankers’ acceptances or documentary letters
of credit issued or created for the account of such Person to facilitate the
purchase, shipment or storage of such inventory or such other goods in the
ordinary course of business;

(ff) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Borrower or any of
the Restricted Subsidiaries in the ordinary course of business;

(gg) Liens imposed by law or incurred pursuant to customary reservations or
retentions of title (including contractual Liens in favor of sellers and
suppliers of goods) incurred in the ordinary course of business for sums not
constituting borrowed money that are not overdue for a period of more than sixty
days or that are being contested in good faith by appropriated proceedings and
for which adequate reserves have been established in accordance with GAAP (if so
required);

(hh) Liens deemed to exist in connection with Investments in repurchase
agreements and reasonable customary initial deposits and margin deposits and
similar Liens attaching to commodity trading accounts or other brokerage
accounts maintained in the ordinary course of business and not for speculative
purposes;

(ii) Liens on cash and Cash Equivalents earmarked to be used to satisfy or
discharge Indebtedness where such satisfaction or discharge of such Indebtedness
is not otherwise prohibited by this Agreement;

(jj) purported Liens evidenced by the filing of precautionary Uniform Commercial
Code or PPSA financing statements or similar public filings;

(kk) the modification, replacement, renewal or extension of any Lien permitted
by this Section 7.01; provided that (i) the Lien does not extend to any
additional property, other than (A) after-acquired property covered by any
applicable grant clause, (B) property that is affixed or incorporated into the
property covered by such Lien and (C) proceeds and products of assets covered by
such Liens, and (ii) the renewal, extension or refinancing of the obligations
secured or benefited by such Liens is permitted by Section 7.03;

(ll) Liens securing:

(i) a Permitted Refinancing of Indebtedness; provided that:

(A) such Indebtedness was permitted by Section 7.03 and was secured by a
Permitted Lien;

(B) such Permitted Refinancing is permitted by Section 7.03; and

(C) the Lien does not extend to any additional property, other than
(A) after-acquired property covered by any applicable grant clause, (B) property
that is affixed or incorporated into the property covered by such Lien and
(C) proceeds and products of assets covered by such Liens; and

(ii) Guarantees permitted by Section 7.03 to the extent that the underlying
Indebtedness subject to such Guarantee is permitted to be secured by a Lien;

(mm) Liens securing Pari Passu Lien Debt and/or Junior Lien Debt; provided that:

 

-131-



--------------------------------------------------------------------------------

(i) such Indebtedness is incurred pursuant to clause (a)(i) or (a)(ii) of the
definition of “Permitted Ratio Debt”; and

(ii) such Liens (other than with respect to purchase money and similar
obligations) are, in each case, (x) to the extent such Indebtedness is required
to be subject to the provisions of the Closing Date ABL Intercreditor Agreement,
a Debt Representative acting on behalf of the holders of such Indebtedness has
become party to, or is otherwise subject to the provisions of the Closing Date
ABL Intercreditor Agreement or any other intercreditor agreement that may be
executed from time to time and reasonably acceptable to the Administrative Agent
and (y) subject to an Equal Priority Intercreditor Agreement or Junior Lien
Intercreditor Agreement, as applicable;

(nn) Liens securing Indebtedness or other obligations in an aggregate principal
amount as of the date such Indebtedness is incurred not to exceed the greater of
(A) $80,000,000 and (B) 15.00% of TTM Consolidated Adjusted EBITDA as of the
applicable date of determination, in each case, determined as of the date such
Indebtedness is incurred (or commitments with respect thereto are received);
provided that it is agreed that Liens incurred pursuant to this clause (nn) may
be pari passu with the Liens securing the Facilities under this Agreement;

(oo) Liens in respect of the cash collateralization of corporate credit card
programs; provided that the aggregate amount of such cash securing such
obligations shall not exceed $15,000,000; and

(pp) Liens arising under the Pension Benefits Act (Ontario) or other applicable
pension standards legislation in Canada in respect of pension plan contribution
amounts not yet due.

For purposes of determining compliance with this Section 7.01, in the event that
any Lien (or any portion thereof) meets the criteria of more than one of the
categories set forth above, the Borrower may, in its sole discretion, at the
time of incurrence, divide, classify or reclassify, or at any later time divide,
classify or reclassify, such Lien (or any portion thereof) in any manner that
complies with this covenant on the date such Lien is incurred or such later
time, as applicable; provided that all Liens securing Indebtedness under (a) the
Loan Documents will be deemed to have been incurred in reliance on the exception
in Section 7.01((a)) and (b) the Senior Secured Notes Indenture and the ABL
Credit Agreement, in each case on the Closing Date will be deemed incurred in
reliance on the exception in Section 7.01(b), and shall not be permitted to be
reclassified pursuant to this paragraph.

Any Lien incurred in compliance with this Section 7.01 after the Closing Date
that is intended to be secured on a pari passu basis with the Obligations will
be subject to an Equal Priority Intercreditor Agreement, and any Lien incurred
in compliance with this Section 7.01 on or after the Closing Date that is
intended by the Borrower to be secured on a contractually junior basis will be
subject to a Junior Lien Intercreditor Agreement and all such Liens, to the
extent required to be subject to the provisions of the Closing Date ABL
Intercreditor Agreement, will be subject to the Closing Date ABL Intercreditor
Agreement or any other intercreditor agreement that may be executed from time to
time and reasonably acceptable to the Administrative Agent.

Section 7.02 Investments. Make or hold any Investments, except:

(a) Investments,

(i) by the Borrower or any Restricted Subsidiary in the Borrower or any
Restricted Subsidiary; and

 

-132-



--------------------------------------------------------------------------------

(ii) by the Borrower or any Restricted Subsidiary in a Person, if as a result of
such Investment (A) such Person becomes a Restricted Subsidiary or (B) such
Person is merged, consolidated or amalgamated with or into, or transfers or
conveys substantially all of its assets to, or is liquidated into, the Borrower
or a Restricted Subsidiary;

(b) Investments existing on the Closing Date or made pursuant to legally binding
written contracts in existence on the Closing Date and any modification,
replacement, renewal, reinvestment or extension of any of the foregoing;
provided that the amount of any Investment permitted pursuant to this
Section 7.02(b) is not increased from the amount of such Investment on the
Closing Date except pursuant to the terms of such Investment as of the Closing
Date or as otherwise permitted by another clause of this Section 7.02;

(c) Permitted Acquisitions;

(d) Investments (i) held by a Restricted Subsidiary acquired after the Closing
Date or of a Person merged, amalgamated or consolidated with or into the
Borrower or merged, amalgamated or consolidated with or into a Restricted
Subsidiary (or committed to be made by any such Person) to the extent that, in
each case, such Investments or any such commitments were not made in
contemplation of or in connection with such acquisition, merger, amalgamation or
consolidation and were in existence on the date of such acquisition, merger,
amalgamation or consolidation and (ii) held by Persons that become Restricted
Subsidiaries after the Closing Date, including Investments by Unrestricted
Subsidiaries made or acquired (or committed to be made or acquired), to the
extent that such Investments were not made or acquired (or committed to be made
or acquired) in contemplation of, or in connection with, such Person becoming a
Restricted Subsidiary or such designation as applicable;

(e) Investments in Similar Businesses that do not exceed in the aggregate the
greater of (i) 25.00% of Closing Date EBITDA and (ii) 25.00% of TTM Consolidated
Adjusted EBITDA as of the applicable date of determination; provided that if any
Investment pursuant to this clause (e) is made in any Person that is not the
Borrower or a Restricted Subsidiary on the date of such Investment (prior to
giving effect thereto) and such Person subsequently becomes the Borrower or a
Restricted Subsidiary, the Investment initially made in such Person pursuant to
this clause (e) shall thereupon be deemed to have been made pursuant to clause
(a)(i) hereof and to not have been made pursuant to this clause (e) for so long
as such Person continues to be the Borrower or a Restricted Subsidiary;

(f) [reserved];

(g) Investments to the extent that payment for such Investments is made solely
with Qualified Equity Interests of Holdings (or any Parent Entity) or the
proceeds from the issuance thereof;

(h) Joint Venture Investments;

(i) loans and advances to Holdings (or any Parent Entity) in lieu of, and not in
excess of the amount of (after giving effect to any other loans, advances or
Restricted Payments in respect thereof) Restricted Payments permitted to be made
to Holdings (or such Parent Entity) in accordance with Section 7.06;

(j) loans or advances to any Company Person;

(i) for reasonable and customary business-related travel, entertainment,
relocation and analogous ordinary business purposes;

 

-133-



--------------------------------------------------------------------------------

(ii) in connection with such Person’s purchase of Equity Interests of Holdings
(or any Parent Entity); provided that, to the extent such loans or advances are
made in cash, the amount of such loans and advances used to acquire such Equity
Interests shall be contributed to Holdings in cash; and

(iii) for any other purpose; provided that either (A) no cash or Cash
Equivalents are advanced in connection with such Investment or (B) the aggregate
principal amount outstanding under this clause (iii)(B) shall not exceed the
greater of (1) 10.00% of Closing Date EBITDA and (2) 10.00% of TTM Consolidated
Adjusted EBITDA as of the applicable date of determination;

(k) Investments in Hedge Agreements;

(l) promissory notes and other Investments received in connection with
Dispositions or any other transfer of assets not constituting a Disposition;

(m) Investments in assets that are cash or Cash Equivalents or were Cash
Equivalents when made;

(n) Investments consisting of extensions of trade credit or otherwise made in
the ordinary course of business, including Investments consisting of
endorsements for collection or deposit and trade arrangements with customers,
vendors, suppliers, licensors and licensees;

(o) Investments consisting of Liens, Indebtedness (including Guarantees),
fundamental changes, Dispositions and Restricted Payments permitted under
Sections 7.01, 7.03, 7.04 (other than clause (f) thereof), 7.05 (other than
clause (e) thereof) and 7.06 (other than clauses (d) and (h)(iv) hereof),
respectively;

(p) Investments (i) received in connection with the bankruptcy, workout,
recapitalization or reorganization of, or in settlement of delinquent
obligations of, or other disputes with, any other Person who is not an Affiliate
of the Borrower, (ii) received in connection with the foreclosure of any secured
Investment or other transfer of title with respect to any secured Investment,
(iii) in satisfaction of judgments against other Persons who are not Affiliates
of the Borrower, (iv) as a result of the settlement, compromise or resolutions
of litigation, arbitration or other disputes with Persons who are not Affiliates
of the Borrower and (v) received in satisfaction or partial satisfaction of
trade credit and other credit extended in the ordinary course of business,
including to vendors and suppliers;

(q) advances of payroll or other payments to any Company Person;

(r) Investments consisting of purchases and acquisitions of inventory, supplies,
material, services or equipment or the licensing or contribution of Intellectual
Property pursuant to joint marketing arrangements with other Persons;

(s) Investments made in connection with obtaining, maintaining or renewing
client contracts and loans or advances made to distributors, vendors, suppliers,
licensors and licensees;

(t) Guarantees of leases (other than Capitalized Leases) or of other obligations
that do not constitute Indebtedness;

(u) Investments in connection with any Permitted Reorganization and the
transactions relating thereto or contemplated thereby;

 

-134-



--------------------------------------------------------------------------------

(v) Investments in connection with any deferred compensation plan or arrangement
or other compensation plan or arrangement, including to a “rabbi” trust or to
any grantor trust claims of creditors;

(w) in the event that the Borrower or any Restricted Subsidiary makes any
Investment after the Closing Date in any Person that is not a Restricted
Subsidiary and such Person subsequently becomes a Restricted Subsidiary,
additional Investments in an amount equal to the fair market value of such
Investment as of the date on which such Person becomes a Restricted Subsidiary;

(x) (i) Investments made in connection with or to effect the Transactions and
(ii) any Investments held by or committed to by the Borrower or any Restricted
Subsidiary on the Closing Date;

(y) unfunded pension fund and other employee benefit plan obligations and
liabilities to the extent that such obligations and/or liabilities, as
applicable, are permitted to remain unfunded under applicable law;

(z) Investments in connection with intercompany cash management services,
treasury arrangements and any related activities;

(aa) Investments consisting of (i) the licensing or contribution of Intellectual
Property pursuant to joint marketing, collaborations or other similar
arrangements with other Persons and/or (ii) minority equity interests in
customers received as part of fee arrangements or other commercial arrangements;

(bb) the conversion to Qualified Equity Interests of any Indebtedness owed by
the Borrower or any Restricted Subsidiary;

(cc) (i) Investments in a Securitization Subsidiary or any Investment by a
Securitization Subsidiary in any other Person in connection with a Qualified
Securitization Financing; provided however, that any such Investment in a
Securitization Subsidiary is of Securitization Assets or equity, and
(ii) distributions or payments of Securitization Fees and purchases of
Securitization Assets pursuant to a Securitization Repurchase Obligation in
connection with a Qualified Securitization Financing;

(dd) [reserved];

(ee) [reserved];

(ff) Investments made pursuant to the Acquisition Agreement in connection with
the Transactions on, or substantially current with, the Closing Date;

(gg) Investments; provided that the Total Net Leverage Ratio (after giving Pro
Forma Effect to the incurrence of such Investment) for the Test Period
immediately preceding the making of such Investment shall be less than or equal
to the Closing Date Total Net Leverage Ratio less 1.00 to 1.00; provided that no
Specified Event of Default has occurred or is continuing or would result
therefrom;

(hh) Investments that do not exceed in the aggregate at any time outstanding the
sum of:

(i) the Available Amount at such time; provided that no Event of Default shall
have occurred and be continuing or would result therefrom; and

(ii) the greater of (A) $406,000,000 and (B) 75% of TTM Consolidated Adjusted
EBITDA as of the applicable date of determination.

 

-135-



--------------------------------------------------------------------------------

If any Investment is made in any Person that is not a Restricted Subsidiary on
the date of such Investment and such Person subsequently becomes a Restricted
Subsidiary, such Investment shall thereupon be deemed to have been made pursuant
to Section 7.02(a)(i) and to not have been made pursuant to any other clause set
forth above.

Notwithstanding the foregoing, none of Holdings, the Borrower or any Restricted
Subsidiary shall transfer (whether by sale, contribution, dividend or
otherwise), material intellectual property to any Unrestricted Subsidiary.

For purposes of determining compliance with this Section 7.02, in the event that
any Investment (or any portion thereof) meets the criteria of more than one of
the categories set forth above, the Borrower may, in its sole discretion, at the
time such Investment is made, divide, classify or reclassify, or at any later
time divide, classify or reclassify, such Investment (or any portion thereof) in
any manner that complies with this covenant on the date such Investment is made
or such later time, as applicable.

The amount of any Investment at any time shall be the amount of cash and the
fair market value of other property actually invested (measured at the time
made), without adjustment for subsequent changes in the value of such Investment
at the Borrower’s option, net of any return, whether a return of capital,
interest, dividend or otherwise, with respect to such Investment. To the extent
any Investment in any Person is made in compliance with this Section 7.02 in
reliance on a category above that is subject to a Dollar-denominated restriction
on the making of Investments and, subsequently, such Person returns to the
Borrower or any Restricted Subsidiary all or any portion of such Investment (in
the form of a dividend, distribution, liquidation or otherwise, but excluding
intercompany Indebtedness), such return shall be deemed to be credited to the
Dollar-denominated category against which the Investment is then charged. To the
extent the category subject to a Dollar-denominated restriction is also subject
to a percentage of TTM Consolidated Adjusted EBITDA restriction which, at the
date of determination, produces a numerical restriction that is greater than
such Dollar Amount, then such Dollar equivalent shall be deemed to be
substituted in lieu of the corresponding Dollar Amount in the foregoing sentence
for purposes of determining such credit.

For purposes of determining compliance with any Dollar-denominated (or
percentage of TTM Consolidated Adjusted EBITDA, if greater) restriction on the
making of Investments, the Dollar equivalent amount of the Investment
denominated in a foreign currency shall be calculated based on the relevant
currency exchange rate in effect on the date such Investment was made.

Section 7.03 Indebtedness. Create, incur or assume any Indebtedness, other than:

(a) Indebtedness under the Loan Documents (including Incremental Loans and
Extended Loans);

(b) Indebtedness in respect of

(i) (A) the Senior Secured Notes Documents incurred on the Closing Date in an
aggregate principal amount not to exceed $775,000,000 and (B) any Permitted
Refinancing thereof;

(ii) (A)(i) Indebtedness incurred pursuant to the ABL Loan Documents in an
aggregate principal amount not to exceed the greater of (x) $575,000,000 and
(y) the Borrowing Base (as defined in the ABL Credit Agreement), measured at the
time of the incurrence of such Indebtedness, and (ii) Indebtedness supported by
a Letter of Credit (as defined in the ABL Credit Agreement), in a principal
amount not in excess of the stated amount of such Letter of Credit and (B) any
Permitted Refinancing in respect of the foregoing clause (A);

 

-136-



--------------------------------------------------------------------------------

(c) Indebtedness existing on the Closing Date (other than Indebtedness under the
Senior Secured Notes Indenture and the ABL Credit Agreement) and any Permitted
Refinancing thereof, including any intercompany Indebtedness of Holdings, the
Borrower or any Restricted Subsidiary outstanding on the Closing Date;

(d) (i) (A) Attributable Indebtedness relating to any transaction,
(B) Capitalized Leases and other Indebtedness financing the acquisition,
construction, repair, replacement or improvement of fixed or capital assets,
whether through the direct purchase of assets or the Equity Interests of any
Person owning such assets, so long as such Indebtedness is incurred concurrently
with, or within two-hundred and seventy days after, the applicable acquisition,
construction, repair, replacement or improvement and (C) Indebtedness arising
from the conversion of obligations of the Borrower or any Restricted Subsidiary
under or pursuant to any “synthetic lease” transactions to Indebtedness of the
Borrower or such Restricted Subsidiary; provided that the aggregate principal
amount of such Indebtedness at the time any such Indebtedness is incurred
pursuant to this Section 7.03(d) shall not exceed the greater of (I) 25.00% of
Closing Date EBITDA and (II) 25.00% of TTM Consolidated Adjusted EBITDA as of
the applicable date of determination, in each case determined at the time of
incurrence, (ii) Attributable Indebtedness incurred in connection with a Sale
Leaseback Transaction otherwise permitted hereunder and (iii) any Permitted
Refinancing of any Indebtedness incurred under this Section 7.03(d); provided
that for the purposes of determining compliance with this Section 7.03(d), any
lease that is not treated under GAAP as a capital lease at the time such lease
is executed but is subsequently treated under GAAP as a capitalized lease as the
result of a change in GAAP (or interpretations thereof) after the Closing Date
shall not be treated as Indebtedness;

(e) Indebtedness of the Borrower or any of the Restricted Subsidiaries owing to
the Borrower or any other Restricted Subsidiary; provided that all such
Indebtedness of any Loan Party owed to any Restricted Subsidiary that is not a
Loan Party shall be subject to the Global Intercompany Note (but only to the
extent permitted by applicable law);

(f) Indebtedness in respect of (i) Obligations under Secured Hedge Agreements,
(ii) obligations under Secured Hedge Agreements (as defined in the ABL Credit
Agreement) and (iii) Hedge Agreements designed to hedge against Holdings’, the
Borrower’s or any Restricted Subsidiary’s exposure to interest rates, foreign
exchange rates or commodities pricing risks, in each case of clauses (i) through
(ii), incurred not for speculative purposes, and Guarantees thereof;

(g) (i) Indebtedness incurred by a Non-Loan Party in an aggregate amount which
does not exceed the greater of (A) 25.00% of Closing Date EBITDA and (B) 25.00%
of TTM Consolidated Adjusted EBITDA as of the applicable date of determination
and (ii) Indebtedness that is recourse only to Excluded Assets;

(h) Credit Agreement Refinancing Indebtedness and any Permitted Refinancing
thereof;

(i) Incremental Equivalent Debt and any Permitted Refinancing thereof;

(j) Permitted Ratio Debt and any Permitted Refinancing thereof;

(k) Contribution Indebtedness and any Permitted Refinancing thereof;

(l) Indebtedness,

(i) of any Person that becomes a Restricted Subsidiary after the Closing Date
pursuant to an Investment or other Acquisition Transaction permitted hereunder,
which Indebtedness is

 

-137-



--------------------------------------------------------------------------------

existing at the time such Person becomes a Restricted Subsidiary and is not
incurred in contemplation of such Person becoming a Restricted Subsidiary that
is non-recourse to (and is not assumed by any of) the Borrower, Holdings or any
Restricted Subsidiary (other than any Subsidiary of such Person that is a
Subsidiary on the date such Person becomes a Restricted Subsidiary after the
Closing Date) and is either (A) unsecured or (B) secured only by the assets of
such Restricted Subsidiary by Liens permitted under Section 7.01;

(ii) any Permitted Refinancing of the foregoing;

(m) Indebtedness incurred in connection with a Permitted Acquisition,
Acquisition Transaction or Investment expressly permitted hereunder or any
Disposition, in each case to the extent constituting indemnification obligations
or obligations in respect of purchase price (including earn-outs and seller
notes) or other similar adjustments;

(n) Indebtedness representing deferred compensation to employees of the Borrower
and its Subsidiaries incurred in the ordinary course of business;

(o) Indebtedness consisting of obligations of the Borrower and the Restricted
Subsidiaries under deferred compensation or other similar arrangements with
employees incurred by such Person in connection with the Transactions, Permitted
Acquisitions, Acquisition Transaction or any Investment expressly permitted
hereunder (other than pursuant to Section 7.02(o));

(p) Indebtedness to current or former officers, directors, managers,
consultants, and employees, their respective estates, spouses or former spouses
to finance the purchase or redemption of Equity Interests of Holdings (or any
Parent Entity) permitted by Section 7.06;

(q) Indebtedness in respect of letters of credit, bank guarantees, bankers’
acceptances, warehouse receipts or similar instruments issued or created in the
ordinary course of business, including such Indebtedness that is consistent with
past practices in respect of workers compensation claims, health, disability or
other employee benefits or property, casualty or liability insurance or
self-insurance or other Indebtedness with respect to reimbursement-type
obligations regarding workers compensation claims and letters of credit that are
cash collateralized;

(r) Indebtedness consisting of (i) the financing of insurance premiums or
(ii) take-or-pay obligations contained in supply arrangements, in each case,
incurred in the ordinary course of business;

(s) obligations in respect of performance, bid, appeal and surety bonds and
performance and completion guarantees and similar obligations provided by the
Borrower or any of the Restricted Subsidiaries or obligations in respect of
letters of credit, bank guarantees or similar instruments related thereto, in
each case, in the ordinary course of business or consistent with past practices;

(t) Indebtedness incurred by a Securitization Subsidiary in a Qualified
Securitization Financing that is not recourse (except for Standard
Securitization Undertakings) to the Borrower or any other Loan Party;

(u) (i) Indebtedness in respect of letters of credit issued for the account of
the Borrower or any Restricted Subsidiary so long as (A) such Indebtedness is
not secured by any Lien on Collateral other than Permitted Liens and (B) the
aggregate face amount of such letters of credit does not exceed the greater of
(I) 10.00% of Closing Date EBITDA and (II) 10.00% of TTM Consolidated Adjusted
EBITDA, determined at the time of issuance of such letter of credit and
(ii) Indebtedness in respect of letters of credit that are fully cash
collateralized;

 

-138-



--------------------------------------------------------------------------------

(v) (i) obligations in respect of Cash Management Obligations, (ii) Cash
Management Obligations (as defined in the ABL Credit Agreement) and (iii) other
Indebtedness in respect of netting services, automatic clearinghouse
arrangements, overdraft protections, employee credit card programs and other
cash management and similar arrangements, in each case of clauses (i) through
(iii), incurred in the ordinary course of business or consistent with past
practices and any Guarantees thereof;

(w) Guarantees in respect of Indebtedness of the Borrower or any of the
Restricted Subsidiaries otherwise permitted hereunder; provided that (A) no
Guarantee by any Restricted Subsidiary of any Junior Financing shall be
permitted unless such Restricted Subsidiary shall have also provided a Guarantee
of the Obligations substantially on the terms set forth in the Guaranty and
(B) if the Indebtedness being Guaranteed is subordinated in right of payment to
the Obligations, such Guarantee shall be subordinated to the Guaranty in right
of payment on terms at least as favorable to the Lenders as those contained in
the subordination terms with respect to such Indebtedness;

(x) Indebtedness incurred on behalf of, or representing Guarantees of
Indebtedness of, any Joint Ventures in an aggregate principal amount not to
exceed the greater of (i) 25.00% of Closing Date EBITDA and (ii) 25.00% of TTM
Consolidated Adjusted EBITDA as of the applicable date of determination,
determined at the time of incurrence, and any Permitted Refinancing of the
foregoing;

(y) Indebtedness in an aggregate principal amount at any time outstanding not to
exceed the sum of the greater of (A) $271,000,000 and (B) 50.00% of TTM
Consolidated Adjusted EBITDA as of the applicable date of determination,
determined at the time of incurrence, and any Permitted Refinancing of the
foregoing; and

(z) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses ((a)) through ((y)) above.

For purposes of determining compliance with this Section 7.03, in the event that
an item of Indebtedness (or any portion thereof) meets the criteria of more than
one of the categories set forth above, the Borrower may, in its sole discretion,
at the time of incurrence, divide, classify or reclassify, or at any later time
divide, classify or reclassify, such item of Indebtedness (or any portion
thereof) in any manner that complies with this covenant on the date such
Indebtedness is incurred or such later time, as applicable; provided that all
Indebtedness under (a) the Loan Documents will be deemed to have been incurred
in reliance on the exception in Section 7.03((a)) and (b) Senior Secured Notes
and the ABL Credit Agreement on the Closing Date will be deemed incurred in
reliance on the exception in Section 7.03(b), and shall not be permitted to be
reclassified pursuant to this paragraph.

For purposes of determining compliance with any Dollar-denominated (or
percentage of TTM Consolidated Adjusted EBITDA, if greater) restriction on the
incurrence of Indebtedness, the Dollar equivalent principal amount of
Indebtedness denominated in a foreign currency shall be calculated based on the
relevant currency exchange rate in effect on the date such Indebtedness was
incurred, in the case of term debt, or first committed or first incurred
(whichever yields the lower Dollar equivalent), in the case of revolving credit
debt; provided that if such Indebtedness is incurred to refinance other
Indebtedness denominated in a foreign currency, and such refinancing would cause
the applicable Dollar-denominated (or percentage of TTM Consolidated Adjusted
EBITDA, if greater) restriction to be exceeded if calculated at the relevant
currency exchange rate in effect on the date of such refinancing, such
Dollar-denominated (or percentage of TTM Consolidated Adjusted EBITDA, if
greater) restriction will be deemed not to have been exceeded so long as the
principal amount of such refinancing Indebtedness does not exceed the principal
amount of such Indebtedness being refinanced (plus unpaid accrued interest and
premium (including tender premiums) thereon and underwriting discounts,
defeasance costs, fees, commissions and expenses in connection therewith).

 

-139-



--------------------------------------------------------------------------------

The accrual of interest and the accretion of accreted value and the payment of
interest in the form of additional Indebtedness shall not be deemed to be an
incurrence of Indebtedness for purposes of this Section 7.03 or Section 2.13.
The principal amount of any non-interest bearing Indebtedness or other discount
security constituting Indebtedness at any date shall be the principal amount
thereof that would be shown on a balance sheet of the Borrower dated such date
prepared in accordance with GAAP.

Section 7.04 Fundamental Changes. Merge, dissolve, liquidate, consolidate or
amalgamate with or into another Person, or effect a Division, except that:

(a) Holdings or any Restricted Subsidiary may merge, amalgamate or consolidate
with the Borrower (including a merger or amalgamation, the purpose of which is
to reorganize the Borrower into a new jurisdiction); provided that:

(i) the Borrower shall be the continuing or surviving Person;

(ii) such merger, amalgamation or consolidation does not result in the Borrower
ceasing to be organized under the Laws of the United States, any state thereof
or the District of Columbia; and

(iii) in the case of a merger, amalgamation or consolidation of Holdings with
and into the Borrower, (A) no Event of Default shall exist at such time or after
giving effect to such merger, amalgamation or consolidation, (B) Holdings shall
have no direct Subsidiaries at the time of such merger, amalgamation or
consolidation other than the Borrower, (C) after giving effect to such merger,
amalgamation or consolidation, the direct parent of the Borrower shall expressly
assume all the obligations of Holdings under this Agreement and the other Loan
Documents to which Holdings is a party pursuant to a supplement hereto or
thereto in form reasonably satisfactory to the Administrative Agent and (D) such
direct parent of the Borrower shall concurrently become a Guarantor and pledge
100% of the Equity Interest of the Borrower to the Administrative Agent as
Collateral to secure the Obligations in form reasonably satisfactory to the
Administrative Agent;

(b) any Restricted Subsidiary may merge, amalgamate or consolidate with or into
any other Restricted Subsidiary or liquidate or dissolve;

(c) any merger or amalgamation the purpose of which is to reincorporate or
reorganize a Restricted Subsidiary in another jurisdiction shall be permitted;

(d) any Restricted Subsidiary may liquidate or dissolve or change its legal
form; provided (i) no Event of Default shall result therefrom and (ii) the
surviving Person (or the Person who receives the assets of such dissolving or
liquidated Restricted Subsidiary) shall be a Restricted Subsidiary;

(e) so long as no Default exists or would result therefrom, the Borrower may
merge, amalgamate or consolidate with any other Person; provided that:

(i) the Borrower shall be the continuing or surviving corporation; or

(ii) if the Person formed by or surviving any such merger, amalgamation or
consolidation is not the Borrower (any such Person, the “Successor Borrower”);

(A) the Successor Borrower shall be an entity organized or existing under the
laws of the United States, any state thereof or the District of Columbia;

 

-140-



--------------------------------------------------------------------------------

(B) the Successor Borrower shall expressly assume all the obligations of the
Borrower under this Agreement and the other Loan Documents to which the Borrower
is a party pursuant to a supplement hereto or thereto in form reasonably
satisfactory to the Administrative Agent;

(C) each Guarantor, unless it is the other party to such merger, amalgamation or
consolidation, shall have by a supplement to the Guaranty confirmed that its
Guarantee of the Obligations shall apply to the Successor Borrower’s obligations
under this Agreement;

(D) each Loan Party, unless it is the other party to such merger, amalgamation
or consolidation, shall have by a supplement to the Security Agreement or the
Canadian Security Agreement, as applicable, confirmed that its obligations
thereunder shall apply to the Successor Borrower’s obligations under this
Agreement and the direct parent of such Person shall pledge 100% of the Equity
Interests of such Person to the Administrative Agent as Collateral to secure the
Obligations; and

(E) the Borrower shall have delivered to the Administrative Agent an officer’s
certificate and an opinion of counsel, each stating that such merger,
amalgamation or consolidation and such supplement to this Agreement or any
Collateral Document comply with this Agreement, and, with respect to such
opinion of counsel only, including customary organization, due execution, no
conflicts and enforceability opinions to the extent reasonably requested by the
Administrative Agent;

it being agreed that if the foregoing are satisfied, the Successor Borrower will
succeed to, and be substituted for, the Borrower under this Agreement;

(f) any Restricted Subsidiary may merge, amalgamate or consolidate with any
other Person in order to effect an Investment, Acquisition Transaction or other
transaction not prohibited by the Loan Documents (other than any transaction
pursuant to Section 7.02(o));

(g) any Loan Party or any Restricted Subsidiary may conduct a Division that
produces two or more surviving or resulting Persons; provided that

(i) if a Division is conducted by the Borrower, then each surviving or resulting
Person shall constitute a “Borrower” for all purposes of the Loan Documents
(unless the Administrative Agent otherwise consents in its reasonable
discretion) and shall remain jointly and severally liable for all Obligations
(other than Excluded Swap Obligations, where applicable) of the Borrower
immediately prior to such Division and otherwise comply with Section 7.04(e);

(ii) if a Division is conducted by Holdings, then all of the Equity Interests of
the Borrower must be owned by only one Person that survives or results from such
Division, and such Person owning such Equity Interests in the Borrower shall
otherwise comply with Section 7.10(b), become a Guarantor and pledge 100% of the
Equity Interests of the Borrower to the Collateral Agent; and

(iii) if a Division is conducted by a Loan Party other than the Borrower or
Holdings, then each surviving or resulting Person of such Division shall also be
a Loan Party unless and to the extent any such surviving or resulting Loan Party
is the subject of a Disposition permitted pursuant to Section 7.05 (other than
Section 7.05(e)) or otherwise would constitute an Excluded Subsidiary; provided
further that such surviving or resulting Person not becoming a Loan Party and

 

-141-



--------------------------------------------------------------------------------

the assets and property of such surviving or resulting Person not becoming
Collateral shall, in each case, be treated as an Investment and shall be
permitted under this Section 7.04(g)(iii) solely to the extent permitted under
Section 7.02;

(h) as long as no Default exists or would result therefrom, a merger,
amalgamation, dissolution, liquidation, consolidation or Disposition, the
purpose of which is to effect a Disposition permitted pursuant to Section 7.05
(other than Section 7.05(e)); and

(i) the Transactions may be consummated.

Notwithstanding anything herein to the contrary, in the event of any merger,
dissolution, liquidation, consolidation, amalgamation or Division of any Loan
Party or a Restricted Subsidiary effected in accordance with this Section 7.04,
the Borrower shall or shall cause, with respect to each surviving or continuing
Restricted Subsidiary (or new direct Parent Entity) (a) promptly deliver or
cause to be delivered to the Administrative Agent for further distribution by
the Administrative Agent to each Lender (i) such information and documentation
reasonably requested by the Administrative Agent or any Lender in order to
comply with applicable “know your customer” and anti-money laundering rules and
regulations, including the USA PATRIOT Act and (ii) a Beneficial Ownership
Certification and (b) do, execute, acknowledge, deliver, record, re-record,
file, re-file, register and re-register any and all such further acts, deeds,
certificates, assurances and other instruments as the Administrative Agent or
Collateral Agent may reasonably request in order to perfect or continue the
perfection of the Liens granted or purported to be granted by the Collateral
Documents in accordance with Section 6.11 and as promptly as practicable.

Section 7.05 Dispositions. Make any Disposition, except:

(a) Dispositions of obsolete, damaged, worn out, used or surplus property
(including for purposes of recycling), whether now owned or hereafter acquired
and Dispositions of property of the Borrower and the Restricted Subsidiaries
that is no longer used or useful in the conduct of the business or economically
practicable or commercially desirable to maintain;

(b) Dispositions of property in the ordinary course of business;

(c) Dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or
(ii) the proceeds of such Disposition are promptly applied to the purchase price
of such replacement property; provided that to the extent the property being
transferred constitutes Collateral such replacement property shall constitute
Collateral;

(d) Dispositions of property to the Borrower or a Restricted Subsidiary;

(e) Dispositions permitted by Section 7.02 (other than Section 7.02(o)),
Section 7.04 (other than Section 7.04(h)) and Section 7.06 (other than
Section 7.06(d)) and Permitted Liens;

(f) Dispositions of property pursuant to Sale Leaseback Transactions; provided
that (i) no Event of Default exists or would result therefrom (other than any
such Disposition made pursuant to a legally binding commitment entered into at a
time when no Event of Default exists) and (ii) such Disposition shall be for no
less than the fair market value of such property at the time of such
Disposition;

(g) Dispositions of Cash Equivalents; provided that such Disposition shall be
for no less than the fair market value of such property at the time of such
Disposition;

 

-142-



--------------------------------------------------------------------------------

(h) leases, subleases, licenses or sublicenses (including the provision of
software under an open source license), which do not materially interfere with
the business of the Borrower and the Restricted Subsidiaries, taken as a whole;
provided that such Disposition shall be for no less than the fair market value
of such property at the time of such Disposition;

(i) Dispositions of property subject to Casualty Events upon receipt of the Net
Cash Proceeds of such Casualty Event;

(j) Dispositions; provided that:

(i) at the time of such Disposition (other than any such Disposition made
pursuant to a legally binding commitment entered into at a time when no Default
exists), no Default shall exist or would result from such Disposition;

(ii) with respect to any Disposition pursuant to this clause ((j)) for a
purchase price in excess of the greater of 10.00% of Closing Date EBITDA and
10.00% of TTM Consolidated Adjusted EBITDA as of the date of the Disposition,
the Borrower or any of the Restricted Subsidiaries shall receive not less than
75.00% of such consideration in the form of cash or Cash Equivalents; provided,
however, that for the purposes of this clause ((ii)) each of the following shall
be deemed to be cash;

(A) any liabilities (as shown on the Borrower’s or such Restricted Subsidiary’s
most recent balance sheet provided hereunder or in the footnotes thereto) of the
Borrower or such Restricted Subsidiary, other than liabilities that are by their
terms subordinated to the payment in cash of the Obligations, that are assumed
by the transferee with respect to the applicable Disposition and for which the
Borrower and all of the Restricted Subsidiaries shall have been validly released
by all applicable creditors in writing;

(B) any securities received by such Borrower or Restricted Subsidiary from such
transferee that are converted by such Borrower or Restricted Subsidiary into
cash or Cash Equivalents (to the extent of the cash or Cash Equivalents
received) within one hundred and eighty days following the closing of the
applicable Disposition; and

(C) any Designated Non-Cash Consideration received in respect of such
Disposition having an aggregate fair market value, taken together with all other
Designated Non-Cash Consideration received pursuant to this clause ((C)) that is
at that time outstanding, not in excess of the greater of (I) 10.00% of Closing
Date EBITDA and (II) 10.00% of TTM Consolidated Adjusted EBITDA as of the date
of the Disposition, with the fair market value of each item of Designated
Non-Cash Consideration being measured at the time received and without giving
effect to subsequent changes in value; and

(iii) such Disposition shall be for no less than the fair market value of such
property at the time of such Disposition

(this clause ((j)), the “General Asset Sale Basket”);

(k) Dispositions of Investments in Joint Ventures to the extent required by, or
made pursuant to customary buy/sell arrangements between, the Joint Venture
parties set forth in joint venture arrangements and similar binding
arrangements;

 

-143-



--------------------------------------------------------------------------------

(l) Dispositions or discounts of accounts receivable and related assets in
connection with the collection, compromise or factoring thereof;

(m) Dispositions (including issuances or sales) of Equity Interests in, or
Indebtedness owing to, or of other securities of, an Unrestricted Subsidiary;

(n) Dispositions to the extent of any exchange of like property (excluding any
boot thereon permitted by such provision) for use in any business conducted by
the Borrower or any of the Restricted Subsidiaries to the extent allowable under
Section 1031 of the Code (or comparable or successor provision);

(o) Dispositions in connection with the unwinding of any Hedge Agreement;

(p) Dispositions by the Borrower or any Restricted Subsidiary of assets in
connection with the closing or sale of a facility in the ordinary course of
business of the Borrower and its Restricted Subsidiaries, which consist of fee
or leasehold interests in the premises of such facility, the equipment and
fixtures located at such premises and the books and records relating exclusively
and directly to the operations of such facility; provided that as to each and
all such sales and closings, (i) no Event of Default shall result therefrom and
(ii) such sale shall be on commercially reasonable prices and terms in a bona
fide arm’s-length transaction;

(q) Dispositions (including bulk sales) of the inventory of a Loan Party not in
the ordinary course of business in connection with facility closings, at arm’s
length;

(r) Disposition of Securitization Assets to a Securitization Subsidiary in
connection with a Qualified Securitization Financing; provided that such
Disposition shall be for no less than the fair market value of such property at
the time of such Disposition;

(s) the lapse, abandonment or discontinuance of the use or maintenance of any
Intellectual Property if previously determined by the Borrower or any Restricted
Subsidiary in its reasonable business judgment that such lapse, abandonment or
discontinuance is desirable in the conduct of its business;

(t) Disposition of any property or asset with a fair market value not to exceed
$10,000,000 with respect to any transaction or series of related transactions or
$30,000,000 in the aggregate for all such transactions in any fiscal year, with
unused amounts in any calendar year being carried over to succeeding calendar
years in an amount not to exceed $30,000,000 in the aggregate for all subsequent
fiscal years;

(u) Disposition of assets acquired in a Permitted Acquisition or other
Investment permitted hereunder that the Borrower determines will not be used or
useful in the business of the Borrower and its Subsidiaries; and

(v) Dispositions of Excluded Assets by Non-Loan Parties and Dispositions of
Excluded Assets by Loan Parties for fair market value.

To the extent any Collateral is Disposed of as expressly permitted by this
Section 7.05 to any Person other than a Loan Party, such Collateral shall be
sold free and clear of the Liens created by the Loan Documents, and, if
requested by the Administrative Agent, upon the certification by the Borrower
that such Disposition is permitted by this Agreement, and without limiting the
provisions of Section 9.11 the Administrative Agent shall be authorized to, and
shall, take any actions reasonably requested by the Borrower in order to effect
the foregoing (and the Lenders hereby authorize and direct the Administrative
Agent to conclusively rely on any such certification by the Borrower in
performing its obligations under this sentence).

 

-144-



--------------------------------------------------------------------------------

Section 7.06 Restricted Payments. Make, directly or indirectly, any Restricted
Payment, except:

(a) each Restricted Subsidiary may make Restricted Payments to the Borrower and
to any other Restricted Subsidiaries (and, in the case of a Restricted Payment
by a non-wholly owned Restricted Subsidiary, to the Borrower or any such other
Restricted Subsidiaries and to each other owner of Equity Interests of such
Restricted Subsidiary ratably according to their relative ownership interests of
the relevant class of Equity Interests or as otherwise required by the
applicable Organization Documents);

(b) the Borrower and each of the Restricted Subsidiaries may declare and make
Restricted Payments payable in the form of Equity Interests (other than
Disqualified Equity Interests not otherwise permitted to be incurred under
Section 7.03) of such Person;

(c) Restricted Payments made pursuant to the Acquisition Agreement (as in effect
on the Closing Date) in connection with the Transactions;

(d) to the extent constituting Restricted Payments, the Borrower and the
Restricted Subsidiaries may enter into and consummate transactions expressly
permitted by any provision of Section 7.02 (other than Section 7.02(o)), 7.04
(other than a merger, amalgamation or consolidation involving the Borrower) or
7.07 (other than Section 7.07(a), ((j)) or ((k)));

(e) Restricted Payments in respect of the repurchase of Equity Interests in
Holdings (or any Parent Entity of Holdings that only owns Equity Interests,
directly or indirectly, in the Borrower and its Subsidiaries), the Borrower or
any Restricted Subsidiary that occur upon or in connection with the exercise of
stock options or warrants or similar rights if such Restricted Payments
represent a portion of the exercise price of such options or warrants or similar
rights or tax withholding obligations with respect thereto;

(f) Restricted Payments of Equity Interests in, Indebtedness owing from and/or
other securities of or Investments in, any Unrestricted Subsidiaries (other than
any Unrestricted Subsidiaries the assets of which consist solely of cash or Cash
Equivalents received from an Investment by the Borrower and/or any Restricted
Subsidiary into it);

(g) the Borrower may pay (or make Restricted Payments to allow Holdings or any
Parent Entity to pay) for the repurchase, retirement or other acquisition or
retirement for value of Equity Interests of Holdings (or of any Parent Entity)
held by any Management Stockholder, including pursuant to any employee or
director equity plan, employee or director stock option or profits interest plan
or any other employee or director benefit plan or any agreement (including any
separation, stock subscription, shareholder or partnership agreement) with any
employee, director, consultant or distributor of the Borrower (or any Parent
Entity) or any of its Subsidiaries; provided, the aggregate Restricted Payments
made pursuant to this Section 7.06(g) after the Closing Date together with the
aggregate amount of loans and advances to Holdings made pursuant to
Section 7.02(j) in lieu of Restricted Payments permitted by this clause ((g))
shall not exceed:

(i) the greater of (A) 10.00% of Closing Date EBITDA and (B) 10.00% of TTM
Consolidated Adjusted EBITDA as of the applicable date of measurement in any
calendar year, with unused amounts in any calendar year being carried over to
the next two succeeding calendar years; plus

(ii) an amount not to exceed the cash proceeds of key man life insurance
policies received by the Borrower or the Restricted Subsidiaries after the
Closing Date; plus

 

-145-



--------------------------------------------------------------------------------

(iii) to the extent contributed in cash to the common Equity Interests of the
Borrower and Not Otherwise Applied, the proceeds from the sale of Equity
Interests of Holdings or any Parent Entity, in each case to a Person that is or
becomes a Management Stockholder that occurs after the Closing Date; plus

(iv) the amount of any cash bonuses or other compensation otherwise payable to
any future, present or former Company Person that are foregone in return for the
receipt of Equity Interests of Holdings or a Parent Entity, Borrower or any
Restricted Subsidiary; plus

(v) payments made in respect of withholding or other similar taxes payable upon
repurchase, retirement or other acquisition or retirement of Equity Interests of
Holdings or a Parent Entity or its Subsidiaries or otherwise pursuant to any
employee or director equity plan, employee or director stock option or profits
interest plan or any other employee or director benefit plan or any agreement;

(h) the Borrower may make Restricted Payments to Holdings or to any Parent
Entity:

(i) the proceeds of which will be used to pay (or make dividends or
distributions to allow any direct or indirect Parent Entity treated as a
corporation for Tax purposes to pay) the Tax liability (including estimated Tax
payments) to each foreign, federal, state, provincial, territorial or local
jurisdiction in respect of which a tax return is filed by Holdings (or such
direct or indirect Parent Entity) that includes the Borrower and/or any of its
Subsidiaries (including in the case where the Borrower and any Subsidiary is a
disregarded entity for income Tax purposes), to the extent such Tax liability
does not exceed the lesser of (A) the Taxes (including estimated Tax payments)
that would have been payable by the Borrower and/or its Subsidiaries as a
stand-alone Tax group (assuming that the Borrower was classified as a
corporation for income Tax purposes) and (B) the actual Tax liability (including
estimated Tax payments) of Holdings’ Tax group (or, if Holdings is not the
parent of the actual group, the Taxes that would have been paid by Holdings
(assuming that Holdings was classified as a corporation for income Tax
purposes), the Borrower and/or the Borrower’s Subsidiaries as a stand-alone Tax
group), reduced in the case of clauses (A) and (B) by any such Taxes paid or to
be paid directly by the Borrower or its Subsidiaries; provided that in the case
of any such distributions attributable to Tax liability in respect of income of
an Unrestricted Subsidiary, the Borrower shall use all commercially reasonable
efforts to cause such Unrestricted Subsidiary (or another Unrestricted
Subsidiary) to make cash distributions to the Borrower or its Restricted
Subsidiaries in an aggregate amount that the Borrower determines in its
reasonable discretion is necessary to pay such Tax liability in respect of such
Unrestricted Subsidiary;

(ii) the proceeds of which will be used to pay (or make Restricted Payments to
allow any Parent Entity to pay) operating costs and expenses (including Public
Company Costs) of Holdings or any Parent Entity incurred in the ordinary course
of business and other corporate overhead costs and expenses (including
administrative, legal, accounting and similar expenses provided by third
parties), which are reasonable and customary and incurred in the ordinary course
of business, attributable to the ownership or operations of the Borrower and its
Subsidiaries;

(iii) the proceeds of which will be used to pay franchise taxes and other fees,
taxes and expenses required to maintain its (or any of such Parent Entity’s)
corporate or legal existence;

(iv) to finance any Investment permitted to be made pursuant to Section 7.02;
provided that (A) such Restricted Payment shall be made substantially
concurrently with the closing of such Investment and (B) Holdings and the
Borrower shall, immediately following the closing thereof, cause (1) all
property acquired (whether assets or Equity Interests) to be contributed to the
Borrower

 

-146-



--------------------------------------------------------------------------------

or a Restricted Subsidiary (which shall be a Restricted Subsidiary to the extent
required by Section 7.02) or (2) the merger or amalgamation (to the extent
permitted in Section 7.04) of the Person formed or acquired by the Borrower or a
Restricted Subsidiary in order to consummate such Investment;

(v) the proceeds of which shall be used to pay (or make Restricted Payments to
allow any Parent Entity to pay) costs, fees and expenses (other than to
Affiliates) related to any successful or unsuccessful equity or debt offering
permitted by this Agreement; and

(vi) the proceeds of which (A) will be used to pay customary salary, bonus and
other benefits payable to officers and employees of Holdings or any Parent
Entity to the extent such salaries, bonuses and other benefits are attributable
to the ownership or operation of the Borrower and the Restricted Subsidiaries or
(B) will be used to make payments permitted under Sections 7.07(e), ((h)), ((k))
and ((q)) (but only to the extent such payments have not been and are not
expected to be made by the Borrower or a Restricted Subsidiary);

(i) Restricted Payments (i) made in connection with the payment cash in lieu of
fractional Equity Interests in connection with any dividend, split or
combination thereof or any Permitted Acquisition or other transaction permitted
by the Loan Documents or (ii) to honor any conversion request by a holder of
convertible Indebtedness and to make cash payments in lieu of fractional shares
in connection therewith;

(j) the declaration and payment of dividends on the Borrower’s, Holdings’ or a
Parent Entity’s common stock, not to exceed an amount per annum equal to the
greater of (A) the sum of (i) 6% of the net proceeds received by or contributed
to the SPAC in or from the initial public offering of the equity of the SPAC and
(ii) without duplication of any amounts in clause (i), 6% of any other new cash
equity contributed to the Borrower in connection with the Transactions and
(B) an amount equal to 7% of the Market Capitalization of the applicable public
company parent of the Borrower;

(k) repurchases of Equity Interests (i) deemed to occur on the exercise of
options by the delivery of Equity Interests in satisfaction of the exercise
price of such options or (ii) in consideration of withholding or similar Taxes
payable by any future, present or former employee, director, manager or
consultant (or any spouses, former spouses, successors, executors,
administrators, heirs, legatees or distributees of any of the foregoing),
including deemed repurchases in connection with the exercise of stock options or
the vesting of any equity awards;

(l) payments or distributions to satisfy dissenters rights (including in
connection with or as a result of the exercise of appraisal rights and the
settlement of any claims or actions, whether actual, contingent or potential)
pursuant to or in connection with a merger, amalgamation, consolidation,
transfer of assets or other transaction permitted by the Loan Documents;

(m) payments or distributions of a Restricted Payment within 60 days after the
date of declaration thereof if at the date of declaration such Restricted
Payment would have been permitted hereunder;

(n) Restricted Payments (not consisting of cash or Cash Equivalents) made in
lieu of fees or expenses (including by way of discount), in each case in
connection with any Qualified Securitization Financing;

(o) the Borrower may (or may make Restricted Payments to permit any Parent
Entity to) (i) redeem, repurchase, retire or otherwise acquire in whole or in
part any Equity Interests of the Borrower or any Restricted Subsidiary or any
Equity Interests of any Parent Entity (“Treasury Equity Interests”),

 

-147-



--------------------------------------------------------------------------------

in exchange for, or with the proceeds (to the extent contributed to Holdings or
the Borrower substantially concurrently) of the sale or issuance (other than to
the Borrower or any Restricted Subsidiary) of, other Equity Interests or rights
to acquire its Equity Interests (“Refunding Equity Interests”) and (ii) declare
and pay dividends on any Treasury Equity Interests out of any such proceeds;

(p) redemptions in whole or in part of any of its Equity Interests for another
class of its Equity Interests (other than Disqualified Equity Interests, except
to the extent issued by the Borrower to a Restricted Subsidiary) or with
proceeds from substantially concurrent equity contributions or issuances of new
Equity Interests (and in no event shall such contribution or issuance so
utilized increase the Available Amount) (other than Disqualified Equity
Interests, except to the extent issued by the Borrower to a Restricted
Subsidiary);

(q) Restricted Payments constituting or otherwise made in connection with or
relating to any Permitted Reorganization; provided that if immediately after
giving Pro Forma Effect to any such Permitted Reorganization and the
transactions to be consummated in connection therewith, any distributed asset
ceases to be owned by the Borrower or another Restricted Subsidiary (or any
entity ceases to be a Restricted Subsidiary), the applicable portion of such
Restricted Payment must be otherwise permitted under another provision of this
Section 7.06 (and constitute utilization of such other Restricted Payment
exception or capacity);

(r) Restricted Payments; provided that the Total Net Leverage Ratio (after
giving Pro Forma Effect to such Restricted Payment) for the Test Period
immediately preceding the making of such Restricted Payment shall be less than
or equal to the Closing Date Total Net Leverage Ratio less 1.50 to 1.00;
provided that no Specified Event of Default has occurred or is continuing or
would result therefrom;

(s) the Borrower may make Restricted Payments (the proceeds of which may be
utilized by Holdings to make additional Restricted Payments) in an aggregate
amount not to exceed the sum of,

(i) the Available Amount that is Not Otherwise Applied as in effect immediately
prior to the time of such Restricted Payment; provided, that no Event of Default
shall have occurred and be continuing or would result therefrom and

(ii) the greater of (A) 25.00% of Closing Date EBITDA and (B) 25.00% of TTM
Consolidated Adjusted EBITDA as of the applicable date of determination;
provided that no Event of Default shall have occurred and be continuing or would
result therefrom;

The amount set forth in Section 7.06(s)(ii) may, in lieu of Restricted Payments,
be utilized by the Borrower or any Restricted Subsidiary to (i) make or hold any
Investments without regard to Section 7.02 or (ii) prepay, repay redeem,
purchase, defease or otherwise satisfy prior to the scheduled maturity thereof
any Junior Financing without regard to Section 7.09(a); and

(t) redemptions in whole or in part of any of the Equity Interests of the SPAC
made in connection with the Transactions.

The amount of any Restricted Payment at any time shall be the amount of cash and
the fair market value of other property subject to the Restricted Payment at the
time such Restricted Payment is made. For purposes of determining compliance
with this Section 7.06, in the event that any Restricted Payment (or any portion
thereof) meets the criteria of more than one of the categories set forth above,
the Borrower may, in its sole discretion, at the time of such Restricted Payment
is made, divide, classify or reclassify, or at any later time divide, classify,
or reclassify, such Restricted Payment (or any portion thereof) in any manner

 

-148-



--------------------------------------------------------------------------------

that complies with this covenant on the date such Restricted Payment is made or
such later time, as applicable.

Section 7.07 Transactions with Affiliates. Enter into any transaction of any
kind with any Affiliate of the Borrower, other than:

(a) transactions between or among the Borrower or any of the Restricted
Subsidiaries or any entity that becomes a Restricted Subsidiary as a result of
such transaction;

(b) transactions on terms substantially as favorable to the Borrower or such
Restricted Subsidiary as would be obtainable by the Borrower or such Restricted
Subsidiary at the time in a comparable arm’s-length transaction with a Person
other than an Affiliate (as determined by the Borrower in good faith);

(c) the Transactions and the payment of fees and expenses (including the
Transaction Expenses) related to the Transactions on or about the Closing Date
to the extent such fees and expenses are disclosed to the Administrative Agent
prior to the Closing Date;

(d) the issuance or transfer of Equity Interests of Holdings or any Parent
Entity to any Affiliate of the Borrower or any former, current or future
officer, director, manager, employee or consultant (or any spouses, former
spouses, successors, executors, administrators, heirs, legatees or distributees
of any of the foregoing) of the Borrower or any of its Subsidiaries or any
Parent Entity;

(e) [reserved];

(f) employment and severance arrangements and confidentiality agreements among
Holdings, the Borrower and the Restricted Subsidiaries and their respective
officers and employees in the ordinary course of business and transactions
pursuant to stock option, profits interest and other equity plans and employee
benefit plans and arrangements;

(g) the licensing of trademarks, copyrights or other Intellectual Property in
the ordinary course of business to permit the commercial exploitation of
intellectual property between or among Affiliates and Subsidiaries of the
Borrower;

(h) the payment of customary fees and reasonable out-of-pocket costs to, and
indemnities provided on behalf of, directors, officers, employees and
consultants of Holdings, the Borrower and the Restricted Subsidiaries or any
Parent Entity in the ordinary course of business to the extent attributable to
the ownership or operation of the Borrower and the Restricted Subsidiaries;

(i) any agreement, instrument or arrangement as in effect as of the Closing Date
or any amendment thereto (so long as any such amendment is not adverse to the
Lenders in any material respect as compared to the applicable agreement as in
effect on the Closing Date);

(j) Restricted Payments permitted under Section 7.06 and Investments permitted
under Section 7.02;

(k) so long as no Specified Event of Default shall have occurred and be
continuing or would result therefrom, customary payments by the Borrower and any
of the Restricted Subsidiaries to the Sponsors made for any financial advisory,
financing, underwriting or placement services or in respect of other investment
banking activities (including in connection with acquisitions or divestitures),
which payments are approved by a majority of the members of the Board of
Directors of Holdings in good faith

 

-149-



--------------------------------------------------------------------------------

or a majority of the disinterested members of the Board of Directors of Holdings
in good faith; provided that payments that would otherwise be permitted to be
made under this Section 7.07(k) but for a Specified Event of Default may accrue
during the continuance of such Event of Default and be paid when such Event of
Default is no longer continuing;

(l) transactions in which the Borrower or any of the Restricted Subsidiaries, as
the case may be, delivers to the Administrative Agent a letter from an
Independent Financial Advisor stating that such transaction is fair to the
Borrower or such Restricted Subsidiary from a financial point of view or meets
the requirements of clause ((b)) of this Section 7.07 (without giving effect to
the parenthetical phrase at the end thereof);

(m) any transaction with consideration valued at less than $20,000,000;

(n) investments by a Sponsor in securities of Holdings or Indebtedness of
Holdings, Borrower or any of the Restricted Subsidiaries so long as (A) the
investment is being offered generally to other investors on the same or more
favorable terms and (B) the investment constitutes less than 5.0% of the
proposed or outstanding issue amount of such class of securities; provided, that
any investments in debt securities by any Affiliated Debt Funds shall not be
subject to the limitation in this clause (B));

(o) payments to or from, and transactions with, Joint Ventures in the ordinary
course of business;

(p) any Disposition of Securitization Assets or related assets in connection
with any Qualified Securitization Financing;

(q) the payment of reasonable out-of-pocket costs and expenses relating to
registration rights and indemnities provided to shareholders of Holdings or any
Parent Entity pursuant to the stockholders agreement or the registration and
participation rights agreement entered into on the Closing Date in connection
therewith;

(r) the payment of any dividend or distribution within sixty days after the date
of declaration thereof, if at the date of declaration (i) such payment would
have complied with the provisions of this Agreement and (ii) no Event of Default
occurred and was continuing;

(s) transactions between the Borrower or any of the Subsidiaries and any person,
a director of which is also a director of the Borrower or any direct or indirect
Parent Entity of the Borrower; provided however, that (i) such director abstains
from voting as a director of the Borrower or such direct or indirect Parent
Entity, as the case may be, on any matter involving such other person and
(ii) such Person is not an Affiliate of Holdings for any reason other than such
director’s acting in such capacity;

(t) payments, loans (or cancellation of loans) or advances to employees or
consultants that are (i) approved by a majority of the disinterested members of
the Board of Directors of Holdings or either Borrower in good faith, (ii) made
in compliance with applicable law and (iii) otherwise permitted under this
Agreement; and

(u) transactions (i) with Holdings in its capacity as a party to any Loan
Document or to any agreement, document or instrument governing or relating to
(A) any Indebtedness permitted to be incurred pursuant to Section 7.03
(including Permitted Refinancings thereof) or (B) the Acquisition Agreement, any
other agreements contemplated thereby or any agreement, document or instrument
governing or relating to any Permitted Acquisition (whether or not consummated)
and (ii) with any Affiliate or branch in its capacity as a Lender party to any
Loan Document or party to any agreement, document or instrument governing or

 

-150-



--------------------------------------------------------------------------------

relating to any Indebtedness permitted to be incurred pursuant to Section 7.03
(including Permitted Refinancings thereof) to the extent such Affiliate or
branch is being treated no more favorably than all other Lenders or lenders
thereunder.

Section 7.08 Negative Pledge. Enter into or permit to exist any Contractual
Obligation (other than this Agreement or any other Loan Document) that prohibits
or restricts the ability of any Restricted Subsidiary (other than an Excluded
Subsidiary) (i) that is not a Loan Party, to make dividends or distributions to
(directly or indirectly), or to make or repay loans or advances to, any Loan
Party or (ii) to create, incur, assume or suffer to exist Liens on property of
such Person (other than Excluded Assets) for the benefit of the Lenders to
secure the Obligations under the Loan Documents (other than Incremental
Facilities that are not intended to be secured on a first lien basis);

provided that the foregoing shall not apply to Contractual Obligations that:

(a) (i) exist on the Closing Date, including Contractual Obligations governing
Indebtedness incurred on the Closing Date to finance the Transactions and any
Permitted Refinancing thereof or other Contractual Obligations executed on the
Closing Date in connection with the Transactions;

(b) are binding on a Restricted Subsidiary at the time such Restricted
Subsidiary first becomes a Restricted Subsidiary, so long as such Contractual
Obligations were not entered into in contemplation of such Person becoming a
Restricted Subsidiary or binding with respect to any asset at the time such
asset was acquired;

(c) are Contractual Obligations of a Restricted Subsidiary that is not a Loan
Party or to the extent applicable only to Excluded Assets;

(d) are customary restrictions that arise in connection with (A) any Lien
permitted by Section 7.01 and relate to the property subject to such Lien or
(B) any Disposition permitted by Section 7.05 applicable pending such
Disposition solely to the assets (including Equity Interests) subject to such
Disposition;

(e) are joint venture agreements and other similar agreements applicable to
Joint Ventures and applicable solely to such Joint Venture;

(f) are negative pledges and restrictions on Liens in favor of any holder of
Indebtedness permitted under Section 7.03 but solely to the extent any negative
pledge relates to the property financed by or the subject of or that secures
such Indebtedness and the proceeds and products thereof;

(g) are restrictions in leases, subleases, licenses, sublicenses or agreements
governing a disposition of assets, trading, netting, operating, construction,
service, supply, purchase, sale or other agreements entered into in the ordinary
course of business so long as such restrictions relate to the assets subject
thereto;

(h) comprise restrictions imposed by any agreement relating to secured
Indebtedness permitted pursuant to Section 7.03 to the extent that such
restrictions apply only to the property or assets securing such Indebtedness;

(i) are customary provisions restricting subletting or assignment of any lease
governing a leasehold interest;

 

-151-



--------------------------------------------------------------------------------

(j) are customary provisions restricting assignment of any agreement entered
into in the ordinary course of business;

(k) are restrictions on cash or other deposits imposed by customers or trade
counterparties under contracts entered into in the ordinary course of business;

(l) arise in connection with cash or other deposits permitted under
Section 7.01;

(m) comprise restrictions that are, taken as a whole, in the good faith judgment
of the Borrower (i) no more restrictive with respect to the Borrower or any
Restricted Subsidiary than customary market terms for Indebtedness of such type,
(ii) no more restrictive than the restrictions contained in this Agreement, or
not reasonably anticipated to materially and adversely affect the Loan Parties’
ability to make any payments required hereunder;

(n) apply by reason of any applicable Law, rule, regulation or order or are
required by any Governmental Authority having jurisdiction over the Borrower or
any Restricted Subsidiary;

(o) customary restrictions contained in Indebtedness permitted to be incurred
pursuant to Section 7.03((h)), ((i)), ((j)), ((k)), ((l)), ((m)), ((x)) or
((y));

(p) Contractual Obligations that are subject to the applicable override
provisions of the UCC or the PPSA;

(q) customary provisions (including provisions limiting the Disposition,
distribution or encumbrance of assets or property) included in sale leaseback
agreements or other similar agreements;

(r) net worth provisions contained in agreements entered into by the Borrower or
any Restricted Subsidiary, so long as the Borrower has determined in good faith
that such net worth provisions would not reasonably be expected to impair the
ability of the Borrower or such Restricted Subsidiary to meet its ongoing
obligations;

(s) restrictions arising in any agreement relating to (i) any Cash Management
Obligation to the extent such restrictions relate solely to the cash, bank
accounts or other assets or activities subject to the applicable Cash Management
Services, (ii) any treasury arrangements and (iii) any Hedge Agreement;

(t) restrictions on the granting of a security interest in Intellectual Property
contained in licenses, sublicenses or cross-licenses by the Borrower or any
Restricted Subsidiary of such Intellectual Property, which licenses, sublicenses
and cross-licenses were entered into in the ordinary course of business; and

(u) other restrictions or encumbrances imposed by any amendment, modification,
restatement, renewal, increase, supplement, refunding, replacement or
refinancing of the contracts, instruments or obligations referred to in the
preceding clauses of this Section 7.08; provided that no such amendment,
modification, restatement, renewal, increase, supplement, refunding, replacement
or refinancing is, in the good faith determination of the Borrower, materially
more restrictive with respect to such encumbrances and other restrictions, taken
as a whole, than those in effect prior to the relevant amendment, modification,
restatement, renewal, increase, supplement, refunding, replacement or
refinancing.

Section 7.09 Junior Debt Prepayments; Amendments to Junior Financing Documents.

 

-152-



--------------------------------------------------------------------------------

(a) Prepayments of Junior Financing. Prepay, repay, redeem, purchase, defease or
otherwise satisfy prior to the date that is one year before the scheduled
maturity thereof any Junior Financing (any such prepayment, repayment,
redemption, purchase, defeasance or satisfaction, a “Junior Debt Repayment”),
except:

(i) Junior Debt Repayments with the proceeds of, or in exchange for, any
(A) Permitted Refinancing or (B) other Junior Financing or Junior Lien Debt;

(ii) Junior Debt Repayments (A) made with Qualified Equity Interests of Holdings
or any Parent Entity, with the proceeds of an issuance of any such Equity
Interests or with the proceeds of a contribution to the capital of the Borrower
after the Closing Date that is Not Otherwise Applied or (B) consisting of the
conversion of any Junior Financing to Equity Interests;

(iii) Junior Debt Repayments of Indebtedness of the Borrower or any Restricted
Subsidiary owed to Holdings, the Borrower or a Restricted Subsidiary;

(iv) Junior Debt Repayments of Indebtedness of any Person that becomes a
Restricted Subsidiary after the Closing Date in connection with a transaction
not prohibited by the Loan Documents;

(v) Junior Debt Repayments within 60 days of giving notice thereof if at the
date of such notice, such payment would have been permitted hereunder;

(vi) Junior Debt Repayments made in connection with the Transactions;

(vii) Junior Debt Repayments consisting of the payment of regularly scheduled
interest and principal payments, payments of fees, expenses, penalty interest
and indemnification obligations when due, other than payments prohibited by any
applicable subordination provisions;

(viii) Junior Debt Repayments consisting of a payment to avoid the application
of Section 163(e)(5) of the Code (an “AHYDO Catch Up Payment”);

(ix) Junior Debt Repayments; provided that the Total Net Leverage Ratio (after
giving Pro Forma Effect to such Junior Debt Repayment) for the Test Period
immediately preceding the making of such Junior Debt Repayment shall be less
than or equal to the Closing Date Total Net Leverage Ratio less 1.00 to 1.00;
provided that no Event of Default has occurred or is continuing or would result
therefrom; and

(x) Junior Debt Repayments in an aggregate amount not to exceed the sum of:

(A) the Available Amount at such time; provided that no Event of Default shall
have occurred and be continuing or would result therefrom; and

(B) the greater of ((A)) $200,000,000 and (B) 25.00% of TTM Consolidated
Adjusted EBITDA of the Borrower on a Pro Forma Basis as of the applicable date
of determination.

provided, however, that each of the following shall be permitted: payments of
regularly scheduled principal and interest on Junior Financing, payments of
closing and consent fees related to Junior Financing, indemnity and expense
reimbursement payments in connection with Junior Financing, and mandatory

 

-153-



--------------------------------------------------------------------------------

prepayments, mandatory redemptions and mandatory purchases, in each case
pursuant to the terms of Junior Financing Documentation.

The amount set forth in Section 7.09(a)(x)(A) may, in lieu of Junior Debt
Repayments be utilized by the Borrower or any Restricted Subsidiary to make or
hold any Investments without regard to Section 7.02.

The amount of any Junior Debt Repayment at any time shall be the amount of cash
and the fair market value of other property used to make the Junior Debt
Repayment at the time such Junior Debt Repayment is made. For purposes of
determining compliance with this Section 7.09(a), in the event that any
prepayment, repayment, redemption, purchase, defeasance or satisfaction (or any
portion thereof) meets the criteria of more than one of the categories set forth
above, the Borrower may, in its sole discretion, at the time of such prepayment,
repayment, redemption, purchase, defeasance or satisfaction is made, divide,
classify, or reclassify, or at any later time divide, classify or reclassify,
such prepayment, repayment, redemption, purchase, defeasance or satisfaction (or
any portion thereof) in any manner that complies with this covenant on the date
it was made or such later time, as applicable.

(b) Amendments to Junior Financing Documents. Amend, modify or change in any
manner without the consent of the Administrative Agent, any Junior Financing
Documentation unless (i) such amendment, modification or change is permitted
pursuant to any applicable intercreditor or subordination agreement or (ii) the
Borrower determines in good faith that the effect of such amendment,
modification or waiver is not, taken as a whole, materially adverse to the
interests of the Lenders, in each case, other than as a result of a Permitted
Refinancing thereof; provided that, in each case, a certificate of the Borrower
delivered to the Administrative Agent at least five Business Days prior to such
amendment or other modification, together with a reasonably detailed description
of such amendment or modification, stating that the Borrower has reasonably
determined in good faith that such terms and conditions satisfy such foregoing
requirement shall be conclusive evidence that such terms and conditions satisfy
such foregoing requirement unless the Administrative Agent notifies the Borrower
within such five Business Day period that it disagrees with such determination
(including a reasonably detailed description of the basis upon which it
disagrees).

Section 7.10 Passive Holding Company.

(a) In the case of Holdings, engage in any active trade or business, it being
agreed that the following activities (and activities incidental thereto) will
not be prohibited:

(i) its ownership of the Equity Interests of the Borrower;

(ii) the maintenance of its legal existence (including the ability to incur
fees, costs and expenses relating to such maintenance);

(iii) the performance of its obligations and payments with respect to (i) any
Indebtedness permitted to be incurred pursuant to Section 7.03, any Qualified
Holding Company Debt or any Permitted Refinancing of any of the foregoing or
(ii) the Acquisition Agreement and the other agreements contemplated by the
Acquisition Agreement;

(iv) any public offering of its common stock or any other issuance of its Equity
Interests (including Qualified Equity Interests);

 

-154-



--------------------------------------------------------------------------------

(v) making (i) payments or Restricted Payments to the extent otherwise permitted
under this Section 7.10 and (ii) Restricted Payments with any amounts received
pursuant to transactions permitted under, and for the purposes contemplated by,
Section 7.06;

(vi) the incurrence of Qualified Holding Company Debt;

(vii) making contributions to the capital of its Subsidiaries;

(viii) guaranteeing the obligations of the Borrower and its Subsidiaries in each
case solely to the extent such obligations of the Borrower and its Subsidiaries
are not prohibited hereunder;

(ix) participating in tax, accounting and other administrative matters as a
member of a consolidated, combined or unitary group that includes Holdings and
the Borrower;

(x) holding any cash or property received in connection with Restricted Payments
made by the Borrower in accordance with Section 7.06 pending application thereof
by Holdings;

(xi) providing indemnification to officers and directors;

(xii) making Investments in assets that are Cash Equivalents; and

(xiii) activities incidental to the businesses or activities described in
clauses (i) to (xii) of this Section 7.10(a).

(b) Holdings may not merge, amalgamate, dissolve, liquidate or consolidate with
or into any other Person; provided that, notwithstanding the foregoing, as long
as no Default exists or would result therefrom, Holdings may merge, amalgamate
or consolidate with any other Person if the following conditions are satisfied:

(i) Holdings shall be the continuing or surviving Person, or

(ii) if the Person formed by or surviving or continuing following any such
merger, amalgamation or consolidation is not Holdings or is a Person into which
Holdings has been liquidated,

(A) the Successor Holdings shall be an entity organized or existing under the
laws of the United States, any state thereof or the District of Columbia,

(B) the Successor Holdings shall expressly assume all the obligations of
Holdings under this Agreement and the other Loan Documents to which Holdings is
a party pursuant to a supplement hereto or thereto in form reasonably
satisfactory to the Administrative Agent,

(C) the Successor Holdings shall pledge 100% of the Equity Interest of the
Borrower to the Collateral Agent as Collateral to secure the Obligations in form
reasonably satisfactory to the Administrative Agent, and

(D) the Borrower shall have delivered to the Administrative Agent an officer’s
certificate and an opinion of counsel, each stating that such merger,
amalgamation or consolidation and such supplement to this Agreement or any
Collateral Document comply

 

-155-



--------------------------------------------------------------------------------

with this Agreement and, with respect to such opinion of counsel only, including
customary organization, due execution, no conflicts and enforceability opinions
to the extent reasonably requested by the Administrative Agent;

it being agreed that if the foregoing are satisfied, the Successor Holdings will
succeed to, and be substituted for, Holdings under this Agreement.

Notwithstanding anything herein to the contrary, in the event of any merger,
dissolution, liquidation, consolidation, amalgamation or Division of Holdings
effected in accordance with this Section 7.10, the Borrower shall or shall
cause, with respect to the surviving or continuing Person (or new direct Parent
Entity) (x) promptly deliver or cause to be delivered to the Administrative
Agent for further distribution by the Administrative Agent to each Lender
(1) such information and documentation reasonably requested by the
Administrative Agent or any Lender in order to comply with applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
PATRIOT Act and (2) a Beneficial Ownership Certification and (y) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts, deeds, certificates, assurances and other
instruments as the Administrative Agent or Collateral Agent may reasonably
request in order to perfect or continue the perfection of the Liens granted or
purported to be granted by the Collateral Documents as promptly as practicable.

Section 7.11 Changes in Fiscal Year. Make any change in the fiscal year of the
Borrower; provided, however, that the Borrower may, upon written notice to the
Administrative Agent, change its fiscal year to any other fiscal year reasonably
acceptable to the Administrative Agent, in which case, the Borrower and the
Administrative Agent will, and are hereby authorized by the Lenders to, make any
adjustments to this Agreement that are necessary to reflect such change in
fiscal year.

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

Section 8.01 Events of Default. Each of the events referred to in clauses ((a))
through (j) of this Section 8.01 constitutes an “Event of Default”:

(a) Non-Payment. Any Loan Party fails to pay (i) when and as required to be paid
pursuant to the terms of this Agreement, any amount of principal of any Loan, or
(ii) within five Business Days after the same becomes due, any interest on any
Loan or any fee payable pursuant to the terms of a Loan Document;

(b) Specific Covenants. The Borrower or any Subsidiary Guarantor or, in the case
of Section 7.10, Holdings, fails to perform or observe any covenant contained in
Section 6.03(a), Section 6.05(a) (solely with respect to the Borrower) or
Article VII; or

(c) Other Defaults. The Borrower or any Subsidiary Guarantor fails to perform or
observe any other covenant (not specified in Section 8.01(a) or Section ((b))
contained in any Loan Document on its part to be performed or observed and such
failure continues for thirty days after receipt by the Borrower of written
notice thereof from the Administrative Agent; or

(d) Representations and Warranties. Any representation or warranty made or
deemed by any Loan Party in any Loan Document, or in any document required to be
delivered pursuant to the terms of a Loan Document shall be untrue in any
material respect (or, with respect to any representation or warranty qualified
by materiality or “Material Adverse Effect,” shall be untrue in any respect)
when made or deemed made; provided that (i) this clause (d) shall be limited on
the Closing Date to Specified

 

-156-



--------------------------------------------------------------------------------

Representations and the Acquisition Agreement Representations and (ii) any
failure of an Acquisition Agreement Representation to be accurate shall not
result in a Default or Event of Default under this clause (d) or any other
provision of a Loan Document unless such failure results in a failure of the
condition set forth in Section 4.01; provided, further, that in the case of any
representation and warranty made or deemed made after the Closing Date that is
capable of being cured, such representation or warranty shall remain untrue (in
any material respect or in any respect, as applicable) or uncorrected for a
period of thirty days after written notice thereof from the Administrative Agent
to the Borrower; or

(e) Cross-Default. The Borrower or any Subsidiary Guarantor:

(i) fails to make any payment of any principal or interest beyond the applicable
grace period, if any, whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise, in respect of its Material Indebtedness; or

(ii) fails to perform or observe any covenant contained in an agreement
governing its Material Indebtedness, or any other event occurs, the effect of
which failure or other event is to cause such Material Indebtedness to become
due prior to its stated maturity, in each case pursuant to its terms;

provided that (A) this Section 8.01(e) shall not apply to any failure if it has
been remedied, cured or waived, or is capable of being cured, in accordance with
the terms of such Material Indebtedness and (B) Section 8.01(e)(ii) shall not
apply (1) to any secured Indebtedness that becomes due as a result of the sale,
transfer or other disposition (including as a result of a casualty or
condemnation event) of the property or assets securing such Indebtedness; (2) to
the failure to observe or perform any covenant that requires compliance with any
measurement of financial or operational performance (including any leverage,
interest coverage or fixed charge ratio or minimum EBITDA, a “Financial
Covenant”) unless and until the holders of such Indebtedness have terminated all
commitments (if any) and accelerated all obligations with respect thereto;
(3) to the conversion of, or the satisfaction of any condition to the conversion
of, any Indebtedness that is convertible or exchangeable for Equity Interests;
(4) to a customary “change of control” put right in any indenture governing any
such Indebtedness in the form of notes; or (5) to a refinancing of Indebtedness
permitted by this Agreement; or

(f) Insolvency Proceedings, Etc. (i) Any Loan Party (A) institutes or consents
to the institution of any proceeding under any Debtor Relief Law, (B) makes an
assignment for the benefit of creditors or (C) applies for or consents to the
appointment of any receiver, interim receiver, receiver and manager, monitor,
trustee, custodian, conservator, liquidator, rehabilitator, administrator,
administrative receiver or similar officer for it or for all or any material
part of its property; (ii) any receiver, interim receiver, receiver and manager,
monitor, trustee, custodian, conservator, liquidator, rehabilitator,
administrator, administrative receiver or similar officer is appointed for a
Loan Party without the application or consent of such Loan Party and the
appointment continues undischarged or unstayed for sixty calendar days;
(iii) any proceeding under any Debtor Relief Law relating to a Loan Party is
instituted without the consent of such Loan Party and continues undismissed or
unstayed for sixty calendar days or (iv) an order for relief is entered in any
such proceeding; or

(g) Judgments. There is entered against a Loan Party a final, enforceable and
non-appealable judgment by a court of competent jurisdiction for the payment of
money in an aggregate amount exceeding the Threshold Amount (to the extent not
covered by independent third-party insurance or another indemnity obligation)
and such judgment or order is not satisfied, vacated, discharged or stayed or
bonded for a period of sixty consecutive days; or

 

-157-



--------------------------------------------------------------------------------

(h) Invalidity of Loan Documents. The material provisions of the Loan Documents,
taken as a whole, at any time after their execution and delivery and for any
reason cease to be in full force and effect, except (i) as permitted by, or as a
result of a transaction permitted by, the Loan Documents (including as a result
of a transaction permitted under Section 7.04 or Section 7.05), (ii) as a result
of the Termination Conditions or (iii) resulting from acts or omissions of a
Secured Party or the application of applicable law; or

(i) Collateral Documents and Guarantee. Any:

(i) Collateral Document with respect to a material portion of the Collateral
with a fair market value exceeding the Threshold Amount after its execution and
delivery shall for any reason cease to create a valid and perfected Lien, except
(A) as otherwise permitted by the Loan Documents, (B) resulting from the failure
of the Administrative Agent or the Collateral Agent or any of their agents or
bailees to maintain possession or control of Collateral, (C) resulting from the
failure to make a filing of a continuation statement, under the Uniform
Commercial Code or (D) resulting from acts or omissions of a Secured Party; or

(ii) Guarantee with respect to a Guarantor that is Holdings or a Material
Subsidiary (other than an Excluded Subsidiary) shall for any reason cease to be
in full force and effect, except (A) as otherwise permitted by the Loan
Documents, (B) upon the Termination Conditions, (C) upon the release of such
Guarantor as provided for under the Loan Document or in accordance with its
terms or (D) resulting from acts or omissions of a Secured Party or the
application of applicable law; or

(j) Change of Control. There occurs any Change of Control.

Section 8.02 Remedies upon Event of Default.

(a) General. If (and only if) any Event of Default occurs and is continuing, the
Administrative Agent may, and shall at the request of the Required Lenders, take
any or all of the following actions upon notice to the Borrower:

(i) declare the Commitments of each Lender to be terminated, whereupon such
Commitments and obligation shall be terminated; and

(ii) declare the unpaid principal amount of all outstanding Loans, all interest
and premium accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower and each Guarantor;

provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrower under any Debtor Relief Law, the Commitments
of each Lender shall automatically terminate, the unpaid principal amount of all
outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, in each case without further act of the
Administrative Agent or any Lender.

(b) Limitations on Remedies; Cures.

(i) Net Short Representations. Any notice of Default, Event of Default or
acceleration provided to the Borrower by the Administrative Agent on behalf of
one or more Lenders that have

 

-158-



--------------------------------------------------------------------------------

expressly requested that such notice be given to the Borrower must be
accompanied by a written Net Short Representation from any such Lender (other
than an Unrestricted Lender) delivered to the Borrower (with a copy to the
Administrative Agent); provided that (A) in the absence of any such written Net
Short Representation, each such Lender shall be deemed to have represented and
warranted to the Borrower and the Administrative Agent that it is not a Net
Short Lender (it being understood and agreed that the Borrower and the
Administrative Agent shall be entitled to rely conclusively on each such
representation and deemed representation and (B) no Net Short Representation
shall be required to be delivered during the pendency of a Default or Event of
Default caused by a bankruptcy or similar insolvency proceeding.

(ii) [Reserved]; and

(iii) Cures. Any Default or Event of Default resulting from failure to provide
notice pursuant to Section 6.03(a) shall be deemed not to be “continuing” or
“existing” and shall be deemed cured upon delivery of such notice unless the
Borrower knowingly fails to give timely notice of such Default or Event of
Default as required hereunder.

(iv) Administrative Agent Notice. Upon, or prior to, taking any of the actions
set forth in Section 8.02(a) or (b), the Administrative Agent shall, on behalf
of the Required Lenders deliver a notice of Default, Event of Default or
acceleration, as applicable, to the Borrower.

For the avoidance of doubt, unless a Default or an Event of Default has occurred
and is continuing, the Administrative Agent (and each other Secured Party) shall
not take any of the actions described in this Section 8.02 or bring an action or
proceeding under the Loan Documents or with respect to the Obligations.

Section 8.03 Application of Funds. After the exercise of remedies provided for
in Section 8.02 (or after the Loans have automatically become immediately due
and payable as set forth in the proviso to Section 8.02(a)), any amounts
received on account of the Obligations shall, subject to the Intercreditor
Agreements, be applied by the Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.04 and amounts payable under
Article III) payable to the Administrative Agent and the Collateral Agent in
their capacities as such;

Next, to payment in full of Unfunded Advances/Participations (the amounts so
applied to be distributed between or among, as applicable, the Administrative
Agent pro rata in accordance with the amounts of Unfunded
Advances/Participations owed on the date of any such distribution);

Next, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest, Obligations under
Secured Hedge Agreements and Cash Management Obligations) payable to the Lenders
(including Attorney Costs payable under Section 10.04 and amounts payable under
Article III) ratably among them in proportion to the amounts described in this
clause Third payable to them;

Next, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause held by them;

Next, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and the Obligations under Secured Hedge Agreements and
Cash Management Obligations ratably

 

-159-



--------------------------------------------------------------------------------

among the Secured Parties in proportion to the respective amounts described in
this clause held by them; provided that that Excluded Swap Obligations with
respect to any Guarantor shall not be paid with amounts received from such
Guarantor or its assets, but appropriate adjustments shall be made with respect
to payments from other Loan Parties to preserve the allocation to Obligations
otherwise set forth above in this Section 8.03;

Next, to the payment of all other Obligations that are due and payable to the
Administrative Agent and the other Secured Parties on such date, ratably based
upon the respective aggregate amounts of all such Obligations owing to the
Administrative Agent and the other Secured Parties on such date; and

Last, the balance, if any, after all of the Obligations have been paid in full,
to the Borrower or as otherwise required by Law.

ARTICLE IX.

ADMINISTRATIVE AGENT AND OTHER AGENTS

Section 9.01 Appointment and Authority of the Administrative Agent.

(a) Each Lender hereby irrevocably appoints Bank of America, N.A. to act on its
behalf as the Administrative Agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article IX (other than Section 9.09
and Section 9.11) are solely for the benefit of the Administrative Agent and the
Lenders, and neither the Borrower nor any Loan Party shall have any rights as a
third party beneficiary of any such provision.

(b) Bank of America, N.A. shall irrevocably act as the “collateral agent” under
the Loan Documents, and each of the Lenders (including in its capacities as a
potential Hedge Bank and/or Cash Management Bank) hereby irrevocably appoints
and authorizes the Administrative Agent to act as the agent of (and to hold any
security interest created by the Collateral Documents for and on behalf of or in
trust for) such Lender for purposes of acquiring, holding and enforcing any and
all Liens on Collateral granted by any of the Loan Parties to secure any of the
Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Administrative Agent, as “collateral
agent” (and any co-agents, sub-agents and attorneys-in-fact appointed by the
Administrative Agent pursuant to Section 9.05 and Section 9.12 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Collateral Documents, or for exercising any rights and remedies
thereunder at the direction of the Administrative Agent), shall be entitled to
the benefits of all provisions of this Article IX (including Section 9.07, as
though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents) as if set forth in full herein with respect
thereto. Without limiting the generality of the foregoing, the Lenders and each
other Secured Party hereby expressly authorize the Administrative Agent to
execute any and all documents (including releases) with respect to the
Collateral and the rights of the Secured Parties with respect thereto (including
the Intercreditor Agreements), as contemplated by and in accordance with the
provisions of this Agreement and the Collateral Documents and acknowledge and
agree that any such action by any Agent shall bind the Lenders and each other
Secured Party.

(c) Without limiting the powers of the Collateral Agent, for the purposes of
holding any hypothec granted to the Collateral Agent pursuant to the laws of the
Province of Quebec to secure the prompt payment and performance of any and all
Obligations by any Loan Party, each Secured Party hereby irrevocably appoints
and authorizes the Collateral Agent and, to the extent necessary, ratifies the

 

-160-



--------------------------------------------------------------------------------

appointment and authorization of the Collateral Agent, to act as the hypothecary
representative of the present and future creditors as contemplated under Article
2692 of the Civil Code of Quebec, and to enter into, to take and to hold on
their behalf, and for their benefit, any hypothec, and to exercise such powers
and duties that are conferred upon the Collateral Agent under any related deed
of hypothec. The Collateral Agent shall: (i) have the sole and exclusive right
and authority to exercise, except as may be otherwise specifically restricted by
the terms hereof, all rights and remedies given to the Collateral Agent pursuant
to any such deed of hypothec and applicable Law, and (ii) benefit from and be
subject to all provisions hereof with respect to the Collateral Agent mutatis
mutandis, including, without limitation, all such provisions with respect to the
liability or responsibility to and indemnification by the Secured Parties and
the Loan Parties. Any person who becomes a Lender (including in its capacities
as a potential Hedge Bank and/or Cash Management Bank) shall, by its execution
of an Assignment and Assumption, be deemed to have consented to and confirmed
the Collateral Agent as the person acting as hypothecary representative holding
the aforesaid hypothecs as aforesaid and to have ratified, as of the date it
becomes a Lender, all actions taken by the Collateral Agent in such capacity.
The substitution of the Collateral Agent pursuant to the provisions of this
Article IX also constitutes the substitution of the Collateral Agent in its
aforesaid capacity as hypothecary representative.

Section 9.02 Rights as a Lender. Any Lender that is also serving as an Agent
(including as Administrative Agent) hereunder shall have the same rights and
powers (and no additional duties or obligations) in its capacity as a Lender as
any other Lender and may exercise the same as though it were not an Agent, and
the term “Lender” or “Lenders” shall, unless otherwise expressly indicated or
unless the context otherwise requires, include each Lender (if any) serving as
an Agent hereunder in its individual capacity. Any Person serving as an Agent
and its Affiliates and branches may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of banking, trust or other business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not an Agent hereunder and without any duty to account therefor to the Lenders,
and may accept fees and other consideration from the Borrower for services in
connection herewith and otherwise without having to account for the same to the
Lenders. The Lenders acknowledge that, pursuant to such activities, any Agent or
its Affiliates or branches may receive information regarding any Loan Party or
any of its Affiliates (including information that may be subject to
confidentiality obligations in favor of such Loan Party or such Affiliate) and
acknowledge that no Agent shall be under any obligation to provide such
information to them.

Section 9.03 Exculpatory Provisions. None of the Administrative Agent, any of
the other Agents, any of their respective Affiliates or branches, nor any of the
officers, partners, directors, employees or agents of the foregoing shall have
any duties or obligations to the Lenders except those expressly set forth in the
Loan Documents. Without limiting the generality of the foregoing, an Agent
(including the Administrative Agent) or any of their respective officers,
partners, directors, employees or agents:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing and without limiting the
generality of the foregoing, the use of the term “agent” herein and in the other
Loan Documents with reference to any Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under any agency
doctrine of any applicable Law and instead, such term is used merely as a matter
of market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary actions and powers expressly
contemplated by the Loan Documents that such Agent is required to exercise as
directed in writing by the Required Lenders (or such other number or percentage
of the Lenders as shall be expressly provided for herein or in the other Loan
Documents), provided that, notwithstanding any direction by the Required Lenders
to the contrary, no Agent shall be

 

-161-



--------------------------------------------------------------------------------

required to take any such discretionary action that, in its opinion or the
opinion of its counsel, may expose such Agent to liability or that is contrary
to any Loan Document or applicable Law, including for the avoidance of doubt
refraining from any action that, in its opinion or the opinion of its counsel,
may be in violation of the automatic stay under any Debtor Relief Law or that
may effect a forfeiture, modification or termination of property of a Defaulting
Lender in violation of any Debtor Relief Law;

(c) shall not have any duty or responsibility to disclose, and shall not be
liable for the failure to disclose to any Lender, any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of any of the Loan Parties or any of
their Affiliates, information relating to the Borrower or any of its Affiliates
that is communicated to, obtained by or in possession of the Person serving as
the Administrative Agent, a Lead Arranger or any of its their respective
Affiliates or branches in any capacity, except for notices, reports and other
documents expressly required herein to be furnished to the Lenders by the
Administrative Agent or the Lead Arranger, as applicable; and

(d) shall not be liable to the Lenders for any action taken or omitted to be
taken under or in connection with any of the Loan Documents except to the extent
caused by such Agent’s gross negligence or willful misconduct as determined by a
final, non-appealable judgment of a court of competent jurisdiction.

The Administrative Agent shall not be liable to the Lenders for any action taken
or not taken by it (i) with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Section 8.02 and
Section 10.01) or (ii) in the absence of its own gross negligence or willful
misconduct or of a material breach by the Administrative Agent of its
obligations under the Loan Documents as determined by a final, non-appealable
judgment of a court of competent jurisdiction, in connection with its duties
expressly set forth herein. The Administrative Agent shall be deemed not to have
knowledge of any Default or Event of Default unless and until notice describing
such Default or Event of Default is given to the Administrative Agent by the
Borrower or the Required Lenders in writing.

No Agent-Related Person shall be responsible for or have any duty to ascertain
or inquire into (i) any recital, statement, warranty or representation made in
or in connection with any Loan Document, (ii) the contents of any certificate,
report, statement or agreement or other document delivered pursuant to a Loan
Document thereunder or in connection with a Loan Document or referred to or
provided for in, or received by the Administrative Agent under or in connection
with any Loan Document, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Loan
Document or the occurrence of any Default or Event of Default, (iv) the
validity, enforceability, effectiveness or genuineness of any Loan Document or
any other agreement, instrument or document, or the creation, perfection or
priority of any Lien purported to be created by the Collateral Documents,
(v) the value or the sufficiency of any Collateral, or (vi) the satisfaction of
any condition set forth in Article IV or elsewhere in a Loan Document, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent, or to inspect the properties, books or records of any Loan
Party or any Affiliate thereof.

The Administrative Agent shall not be responsible or have any liability for, or
have any duty to ascertain, inquire into, monitor or enforce, compliance with
the provisions hereof relating to Disqualified Lenders, Affiliated Lenders or
Net Short Lenders. Without limiting the generality of the foregoing, the
Administrative Agent shall not (x) be obligated to ascertain, monitor or inquire
as to whether any Lender or Participant or prospective Lender or Participant is
a Disqualified Lender, Affiliated Lender or Net Short Lender, (y) have any
liability with respect to or arising out of any assignment or participation of

 

-162-



--------------------------------------------------------------------------------

commitments or loans, or disclosure of confidential information, to any
Disqualified Lender, Affiliated Lender or Net Short Lender or (z) have any
liability with respect to or arising out of the voting in any amendment or
waiver to any Loan Document by any Net Short Lender. The list of Disqualified
Lenders shall be specified on a schedule that is held with the Administrative
Agent, which list may be provided to any Lender or its proposed assignee upon
request.

Section 9.04 Reliance by the Agents. The Agents shall be entitled to rely upon,
and shall not incur any liability to any Lender for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. Each Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan that
by its terms must be fulfilled to the satisfaction of a Lender, each Agent may
presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan. Each Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable to any Lender for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

Each Agent shall be fully justified in failing or refusing to take any
discretionary action under any Loan Document unless it shall first receive such
advice or concurrence of the Required Lenders (or other requisite percentage of
Lenders) and, if it so requests, it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action. The
Agents shall in all cases be fully protected in taking any discretionary action,
or in refraining from taking any discretionary action under any Loan Document in
accordance with a request or consent of the Required Lenders (or such greater
number of Lenders as may be expressly required hereby in any instance) and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all the Lenders; provided that the Agents shall not be required to take any
discretionary action that, in their opinion or in the opinion of their counsel,
may expose such Agent to liability or that is contrary to any Loan Document or
applicable Law. Notwithstanding the foregoing, the Administrative Agent and the
Collateral Agent shall not act (or refrain from acting, as applicable) upon any
direction from the Required Lenders (or other requisite percentage of Lenders)
that would cause the Administrative Agent to be in breach of any express term or
provision of this Agreement. The Lenders and each other Secured Party agree not
to instruct the Administrative Agent, Collateral Agent or any other Agent to
take any action, or refrain from taking any action, that would, in each case,
cause it to violate an express duty or obligation under this Agreement.

Section 9.05 Delegation of Duties. Each Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Documents by or through any one or more sub agents appointed by such Agent. Each
Agent and any such sub agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Agent-Related Persons. The
exculpatory provisions of this Article IX shall apply to any such sub agent and
to the Agent-Related Persons of the Agents and any such sub agent, and shall
apply to their respective activities in connection with the syndication of the
credit facilities provided for herein as well as activities as the Agents.
Notwithstanding anything herein to the contrary, with respect to each sub agent
appointed by an Agent, (i) such sub agent shall be a third party beneficiary
under this Agreement with respect to all such rights, benefits and privileges
(including exculpatory rights and rights to indemnification) and shall have all
of the rights and benefits of a third party beneficiary, including an
independent right of action to enforce such rights, benefits and privileges
(including exculpatory rights and rights to indemnification) directly, without
the consent or joinder of any other Person, against any or all of the Loan
Parties and the Lenders, (ii) such rights, benefits

 

-163-



--------------------------------------------------------------------------------

and privileges (including exculpatory rights and rights to indemnification)
shall not be modified or amended without the consent of such sub agent, and
(iii) such sub agent shall only have obligations to the Agent that appointed it
as sub agent and not to any Loan Party, Lender or any other Person and no Loan
Party, Lender or any other Person shall have any rights, directly or indirectly,
as a third party beneficiary or otherwise, against such sub agent. Each Agent
shall not be responsible for the negligence or misconduct of any sub-agents
except to the extent that a court of competent jurisdiction determines in a
final and non-appealable judgment that such Agent acted with gross negligence or
willful misconduct in the selection of such sub agents.

Section 9.06 Non-Reliance on Agents and Other Lenders; Disclosure of Information
by Agents.

(a) Each Lender expressly acknowledges that no Agent-Related Person has made any
representation or warranty to it, and that no act by any Agent hereafter taken,
including any consent to and acceptance of any assignment or review of the
affairs of any Loan Party or any Affiliate thereof, shall be deemed to
constitute any representation or warranty by any Agent-Related Person to any
Lender as to any matter, including whether Agent-Related Persons have disclosed
material information in their possession. Each Lender represents to each Agent
that it has, independently and without reliance upon any Agent-Related Person
and based on such documents and information as it has deemed appropriate, made
its own appraisal of, and investigation into, the business, prospects,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their respective Subsidiaries, and all applicable bank or other
regulatory Laws relating to the transactions contemplated hereby, and made its
own decision to enter into this Agreement and to extend credit to the Borrower
and the other Loan Parties hereunder. Each Lender also represents that it will,
independently and without reliance upon any Agent, any other Lender or any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of the Borrower and the other Loan
Parties. Except for notices, reports and other documents expressly required to
be furnished to the Lenders by any Agent herein, such Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of any of the Loan Parties or any of
their respective Affiliates which may come into the possession of any
Agent-Related Person. Each Lender represents and warrants that (i) the Loan
Documents set forth the terms of a commercial lending facility and (ii) it is
engaged in making, acquiring or holding commercial loans in the ordinary course
and is entering into this Agreement as a Lender for the purpose of making,
acquiring or holding commercial loans and providing other facilities set forth
herein as may be applicable to such Lender, and not for the purpose of
purchasing, acquiring or holding any other type of financial instrument, and
each Lender agrees not to assert a claim in contravention of the foregoing. Each
Lender represents and warrants that it is sophisticated with respect to
decisions to make, acquire and/or hold commercial loans and to provide other
facilities set forth herein, as may be applicable to such Lender, and either it,
or the Person exercising discretion in making its decision to make, acquire
and/or hold such commercial loans or to provide such other facilities, is
experienced in making, acquiring or holding such commercial loans or providing
such other facilities.

(b) Each Lender, by delivering its signature page to this Agreement or an
Assignment and Assumption and funding its Term Loan on the Closing Date, shall
be deemed to have acknowledged receipt of, and consented to and approved, each
Loan Document and each other document required to be approved by any Agent,
Required Lenders or Lenders, as applicable on the Closing Date.

(c) Each Lender acknowledges that certain Affiliates of the Loan Parties,
including the Sponsors or entities controlled by the Sponsors, are Eligible
Assignees hereunder and may purchase Loans

 

-164-



--------------------------------------------------------------------------------

and/or Commitments hereunder from the Lenders from time to time, subject to the
restrictions set forth in this Agreement.

Section 9.07 Indemnification of Agents. Whether or not the transactions
contemplated hereby are consummated, the Lenders shall indemnify upon demand the
Administrative Agent, each Agent and each other Agent-Related Person (solely to
the extent any such Agent-Related Person was performing services on behalf of
any Agent, as applicable) (without limiting any indemnification obligation of
any Loan Party to do so), pro rata, and hold harmless the Administrative Agent,
each Agent and each other Agent-Related Person (solely to the extent any such
Agent-Related Person was performing services on behalf of any Agent) from and
against any and all Indemnified Liabilities incurred by it; provided that no
Lender shall be liable for the payment to any Agent-Related Person of any
portion of such Indemnified Liabilities resulting from such Agent-Related
Person’s own gross negligence or willful misconduct, as determined by a final,
non-appealable judgment of a court of competent jurisdiction; provided that, no
action taken in accordance with the terms of a Loan Document or in accordance
with the directions of the Required Lenders (or such other number or percentage
of the Lenders as shall be required by the Loan Documents) shall be deemed to
constitute gross negligence or willful misconduct for purposes of this
Section 9.07. If any indemnity furnished to any Agent for any purpose shall, in
the opinion of such Agent, be insufficient or become impaired, such Agent may
call for additional indemnity and cease, or not commence, to do the acts
indemnified against until such additional indemnity is furnished; provided, in
no event shall this sentence require any Lender to indemnify any Agent against
any Indemnified Liabilities in excess of such Lender’s pro rata share thereof;
and provided further, this sentence shall not be deemed to require any Lender to
indemnify any Agent against any Indemnified Liabilities described in the first
proviso in the immediately preceding sentence. In the case of any investigation,
litigation or proceeding giving rise to any Indemnified Liabilities, this
Section 9.07 applies whether any such investigation, litigation or proceeding is
brought by any Lender or any other Person. Without limitation of the foregoing,
each Lender shall reimburse each Agent upon demand for its ratable share of any
costs or out-of-pocket expenses (including Attorney Costs) incurred by such
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein, to the extent that such Agent is not
reimbursed for such expenses by or on behalf of the Borrower; provided that such
reimbursement by the Lenders shall not affect the Borrower’s continuing
reimbursement obligations with respect thereto; provided further that the
failure of any Lender to indemnify or reimburse such Agent shall not relieve any
other Lender of its obligation in respect thereof. The undertaking in this
Section 9.07 shall survive termination of the Aggregate Commitments, the payment
of all other Obligations and the resignation of the Administrative Agent,
Collateral Agent and other Agents.

Section 9.08 No Other Duties; Other Agents, Lead Arranger, Managers, Etc. BofA
Securities, Inc., Morgan Stanley Senior Funding, Inc., Deutsche Bank Securities
Inc. and ASOP LoanCo, L.P. is each hereby appointed as a Lead Arranger
hereunder, and each Lender hereby authorizes each of BofA Securities, Inc.,
Morgan Stanley Senior Funding, Inc., Deutsche Bank Securities Inc. and ASOP
LoanCo, L.P. to act as a Lead Arranger in accordance with the terms hereof and
the other Loan Documents.

Each Agent hereby agrees to act in its capacity as such upon the express
conditions contained herein and the other Loan Documents, as applicable.
Anything herein to the contrary notwithstanding, none of the Lead Arrangers or
the other Agents listed on the cover page hereof (or any of their respective
Affiliates or branches) shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except (a) in its capacity,
as applicable, as the Administrative Agent, the Collateral Agent or a Lender
hereunder and (b) as provided in Section 10.01(b)(iv), and such Persons shall
have the benefit of this Article IX. Without limiting the foregoing, none of the
Lenders or other Persons so identified shall have or be deemed to have any
agency or fiduciary or trust relationship with any Lender, Holdings, the

 

-165-



--------------------------------------------------------------------------------

Borrower or any of their respective Subsidiaries. Each Lender acknowledges that
it has not relied, and will not rely, on any of the Lenders or other Persons so
identified in deciding to enter into this Agreement or in taking or not taking
action hereunder. Any Agent may resign from such role at any time, with
immediate effect, by giving prior written notice thereof to the Administrative
Agent and Borrower.

Section 9.09 Resignation of Administrative Agent or Collateral Agent. The
Administrative Agent or the Collateral Agent may at any time give notice of its
resignation to the Lenders and the Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, subject to the consent
of the Borrower (such consent not to be unreasonably withheld, conditioned or
delayed), at all times other than during the existence of a Specified Event of
Default, to appoint a successor, which shall be a Lender or a bank with an
office in the United States, or an Affiliate or branch of any such Lender or
bank with an office in the United States. If no such successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within thirty days after the retiring Administrative Agent or Collateral Agent,
as applicable, gives notice of its resignation, then the retiring Administrative
Agent or Collateral Agent, as applicable, may on behalf of the Lenders, appoint
a successor Administrative Agent or Collateral Agent, as applicable, meeting the
qualifications set forth above; provided that if the Administrative Agent or
Collateral Agent, as applicable, shall notify the Borrower and the Lenders that
no qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (a) the retiring
Administrative Agent or Collateral Agent, as applicable, shall be discharged
from its duties and obligations hereunder and under the other Loan Documents
(except that in the case of any collateral security held by the Administrative
Agent or Collateral Agent on behalf of the Lenders under any of the Loan
Documents, the retiring Agent shall continue to hold such collateral security
until such time as a successor of such Agent is appointed) and (b) except for
any indemnity payments or other amounts owed to the retiring or retired
Administrative Agents, all payments, communications and determinations provided
to be made by, to or through the Administrative Agent shall instead be made by
or to each Lender directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section). If
neither the Required Lenders nor the Administrative Agent have appointed a
successor Administrative Agent, the Required Lenders shall be deemed to have
succeeded to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent (subject to the proviso in the
sentence above). Upon the acceptance of a successor’s appointment as
Administrative Agent or Collateral Agent, as applicable, hereunder and upon the
execution and filing or recording of such financing statements, or amendments
thereto, and such other instruments or notices, as may be necessary or
appropriate, or as the Required Lenders may request, in order to perfect or
continue the perfection of the Liens granted or purported to be granted by the
Collateral Documents, such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent or Collateral Agent, as applicable (other than any rights
to indemnity payments or other amounts owed to the retiring or retired
Administrative Agent), and the retiring Administrative Agent or Collateral
Agent, as applicable, shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section 9.09). The fees payable by the Borrower to a
successor Administrative Agent or Collateral Agent, as applicable, shall be the
same as those payable to its predecessor unless otherwise agreed between the
Borrower and such successor. After the retiring Agent’s resignation hereunder
and under the other Loan Documents, the provisions of this Article IX,
Section 10.04 and Section 10.05 shall continue in effect for the benefit of such
retiring Agent, its sub-agents and their respective Agent-Related Persons in
respect of any actions taken or omitted to be taken by any of them while the
retiring Agent was acting as Administrative Agent or Collateral Agent, as
applicable.

Section 9.10 Administrative Agent May File Proofs of Claim; Credit Bidding. In
case of the pendency of any proceeding under any Debtor Relief Law or any other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the

 

-166-



--------------------------------------------------------------------------------

Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered (but not obligated), by intervention in such proceeding
or otherwise:

(a) to file a verified statement pursuant to rule 2019 of the Federal Rules of
Bankruptcy Procedure or other applicable Debtor Relief Law that, in its sole
opinion, complies with such rule’s or Debtor Relief Law’s disclosure
requirements for entities representing more than one creditor;

(b) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Section 2.08 and Section 10.04) allowed in such
judicial proceeding; and

(c) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, interim receiver, receiver and manager, monitor,
assignee, trustee, liquidator, sequestrator or other similar official in any
such judicial proceeding is hereby authorized by each Lender to make such
payments to the Administrative Agent and, in the event that the Administrative
Agent shall consent to the making of such payments directly to the Lenders, to
pay to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Agents and their respective agents
and counsel, and any other amounts due the Administrative Agent under
Section 2.08 and Section 10.04. To the extent that the payment of any such
compensation, expenses, disbursements and advances of the Administrative Agent,
its agents and counsel, and any other amounts due the Administrative Agent under
Section 2.08 and Section 10.04 out of the estate in any such proceeding, shall
be denied for any reason, payment of the same shall be secured by a Lien on, and
shall be paid out of, any and all distributions, dividends, money, securities
and other properties that the Lenders may be entitled to receive in such
proceeding whether in liquidation or under any plan of reorganization or
arrangement or proposal or otherwise.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition or proposal affecting
the Obligations or the rights of any Lender or to authorize the Administrative
Agent to vote in respect of the claim of any Lender in any such proceeding.

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Obligations pursuant to a deed in lieu of foreclosure or
otherwise) and in such manner purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral (i) at any sale
thereof conducted under the provisions of the Bankruptcy Code, including under
Sections 363, 1123 or 1129 of the Bankruptcy Code, or any Debtor Relief Laws or
similar Laws in any other jurisdictions to which a Loan Party is subject,
(ii) at any other sale or foreclosure or acceptance of collateral in lieu of
debt conducted by (or with the consent or at the direction of) the
Administrative Agent (whether by judicial action or otherwise) in accordance
with any applicable Law. In connection with any such credit bid and purchase,
the Obligations owed to the Secured Parties shall be entitled to be, and shall
be, credit bid on a ratable basis (with Obligations with respect to contingent
or unliquidated claims receiving contingent interests in the acquired assets on
a ratable basis that would vest upon the liquidation of such claims in an amount
proportional to the liquidated portion of the contingent claim amount used in
allocating the contingent interests) in the asset or assets so purchased (or in
the Equity

 

-167-



--------------------------------------------------------------------------------

Interests or debt instruments of the acquisition vehicle or vehicles that are
used to consummate such purchase). In connection with any such bid (A) the
Administrative Agent shall be authorized to form one or more acquisition
vehicles to make a bid, (B) to adopt documents providing for the governance of
the acquisition vehicle or vehicles (provided that any actions by the
Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Equity Interests thereof, shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in Section 10.01 of
this Agreement), (C) the Administrative Agent shall be authorized to assign the
relevant Obligations to any such acquisition vehicle pro rata by the Lenders, as
a result of which each of the Lenders shall be deemed to have received a pro
rata portion of any Equity Interests and/or debt instruments issued by such an
acquisition vehicle on account of the assignment of the Obligations to be credit
bid, all without the need for any Secured Party or acquisition vehicle to take
any further action and (D) to the extent that Obligations that are assigned to
an acquisition vehicle are not used to acquire Collateral for any reason (as a
result of another bid being higher or better, because the amount of Obligations
assigned to the acquisition vehicle exceeds the amount of debt credit bid by the
acquisition vehicle or otherwise), such Obligations shall automatically be
reassigned to the Lenders pro rata and the Equity Interests and/or debt
instruments issued by any acquisition vehicle on account of the Obligations that
had been assigned to the acquisition vehicle shall automatically be cancelled,
without the need for any Secured Party or any acquisition vehicle to take any
further action.

Section 9.11 Collateral and Guaranty Matters.

(a) Each Agent, each Lender (including in its capacities as a potential Cash
Management Bank and a potential Hedge Bank) and each other Secured Party
irrevocably authorizes the Administrative Agent and Collateral Agent to be the
agent for and representative of the Lenders with respect to the Guaranty, the
Collateral and the Collateral Documents and agrees that, notwithstanding
anything to the contrary in any Loan Document:

(i) Liens on any property granted to or held by an Agent or in favor of any
Secured Party under any Loan Document will be automatically and immediately
released, and each Secured Party irrevocably authorizes and directs the Agents
to enter into, and each Secured Party and Agent agrees that it will enter into,
the necessary or advisable documents requested by the Borrower and associated
therewith, upon the occurrence of any of the following events (each, a “Lien
Release Event”),

(A) the payment in full in cash of all the Obligations (other than Cash
Management Obligations, Obligations in respect of Secured Hedge Agreements and
contingent obligations in respect of which no claim has been made);

(B) a transfer of the property subject to such Lien as part of, or in connection
with, a transaction that is permitted (or not prohibited) by the terms of the
Loan Documents to any Person that is not a Loan Party;

(C) with respect to property owned by any Guarantor or with respect to which any
Guarantor has rights (with respect to the rights of such Guarantor), the release
of such Guarantor from its obligations under its Guaranty pursuant to a Guaranty
Release Event;

(D) the approval, authorization or ratification of the release of such Lien by
the Required Lenders or such percentage as may be required pursuant to
Section 10.01;

 

-168-



--------------------------------------------------------------------------------

(E) such property becoming an Excluded Asset, Excluded Equity Interest or an
asset owned by an Excluded Subsidiary or with respect to which an Excluded
Subsidiary (and no other Loan Party) has rights;

(F) as to the assets owned by such Excluded Subsidiary (or with respect to which
an Excluded Subsidiary (and no other Loan Party) has rights), upon any Person
becoming an Excluded Subsidiary; and/or

(G) any such Securitization Assets becoming subject to a Securitization
Financing to the extent required by the terms of such Securitization Financing;

(H) upon the request of the Borrower (such request, the “Release/Subordination
Event”) it will release or subordinate any Lien on any property granted to or
held by the Administrative Agent or the Collateral Agent under any Loan Document
to the holder of any Lien on such property that is permitted by Section 7.01(d);

(I) a Subsidiary Guarantor will be automatically and immediately released from
its obligations under the Guaranty upon (A) such Subsidiary Guarantor ceasing to
be a Subsidiary of the Borrower, (B) such Subsidiary Guarantor ceasing to be a
Material Subsidiary, or (C) such Subsidiary Guarantor becoming an Excluded
Subsidiary (other than pursuant to clause (a) of the definition thereof, to the
extent a result of the transfer of Equity Interests in such Subsidiary Guarantor
to an Affiliate of the Borrower) as a result of a transaction permitted
hereunder (clauses (A)-(C), each a “Guaranty Release Event”), and each Secured
Party irrevocably authorizes and directs the Agents to enter into, and each
Agent agrees it will enter into, the necessary and advisable documents requested
by the Borrower to (1) release (or acknowledge the release of) such Subsidiary
Guarantor from its obligations under the Guaranty and (2) release (or
acknowledge the release of) any Liens granted by such Subsidiary or Liens on the
Equity Interests of such Subsidiary;

(J) the Administrative Agent and the Collateral Agent will exclusively exercise
the rights and remedies under the Loan Documents, and neither the Lenders nor
any other Secured Party will exercise such rights and remedies (other than the
Required Lenders exercising such rights and remedies through the Administrative
Agent); provided that the foregoing shall not preclude any Lender from
exercising any right of set-off in accordance with the provisions of
Section 10.09, enforcing compliance with the provisions set forth in
Section 10.01(b) or from exercising rights and remedies (other than the
enforcement of Collateral) with respect to any payment default after the
occurrence of the Maturity Date with respect to any Loans made by it or filing
proofs of claim or appearing and filing pleadings on its own behalf during the
pendency of a proceeding relative to any Loan Party under any Debtor Relief Law;
and

(ii) the Administrative Agent and Collateral Agent shall, and the Lenders and
other Secured Parties irrevocably authorize and instruct the Administrative
Agent and Collateral Agent to, from time to time on and after the Closing Date,
without any further consent of any Lender counterparty to any Cash Management
Obligation or Secured Hedge Agreement or other Secured Party, (i) enter into any
Intercreditor Agreement or other intercreditor agreement with the collateral
agent or other representative of the holders of Indebtedness that is secured by
a Lien on Collateral that is not prohibited (including with respect to priority)
under this Agreement or (ii) subordinate any Lien on any property granted to or
held by the Administrative Agent or the Collateral Agent under any Loan Document
to the holder of any Permitted Lien on such property in respect of any

 

-169-



--------------------------------------------------------------------------------

Indebtedness that has priority as a matter of law or is expressly permitted
hereunder to be incurred and secured on a priority lien basis to the Liens
securing Obligations.

(b) Each Agent, each Lender and each other Secured Party agrees that it will
promptly take such action and execute any such documents in a form reasonably
satisfactory to the Administrative Agent as may be reasonably requested by the
Borrower (such actions and such execution, the “Release Actions”), at the
Borrower’s sole cost and expense, in connection with a Lien Release Event,
Release/Subordination Event or Guaranty Release Event and that such actions are
not discretionary. Without limitation, the Release Actions may include, as
applicable, (a) executing (if required) and delivering to the Loan Parties (or
any designee of the Loan Parties) any such lien releases, discharges of security
interests, pledges and guarantees and other similar discharge or release
documents, as are reasonably requested by a Loan Party in connection with the
release, as of record, of the Liens (and all notices of security interests and
Liens previously filed) the subject of a Lien Release Event or
Release/Subordination Event or the release of any applicable Guarantee in
connection with a Guaranty Release Event and (b) delivering to the Loan Parties
(or any designee of the Loan Parties) all instruments evidencing pledged debt
and all equity certificates and any other collateral previously delivered in
physical form by the Loan Parties to a Secured Party.

In connection with any Lien Release Event, Release/Subordination Event, Guaranty
Release Event or Release Action, each of the Collateral Agent, the
Administrative Agent and each Secured Party shall be entitled to rely and shall
rely exclusively on an officer’s certificate of the Borrower (the “Release
Certificate”) confirming that (a) such Lien Release Event, Release/Subordination
Event or a Guaranty Release Event, as applicable, has occurred or will upon
consummation of one or more identified transactions (an “Identified
Transaction”) occur, (b) the conditions to any such Lien Release Event,
Release/Subordination Event or Guaranty Release Event have occurred or will
occur upon consummation of an Identified Transaction, and (c) that any such
Identified Transaction is permitted by (or not prohibited by) the Loan
Documents. The Collateral Agent and the Administrative Agent will be fully
exculpated from any liability and shall be fully protected and shall not have
any liability whatsoever to any Secured Party as a result of such reliance or
the consummation of any Release Action. A Release Certificate may be delivered
in advance of the consummation of any applicable Identified Transaction.

Each Lender and each Secured Party irrevocably authorizes and irrevocably
directs the Collateral Agent and the Administrative Agent to take the Release
Actions and consents to reliance on the Release Certificate. The Secured Parties
agree not to give any Agent any instruction or direction inconsistent with the
provisions of this Section 9.11. Neither the Administrative Agent nor the
Collateral Agent shall be responsible for, or have a duty to ascertain or
inquire into, any statement in a Release Certificate, the compliance of any
Identified Transaction with the terms of a Loan Document, any representation or
warranty regarding the existence, value or collectability of the Collateral, the
existence, priority or perfection of the Collateral Agent’s Lien thereon, or
contained in any certificate prepared or delivered by any Loan Party in
connection with the Collateral or compliance with the terms set forth above or
in a Loan Document, nor shall the Administrative Agent or Collateral Agent be
responsible or liable to the Lenders for any failure to monitor or maintain any
portion of the Collateral or validity, perfection or priority of any lien
thereon.

Each relevant Agent, each Lender and each other Secured Party agrees that
following its receipt of an applicable Release Certificate it will take all
Release Actions promptly upon request of the Borrower and in any event not later
than the date that is (i) the third Business Day following the date Release
Certificate is delivered to the Administrative Agent and (ii) the date any
applicable Identified Transaction described in the Release Certificate is
consummated (such latter date, the “Release Date”). Notwithstanding the
foregoing, nothing set forth in this Section 9.11 shall relieve or release any
Loan Party from any liability resulting from a Default or Event of Default that
results from an Identified Transaction or misrepresentation or omission in any
Release Certificate.

 

-170-



--------------------------------------------------------------------------------

(c) Anything contained in any of the Loan Documents to the contrary
notwithstanding, each Agent, each Lender and each Secured Party hereby agree
that:

(i) no Lender or other Secured Party shall have any right individually to
realize upon any of the Collateral or to enforce the Guaranty or any other Loan
Document, it being understood and agreed that all powers, rights and remedies
hereunder and under any of the Loan Documents may be exercised solely by the
Administrative Agent or the Collateral Agent, as applicable, for the benefit of
the Lenders in accordance with the terms hereof and thereof, and all powers,
rights and remedies under the Collateral Documents may be exercised solely by
the Collateral Agent for the benefit of the Lenders in accordance with the terms
thereof;

(ii) in the event of a foreclosure or similar enforcement action by the
Collateral Agent on any of the Collateral pursuant to a public or private sale
or other disposition (including, without limitation, pursuant to Section 363(k),
Section 1129(b)(2)(a)(ii) or otherwise of the Bankruptcy Code or other Debtor
Relief Law), the Collateral Agent or the Administrative Agent (except with
respect to a “credit bid” pursuant to Section 363(k),
Section 1129(b)(2)(a)(ii) or otherwise of the Bankruptcy Code or other Debtor
Relief Law) may be the purchaser or licensor of any or all of such Collateral at
any such sale or other disposition, and the Collateral Agent, as agent for and
representative of Lenders (but not any Lender or Lenders in its or their
respective individual capacities), shall be entitled, upon instructions from the
Required Lenders, for the purpose of bidding and making settlement or payment of
the purchase price for all or any portion of the Collateral sold at any such
sale or disposition, to use and apply any of the Obligations as a credit on
account of the purchase price for any collateral payable by the Collateral Agent
at such sale or other disposition;

(iii) no provision of any Loan Documents shall require the creation, perfection
or maintenance of pledges of or security interests in, or the obtaining of title
insurance or abstracts with respect to, any Excluded Assets, Excluded Equity
Interests and any other particular assets, if and for so long as, in the
reasonable judgment of the Collateral Agent, the cost of creating, perfecting or
maintaining such pledges or security interests in such other particular assets
or obtaining title insurance or abstracts in respect of such other particular
assets is excessive in view of the fair market value of such assets or the
practical benefit to the Lenders afforded thereby; and

(iv) the Collateral Agent may grant extensions of time for the creation or
perfection of security interests in or the obtaining of title insurance and
surveys with respect to particular assets (including extensions beyond the
Closing Date for the creation or perfection of security interests in the assets
of the Loan Parties on such date) where it reasonably determines, in
consultation with the Borrower, that creation or perfection cannot be
accomplished without undue effort or expense by the time or times at which it
would otherwise be required by this Agreement or the Collateral Documents.

Section 9.12 Appointment of Supplemental Administrative Agents.

(a) It is the purpose of this Agreement and the other Loan Documents that there
shall be no violation of any Law of any jurisdiction denying or restricting the
right of banking corporations or associations to transact business as agent or
trustee in such jurisdiction. It is recognized that in case of litigation under
this Agreement or any of the other Loan Documents, and in particular in case of
the enforcement of any of the Loan Documents, or in case the Administrative
Agent deems that by reason of any present or future Law of any jurisdiction it
may not exercise any of the rights, powers or remedies granted herein or in any
of the other Loan Documents or take any other action which may be desirable or
necessary in connection therewith, the Administrative Agent is hereby authorized
to appoint an additional

 

-171-



--------------------------------------------------------------------------------

individual or institution selected by the Administrative Agent in its sole
discretion as a separate trustee, co-trustee, administrative agent, collateral
agent, administrative sub-agent or administrative co-agent (any such additional
individual or institution being referred to herein individually, as a
“Supplemental Administrative Agent” and, collectively, as “Supplemental
Administrative Agents”).

(b) In the event that the Administrative Agent appoints a Supplemental
Administrative Agent with respect to any Collateral, (i) each and every right,
power, privilege or duty expressed or intended by this Agreement or any of the
other Loan Documents to be exercised by or vested in or conveyed to the
Administrative Agent with respect to such Collateral shall be exercisable by and
vest in such Supplemental Administrative Agent to the extent, and only to the
extent, necessary to enable such Supplemental Administrative Agent to exercise
such rights, powers and privileges with respect to such Collateral and to
perform such duties with respect to such Collateral, and every covenant and
obligation contained in the Loan Documents and necessary to the exercise or
performance thereof by such Supplemental Administrative Agent shall run to and
be enforceable by either the Administrative Agent or such Supplemental
Administrative Agent, and (ii) the provisions of this Article IX, Section 10.04
and Section 10.05 that refer to the Administrative Agent shall inure to the
benefit of such Supplemental Administrative Agent and all references therein to
the Administrative Agent shall be deemed to be references to the Administrative
Agent and/or such Supplemental Administrative Agent, as the context may require.

(c) Should any instrument in writing from any Loan Party be required by any
Supplemental Administrative Agent so appointed by the Administrative Agent for
more fully and certainly vesting in and confirming to him or it such rights,
powers, privileges and duties, the Borrower or Holdings, as applicable, shall,
or shall cause such Loan Party to, execute, acknowledge and deliver any and all
such instruments promptly upon request by the Administrative Agent. In case any
Supplemental Administrative Agent, or a successor thereto, shall die, become
incapable of acting, resign or be removed, all the rights, powers, privileges
and duties of such Supplemental Administrative Agent, to the extent permitted by
Law, shall vest in and be exercised by the Administrative Agent until the
appointment of a new Supplemental Administrative Agent.

Section 9.13 Intercreditor Agreements. Notwithstanding anything to the contrary
set forth in any Loan Document, to the extent the Administrative Agent enters
into any Intercreditor Agreement, this Agreement will be subject to the terms
and provisions of such Intercreditor Agreement. In the event of any
inconsistency between the provisions of this Agreement or any other Loan
Document and any such Intercreditor Agreement, the provisions of such
Intercreditor Agreement govern and control. The Lenders acknowledge and agree
that each Agent is (i) authorized and instructed to enter into any Intercreditor
Agreement to be executed on the Closing Date with respect to Indebtedness
incurred on the Closing Date pursuant to Section 7.03(b)(i)(A) and 7.03(b)(ii)
and (ii) authorized to, and each Agent agrees that, with respect to any secured
Indebtedness, upon request by the Borrower, it shall, enter into an
Intercreditor Agreement contemplated hereunder with respect to such Indebtedness
with the collateral agent or other Debt Representative of the holders of such
Indebtedness unless such Indebtedness and any related Liens (including the
priority of such Liens) are prohibited by Section 7.01, Section 7.03 or any
other provision of this Agreement. The Lenders hereby authorize and instruct the
Administrative Agent to (a) enter into any such Intercreditor Agreement executed
on the Closing Date or any such other Intercreditor Agreement, (b) bind the
Lenders on the terms set forth in any such Intercreditor Agreement and
(c) perform and observe its obligations under any such Intercreditor Agreement.
The Agents and each Secured Party agree that the Agents shall be entitled to
rely and shall rely exclusively on an officer’s certificate of the Borrower in
determining whether it is authorized or instructed to enter into an
Intercreditor Agreement pursuant to this Section. Each Secured Party covenants
and agrees not to give the Collateral Agent or Administrative Agent any
instruction that is not consistent with the provisions of this Section 9.13.

 

-172-



--------------------------------------------------------------------------------

Section 9.14 Cash Management Agreements and Secured Hedge Agreements. Except as
otherwise expressly set forth herein or in any Guaranty or any Collateral
Document, no Cash Management Bank or Hedge Bank that obtains the benefits of
Section 8.03, any Guaranty or any Collateral by virtue of the provisions hereof
or of any Guaranty or any Collateral Document shall have any right to notice of
any action or to consent to, direct or object to any action hereunder or under
any other Loan Document or otherwise in respect of the Collateral or any
Guaranty (including the release or impairment of any Collateral or Guaranty)
other than in its capacity as a Lender and, in such case, only to the extent
expressly provided in the Loan Documents. Notwithstanding any other provision of
this Article IX to the contrary, the Administrative Agent shall not be required
to verify the payment of, or that other satisfactory arrangements have been made
with respect to, Cash Management Obligations or Obligations arising under
Secured Hedge Agreements unless the Administrative Agent has received written
notice of such Cash Management Obligations or such Obligations arising under
Secured Hedge Agreements, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be.

Section 9.15 Withholding Taxes. To the extent required by any applicable Law,
the Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding tax. If any Governmental Authority
asserts a claim that the Administrative Agent did not properly withhold tax from
amounts paid to or for the account of any Lender because the appropriate form
was not delivered or was not properly executed or because such Lender failed to
notify the Administrative Agent of a change in circumstance which rendered the
exemption from, or reduction of, withholding tax ineffective or for any other
reason, or if the Administrative Agent reasonably determines that a payment was
made to a Lender pursuant to this Agreement without deduction of applicable
withholding tax from such payment, such Lender shall indemnify the
Administrative Agent fully for all amounts paid, directly or indirectly, by the
Administrative Agent as Tax or otherwise, including any penalties or interest
and together with all expenses (including legal expenses, allocated internal
costs and out-of-pocket expenses) incurred.

Section 9.16 Certain ERISA Matters.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and not, for the avoidance of
doubt, to or for the benefit of the Borrower or any other Loan Party, that at
least one of the following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments or this Agreement,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset

 

-173-



--------------------------------------------------------------------------------

Manager made the investment decision on behalf of such Lender to enter into,
participate in, administer and perform the Loans, the Commitments and this
Agreement, (C) the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrower or any other Loan Party, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Commitments and this Agreement (including in connection with the reservation
or exercise of any rights by the Administrative Agent under this Agreement, any
Loan Document or any documents related hereto or thereto).

ARTICLE X.

MISCELLANEOUS

Section 10.01 Amendments, Waivers, Etc.

(a) General Rule. Except as otherwise set forth in this Agreement, no amendment
or waiver of any provision of this Agreement or any other Loan Document, and no
consent to any departure by the Borrower or any other Loan Party therefrom,
shall be effective unless in writing signed by the Required Lenders (or the
Administrative Agent on behalf of the Required Lenders) and the Borrower or the
applicable Loan Party, as the case may be, and acknowledged by the
Administrative Agent, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given.

(b) Specific Lender Approvals. Notwithstanding the provisions of
Section 10.01(a), no such amendment, waiver or consent shall:

(i) extend or increase the Commitment of any Lender, without the written consent
of such Lender, it being understood that the waiver of any Default, Event of
Default, mandatory prepayment or mandatory reduction of the Commitments shall
not constitute an extension or increase of any Commitment of any Lender; or

(ii) postpone any date scheduled for, or reduce the amount of, any payment of
principal, interest or fees with respect to any Loan without the written consent
of each Lender entitled to such payment of principal, interest or fees it being
understood that (A) the waiver of (or amendment to the terms of) any mandatory
prepayment of the Loans shall not constitute a postponement of any date
scheduled for the payment of principal, interest or fees and (B) a waiver of the
waiver of any Default (other than a Default under Section 8.01(a)) or mandatory
reduction of the Commitments shall not constitute a postponement of any date
scheduled for, or a reduction in the amount of, any payment of principal,
interest or fees; or

 

-174-



--------------------------------------------------------------------------------

(iii) reduce the principal of, or the rate of interest specified herein on, any
Loan or any fees or other amounts payable hereunder or under any other Loan
Document without the written consent of each Lender entitled to such principal,
interest or Person entitled to such fee or other amount, as applicable, it being
understood that (A) any change to the definition of First Lien Net Leverage
Ratio or in the component definitions thereof shall not constitute a reduction
in the rate of interest specified herein or any fees or other amounts payable
hereunder or under any other Loan Document and (B) only the consent of the
Required Lenders shall be necessary to amend the definition of “Default Rate”
and with respect to any Facility, only the consent of the Required Facility
Lenders shall be necessary to waive any obligation of the Borrower to pay
interest at the Default Rate with respect to such Facility; or

(iv) change any provision of this Section 10.01 (except as expressly set forth
herein) or the definition of “Required Lenders,” “Required Facility Lenders” or
“Pro Rata Share” or any other provision specifying the number of Lenders or
portion of the Loans or Commitments required to take any action under the Loan
Documents, without the written consent of each Lender; or

(v) other than in connection with a transfer or other transaction permitted (or
not prohibited) under the Loan Documents, release all or substantially all of
the Collateral in any transaction or series of related transactions, without the
written consent of each Lender; or

(vi) other than in connection with a transfer or other transaction permitted (or
not prohibited) under the Loan Documents, release all or substantially all of
the aggregate value of the Guaranty or all or substantially all of the
Guarantors, without the written consent of each Lender; or

(vii) modify Section 2.12, including in a manner that would by its terms alter
the pro rata sharing of payments required thereby, without the written consent
of each Lender directly and adversely affected thereby.

(c) Other Approval Requirements. Notwithstanding the provisions of
Section 10.01(a) or Section 10.01(b);

(i) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, adversely affect
the rights or duties of, or any fees or other amounts payable to, the
Administrative Agent under this Agreement or any other Loan Document;

(ii) no amendment, waiver or consent shall, unless in writing and signed by the
Collateral Agent in addition to the Lenders required above, adversely affect the
rights or duties of, or any fees or other amounts payable to, the Collateral
Agent under this Agreement or any other Loan Document;

(iii) Section 10.07(g) may not be amended, waived or otherwise modified without
the consent of each Granting Lender all or any part of whose Loans are being
funded by an SPC at the time of such amendment, waiver or other modification;
and

(iv) the consent of the Required Facility Lenders shall be required with respect
to any amendment that by its terms adversely affects the rights of Lenders under
such Facility in respect of payments hereunder in a manner different than such
amendment affects other Facilities;

 

-175-



--------------------------------------------------------------------------------

(d) Intercreditor Agreement. No Lender consent is required to effect any
amendment or supplement to any Intercreditor Agreement or any other
intercreditor agreement that is,

(i) for the purpose of adding the holders of Pari Passu Lien Debt, Junior Lien
Debt, Incremental Equivalent Debt, Permitted Pari Passu Secured Refinancing Debt
or Permitted Junior Secured Refinancing Debt (or a Debt Representative with
respect to any Indebtedness with respect to which it is a representative or
agent) as parties thereto, as expressly contemplated by the terms of such
intercreditor agreement (it being understood that any such amendment or
supplement may make such other changes to the applicable intercreditor agreement
as, in the good faith determination of the Administrative Agent, are required to
effectuate the foregoing), or

(ii) expressly contemplated by any such Intercreditor Agreement or any other
intercreditor agreement;

(e) Additional Facilities and Replacement Loans.

(i) Additional Facilities. This Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (I) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Loans and the accrued interest and fees in respect thereof and (II) to
include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders.

(ii) Replacement Loans. The Loan Documents may be amended with the written
consent of the Borrower and the Lenders providing Replacement Loans (as defined
below) to permit the refinancing, replacement or exchange of all outstanding
Term Loans of any Class (“Refinanced Loans”) with replacement term loans
(“Replacement Loans”) hereunder; provided that,

(A) the aggregate principal amount of such Replacement Loans shall not exceed
the aggregate principal amount of such Refinanced Loans (plus (1) the amount of
all unpaid, accrued, or capitalized interest, penalties, premiums (including
tender premiums), and other amounts payable with respect to any such Refinanced
Loans and (2) underwriting discounts, fees, commissions, costs, expenses and
other amounts payable with respect to such Replacement Loans;

(B) the Weighted Average Life to Maturity of such Replacement Loans shall not be
shorter than the remaining Weighted Average Life to Maturity of such Refinanced
Loans at the time of such refinancing; and

(iii) no amendment, modification or waiver of this Agreement or any Loan
Document altering the ratable treatment of Obligations arising under Secured
Hedge Agreements or under Cash Management Obligations resulting in such
Obligations being junior in right of payment to principal on the Loans or
resulting in Obligations owing to any Hedge Bank or any Cash Management
Obligations becoming unsecured (other than releases of Liens permitted in
accordance with the terms hereof), in each case in a manner materially adverse
to any Hedge Bank or any Cash Management Bank, shall be effective without the
written consent of such Hedge Bank or such Cash Management Bank, as applicable.

(f) LIBOR Replacement.

 

-176-



--------------------------------------------------------------------------------

(i) Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents, if the Administrative Agent determines (which determination shall be
conclusive absent manifest error), or the Borrower or Required Lenders notify
the Administrative Agent (with, in the case of the Required Lenders, a copy to
the Borrower) that the Borrower or Required Lenders (as applicable) have
determined, that:

(A) adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBO
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or

(B) the administrator of the LIBO Screen Rate or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBO Screen Rate shall no
longer be made available, or used for determining the interest rate of loans,
provided that, at the time of such statement, there is no successor
administrator that is satisfactory to the Administrative Agent, that will
continue to provide LIBOR after such specific date (such specific date, the
“Scheduled Unavailability Date”); or

(C) syndicated loans currently being executed, or that include language similar
to that contained in Section 3.03 or this Section 10.01(f), are being executed
or amended (as applicable) to incorporate or adopt a new benchmark interest rate
to replace LIBOR,

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement solely for the
purpose of replacing LIBOR in accordance with Section 3.03 or this
Section 10.01(f) with (x) one or more SOFR-Based Rates or (y) another alternate
benchmark rate giving due consideration to any evolving or then existing
convention for similar U.S. dollar denominated syndicated credit facilities for
such alternative benchmarks and, in each case, including any mathematical or
other adjustments to such benchmark giving due consideration to any evolving or
then existing convention for similar U.S. dollar denominated syndicated credit
facilities for such benchmarks, which adjustment or method for calculating such
adjustment shall be published on an information service as selected by the
Administrative Agent from time to time in its reasonable discretion and may be
periodically updated (the “Adjustment;” and any such proposed rate, a “LIBOR
Successor Rate”), and any such amendment shall become effective at 5:00 p.m. on
the fifth Business Day after the Administrative Agent shall have posted such
proposed amendment to all Lenders and the Borrower unless, prior to such time,
Lenders comprising the Required Lenders have delivered to the Administrative
Agent written notice that such Required Lenders (A) in the case of an amendment
to replace LIBOR with a rate described in clause (x), object to the Adjustment;
or (B) in the case of an amendment to replace LIBOR with a rate described in
clause (y), object to such amendment; provided that for the avoidance of doubt,
in the case of clause (A), the Required Lenders shall not be entitled to object
to any SOFR-Based Rate contained in any such amendment. Such LIBOR Successor
Rate shall be applied in a manner consistent with market practice; provided that
to the extent such market practice is not administratively feasible for the
Administrative Agent, such LIBOR Successor Rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.

If no LIBOR Successor Rate has been determined and the circumstances under this
clause (i) exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
Eurocurrency Rate Loans shall be suspended (to the extent of the affected
Eurocurrency Rate Loans or Interest Periods), and (y) the Eurocurrency Rate
component shall no longer be utilized in

 

-177-



--------------------------------------------------------------------------------

determining the Base Rate. Upon receipt of such notice, the Borrower may revoke
any pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans (to the extent of the affected Eurocurrency Rate Loans
or Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans (subject to the
foregoing clause (y)) in the amount specified therein.

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than
0.75% for purposes of this Agreement.

In connection with the implementation of a LIBOR Successor Rate, the
Administrative Agent will have the right to make LIBOR Successor Rate Conforming
Changes from time to time and, notwithstanding anything to the contrary herein
or in any other Loan Document, any amendments implementing such LIBOR Successor
Rate Conforming Changes will become effective without any further action or
consent of any other party to this Agreement; provided that, with respect to any
such amendment effected, the Administrative Agent shall post each such amendment
implementing such LIBOR Successor Rate Conforming Changes to the Lenders
reasonably promptly after such amendment becomes effective.

(ii) The establishment of any alternate rate of interest pursuant to this
Section 10.01(f) or any amendment to this Agreement implementing such alternate
rate of interest (i) shall not constitute a Repricing Event and (ii) shall
supersede anything to the contrary contained in this Section 10.01.

(g) Certain Amendments to Guaranty and Collateral Documents. In addition,
notwithstanding anything to the contrary contained in this Section 10.01, the
Guaranty, the Collateral Documents and related documents executed by Holdings,
the Borrower and/or the Restricted Subsidiaries in connection with this
Agreement and the other Loan Documents may be in a form reasonably determined by
the Administrative Agent and may be, together with this Agreement, amended and
waived with the consent of the Administrative Agent at the request of the
Borrower without the need to obtain the consent of any other Lender if such
amendment or waiver is delivered in order (A) to comply with local Law or advice
of local counsel, (B) to cure ambiguities or defects (as reasonably determined
by the Administrative Agent and the Borrower) or (C) to cause such Guaranty,
Collateral Document or other document to be consistent with this Agreement and
the other Loan Documents.

(h) Defaulting Lenders and Disqualified Lenders. Notwithstanding any to the
contrary here, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders, the Required
Lenders, the Required Facility Lenders or each affected Lender may be effected
with the consent of the applicable Lenders other than Defaulting Lenders,
Disqualified Lender or Net Short Lender), except that (A) the Commitment of any
Defaulting Lender may not be increased or extended without the consent of such
Defaulting Lender and (B) any waiver, amendment or modification requiring the
consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender. Disqualified Lenders and Net Short Lenders
shall be subject to the provisions of Section 10.27.

Section 10.02 Notices and Other Communications; Facsimile Copies.

(a) General. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in Section 10.02(b)),
all notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by fax as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

 

-178-



--------------------------------------------------------------------------------

(i) if to Holdings, the Borrower, the Canadian Loan Parties, the Collateral
Agent or the Administrative Agent, to the address, fax number, electronic mail
address or telephone number specified for such Person on Schedule 10.02; and

(ii) if to any other Lender, to the address, fax number, electronic mail
addresses or telephone number specified in its Administrative Questionnaire.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by fax shall be deemed to have
been given when sent (except that, if not given during normal business hours for
the recipient, shall be deemed to have been given at the opening of business on
the next Business Day for the recipient); and notices deposited in the United
States mail with postage prepaid and properly addressed shall be deemed to have
been given within three Business Days of such deposit; provided that no notice
to any Agent shall be effective until received by such Agent. Notices and other
communications delivered through electronic communications to the extent
provided in Section 10.02(b) shall be effective as provided in such subsection
((b)).

(b) Electronic Communication. Notices and other communications to any Agent and
the Lenders may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites, including the Platform) pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices to any Agent, or Lender pursuant to Article II if
such Person, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

(c) Receipt. Unless the Administrative Agent otherwise prescribes, (i) notices
and other communications sent to an e-mail address shall be deemed received upon
the sender’s receipt of an acknowledgement from the intended recipient (such as
by the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(d) Risks of Electronic Communications. Each Loan Party understands that the
distribution of materials through an electronic medium is not necessarily secure
and that there are confidentiality and other risks associated with such
distribution and agrees and assumes the risks associated with such electronic
distribution, except to the extent caused by the bad faith, willful misconduct
or gross negligence of the Administrative Agent or any Lender as determined by a
final, non-appealable judgment of a court of competent jurisdiction.

(e) The Platform. THE PLATFORM IS PROVIDED ‘AS IS’ AND ‘AS AVAILABLE.’ THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS OR IN THE
PLATFORM. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT
OF THIRD PARTY RIGHTS OR

 

-179-



--------------------------------------------------------------------------------

FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall the
Administrative Agent or any of its Agent-Related Persons or any Lead Arranger
(collectively, the “Agent Parties”) have any liability to Holdings, the
Borrower, any Lender or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s or the Administrative Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and non-appealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided however,
that in no event shall any Agent Party have any liability to Holdings, the
Borrower, any Lender or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages). Each
Loan Party, each Lender and each Agent agrees that the Administrative Agent may,
but shall not be obligated to, store any Borrower Materials on the Platform in
accordance with the Administrative Agent’s customary document retention
procedures and policies.

(f) Change of Address. Each of Holdings, the Borrower, the Canadian Loan Parties
and the Administrative Agent may change its address, fax or telephone number for
notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, fax or telephone number for
notices and other communications hereunder by notice to the Borrower, the
Administrative Agent and the Collateral Agent. In addition, each Lender agrees
to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, fax number and electronic mail address to which notices and
other communications may be sent and (ii) accurate wire instructions for such
Lender.

(g) Reliance by the Administrative Agent and the Lenders. The Administrative
Agent and the Lenders shall be entitled to rely and act upon any notices
(including Committed Loan Notices) purportedly given by or on behalf of the
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. All telephonic notices to and other
telephonic communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording. The Borrower shall indemnify the Administrative Agent and the Lenders
and each Agent-Related Person from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Borrower in the absence of gross negligence, bad faith or
willful misconduct as determined in a final and non-appealable judgment by a
court of competent jurisdiction.

(h) Private-Side Information Contacts. Each Public Lender agrees to cause at
least one individual at or on behalf of such Public Lender to at all times have
selected the “Private-Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
applicable Law, including United States federal and state securities Laws, to
make reference to information that is not made available through the
“Public-Side Information” portion of the Platform and that may contain
Private-Side Information with respect to Holdings, its Subsidiaries or their
respective securities for purposes of United States federal or state securities
laws. In the event that any Public Lender has determined for itself to not
access any information disclosed through the Platform or otherwise, such Public
Lender acknowledges that (i) other Lenders may have availed themselves of such
information and (ii) neither the Borrower nor the Administrative Agent has
(A) any responsibility for such Public Lender’s decision to limit the scope of
the information it has obtained in connection with this Agreement and the other
Loan Documents and (B) any duty to disclose such information to such Public
Lender or to use such information on behalf of such Public Lender, and shall not
be liable for the failure to so disclose or use, such information.

 

-180-



--------------------------------------------------------------------------------

Section 10.03 No Waiver; Cumulative Remedies. No forbearance, failure or delay
by any Lender or any Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any other
Loan Document shall impair such right, remedy, power or privilege or operate as
a waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided, and provided under each other
Loan Document, are cumulative and independent of any rights, remedies, powers
and privileges provided by Law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Borrower shall be vested exclusively in, and
all actions and proceedings at law in connection with such enforcement shall be
instituted and maintained exclusively by, the Administrative Agent in accordance
with Article VIII for the benefit of all the Lenders; provided that the
foregoing shall not prohibit (i) the Administrative Agent from exercising on its
own behalf the rights and remedies that inure to its benefit (solely in its
capacity as Administrative Agent) hereunder and under the other Loan Documents,
(ii) [reserved] (iii) any Lender from exercising setoff rights in accordance
with Section 10.09 (subject to the terms of Section 2.12) or (iv) any Lender
from filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to the Borrower under any Debtor
Relief Law; provided further that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (A) the
Required Lenders shall have the rights otherwise provided to the Administrative
Agent pursuant to Article VIII and (B) in addition to the matters set forth in
clauses (ii), (iii) and (iv) of the preceding proviso and subject to
Section 2.12, any Lender may, with the consent of the Required Lenders, enforce
any rights or remedies available to it and as authorized by the Required
Lenders.

Section 10.04 Attorney Costs and Expenses. The Borrower agrees (a) if the
Closing Date occurs, to pay or reimburse the Administrative Agent, the
Collateral Agent, the Lead Arranger, the Supplemental Administrative Agents for
all reasonable and documented in reasonable detail out-of-pocket expenses
incurred on or after the Closing Date in connection with the preparation,
execution, delivery and administration of this Agreement and the other Loan
Documents and any amendment, waiver, consent or other modification of the
provisions hereof and thereof (whether or not the transactions contemplated
thereby are consummated), limited, in the case of legal fees and expenses, to
the Attorney Costs of one primary counsel and, if reasonably necessary, one
local counsel in each relevant jurisdiction material to the interests of the
Lenders taken as a whole (which may be a single local counsel acting in multiple
material jurisdictions), and (b) to pay or reimburse the Administrative Agent,
the Collateral Agent, the Lead Arrangers, the Supplemental Administrative Agents
and the Lenders for all reasonable and documented in reasonable detail
out-of-pocket costs and expenses incurred in connection with the enforcement of
any rights or remedies under this Agreement or the other Loan Documents
(including all such costs and expenses incurred during any legal proceeding,
including any proceeding under any Debtor Relief Law, and including all Attorney
Costs of one counsel to the Administrative Agent, the Collateral Agent, the Lead
Arranger, the Supplemental Administrative Agents and the Lenders taken as a
whole (and, if reasonably necessary, one local counsel in any relevant material
jurisdiction (which may be a single local counsel acting in multiple material
jurisdictions) and, solely in the event of an actual or potential conflict of
interest between the Administrative Agent, the Collateral Agent, the Lead
Arrangers, the Supplemental Administrative Agents and the Lenders, where the
Person or Persons affected by such conflict of interest inform the Borrower in
writing of such conflict of interest, one additional counsel in each relevant
material jurisdiction to each group of affected Persons similarly situated taken
as a whole)). The agreements in this Section 10.04 shall survive the termination
of the Aggregate Commitments and repayment of all other Obligations. All amounts
due under this Section 10.04 shall be paid promptly following receipt by the
Borrower of an invoice relating thereto setting forth such expenses in
reasonable detail. If any Loan Party

 

-181-



--------------------------------------------------------------------------------

fails to pay when due any costs, expenses or other amounts payable by it
hereunder or under any Loan Document, such amount may be paid on behalf of such
Loan Party by the Administrative Agent in its sole discretion. Expenses shall be
deemed to be documented in reasonable detail only if they provide the detail
required to enable the Borrower, acting in good faith, to determine that such
expenses relate to the activities with respect to which reimbursement is
required hereunder. The Borrower and each other Loan Party hereby acknowledge
that the Administrative Agent and/or any Lender may receive a benefit, including
a discount, credit or other accommodation, from any of such counsel based on the
fees such counsel may receive on account of their relationship with the
Administrative Agent and/or such Lender, including fees paid pursuant to this
Agreement or any other Loan Document.

Section 10.05 Indemnification by the Borrower. The Borrower shall indemnify and
hold harmless the Administrative Agent, any Supplemental Administrative Agent,
the Collateral Agent, each Lender, each Lead Arranger, each Joint Bookrunner and
their respective Affiliates, along with the branches, directors, officers,
directors, employees, agents, advisors, partners, shareholders, trustees,
controlling persons, and other representatives of each of the foregoing
(collectively, the “Indemnitees”) from and against any and all liabilities,
obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits, costs, expenses and disbursements (including Attorney Costs) of any kind
or nature whatsoever which may at any time be imposed on, incurred by or
asserted against any such Indemnitee in any way relating to or arising out of or
in connection with (but limited, in the case of legal fees and expenses, to the
Attorney Costs of one counsel to all Indemnitees taken as a whole and, if
reasonably necessary, a single local counsel for all Indemnitees taken as a
whole in each relevant jurisdiction that is material to the interest of such
Indemnitees (which may be a single local counsel acting in multiple material
jurisdictions), and solely in the case of an actual or potential conflict of
interest between Indemnitees (where the Indemnitee affected by such conflict of
interest informs the Borrower in writing of such conflict of interest), one
additional counsel in each relevant jurisdiction to each group of affected
Indemnitees similarly situated taken as a whole),

(a) the execution, delivery, enforcement, performance or administration of any
Loan Document or any other agreement, letter or instrument delivered in
connection with the transactions contemplated thereby or the consummation of the
transactions contemplated thereby (including the reliance in good faith by any
Indemnitee on any notice purportedly given by or on behalf of the Borrower or
any Loan Party),

(b) the Transaction,

(c) any Commitment, Loan or the use or proposed use of the proceeds therefrom,

(d) any actual or alleged presence or release of, or exposure to, any Hazardous
Materials on or from any property currently or formerly owned or operated by the
Borrower or any other Loan Party, or any Environmental Claim or Environmental
Liability arising out of the activities or operations of or otherwise related to
the Borrower or any other Loan Party, or

(e) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory (including any investigation of, preparation for, or defense of any
pending or threatened claim, investigation, litigation or proceeding) and
regardless of whether any Indemnitee is a party thereto;

(all the foregoing, collectively, the “Indemnified Liabilities”); provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
a court of competent jurisdiction determines in a final and non-appealable
judgment that any such liabilities, obligations, losses, damages, penalties,
claims, demands, actions, judgments, suits, costs, expenses or disbursements
resulted from (i) the gross negligence, bad faith

 

-182-



--------------------------------------------------------------------------------

or willful misconduct of such Indemnitee or of any Related Indemnified Person of
such Indemnitee, (ii) a material breach of any obligations of such Indemnitee
under any Loan Document by such Indemnitee or Related Indemnified Person, or
(iii) any dispute solely among Indemnitees or of any Related Indemnified Person
of such Indemnitee other than any claims against an Indemnitee in its capacity
or in fulfilling its role as the Administrative Agent, the Collateral Agent or a
Lead Arranger (or other Agent role) under the Facility and other than any claims
arising out of any act or omission of the Borrower or any of its Affiliates. To
the extent that the undertakings to indemnify and hold harmless set forth in
this Section 10.05 may be unenforceable in whole or in part because they are
violative of any applicable law or public policy, the Borrower shall contribute
the maximum portion that it is permitted to pay and satisfy under applicable law
to the payment and satisfaction of all Indemnified Liabilities incurred by the
Indemnitees or any of them. No Indemnitee shall be liable for any damages
arising from the use by others of any information or other materials obtained
through Merrill Datasite One, Intralinks/Intra Agency, Syndtrak or other similar
information transmission systems in connection with this Agreement, except to
the extent resulting from the willful misconduct, bad faith or gross negligence
of such Indemnitee or any Related Indemnified Person (as determined by a final
and non-appealable judgment of a court of competent jurisdiction), nor shall any
Indemnitee or any Loan Party have any liability for any special, punitive,
indirect or consequential damages relating to this Agreement or any other Loan
Document or arising out of its activities in connection herewith or therewith
(whether before or after the Closing Date) (other than, in the case of any Loan
Party, in respect of any such damages incurred or paid by an Indemnitee to a
third party). In the case of an investigation, litigation or other proceeding to
which the indemnity in this Section 10.05 applies, such indemnity shall be
effective whether or not such investigation, litigation or proceeding is brought
by any Loan Party, its directors, stockholders or creditors or an Indemnitee or
any other Person, whether or not any Indemnitee is otherwise a party thereto and
whether or not any of the transactions contemplated hereunder or under any of
the other Loan Documents is consummated. All amounts due under this
Section 10.05 (after the determination of a court of competent jurisdiction, if
required pursuant to the terms of this Section 10.05) shall be paid within
twenty Business Days after written demand therefor. The agreements in this
Section 10.05 shall survive the resignation of the Administrative Agent or the
Collateral Agent, replacement of any Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all the other
Obligations. This Section 10.05 shall not apply to Taxes, except it shall apply
to any Taxes that represent losses, claims, damages, etc. arising from a non-Tax
claim (including a value added tax or similar tax charged with respect to the
supply of legal or other services). For the avoidance of doubt and without
limiting the foregoing obligations in any manner, neither any Sponsor, nor any
other Affiliate of the Borrower (other than Holdings, the Borrower, and its
Restricted Subsidiaries) shall have any liability under this Section 10.05, and
each is hereby released from any liability arising from the Transactions or any
other transaction explicitly permitted (or not prohibited) by the Loan
Documents.

Section 10.06 Marshaling; Payments Set Aside. None of the Administrative Agent,
the Collateral Agent or any Lender shall be under any obligation to marshal any
assets in favor of the Loan Parties or any other Person or against or in payment
of any or all of the Obligations. To the extent that any payment by or on behalf
of the Borrower is made to any Agent or any Lender (or to the Administrative
Agent, on behalf of any Lender), or any Agent or any Lender enforces any
security interests or exercises its right of setoff, and such payments or the
proceeds of such enforcement or setoff or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential or a transfer at
undervalue, set aside and/or required (including pursuant to any settlement
entered into by such Agent or such Lender in its discretion) to be repaid to a
trustee, receiver, interim receiver, receiver and manager, monitor or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied and all Liens, rights and remedies
therefor or related thereto, shall be revived and continued in full force and
effect as if such payment or payments had not been made or such enforcement or
setoff had not occurred and (b) each Lender severally agrees to pay to the
Administrative Agent upon demand its applicable share (without duplication) of
any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of

 

-183-



--------------------------------------------------------------------------------

such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect.

Section 10.07 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that neither Holdings nor the Borrower may, except as
permitted by Section 7.04 or Section 7.10(a)(i), assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except,

(i) to an assignee in accordance with the provisions of Section 10.07(b);

(ii) by way of participation in accordance with the provisions of
Section 10.07(d) of this Section;

(iii) by way of pledge or assignment of a security interest subject to the
restrictions of Section 10.07(f); or

(iv) to an SPC in accordance with the provisions of Section 10.07(g) (and any
other attempted assignment or transfer by any party hereto shall be null and
void).

Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in
Section 10.07(d) and, to the extent expressly contemplated hereby, the
Agent-Related Persons of each of the Administrative Agent and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement,
including all or a portion of its Commitment and the Loans at the time owing to
it; provided that any such assignment shall be subject to the following
conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Term Loans at the time held by it, or in the case of an assignment to a
Lender, an Affiliate or branch of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B) with respect to any assignment not described in Section 10.07(b)(i)(A), such
assignment shall be in an aggregate amount of not less than with respect to the
assigning Lender’s Term Loans, $1,000,000, unless in each case, each of the
Administrative Agent, and so long as no Specified Event of Default has occurred
and is continuing at the time of such assignment, the Borrower otherwise
consents (such consent not to be unreasonably withheld or delayed).

(ii) Proportionate Amounts. Each partial assignment of Term Loans shall be made
as an assignment of a proportionate part of all the assigning Lender’s rights
and obligations under this Agreement with respect to the Term Loans assigned,
except that this clause ((ii)) shall not prohibit

 

-184-



--------------------------------------------------------------------------------

any Lender from assigning all or a portion of its rights and obligations among
separate Facilities on a non-pro rata basis.

(iii) Required Consents. No consent shall be required for any assignment, except
to the extent required by Section 10.07(b)(i)(B) and the following:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) a Specified Event of Default has occurred
and is continuing at the time of such assignment or (2) such assignment is made
(a) with respect to Term Loans to a Lender, an Affiliate or branch of a Lender
or an Approved Fund; provided however, that the Borrower shall be deemed to have
consented to any assignment of Term Loans if the Borrower does not respond
within five Business Days of a written request for its consent with respect to
such assignment; and

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate or branch of such Lender or an Approved Fund;
provided however, that the consent of the Administrative Agent shall not be
required for any assignment to an Affiliated Lender or a Person that upon
effectiveness of an assignment would be an Affiliated Lender, except for the
separate consent rights of the Administrative Agent pursuant to
Section 10.07(h)(v).

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500; provided that (A) the Administrative
Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment and (B) no processing and
recordation fee shall be payable in connection with an assignments by or to a
Lead Arranger or its Affiliates or branches. The Eligible Assignee, if it is not
a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire and any tax forms required under Sections 3.01(b), ((c)), ((d))
and ((e)), as applicable. Upon receipt of the processing and recordation fee and
any written consent to assignment required by Section 10.07(b)(iii), the
Administrative Agent shall promptly accept such Assignment and Assumption and
record the information contained therein in the Register.

(v) No Assignments to Certain Persons. No such assignment shall be made,

(A) to Holdings, the Borrower or any of the Borrower’s Restricted Subsidiaries
except as permitted under Section 2.04(a)(iv) or under Section 10.07(k);

(B) subject to Section 10.07(h) below, any of the Borrower’s Affiliates (other
than Holdings or any of the Borrower’s Restricted Subsidiaries);

(C) to any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing persons
described in this clause;

(D) to a natural person; or

(E) to a Disqualified Lender or a Net Short Lender or Lender who has become a
Disqualified Lender or a Net Short Lender.

 

-185-



--------------------------------------------------------------------------------

To the extent that any assignment is purported to be made to a Disqualified
Lender or a Net Short Lender, such transaction shall be subject to the
applicable provisions of Section 10.27. Lenders shall be entitled to rely
conclusively on any Net Short Representation made (or deemed made) to it in any
agreement or instrument documenting or otherwise evidencing such assignment and
shall have no duty to inquire as to or investigate the accuracy of any Net Short
Representation therein or provided in connection with such assignment.

(vi) Defaulting Lenders Assignments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or sub-participations, or other compensating actions,
including funding, with the consent of the Borrower and the Administrative
Agent, the applicable Pro Rata Share of Loans previously requested but not
funded by the Defaulting Lender, to each of which the applicable assignee and
assignor hereby irrevocably consent), to (A) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent and
each other Lender hereunder (and interest accrued thereon), and (B) acquire (and
fund as appropriate) its full Pro Rata Share of all Loans. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 10.07(c) (and, in the case of an Affiliated Lender or a Person that,
after giving effect to such assignment, would become an Affiliated Lender,
subject to the requirements of Section 10.07(h)), from and after the effective
date specified in each Assignment and Assumption, the assignee thereunder shall
be a party to this Agreement (except in the case of an assignment to or purchase
by Holdings, the Borrower or any of Holdings’ Subsidiaries) and, to the extent
of the interest assigned by such Assignment and Assumption and as permitted by
this Section 10.07, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 10.04 and 10.05
with respect to facts and circumstances occurring prior to the effective date of
such assignment). Upon request, and the surrender by the assigning Lender of its
applicable Notes, the Borrower (at its expense) shall execute and deliver a Note
to the assignee Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this subsection shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with
Section 10.07(d).

(c) Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower (and such agency being solely for Tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts and stated interest of the Loans owing to each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and the Borrower, the Agents and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower or any Lender (but only, in the case of a Lender at
the

 

-186-



--------------------------------------------------------------------------------

Administrative Agent’s Office and with respect to any entry relating to such
Lender’s Commitments, Loans and other Obligations), at any reasonable time and
from time to time upon reasonable prior notice. This Section 10.07(c) and
Section 2.10 shall be construed so that all Loans are at all times maintained in
“registered form” within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2)
of the Code and any related United States Treasury regulations (or any other
relevant or successor provisions of the Code or of such United States Treasury
regulations).

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower, the Administrative Agent or any other Person sell
participations (a “Participation”) to any Person (other than to (1) a natural
person, a Disqualified Lender or a Net Short Lender, (2) the Borrower or any of
the Borrower’s Affiliates or Subsidiaries or (3) any Person described in the
proviso to the definition of “Eligible Assignee”) (each, a “Participant”) in all
or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans, and other
Obligations owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Agents and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and the other Loan Documents and to
approve any amendment, modification or waiver of any provision of this Agreement
or any other Loan Document; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in
Section 10.01(b)(i) or Section 10.01(b)(ii) that directly and adversely affects
such Participant. Subject to Section 10.07(e), the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01 (subject to the
requirements of Sections 3.01(b), ((c)), ((d)) and ((e)), as applicable (it
being understood that the documentation required under such Sections shall be
delivered to the participating Lender)), 3.04 and 3.05 (through the applicable
Lender) to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to Section 10.07(b). To the extent permitted by
applicable Law, each Participant also shall be entitled to the benefits of
Section 10.09 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.12 as though it were a Lender. To the extent that any
participation is purported to be made to a Disqualified Lender or a Net Short
Lender, such transaction shall be subject to the applicable provisions of
Section 10.27. Lenders shall be entitled to rely conclusively on any Net Short
Representation made (or deemed made) to it in any agreement or instrument
documenting or otherwise evidencing such Participation and shall have no duty to
inquire as to or investigate the accuracy of any Net Short Representation
therein or provided in connection with such Participation.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01, 3.04 or 3.05 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent , such consent not
to be unreasonably withheld or delayed, or such entitlement to a greater payment
results from a change in law that occurs after the Participant acquired the
participation. Each Lender that sells a participation or has a loan funded by an
SPC shall (acting solely for this purpose as a non-fiduciary agent of the
Borrower) maintain a register complying with the requirements of
Sections 163(f), 871(h) and 881(c)(2) of the Code and the Treasury regulations
(or any other relevant or successor provisions of the Code or of such United
States Treasury regulations) issued thereunder relating to the exemption from
withholding for portfolio interest on which is entered the name and address of
each Participant or SPC and the principal amounts (and stated interest) of each
Participant’s or SPC’s interest in the Loans or other obligations under this
Agreement (the “Participant Register”). A Lender shall not be obligated to
disclose the Participant Register to any Person except to the extent such
disclosure is necessary to establish that any Loan or other obligation is in
registered form under Section 5f.103-1(c) or proposed Section 1.163-5(b) of the
United States Treasury regulations (or any

 

-187-



--------------------------------------------------------------------------------

amended or successor version). The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.

(f) Liens on Loans. Any Lender may, at any time without the consent of the
Borrower or the Administrative Agent, pledge or assign a security interest in
all or any portion of its rights under this Agreement (including under its
Notes, if any) to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank or any other central
bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

(g) Special Purpose Funding Vehicles. Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle identified as such in writing from time to time by the
Granting Lender to the Administrative Agent and the Borrower (an “SPC”) the
option to provide all or any part of any Loan that such Granting Lender would
otherwise be obligated to make pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to fund any Loan,
and (ii) if an SPC elects not to exercise such option or otherwise fails to make
all or any part of such Loan, the Granting Lender shall be obligated to make
such Loan pursuant to the terms hereof. Each party hereto hereby agrees that
(A) neither the grant to any SPC nor the exercise by any SPC of such option
shall increase the costs or expenses or otherwise increase or change the
obligations of the Borrower under this Agreement (including its obligations
under Sections 3.01, 3.04 and 3.05), (B) no SPC shall be liable for any
indemnity or similar payment obligation under this Agreement for which a Lender
would be liable, and (C) the Granting Lender shall for all purposes, including
the approval of any amendment, waiver or other modification of any provision of
any Loan Document, remain the lender of record hereunder. The making of a Loan
by an SPC hereunder shall utilize the Commitment of the Granting Lender to the
same extent, and as if, such Loan were made by such Granting Lender. In
furtherance of the foregoing, each party hereto hereby agrees (which agreement
shall survive the termination of this Agreement) that, prior to the date that is
one year and one day after the payment in full of all outstanding commercial
paper or other senior debt of any SPC, it will not institute against, or join
any other Person in instituting against, such SPC any bankruptcy,
reorganization, arrangement, insolvency, receivership or liquidation proceeding
under the laws of the United States or any State thereof or any Debtor Relief
Law or other applicable Law. Notwithstanding anything to the contrary contained
herein, any SPC may (1) with notice to, but without prior consent of the
Borrower and the Administrative Agent and with the payment of a processing fee
of $3,500 (which processing fee may be waived by the Administrative Agent in its
sole discretion), assign all or any portion of its right to receive payment with
respect to any Loan to the Granting Lender and (2) disclose on a confidential
basis any non-public information relating to its funding of Loans to any rating
agency, commercial paper dealer or provider of any surety or Guarantee or credit
or liquidity enhancement to such SPC.

(h) Affiliated Lenders. Any Lender may, at any time, assign all or a portion of
its rights and obligations with respect to Loans and Commitments under this
Agreement (including under Incremental Term Facilities) to a Person who is or
will become, after such assignment, an Affiliated Lender (including any
Affiliated Debt Fund) through (i) Dutch auctions open to all Lenders in
accordance with the procedures set forth on Exhibit L or (ii) open market
purchase on a non-pro rata basis, in each case subject to the following
limitations applicable to Affiliated Lenders that are not Affiliated Debt Funds:

(i) Such Affiliated Lenders (A) will not receive information provided solely to
Lenders by the Administrative Agent or any Lender except to the extent such
materials are made available to the Borrower and will not be permitted to attend
or participate in conference calls or meetings attended solely by the Lenders
and the Administrative Agent, other than the right to receive notices of
prepayments and other administrative notices in respect of its Term Loans or

 

-188-



--------------------------------------------------------------------------------

Commitments required to be delivered to Lenders pursuant to Article II, (B) will
not receive the advice of counsel provided solely to the Administrative Agent or
the Lenders, and (C) may not challenge the attorney-client privilege between the
Administrative Agent and counsel to the Administrative Agent or between the
Lenders and counsel to the Lenders;

(ii) the Assignment and Assumption will include either (A) a representation by
the applicable Affiliated Lender acquiring or disposing of Term Loans in such
assignment that, as of the date of any such purchase or sale, it is not in
possession of material non-public information with respect to the Borrower, its
Subsidiaries or their respective securities or (B) a statement by the applicable
Affiliated Lender acquiring or disposing of Term Loans in such assignment that
it cannot make the representation set forth in the foregoing clause (A);

(iii) (A) the aggregate principal amount of Term Loans held by all Affiliated
Lenders that are not Affiliated Debt Funds shall not exceed 25.00%% of the
aggregate outstanding principal amount of all Term Loans at the time of purchase
or assignment (such percentage, the “Affiliated Lender Term Loan Cap”), (B)
unless otherwise agreed to in writing by the Required Facility Lenders,
regardless of whether consented to by the Administrative Agent or otherwise, no
assignment which would result in Affiliated Lenders that are not Affiliated Debt
Funds holding Term Loans with an aggregate principal amount in excess of the
Affiliated Lender Term Loan Cap, shall in either case be effective with respect
to such excess amount of the Term Loans (and such excess assignment shall be and
be deemed null and void); provided that each of the parties hereto agrees and
acknowledges that the Administrative Agent shall not be liable for any losses,
damages, penalties, claims, demands, actions, judgments, suits, costs, expenses
and disbursements of any kind or nature whatsoever incurred or suffered by any
Person in connection with any compliance or non-compliance with this
Section 10.07(h)(iii) or any purported assignment exceeding the Affiliated
Lender Term Loan Cap limitation or for any assignment being deemed null and void
hereunder and (C) in the event of an acquisition pursuant to the last sentence
of this clause ((h)) which would result in the Affiliated Lender Term Loan Cap
being exceeded, the most recent assignment to an Affiliated Lender involved in
such acquisition shall be unwound and deemed null and void to the extent that
the Affiliated Lender Term Loan Cap, would otherwise be exceeded;

(iv) [reserved];

(v) as a condition to each assignment pursuant to this clause ((h)), (A) the
Administrative Agent shall have been provided a notice in the form of
Exhibit D-2 to this Agreement in connection with each assignment to an
Affiliated Lender or an Affiliated Debt Fund or a Person that upon effectiveness
of such assignment would constitute an Affiliated Lender or an Affiliated Debt
Fund, and (without limitation of the provisions of clause ((iii)) above) shall
be under no obligation to record such assignment in the Register until three
Business Days after receipt of such notice and (B) the Administrative Agent
shall have consented to such assignment (which consent shall not be withheld
unless the Administrative Agent reasonably believes that such assignment would
violate Section 10.07(h)(iii)).

Each Affiliated Lender and each Affiliated Debt Fund agrees to notify the
Administrative Agent promptly (and in any event within ten Business Days) if it
acquires any Person who is also a Lender, and each Lender agrees to notify the
Administrative Agent promptly (and in any event within ten Business Days) if it
becomes an Affiliated Lender or an Affiliated Debt Fund. Such notice shall
contain the type of information required and be delivered to the same addressee
as set forth in Exhibit D-2.

(i) Voting Limitations. Notwithstanding anything in Section 10.01 or the
definition of “Required Lenders” to the contrary:

 

-189-



--------------------------------------------------------------------------------

(i) for purposes of determining whether the Required Lenders have (A) consented
(or not consented) to any amendment, modification, waiver, consent or other
action with respect to any of the terms of any Loan Document or any departure by
any Loan Party therefrom, or subject to Section 10.07(j), any plan of
reorganization pursuant to the Bankruptcy Code, (B) otherwise acted on any
matter related to any Loan Document, or (C) directed or required the
Administrative Agent or any Lender to undertake any action (or refrain from
taking any action) with respect to or under any Loan Document, in each case,
that does not require the consent of a specific Lender, each Lender or each
affected Lender, or does not affect such Affiliated Lender that is not an
Affiliated Debt Fund in a disproportionately adverse manner as compared to other
Lenders holding similar obligations, Affiliated Lenders that are not Affiliated
Debt Funds will be deemed to have voted in the same proportion as non-affiliated
Lenders voting on such matters; and

(ii) Affiliated Debt Funds may not in the aggregate account for more than 49.9%
of the amounts set forth in the calculation of Required Lenders and any amount
in excess of 49.9% will be subject to the limitations set forth in clause
10.07(i)(i) above.

(j) Insolvency Proceedings. Notwithstanding anything in this Agreement or the
other Loan Documents to the contrary, each Affiliated Lender that is not an
Affiliated Debt Fund hereby agrees that, if a proceeding under any Debtor Relief
Law shall be commenced by or against the Borrower or any other Loan Party at a
time when such Lender is an Affiliated Lender, such Affiliated Lender
irrevocably authorizes and empowers the Administrative Agent to vote on behalf
of such Affiliated Lender with respect to the Term Loans held by such Affiliated
Lender in any manner in the Administrative Agent’s sole discretion, unless the
Administrative Agent instructs such Affiliated Lender to vote, in which case
such Affiliated Lender shall vote with respect to the Term Loans held by it as
the Administrative Agent directs; provided that such Affiliated Lender shall be
entitled to vote in accordance with its sole discretion (and not in accordance
with the direction of the Administrative Agent) in connection with any plan of
reorganization or arrangement or proposal to the extent any such plan of
reorganization or arrangement or proposal proposes to treat any Obligations held
by such Affiliated Lender in a manner that is less favorable in any material
respect to such Affiliated Lender than the proposed treatment of similar
Obligations held by Lenders that are not Affiliates of the Borrower. The Lenders
and each Affiliated Lender that is not an Affiliated Debt Fund agree and
acknowledge that the provisions set forth in this Section 10.07(j) and the
related provisions set forth in each Assignment and Assumption entered into by
an Affiliated Lender constitute a “subordination agreement” as such term is
contemplated by, and utilized in, Section 510(a) of the Bankruptcy Code or any
other applicable Debtor Relief Law, and, as such, would be enforceable for all
purposes in any case where Holdings, the Borrower or any Restricted Subsidiary
has filed for protection under any law relating to bankruptcy, insolvency,
arrangement, receivership or reorganization or relief of debtors applicable to
Holdings, the Borrower or such Restricted Subsidiary, as applicable. Each
Affiliated Lender hereby irrevocably appoints the Administrative Agent (such
appointment being coupled with an interest) as such Affiliated Lender’s
attorney-in-fact, with full authority in the place and stead of such Affiliated
Lender and in the name of such Affiliated Lender (solely in respect of Term
Loans and participations therein and not in respect of any other claim or status
such Affiliated Lender may otherwise have), from time to time in the
Administrative Agent’s discretion to take any action and to execute any
instrument that the Administrative Agent may deem reasonably necessary to vote
on behalf of such Affiliated Lender as set forth in this Section 10.07(j).

(k) Assignments to Borrower, etc.

(i) Any Lender may, so long as no Event of Default has occurred and is
continuing or would result therefrom, assign all or a portion of its rights and
obligations with respect to the Term Loans and the Term Loan Commitments under
this Agreement to Holdings, the Borrower or any of its Subsidiaries through
(i) Dutch auctions open to all Lenders in accordance with the procedures

 

-190-



--------------------------------------------------------------------------------

set forth on Exhibit L or (ii) open market purchase on a non-pro rata basis, in
each case subject to the following limitations; provided that:

(A) if the assignee is Holdings or a Restricted Subsidiary of the Borrower, upon
such assignment, transfer or contribution, the applicable assignee shall
automatically be deemed to have contributed or transferred the principal amount
of such Term Loans, plus all accrued and unpaid interest thereon, to the
Borrower; or

(B) if the assignee is the Borrower (including through contribution or transfers
set forth in clause ((A)) above or Section 10.07(k)(ii)), (1) the principal
amount of such Term Loans, along with all accrued and unpaid interest thereon,
so contributed, assigned or transferred to the Borrower shall be deemed
automatically cancelled and extinguished on the date of such contribution,
assignment or transfer and (2) the Borrower shall promptly provide notice to the
Administrative Agent of such contribution, assignment or transfer of such Term
Loans, and the Administrative Agent, upon receipt of such notice, shall reflect
the cancellation of the applicable Term Loans in the Register; and

(C) no proceeds of any loans under the ABL Credit Facility shall be used to
finance any such purchase and assignment.

(ii) Any Affiliated Lender may, in its discretion (but is not required to),
assign all or a portion of its rights and obligations with respect to the Term
Loans and the Term Loan Commitments under this Agreement to Holdings, the
Borrower or any of its Subsidiaries (regardless of whether any Default or Event
of Default has occurred and is continuing or would result therefrom), on a
non-pro rata basis, for purposes of cancelling such Term Loans or Term Loan
Commitments, which may include contribution (with the consent of the Borrower)
to the Borrower (whether through any Parent Entity or otherwise) in exchange for
(A) debt permitted under Section 7.03 on a dollar-for-dollar basis or (B) Equity
Interests of the Borrower (or any Parent Entity) that are otherwise permitted to
be incurred or issued by the Borrower (or such direct or indirect Parent Entity)
at such time.

Section 10.08 Confidentiality. Each of the Administrative Agent, the Collateral
Agent, the Lead Arranger and the Lenders agrees to maintain the confidentiality
of the Information in accordance with its customary procedures (as set forth
below), except that Information may be disclosed,

(a) to its Affiliates and branches and to its and its Affiliates’ and branches’
respective partners, directors, officers, employees, agents, trustees, advisors
and representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential and in no event
shall such disclosure be made to any Disqualified Lender or a Net Short Lender
(other than a Net Short Lender (x) that provides a Net Short Representation at
the time of such disclosure or (y) as to which the disclosing party does not
have actual knowledge that such Person is a Net Short Lender) pursuant to this
clause ((a)) but, in the case of any Disqualified Lender, only to the extent
that a list of such Disqualified Lenders is available to all Lenders upon
request);

(b) to the extent requested by any regulatory authority purporting to have
jurisdiction over it (including the Federal Reserve Bank or any other central
bank or any self-regulatory authority, such as the National Association of
Insurance Commissioners);

(c) to the extent required by applicable laws or regulations or by any subpoena
or similar legal process, provided that the Administrative Agent, the Collateral
Agent, such Lead Arranger or such Lender,

 

-191-



--------------------------------------------------------------------------------

as applicable, agrees that it will notify the Borrower as soon as practicable in
the event of any such disclosure by such Person (other than at the request of a
regulatory authority) unless such notification is prohibited by law, rule or
regulation;

(d) to any other party hereto (it being understood that in no event shall such
disclosure be made to any Disqualified Lender or a Net Short Lender (other than
a Net Short Lender (x) that provides a Net Short Representation at the time of
such disclosure or (y) as to which the disclosing party does not have actual
knowledge that such Person is a Net Short Lender) pursuant to this clause ((d))
but, in the case of a Disqualified Lender, only to the extent the list of such
Disqualified Lenders is available to all Lenders upon request);

(e) in connection with the exercise of any remedies hereunder or under any other
Loan Document or any action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder;

(f) subject to an agreement containing provisions at least as restrictive as
those of this Section 10.08 (it being understood that in no event shall such
disclosure be made to any Disqualified Lender or Net Short Lender (other than a
Net Short Lender (x) that provides a Net Short Representation at the time of
such disclosure or (y) as to which the disclosing party does not have actual
knowledge that such Person is a Net Short Lender) pursuant to this clause ((f))
but, in the case of a Disqualified Lender, only to the extent that a list of
such Disqualified Lenders is available to all Lenders upon request), to (i) any
bona fide assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or any
Eligible Assignee invited to be an Additional Lender or (ii) any actual or
prospective direct or indirect counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower or any of its Subsidiaries or
any of their respective obligations;

(g) with the prior written consent of the Borrower;

(h) to any rating agency when required by it (it being understood that, prior to
any such disclosure, such rating agency shall undertake to preserve the
confidentiality of any Information relating to the Loan Parties received by it
from such Lender); or

(i) to the extent such Information (i) becomes publicly available other than as
a result of a breach of this Section 10.08 or (ii) becomes available to the
Administrative Agent, the Collateral Agent, any Lead Arranger, any Lender or any
of their respective Affiliates or branches on a non-confidential basis from a
source other than Holdings, the Borrower or any Subsidiary thereof, and which
source is not known by such Person to be subject to a confidentiality
restriction in respect thereof in favor of the Borrower or any Affiliate of the
Borrower.

In addition, each of the Administrative Agent, the Collateral Agent, the Lead
Arranger and the Lenders may disclose the existence of this Agreement and the
information about this Agreement to the CUSIP Service Bureau or any similar
agency in connection with the issuance and monitoring of CUSIP numbers with
respect to the Loans, market data collectors, similar service providers to the
lending industry, and service providers to the Administrative Agent, the
Collateral Agent, the Lead Arranger and the Lenders in connection with the
administration and management of this Agreement and the other Loan Documents.

For purposes of this Section 10.08, “Information” means all information received
from or on behalf of any Loan Party or any Subsidiary thereof relating to any
Loan Party or any Subsidiary thereof or their respective businesses, other than
any such information that is available to the Administrative Agent, the
Collateral Agent or any Lender on a non-confidential basis prior to disclosure
by any Loan Party or any Subsidiary thereof; it being understood that all
information received from Holdings, the Borrower or any

 

-192-



--------------------------------------------------------------------------------

Subsidiary after the date hereof shall be deemed confidential unless such
information is clearly identified at the time of delivery as not being
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so in accordance with its customary procedures if such Person
has exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

Each of the Administrative Agent, the Collateral Agent, the Lead Arranger and
the Lenders acknowledges that (A) the Information may include Private-Side
Information concerning Holdings, the Borrower or a Subsidiary, as the case may
be, (B) it has developed compliance procedures regarding the use of Private-Side
Information and (C) it will handle such Private-Side Information in accordance
with applicable Law, including United States Federal and state securities Laws.

Notwithstanding anything to the contrary therein, nothing in any Loan Document
shall require Holdings or any of its subsidiaries to provide information
(i) that constitutes non-financial trade secrets or non-financial proprietary
information, (ii) in respect of which disclosure is prohibited by applicable
Law, (iii) that is subject to attorney client or similar privilege or
constitutes attorney work product or (iv) the disclosure of which is restricted
by binding agreements not entered into primarily for the purpose of qualifying
for the exclusion in this clause (iv).

Section 10.09 Set-off. If an Event of Default shall have occurred and be
continuing and each Lender and each of their respective Affiliates and branches
is hereby authorized at any time and from time to time, after obtaining the
prior written consent of the Administrative Agent, without notice to any Loan
Party or to any other Person (other than the Administrative Agent), any such
notice being hereby expressly waived, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate or branch to or for the credit or the account of the Borrower or
any other Loan Party against any and all of the obligations of the Borrower or
such Loan Party now or hereafter existing under this Agreement or any other Loan
Document to such Lender, irrespective of whether or not (a) such Lender shall
have made any demand under this Agreement or any other Loan Document and (b) the
principal of or the interest on the Loans or any other amounts due hereunder
shall have become due and payable pursuant to Article II and although such
obligations of the Borrower or such Loan Party may be contingent or unmatured or
are owed to a branch or office of such Lender different from the branch or
office holding such deposit or obligated on such indebtedness; provided that in
the event that any Defaulting Lender shall exercise any such right of setoff,
(i) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Sections 2.12
and 2.16 and, pending such payment, shall be segregated by such Defaulting
Lender from its other funds and deemed held in trust for the benefit of the
Administrative Agent and the Lenders, and (ii) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of set-off) that such Lender or Affiliates or branches
may have. Each Lender agrees to notify the Borrower and the Administrative Agent
promptly after any such set-off and application, provided that the failure to
give such notice shall not affect the validity of such set-off and application.

Section 10.10 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents with respect to any of the Obligations, shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If any Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower.
In determining whether the interest contracted for, charged, or received

 

-193-



--------------------------------------------------------------------------------

by an Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder. If the rate of interest under
this Agreement at any time exceeds the Maximum Rate, the outstanding amount of
the Loans made hereunder shall bear interest at the Maximum Rate until the total
amount of interest due hereunder equals the amount of interest which would have
been due hereunder if the stated rates of interest set forth in this Agreement
had at all times been in effect. In addition, if when the Loans made hereunder
are repaid in full the total interest due hereunder (taking into account the
increase provided for above) is less than the total amount of interest which
would have been due hereunder if the stated rates of interest set forth in this
Agreement had at all times been in effect, then to the extent permitted by law,
the Borrower shall pay to the Administrative Agent an amount equal to the
difference between the amount of interest paid and the amount of interest which
would have been paid if the Maximum Rate had at all times been in effect.
Notwithstanding the foregoing, it is the intention of the Lenders and the
Borrower to conform strictly to any applicable usury laws.

Section 10.11 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Delivery
of an executed counterpart of a signature page of this Agreement by telecopy or
other electronic imaging (including in .pdf or .tif format) means shall be
effective as delivery of a manually executed counterpart of this Agreement.

Section 10.12 Electronic Execution of Assignments and Certain Other Documents.
The words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption, in or related to this Agreement or any other document
to be signed in connection with this Agreement and the transactions contemplated
hereby or in any amendment or other modification hereof (including waivers and
consents) shall be deemed to include electronic signatures or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary, the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.

Section 10.13 Survival. All representations and warranties made hereunder and in
any other Loan Document or other document delivered pursuant hereto or thereto
or in connection herewith or therewith shall survive the execution and delivery
hereof and thereof. Such representations and warranties have been or will be
relied upon by the Administrative Agent and each Lender, regardless of any
investigation made by the Administrative Agent or any Lender or on their behalf
and notwithstanding that the Administrative Agent or any Lender may have had
notice or knowledge of any Default at the time of any Borrowing, and shall
continue in full force and effect as long as any Loan or any other Obligation
hereunder shall remain unpaid or unsatisfied. Notwithstanding anything herein or
implied by law to the contrary, the agreements of each Loan Party set forth in
Sections 3.01, 3.04, 3.05, 10.04, 10.05 and 10.09 and the agreements of the
Lenders set forth in Sections 2.12, 9.03 and 9.07 shall survive the satisfaction
of the Termination Conditions, and the termination hereof.

 

-194-



--------------------------------------------------------------------------------

Section 10.14 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable in any jurisdiction,
(a) the legality, validity and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, of
this Agreement and the other Loan Documents shall not be affected or impaired
thereby and (b) the parties shall endeavor in good faith negotiations to replace
the illegal, invalid or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction. Without limiting the foregoing provisions
of this Section 10.14, if and to the extent that the enforceability of any
provisions in this Agreement relating to Defaulting Lenders shall be limited by
Debtor Relief Laws, as determined in good faith by the Administrative Agent,
then such provisions shall be deemed to be in effect only to the extent not so
limited.

Section 10.15 GOVERNING LAW.

(a) THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
(INCLUDING ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW ARISING OUT OF THE
SUBJECT MATTER HEREOF AND ANY DETERMINATIONS WITH RESPECT TO POST-JUDGMENT
INTEREST) AND EACH OTHER LOAN DOCUMENT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK;
provided that (i) the interpretation of the definition of “Material Adverse
Effect” (as defined in the Acquisition Agreement) and whether or not such a
“Material Adverse Effect” (as defined in the Acquisition Agreement) has occurred
for purposes of Section 4.01, (ii) the determination of the accuracy of any
Acquisition Agreement Representations and whether as a result of any inaccuracy
of any Acquisition Agreement Representation there has been a failure of a
condition precedent set forth in Section 4.01 and (iii) the determination of
whether the Acquisition has been consummated in accordance with the terms of the
Acquisition Agreement will, in each case, be governed by, and construed and
interpreted in accordance with, the laws of the State of Delaware as applied to
the Acquisition Agreement, without giving effect to any choice or conflict of
law provision or rule that would cause the application of the laws of any other
jurisdiction.

(b) BY EXECUTING AND DELIVERING THIS AGREEMENT, EACH PARTY HERETO (AND BY ITS
ACCEPTANCE OF ITS APPOINTMENT IN SUCH CAPACITY, EACH LEAD ARRANGER) IRREVOCABLY
AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION AND VENUE OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK CITY IN THE BOROUGH OF MANHATTAN AND OF ANY UNITED STATES FEDERAL COURT
SITTING IN THE BOROUGH OF MANHATTAN, AND ANY APPELLATE COURT FROM ANY THEREOF,
IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT (OTHER THAN WITH RESPECT TO ACTIONS BY ANY AGENT IN RESPECT
OF RIGHTS UNDER ANY COLLATERAL DOCUMENT OR ANY OTHER LOAN DOCUMENT GOVERNED BY A
LAW OTHER THAN THE LAWS OF THE STATE OF NEW YORK OR WITH RESPECT TO ANY
COLLATERAL SUBJECT THERETO), OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT,
AND EACH OF THE PARTIES HERETO (AND BY ITS ACCEPTANCE OF ITS APPOINTMENT IN SUCH
CAPACITY, EACH LEAD ARRANGER) IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO (AND BY ITS ACCEPTANCE OF
ITS APPOINTMENT IN SUCH CAPACITY, EACH LEAD ARRANGER) AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY

 

-195-



--------------------------------------------------------------------------------

LAW. EACH PARTY HERETO (AND BY ITS ACCEPTANCE OF ITS APPOINTMENT IN SUCH
CAPACITY, EACH LEAD ARRANGER) AGREES THAT THE AGENTS AND LENDERS RETAIN THE
RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING
PROCEEDINGS AGAINST ANY LOAN PARTY IN THE COURTS OF ANY OTHER JURISDICTION IN
CONNECTION WITH THE EXERCISE OF ANY RIGHTS UNDER THIS AGREEMENT, ANY COLLATERAL
DOCUMENT OR ANY OTHER LOAN DOCUMENT OR THE ENFORCEMENT OF ANY JUDGMENT.

(c) EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO
IN PARAGRAPH ((b)) OF THIS SECTION. EACH OF THE PARTIES HERETO (AND BY ITS
ACCEPTANCE OF ITS APPOINTMENT IN SUCH CAPACITY, EACH LEAD ARRANGER) HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

Section 10.16 WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY HERETO (AND BY ITS
ACCEPTANCE OF ITS APPOINTMENT IN SUCH CAPACITY, EACH LEAD ARRANGER) HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING
OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE
SUBJECT MATTER OF THIS TRANSACTION, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH PARTY
HERETO (AND BY ITS ACCEPTANCE OF ITS APPOINTMENT IN SUCH CAPACITY, EACH LEAD
ARRANGER) (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION, THAT EACH HAS ALREADY RELIED
ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO
RELY ON THIS WAVIER IN ITS RELATED FUTURE DEALINGS. EACH PARTY HERETO (AND BY
ITS ACCEPTANCE OF ITS APPOINTMENT IN SUCH CAPACITY, EACH LEAD ARRANGER) FURTHER
WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL
AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN
WAIVER SPECIFICALLY REFERRING TO THIS SECTION 10.16 AND EXECUTED BY EACH OF THE
PARTIES HERETO AND THE LEAD ARRANGERS), AND THIS WAIVER SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY OF
THE OTHER LOAN DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE
LOANS MADE HEREUNDER. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS
A WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

-196-



--------------------------------------------------------------------------------

Section 10.17 Limitation of Liability. The Loan Parties agree that no Indemnitee
shall have any liability (whether in contract, tort or otherwise) to any Loan
Party or any of their respective Subsidiaries or any of their respective equity
holders or creditors for or in connection with the transactions contemplated
hereby and in the other Loan Documents, except to the extent such liability is
determined in a final non-appealable judgment by a court of competent
jurisdiction to have resulted from such Indemnitee’s gross negligence or willful
misconduct or bad faith or material breach by such Indemnitee of its obligations
under this Agreement. In no event, shall any party hereto, any Loan Party or any
Indemnitee be liable on any theory of liability for any special, indirect,
consequential or punitive damages (including any loss of profits, business or
anticipated savings) (other than, in the case of the Borrower, in respect of any
such damages incurred or paid by an Indemnitee to a third party). Each party
hereto (and by its acceptance of its appointment in such capacity, each Lead
Arranger) hereby waives, releases and agrees (each for itself and on behalf of
its Subsidiaries) not to sue upon any such claim for any special, indirect,
consequential or punitive damages, whether or not accrued and whether or not
known or suspected to exist in its favor.

Section 10.18 Use of Name, Logo, Etc. Each Loan Party consents to the
publication in the ordinary course by the Administrative Agent or any Lead
Arranger of customary advertising material relating to the financing
transactions contemplated by this Agreement using such Loan Party’s name,
product photographs, logo or trademark; provided that any such trademarks or
logos are used solely in a manner that is not intended to or reasonably likely
to harm or disparage the Borrower or any of its Subsidiaries or the reputation
or goodwill of any of them. Such consent shall remain effective until revoked by
such Loan Party in writing to the Administrative Agent and such Lead Arranger,
as applicable.

Section 10.19 USA PATRIOT Act Notice. Each Lender that is subject to the USA
PATRIOT Act and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies each Loan Party that pursuant to the requirements of the
USA PATRIOT Act, it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the USA PATRIOT Act. Each Loan Party shall, promptly following a request by
the Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA PATRIOT Act.

Section 10.20 Service of Process. EACH PARTY HERETO (AND BY ITS ACCEPTANCE OF
ITS APPOINTMENT IN SUCH CAPACITY, EACH LEAD ARRANGER) IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

Section 10.21 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each Loan Party acknowledges and agrees, and acknowledges its
Affiliates’ understanding that: (a) (i) the transactions contemplated by the
Loan Documents (including the exercise of rights and remedies hereunder and
thereunder) are arm’s-length commercial transactions between the Agents, the
Lenders and the Lead Arrangers on the one hand, and the Loan Parties and their
Affiliates, on the other hand, (ii) each of the Loan Parties has consulted its
own legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (iii) each of the Loan Parties is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (b) (i) the Agents and the
Lead Arrangers are and have been, and each Lender is and has been, acting solely
as a principal and, except as expressly agreed in writing by the relevant
parties, have or has not been, are or is not, and will not be acting

 

-197-



--------------------------------------------------------------------------------

as an advisor, agent or fiduciary for the Loan Parties, its stockholders or its
Affiliates (irrespective of whether any Lender has advised, is currently
advising or will advise any Loan Party, its stockholders or its Affiliates on
other matters), or any other Person and (ii) none of the Agents, the Lead
Arrangers nor any Lender has any obligation to the Borrower, Holdings or any of
their respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (c) the Agents, the Lead Arrangers, the Lenders and their
respective Affiliates and branches may be engaged in a broad range of
transactions that involve economic interests that conflict with those of the
Loan Parties, their stockholders and/or their affiliates, and none of the
Agents, the Lead Arrangers nor any Lender has any obligation to disclose any of
such interests to the Borrower, Holdings or any of their respective Affiliates.
Each Loan Party agrees that nothing in the Loan Documents or otherwise will be
deemed to create an advisory, fiduciary or agency relationship or fiduciary or
other implied duty between any Lender, on the one hand, and such Loan Party, its
stockholders or its affiliates, on the other. To the fullest extent permitted by
law, each Loan Party hereby waives and releases any claims that it may have
against the Agents, the Lead Arrangers or any Lender with respect to any breach
or alleged breach of agency or fiduciary duty in connection with any aspect of
any transaction contemplated hereby.

Section 10.22 Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower, Holdings and the Administrative Agent
and the Administrative Agent shall have been notified by each Lender that each
such Lender has executed it and thereafter shall be binding upon and inure to
the benefit of the Borrower, Holdings, each Agent, each Lender and their
respective successors and assigns.

Section 10.23 Obligations Several; Independent Nature of Lender’s Rights. The
obligations of the Lenders hereunder are several and no Lender shall be
responsible for the obligations or Commitments of any other Lender hereunder.
Nothing contained herein or in any other Loan Document, and no action taken by
the Lenders pursuant hereto or thereto, shall be deemed to constitute the
Lenders as a partnership, an association, a joint venture or any other kind of
entity. The amounts payable at any time hereunder to each Lender shall be a
separate and independent debt, and each Lender shall be entitled to protect and
enforce its rights arising out hereof and it shall not be necessary for any
other Lender to be joined as an additional party in any proceeding for such
purpose.

Section 10.24 Headings. Section headings herein are included herein for
convenience of reference only and shall not constitute a part hereof for any
other purpose or be given any substantive effect.

Section 10.25 Acknowledgement and Consent to Bail-In of Affected Financial
Institutions.

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an Affected
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of the applicable Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an Affected Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

 

-198-



--------------------------------------------------------------------------------

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of the applicable Resolution
Authority.

Section 10.26 Acknowledgment Regarding Any Supported QFCs.

(a) To the extent that the Loan Documents provide support, through a guarantee
or otherwise (including the Guaranty), for any Hedge Agreement or any other
agreement or instrument that is a QFC (such support, “QFC Credit Support”, and
each such QFC, a “Supported QFC”), the parties acknowledge and agree as follows
with respect to the resolution power of the Federal Deposit Insurance
Corporation under the Federal Deposit Insurance Act and Title II of the
Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States).

(b) In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

Section 10.27 Disqualified Lenders and Net Short Positions.

(a) Replacement of Disqualified Lenders.

(i) To the extent that any assignment or participation is made or purported to
be made to a Disqualified Lender or Net Short Lender (notwithstanding the other
restrictions in this Agreement with respect to Disqualified Lenders), or if any
Lender or Participant becomes a Disqualified Lender or a Net Short Lender, in
each case, without limiting any other provision of the Loan Documents,

(A) upon the request of the Borrower, such Disqualified Lender shall be required
immediately (and in any event within five Business Days) to assign all or any

 

-199-



--------------------------------------------------------------------------------

portion of the Loans and Commitments then owned by such Disqualified Lender (or
held as a participation) to another Lender (other than a Defaulting Lender or
another Disqualified Lender), Eligible Assignee or the Borrower, and

(B) the Borrower shall have the right to prepay all or any portion of the Loans
and Commitments then owned by such Disqualified Lender (or held as a
participation), and if applicable, terminate the Commitments of such
Disqualified Lender, in whole or in part.

(ii) Any such assignment or prepayment shall be made in exchange for an amount
equal to the lesser of (A) the face principal amount of the Loans so assigned,
(B) the amount that such Disqualified Lender paid to acquire such Commitments
and/or Loans and (C) the then-quoted trading price for such Loans or
Participations, in each case without interest thereon (it being understood that
if the effective date of any such assignment is not an interest payment date,
such assignee shall be entitled to receive on the next succeeding interest
payment date interest on the principal amount of the Loans so assigned that has
accrued and is unpaid from the interest payment date last preceding such
effective date (except as may be otherwise agreed between such assignee and the
Borrower)).

(iii) The Borrower shall be entitled to seek specific performance in any
applicable court of law or equity to enforce this Section 10.27. In addition, in
connection with any such assignment, (A) if such Disqualified Lender does not
execute and deliver to the Administrative Agent a duly completed Assignment and
Assumption and/or any other documentation necessary or appropriate (in the good
faith determination of the Administrative Agent or the Borrower, which
determination shall be conclusive) to reflect such replacement by the later of
(1) the date on which the replacement Lender executes and delivers such
Assignment and Assumption and/or such other documentation and (2) the date as of
which such Disqualified Lender shall be paid by the assignee Lender (or, at its
option, the Borrower) the amount required pursuant to this section, then such
Disqualified Lender shall be deemed to have executed and delivered such
Assignment and Assumption and/or such other documentation as of such date and
the Borrower shall be entitled (but not obligated) to execute and deliver such
Assignment and Assumption and/or such other documentation on behalf of such
Disqualified Lender, and the Administrative Agent shall record such assignment
in the Register, (B) each Lender (whether or not then a party hereto) agrees to
disclose to the Borrower the amount that the applicable Disqualified Lender paid
to acquire Commitments and/or Loans from such Lender and (C) each Lender that is
a Disqualified Lender agrees to disclose to the Borrower the amount it paid to
acquire the Commitments and/or Loans held by it.

(b) Amendments, Consents and Waivers under the Loan Documents. No Disqualified
Lender or Net Short Lender shall have the right to approve or disapprove any
amendment, waiver or consent pursuant to Section 10.01 or under any Loan
Document. In connection with any determination as to whether the requisite
Lenders (including whether the Required Lenders or Required Facility Lenders)
have provided any amendment, waiver or consent pursuant to Section 10.01 or
under any other Loan Document:

(i) Disqualified Lenders and Net Short Lenders shall not be considered, and

(ii) Disqualified Lenders and Net Short Lenders shall be deemed to have
consented to any such amendment, waiver or consent with respect to its interest
as a Lender in the same proportion as the allocation of voting with respect to
such matter by Lenders who are not Disqualified Lenders or Net Short Lenders;

 

-200-



--------------------------------------------------------------------------------

provided that (A) the Commitment of any Disqualified Lender or Net Short Lender
may not be increased or extended without the consent of such Disqualified Lender
or Net Short Lender, as applicable, and (B) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender that
by its terms affects any Disqualified Lender (other than any Net Short Lender)
more adversely than other affected Lenders shall require the consent of such
Disqualified Lender.

Each Lender that is not an Unrestricted Lender that delivers a written consent
to any amendment, waiver or consent pursuant to Section 10.01 or under any other
Loan Document shall concurrently deliver (or in the absence of any written Net
Short Representation will be deemed to have delivered, concurrently with
providing such consent) to the Borrower (with a copy to the Administrative
Agent) a Net Short Representation.

(c) Limitation on Rights and Privileges of Disqualified Lenders. Except as
otherwise provided in Section 10.27(b)(ii), no Disqualified Lenders shall have
the right to, and each such Person covenants and agrees not to, instruct the
Administrative Agent, Collateral Agent or any other Person in respect of the
exercise of remedies with respect to the Loans or other Obligations. Further, no
Disqualified Lender that purports to be a Lender or Participant (notwithstanding
any provisions of this Agreement that may have prohibited such Disqualified
Lender from becoming Lender or Participant) shall be entitled to any of the
rights or privileges enjoyed by the other Lenders with respect to voting (other
than to the extent provided in Section 10.27(b)), and shall be deemed for all
purposes to be, at most, a Defaulting Lender until such time as such
Disqualified Lender no longer owns any Loans or Commitments.

(d) Survival. The provisions of this Section 10.27 shall apply and survive with
respect to each Lender and Participant notwithstanding that any such Person may
have ceased to be a Lender or Participant hereunder or this Agreement may have
been terminated.

(e) Administrative Agent.

(i) Reliance. The Administrative Agent shall be entitled to rely conclusively on
any Net Short Representation delivered, provided or made (or deemed delivered,
provided or made) to it in accordance with this Agreement, shall have no duty to
inquire as to or investigate the accuracy of any Net Short Representation,
verify any statements in any officer’s certificate delivered to it, or otherwise
make any calculations, investigations or determinations with respect to any
Derivative Instruments or Net Short Positions or any Person. The Administrative
Agent shall have no liability to the Borrower, any Lender or any other Person in
acting in good faith on any notice of Default or acceleration.

(ii) Disqualified Lender Lists. The Administrative Agent shall have no
responsibility or liability for monitoring or enforcing the list of Disqualified
Lenders or for any assignment or participation to a Disqualified Lender.

(iii) Liability Limitations. The Administrative Agent shall not be responsible
or have any liability for, or have any duty to ascertain, inquire into, monitor
or enforce, compliance with the provisions hereof relating to Disqualified
Lenders or Net Short Lenders. Without limiting the generality of the foregoing,
the Administrative Agent shall not (x) be obligated to ascertain, monitor or
inquire as to whether any Lender or Participant or prospective Lender or
Participant is a Disqualified Lender or Net Short Lender, (y) have any liability
with respect to or arising out of any assignment or participation of commitments
or loans, or disclosure of confidential information, to any Disqualified Lender
or (z) have any liability with respect to or arising out of the voting in any
amendment or waiver to any Loan Document by any Net Short Lender. The list of
Disqualified

 

-201-



--------------------------------------------------------------------------------

Lenders shall be specified on a schedule that is held with the Administrative
Agent, which list may be provided to any Lender or its proposed assignee upon
request.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

-202-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written

 

ADVANTAGE SALES & MARKETING INC., as Borrower

By:  

/s/ Robert Murray

Name: Robert Murray

Title: Treasurer

 

[SIGNATURE PAGE TO FIRST LIEN CREDIT AGREEMENT]



--------------------------------------------------------------------------------

KARMAN INTERMEDIATE CORP.,

as Holdings

By:  

/s/ Robert Murray

Name: Robert Murray

Title: Treasurer

 

[SIGNATURE PAGE TO FIRST LIEN CREDIT AGREEMENT]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent

By:  

/s/ Henry Pennell

Name: Henry Pennell

Title: Vice President

 

BANK OF AMERICA, N.A., as Collateral Agent

By:  

/s/ Henry Pennell

Name: Henry Pennell

Title: Vice President

 

[SIGNATURE PAGE TO FIRST LIEN CREDIT AGREEMENT]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Initial Term Loan Lender

By:  

/s/ Jonathan C. Pfeifer

Name: Jonathan C. Pfeifer

Title: Vice President

 

[SIGNATURE PAGE TO FIRST LIEN CREDIT AGREEMENT]



--------------------------------------------------------------------------------

EXHIBIT A-1

FORM OF COMMITTED LOAN NOTICE

[________] [__], 20[__]

BANK OF AMERICA, N.A., as Administrative Agent

under the Credit Agreement referred to below

Mail Code: NC1-026-06-04

Gateway Village – 900 Building

900 W Trade St

Charlotte, NC 28255

Attention: Donna Barron

Telephone: (980) 387-3426

Email: donna.h.barron@bofa.com

 

  Re:

Advantage Sales & Marketing Inc.

Reference is made to that certain First Lien Credit Agreement, dated as of
October 28, 2020 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “First Lien Credit Agreement” or the
“Credit Agreement”), by and among Advantage Sales & Marketing Inc., a Delaware
corporation (the “Borrower”), Karman Intermediate Corp., a Delaware corporation
(“Holdings”), the Lenders and other parties party thereto, BANK OF AMERICA,
N.A., as Administrative Agent, BANK OF AMERICA, N.A., as Collateral Agent, and
the other agents and arrangers party thereto. Capitalized terms used but not
otherwise defined herein shall have the meanings assigned to them in the Credit
Agreement.

Pursuant to Article II of the Credit Agreement, the Borrower hereby requests
that the Lenders make the following Loans available to the Borrower under the
Credit Agreement on the terms set forth below:

 

  1.

Borrower: _______________.

 

  2.

Class of Borrowing: _______________.1

 

  3.

Type of Borrowing: [Base Rate Loans] [Eurocurrency Rate Loans].2

 

  4.

On _____________________________ (which shall be a Business Day).

 

  5.

In the principal amount of $______________________.3

 

 

 

1 

Specify Term Loans (including Initial Term Loans), Incremental Term Loans,
Refinancing Term Loans or Extended Term Loans.

2 

If the Borrower fails to specify a Type, then (x) in the case of Term Loans
denominated in Dollars, such Borrowing shall be made as a Base Rate Loan and
(y) in the case of Term Loans denominated in an Alternative Currency, such
Borrowing shall be made as a Eurocurrency Rate Loan.

3 

Each Borrowing of Eurocurrency Rate Loans shall be in a Dollar Amount of
$500,000 or a whole multiple of $100,000 in excess thereof. Each Borrowing of
Base Rate Loans shall be in a principal amount of $500,000 or a whole multiple
of $100,000 in excess thereof.

 

A-1-1



--------------------------------------------------------------------------------

  6.

[With an Interest Period of [__] months.]4

 

  7.

Currency: _______________.5

The undersigned hereby represents and warrants to the Administrative Agent and
the Lenders that the conditions to lending specified in Section [2.13(f)]6
[4.01]7 of the Credit Agreement will be satisfied as of the date of the
Borrowing set forth above.

[The remainder of this page is intentionally left blank.]

 

 

 

 

 

4 

Include only for Eurocurrency Rate Loans. If the Borrower fails to specify, it
shall be deemed to have an Interest Period of one month.

5 

State whether such Borrowing is in Dollars or (solely with respect to
Incremental Term Loans or Refinancing Term Loans that are Eurocurrency Rate
Loans) an Alternative Currency.

6 

Applies only to Incremental Loans.

7 

Applies only to the Borrowing on the Closing Date.

 

A-1-2



--------------------------------------------------------------------------------

ADVANTAGE SALES & MARKETING INC., as Borrower

By:

 

 

 

Name:

 

Title:

 

A-1-3



--------------------------------------------------------------------------------

EXHIBIT A-2

FORM OF CONVERSION/CONTINUATION NOTICE

Date: ___________, _____

To:

BANK OF AMERICA, N.A., as Administrative Agent

under the Credit Agreement referred to below

Mail Code: NC1-026-06-04

Gateway Village – 900 Building

900 W Trade St

Charlotte, NC 28255

Attention: Donna Barron

Telephone: (980) 387-3426

Email: donna.h.barron@bofa.com

Re: Advantage Sales & Marketing Inc.

Ladies and Gentlemen:

Reference is made to that certain First Lien Credit Agreement, dated as of
October 28, 2020 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “First Lien Credit Agreement” or the
“Credit Agreement”), by and among Advantage Sales & Marketing Inc., a Delaware
corporation (the “Borrower”), Karman Intermediate Corp., a Delaware corporation
(“Holdings”), the Lenders and other parties party thereto, BANK OF AMERICA,
N.A., as Administrative Agent, BANK OF AMERICA, N.A., as Collateral Agent, and
the other agents and arrangers party thereto. Capitalized terms used but not
otherwise defined herein shall have the meanings assigned to them in the Credit
Agreement.

Pursuant to Section 2.02 of the Credit Agreement, the Borrower is requesting a
[conversion of Loans from one Type to the other] [continuation of Eurocurrency
Rate Loans] on the terms set forth below:

 

  1.

Class of Borrowing: _______________.1

 

  2.

[Option 1] [Base Rate Loans] [Eurocurrency Rate Loans] to be converted to [Base
Rate Loans] [Eurocurrency Rate Loans].

[Option 2] Eurocurrency Rate Loans to be continued.

 

  3.

Effective as of ______________________ (which shall be a Business Day).

 

  4.

In the principal amount of [$][€] __________________.2

 

 

 

1 

Specify Term Loans (including Initial Term Loans), Incremental Term Loans,
Refinancing Term Loans or Extended Term Loans.

2 

Each conversion to or continuation of Eurocurrency Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
if denominated in Dollars, or a Dollar Amount of $500,000 or a whole multiple of
a Dollar Amount of $100,000 in excess thereof if denominated in an Alternative
Currency. Each conversion to Base Rate Loans shall be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof.

 

A-2-1



--------------------------------------------------------------------------------

  5.

With an Interest Period of _____ months.3

 

  6.

Currency: _______________.4

[The remainder of this page is intentionally left blank.]

 

 

 

3 

Include only for a continuation of, or conversion to, Eurocurrency Rate Loans.
If the Borrower fails to specify, such Borrowing shall be deemed to have an
interest period of one month.

4 

State whether such Borrowing is in Dollars or (solely with respect to
Eurocurrency Borrowings), Euros or an Alternative Currency.

 

A-2-2



--------------------------------------------------------------------------------

ADVANTAGE SALES & MARKETING INC., as Borrower

By:

 

                     

 

Name:

 

Title:

 

A-2-3



--------------------------------------------------------------------------------

EXHIBIT B-1

FORM OF TERM LOAN NOTE

$[                ].00 [                ], 20[ ]

[THIS NOTE MAY HAVE BEEN ISSUED WITH ORIGINAL ISSUE DISCOUNT FOR PURPOSES OF
SECTION 1271 ET SEQ. OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED. A HOLDER
MAY OBTAIN THE ISSUE PRICE, AMOUNT OF ORIGINAL ISSUE DISCOUNT, ISSUE DATE AND
YIELD TO MATURITY FOR SUCH NOTE BY SUBMITTING A REQUEST FOR SUCH INFORMATION TO
THE BORROWER AT THE FOLLOWING ADDRESS: 404 COLUMBIA PLACE, SOUTH BEND, IN 46601
ATTENTION: CHIEF FINANCIAL OFFICER.]

FOR VALUE RECEIVED, the undersigned, promises to pay [                ]
(hereinafter, together with its successors in title and assigns, the “Lender”),
the principal sum of [                ] DOLLARS ($[                ].00), or, if
less, the aggregate unpaid principal balance of the Term Loan made by the Lender
to or for the account of the Borrower pursuant to the Credit Agreement (as
hereafter defined), with interest, fees, expenses and costs at the rate and
payable in the manner stated in the Credit Agreement. As used herein, the
“Credit Agreement” means and refers to that certain First Lien Credit Agreement,
dated as of October 28, 2020 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “First Lien Credit
Agreement” or the “Credit Agreement”), by and among Advantage Sales & Marketing
Inc., a Delaware corporation (the “Borrower”), Karman Intermediate Corp., a
Delaware corporation (“Holdings”), the Lenders and other parties party thereto,
BANK OF AMERICA, N.A., as Administrative Agent, BANK OF AMERICA, N.A., as
Collateral Agent, and the other agents and arrangers party thereto. Capitalized
terms used but not otherwise defined herein shall have the meanings assigned to
them in the Credit Agreement.

This is a “Term Loan Note” to which reference is made in the Credit Agreement
and is subject to all terms and provisions thereof. This Term Loan Note is also
entitled to the benefits of the Guaranty and is secured by the Collateral. The
principal of, and interest on, this Term Loan Note shall be payable at the
times, in the manner, and in the amounts as provided in the Credit Agreement and
shall be subject to prepayment and acceleration as provided therein. The
Administrative Agent’s books and records concerning the Term Loan, the accrual
of interest and fees thereon, and the repayment of such Term Loan, shall be
prima facie evidence of the indebtedness to the Lender hereunder, absent
manifest error.

No delay or omission by the Administrative Agent or the Lender in exercising or
enforcing any of the Administrative Agent’s or Lender’s powers, rights,
privileges, remedies, or discretions hereunder shall operate as a waiver thereof
on that occasion nor on any other occasion. No waiver of any Event of Default
shall operate as a waiver of any other Event of Default, nor as a continuing
waiver.

The Borrower waives presentment, demand, notice, and protest, and also waives
any delay on the part of the holder hereof. The Borrower assents to any
extension or other indulgence (including, without limitation, the release or
substitution of Collateral) permitted by the Administrative Agent, the
Collateral Agent and/or the Lender with respect to this Term Loan Note and/or
any Collateral Document or any extension or other indulgence with respect to any
other liability or any collateral given to secure any other liability of the
Borrower or any other Person obligated on account of this Term Loan Note.

This Term Loan Note shall be binding upon the Borrower and upon its successors,
assigns, and representatives, and shall inure to the benefit of the Lender and
its registered assigns. The transfer, sale or assignment of any rights under or
interest in this Term Loan Note is subject to certain restrictions contained in
the Credit Agreement, including Section 10.07 thereof. This Term Loan Note is a
registered obligation and no assignment hereof shall be effective until recorded
in the Register.

 

B-1-1



--------------------------------------------------------------------------------

THE ASSIGNMENT OF THIS TERM LOAN NOTE AND ANY RIGHTS WITH RESPECT THERETO ARE
SUBJECT TO THE PROVISIONS OF THE CREDIT AGREEMENT, INCLUDING THE PROVISIONS
GOVERNING THE REGISTER AND THE PARTICIPANT REGISTER.

The Borrower agrees that any action or proceeding arising out of or relating to
this Term Loan Note or for recognition or enforcement of any judgment, may be
brought in the courts of the state of New York sitting in New York City in the
Borough of Manhattan or of any United States federal court sitting in the
Borough of Manhattan, and any appellate court from any thereof, and by execution
and delivery of this Term Loan Note, the Borrower and the Lender each consent,
for itself and in respect of its property, to the exclusive jurisdiction of
those courts. To the fullest extent permitted by applicable law, the Borrower
irrevocably waives any objection that it may now or hereafter have to the laying
of venue of any action or proceeding arising out of or relating to this Term
Loan Note in the courts of the state of New York sitting in New York City in the
Borough of Manhattan or of the United States federal court sitting in the
Borough of Manhattan, and any appellate court from any thereof.

THIS TERM LOAN NOTE SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE APPLICATION OF ANY
LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.

The Borrower makes the following waiver knowingly, voluntarily, and
intentionally, and understands that the Administrative Agent and the Lender, in
the establishment and maintenance of their respective relationship with the
Borrower contemplated by this Term Loan Note, are each relying thereon. THE
BORROWER, AND THE LENDER BY ITS ACCEPTANCE HEREOF, HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS TERM LOAN NOTE OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT, OR ANY OTHER THEORY).

[Remainder of page intentionally left blank]

 

B-1-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Term Loan Note to be duly
executed and delivered by its duly authorized officer as of the date first above
written.

 

ADVANTAGE SALES & MARKETING INC., as Borrower

By:

 

                 

 

Name:

 

Title:

 

B-1-3



--------------------------------------------------------------------------------

LOANS AND PAYMENTS

 

Date

  

Amount
of Loan

  

Maturity
Date

  

Payments of

Principal/Interest

  

Principal

Balance
of Note

  

Name of Person

Making this

Notation

 

B-1-4



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF COMPLIANCE CERTIFICATE

[______], 20[_]

Reference is made to the First Lien Credit Agreement, dated as of October 28,
2020 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “First Lien Credit Agreement” or the “Credit
Agreement”), by and among Advantage Sales & Marketing Inc., a Delaware
corporation (the “Borrower”), Karman Intermediate Corp., a Delaware corporation
(“Holdings”), the Lenders and other parties party thereto, BANK OF AMERICA,
N.A., as Administrative Agent, BANK OF AMERICA, N.A., as Collateral Agent, and
the other agents and arrangers party thereto. Capitalized terms used but not
otherwise defined herein shall have the meanings assigned to them in the Credit
Agreement. For purposes hereof, the “Test Period” means the Test Period ending
on the last day of the fiscal period to which the financial statements attached
hereto as Exhibit A relate (the date of such last day, the “Test Date”).
Pursuant to Section 6.02(a) of the Credit Agreement, the undersigned, solely in
his/her capacity as a Responsible Officer of the Borrower and not in an
individual capacity and without any personal liability, certifies as follows:

[Attached hereto as Exhibit A is a consolidated balance sheet of the Borrower
and its Subsidiaries as at the end of the fiscal year ended on the Test Date,
and the related consolidated statements of comprehensive income (loss),
stockholders’ equity and cash flows for such fiscal year together with related
notes thereto, setting forth in each case in comparative form the figures for
the previous fiscal year (if ending after the Closing Date), prepared in
accordance with GAAP, audited and accompanied by a report and opinion of the
Borrower’s auditor on the Closing Date or any other accounting firm of
nationally or regionally recognized standing or another accounting firm
reasonably acceptable to the Administrative Agent, which report and opinion has
been prepared in accordance with generally accepted auditing standards and is
not subject to any explanatory statement as to the Borrower’s ability to
continue as a “going concern” or like qualification or exception (excluding any
“emphasis of matter” paragraph) (other than any such statement, qualification or
exception resulting from or relating to (i) an actual or anticipated breach of a
Financial Covenant, (ii) an upcoming maturity date, (iii) activities,
operations, financial results or liabilities of any Person other than the Loan
Parties and their Restricted Subsidiaries) or (iv) changes in accounting
principles or practices. Also attached hereto as Exhibit A is such supplemental
financial information (which need not be audited) as is necessary to eliminate
the accounts of Unrestricted Subsidiaries (if any) (which may be in footnote
form only) from such consolidated financial statements.]1

[Attached hereto as Exhibit A is (i) a condensed consolidated balance sheet of
the Borrower and its Subsidiaries as at the end of the fiscal quarter ended on
the Test Date, (ii) the related condensed consolidated statements of
comprehensive income (loss) for such fiscal quarter and for the portion of the
fiscal year then ended and (iii) the related condensed consolidated statements
of cash flows for the portion of the fiscal year then ended, setting forth, in
each case of clauses (ii) and (iii), in comparative form, the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year (collectively, the “Financial Statements”).
Such Financial Statements fairly present in all material respects the financial
condition, results of operations and cash flows of the Borrower and its
Subsidiaries in material compliance with GAAP, subject to normal year-end
adjustments and the absence of footnotes. Also attached hereto as Exhibit A is
such supplemental financial information (which need not be audited)

 

 

1 

To be included if accompanying annual financial statements only.

 

C-1



--------------------------------------------------------------------------------

as is necessary to eliminate the accounts of Unrestricted Subsidiaries (if any)
(which may be in footnote form only) from such consolidated financial
statements.]2

[To my knowledge, except as otherwise disclosed to the Administrative Agent
pursuant to the Credit Agreement, no Default or Event of Default has occurred
and is continuing.] [If unable to provide the foregoing certification, attach an
Exhibit B specifying the details of the Default or Event of Default that has
occurred and is continuing and any action taken or proposed to be taken with
respect thereto.]

[Attached hereto as Schedule 1 are reasonably detailed calculations setting
forth Excess Cash Flow for the most recently ended fiscal year, which
calculations are true and accurate on and as of the date of this Certificate.]3

Attached hereto as Schedule 2 are reasonably detailed calculations setting forth
the First Lien Net Leverage Ratio, which calculations are true and accurate on
and as of the date of this Certificate.

[Attached hereto as Schedule 3 are reasonably detailed calculations setting
forth the Available Amount as of the Test Date.]4

[The Borrower and each Guarantor has delivered a Security Agreement Supplement
and related grant of Security Interest in accordance with Section 4.02(e) of the
Security Agreement.]5

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 

 

2 

To be included if accompanying quarterly financial statements only.

3 

To be included in each annual compliance certificate beginning with the first
fiscal year after the Closing Date with respect to which an Excess Cash Flow
payment could be required.

4 

To be included to the extent required under the Credit Agreement for such Test
Period.

5 

To be included in annual compliance certificate only, if applicable.

 

C-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, solely in his/her capacity as a Responsible
Officer6 of the Borrower, and not in his or her personal or individual capacity
and without personal liability, has executed this Certificate for and on behalf
of the Borrower, and has caused this Certificate to be delivered as of the date
first set forth above.

 

ADVANTAGE SALES & MARKETING INC., as Borrower

By:

 

             

 

Name:

 

Title:

 

 

6 

Executive chairman, chief executive officer, president, senior vice president,
senior vice president (finance), vice president, chief financial officer,
treasurer, manager of treasury activities or assistant treasurer or other
similar officer or Person performing similar functions.

 

C-3



--------------------------------------------------------------------------------

SCHEDULE 1

TO COMPLIANCE CERTIFICATE

 

Excess Cash Flow (the sum of clauses (a)(i) through (vi) minus the sum of
clauses (b)(i) through (xiii)):

   $ _____  

(a)

   the sum, without duplication, of:       (i)   Consolidated Net Income of the
Borrower and the Restricted Subsidiaries for such period,    $ _____      (ii)  
an amount equal to the amount of all non-cash charges (including depreciation
and amortization) for such period to the extent deducted in arriving at such
Consolidated Net Income, but excluding any such non-cash charges representing an
accrual or reserve for potential cash items in any future period and excluding
amortization of a prepaid cash item that was paid in a prior period,    $ _____
     (iii)   decreases in Consolidated Working Capital for such period (other
than any such decreases arising from acquisitions or Dispositions by the
Borrower and the Restricted Subsidiaries completed during such period, the
application of purchase accounting or the reclassification of items from short
term to long term or vice versa),    $ _____      (iv)   an amount equal to the
aggregate net non-cash loss on Dispositions by the Borrower and the Restricted
Subsidiaries during such period (other than Dispositions in the ordinary course
of business) to the extent deducted in arriving at such Consolidated Net Income,
   $ _____      (v)   the amount deducted as tax expense in determining
Consolidated Net Income to the extent in excess of cash taxes paid in such
period (including, without duplication, tax distributions pursuant to
Section 7.06(h)(i) of the Credit Agreement) and tax distribution reserves set
aside or payable, and    $ _____      (vi)   cash receipts in respect of Hedge
Agreements during such period to the extent not otherwise included in such
Consolidated Net Income,    $ _____  

(b)

   over, the sum, without duplication, of:       (i)   an amount equal to the
amount of all non-cash credits included in arriving at such Consolidated Net
Income (but excluding any non-cash credit to the extent representing the
reversal of an accrual or reserve described in clause (a)(ii) above) and cash
charges excluded by virtue of clauses (a) through (l) (other than clause (g)) of
the definition of “Consolidated Net Income”,    $ _____      (ii)   without
duplication of amounts deducted pursuant to clause (b)(xi) below or this
clause (b)(ii) in prior periods, and any amounts deducted pursuant to
Section 2.04(b)(i)(B) of the Credit Agreement, the amount of Capital
Expenditures or acquisitions of intellectual property accrued or made in    $
_____  

 

C-4



--------------------------------------------------------------------------------

     cash during such period to the extent not financed with the proceeds of
Funded Debt,   

    

   (iii)   the aggregate amount of all principal payments of Indebtedness
(including the principal component of payments in respect of Capitalized Leases)
of the Borrower and the Restricted Subsidiaries to the extent such prepayments
or repayments are not funded with the proceeds of Funded Debt, excluding (A) all
payments of Indebtedness described in Sections 2.04(b)(i)(B)(I)-(V) of the
Credit Agreement to the extent such payments reduce the repayment of Term Loans
that would otherwise be required by Section 2.04(b)(i) of the Credit Agreement,
(B) all payments of Indebtedness pursuant to and in accordance with
Section 7.09(a)(x)(A) of the Credit Agreement, and (C) any prepayment of
revolving loans to the extent there is not an equivalent permanent reduction in
commitments thereunder,    $ _____      (iv)   an amount equal to the aggregate
net non-cash gain on Dispositions by the Borrower and the Restricted
Subsidiaries during such period (other than Dispositions in the ordinary course
of business) to the extent included in arriving at such Consolidated Net Income
and the net cash loss on Dispositions to the extent otherwise added to arrive at
Consolidated Net Income,    $ _____      (v)   increases in Consolidated Working
Capital for such period (other than any such increases arising from acquisitions
or Dispositions by the Borrower and the Restricted Subsidiaries completed during
such period, the application of purchase accounting or the reclassification of
items from short term to long term or vice versa),    $ _____      (vi)   cash
payments by the Borrower and the Restricted Subsidiaries actually made during
such period to the extent not financed with the proceeds of Funded Debt in
respect of any purchase price holdbacks, earn-out obligations, long-term
liabilities of the Borrower and the Restricted Subsidiaries (other than
Indebtedness) to the extent such payments are not expensed during such period or
are not deducted in calculating Consolidated Net Income for such period (and so
long as there has not been any reduction in respect of such payments in arriving
at Consolidated Net Income for such fiscal year),    $ _____      (vii)  
[reserved]      N/A      (viii)   [reserved]      N/A      (ix)   [reserved]   
  N/A      (x)   to the extent such were not deducted in calculating
Consolidated Net Income for such period, the aggregate amount of any premium,
make-whole or penalty payments actually paid in cash by Holdings, the Borrower
and the Restricted Subsidiaries during such period that are made in connection
with any prepayment of any principal of Indebtedness to the extent such
prepayment of principal reduced Excess Cash Flow pursuant to    $ _____  

 

C-5



--------------------------------------------------------------------------------

     clause (b)(iii) above or reduced the mandatory prepayment required by
Section 2.04(b)(i) of the Credit Agreement,   

    

   (xi)   without duplication of amounts deducted from Excess Cash Flow in prior
periods, the aggregate consideration required to be paid in cash by the Borrower
or any of the Restricted Subsidiaries pursuant to binding contracts,
commitments, or binding purchase orders (to the extent not financed with the
proceeds of Funded Debt, the “Contract Consideration”) entered into prior to or
during such period relating to Permitted Acquisitions (or Investments similar to
those made for Permitted Acquisitions), Capital Expenditures or acquisitions of
intellectual property to be consummated; provided that, to the extent the
aggregate amount actually utilized to finance such Permitted Acquisitions (or
Investments similar to those made for Permitted Acquisitions), Capital
Expenditures or acquisitions of intellectual property during any period is less
than the Contract Consideration that reduced Excess Cash Flow for the prior
period, the amount of such shortfall shall be added to the calculation of Excess
Cash Flow for such period,    $ _____      (xii)   the amount of cash taxes
(including penalties and interest) paid or tax reserves set aside or payable
(without duplication) in such period, to the extent they exceed the amount of
tax expense deducted in calculating Consolidated Net Income for such period,   
$ _____      (xiii)   cash expenditures in respect of Hedge Agreements during
such period to the extent not deducted in calculating Consolidated Net Income,
and    $ _____      (xiv)   any amount related to items that were added to or
not deducted from Net Income in calculating Consolidated Net Income or were
added to or not deducted from Consolidated Net Income, in each case to the
extent such items represented a cash payment which had not reduced Excess Cash
Flow upon the accrual thereof in a prior Test Period, or an accrual for a cash
payment, by the Borrower and its Restricted Subsidiaries or did not represent
cash received by the Borrower and its Restricted Subsidiaries, in each case on a
consolidated basis during such Test Period.    $ _____     

ECF Prepayment Percentage:7

   $ _____     

ECF prepayment amount (clause (1) minus clause (2) below):8

   $ _____      (1)   (a) ECF Prepayment Percentage multiplied by (b) Excess
Cash Flow.    $ _____  

 

7 

The ECF Prepayment Percentage shall be (a) 50%, if the Borrower’s First Lien Net
Leverage Ratio at the end of the immediately preceding fiscal year equals or
exceeds the Closing Date First Lien Net Leverage Ratio less 0.50 to 1.00, (b)
25%, if such First Lien Net Leverage Ratio is less than the Closing Date First
Lien Net Leverage Ratio less 0.50 to 1.00, but equals or exceeds the Closing
Date First Lien Net Leverage Ratio less 1.00 to 1.00, and (c) 0%, if such First
Lien Net Leverage Ratio is less than the Closing Date First Lien Net Leverage
Ratio less 1.00 to 1.00.

8 

ECF prepayment only required if such amount equals or exceeds 5.0% of Closing
Date EBITDA and 5.0% of TTM Consolidated Adjusted EBITDA and payments are only
required to the extent of any such amount in excess of such minimum.

 

C-6



--------------------------------------------------------------------------------

     (2 )    the sum of (1) all voluntary prepayments of Term Loans and any
other term loans that are Pari Passu Lien Debt (including (A) those made through
debt buybacks and in the case of below-par repurchases in an amount equal to the
discounted amount actually paid in cash in respect of such below-par repurchase,
(B) cash payments by the Borrower pursuant to Section 3.07 of the Credit
Agreement or other applicable “yank-a-bank” provisions (solely to the extent the
applicable Term Loans or other Pari Passu Lien Debt is retired instead of
assigned) and (C) prepayments of Loans and Participations held by Disqualified
Lenders or Net Short Lenders) (2) all voluntary payments and prepayments of
loans under the ABL Credit Facility and any other revolving loans, in each case
to the extent accompanied by a corresponding permanent reduction in commitments,
(3) all voluntary prepayments of Junior Lien Debt (including those made through
debt buybacks and in the case of below-par repurchases in an amount equal to the
discounted amount actually paid in cash in respect of such below-par
repurchase), (4) all voluntary prepayments of Indebtedness secured by Liens on
Excluded Assets (including those made through debt buybacks and in the case of
below-par repurchases in an amount equal to the discounted amount actually paid
in cash in respect of such below-par repurchase), (5) all voluntary prepayments
of Indebtedness of the Borrower or a Restricted Subsidiary that is unsecured or
secured by Liens on assets that are not Collateral (including those made through
debt buybacks and in the case of below-par repurchases in an amount equal to the
discounted amount actually paid in cash in respect of such below-par
repurchase), (6) without duplication of amounts deducted pursuant to clause
(7) below and the definition of “Excess Cash Flow” herein in prior periods, the
amount of Permitted Investments, including Acquisition Transactions (in each
case, including costs and expenses related thereto), made during such period
pursuant to Section 7.02 (excluding Section 7.02(hh)(i)) of the Credit Agreement
to the extent that such Permitted Investments were not financed with the
proceeds of Funded Debt, (7) without duplication of amounts deducted pursuant to
the definition of “Excess Cash Flow”, the amount of Restricted Payments actually
paid (and permitted to be paid) during such period pursuant to Section 7.06
(excluding Sections 7.06(a), 7.06(c) and 7.06(s)(ii)) to the extent such
Restricted Payments were not financed with the proceeds of Funded Debt, and
(8) the aggregate amount of expenditures actually made by the Borrower and its
Restricted Subsidiaries to the extent not financed with the proceeds of Funded
Debt during such period (including expenditures for the payment of financing
fees) to the extent that such expenditures are not expensed during such fiscal
year or are not deducted in calculating Consolidated Net Income (and so long as
there has not been any reduction in respect of such expenditures in arriving at
Consolidated Net Income for such period).    $ _____  

 

C-7



--------------------------------------------------------------------------------

SCHEDULE 2

TO COMPLIANCE CERTIFICATE

FOR THE TEST PERIOD ENDING [mm/dd/yy].

 

1. Consolidated Adjusted EBITDA (the sum of clauses (a)(i) through (xxvii)):9

   $ _____  

(a)

   Consolidated Net Income of the Borrower for such Test Period, increased,
without duplication, by the following items (solely to the extent deducted (and
not excluded) in calculating Consolidated Net Income, other than in respect of
the proviso in clause (i) below and clauses (ii)(B), (xi), (xix) and (xx) below)
of such Person and its Restricted Subsidiaries for such Test Period determined
on a consolidated basis in accordance with GAAP:    $ _____      (i)   interest
expense, including (A) imputed interest on Capitalized Lease Obligations and
Attributable Indebtedness (which, in each case, will be deemed to accrue at the
interest rate reasonably determined by a Responsible Officer of the Borrower to
be the rate of interest implicit in such Capitalized Lease Obligations or
Attributable Indebtedness), (B) commissions, discounts and other fees, charges
and expenses owed with respect to letters of credit, bankers’ acceptance
financing, surety and performance bonds and receivables financings,
(C) amortization and write-offs of deferred financing fees, debt issuance costs,
debt discounts, commissions, fees, premium and other expenses, as well as
expensing of bridge, commitment or financing fees, (D) payments made in respect
of hedging obligations or other derivative instruments entered into for the
purpose of hedging interest rate risk, (E) cash contributions to any employee
stock ownership plan or similar trust to the extent such contributions are used
by such plan or trust to pay interest or fees to any Person (other than such
Person or a wholly-owned Restricted Subsidiary) in connection with Indebtedness
incurred by such plan or trust, (F) all interest paid or payable with respect to
discontinued operations, (G) the interest portion of any deferred payment
obligations, and (H) all interest on any Indebtedness that is (x) Indebtedness
of others secured by any Lien on property owned or acquired by such Person or
its Restricted Subsidiaries, whether or not the obligations secured thereby have
been assumed, but limited to the fair market value of such property or
(y) contingent obligations in respect of Indebtedness; provided that that such
interest expense shall be calculated after giving effect to Hedge Agreements
related to interest rates (including associated costs), but excluding unrealized
gains and losses with respect to such Hedge Agreements or (z) fees and expenses
paid to the Administrative Agent (in its capacity as such and for its own
account) pursuant to the Loan Documents and fees and expenses paid to the
administrative agent, the collateral agent, trustee or other similar Persons for
any other Indebtedness permitted by Section 7.03 of the Credit Agreement;   

 

9 

Notwithstanding the foregoing, Consolidated Adjusted EBITDA (a) for the fiscal
quarter ended September 30, 2019, will be deemed to be $155,609,658, (b) for the
fiscal quarter ended December 31, 2019, will be deemed to be $156,958,261, (c)
for the fiscal quarter ended March 31, 2020, will be deemed to be $111,795,535,
and (d) for the fiscal quarter ended June 30, 2020, will be deemed to be
$117,275,309, as such amounts may be adjusted pursuant to the foregoing
provisions and by other pro forma adjustments permitted by the Credit Agreement
(including as necessary to give Pro Forma Effect to any Specified Transaction).

 

C-8



--------------------------------------------------------------------------------

     provided further that, when determining such interest expense in respect of
any Test Period ending prior to the first anniversary of the Closing Date, such
interest expense will be calculated by multiplying the aggregate amount of such
interest expense accrued since the Closing Date by 365 and then dividing such
product by the number of days from and including the Closing Date to and
including the last day of such Test Period,    $ _____      (ii)   taxes based
on gross receipts, income, profits or revenue or capital, franchise, excise,
property, commercial activity, sales, use, unitary or similar taxes, and foreign
withholding taxes, including (A) penalties and interest and (B) tax
distributions made to any direct or indirect holders of Equity Interests of such
Person in respect of any such taxes attributable to such Person and/or its
Restricted Subsidiaries or pursuant to a tax sharing arrangement or as a result
of a tax distribution or repatriated fund,    $ _____      (iii)   depreciation
expense and amortization expense (including amortization and similar charges
related to goodwill, customer relationships, trade names, databases, technology,
software, internal labor costs, deferred financing fees or costs and other
intangible assets),    $ _____      (iv)   non-cash items (provided that if any
such non-cash item represents an accrual or reserve for potential cash items in
any future period, (1) the Borrower may determine not to add back such non-cash
item in the current Test Period and (2) to the extent the Borrower decides to
add back such non-cash expense or charge, the cash payment in respect thereof in
such future period will be subtracted from Consolidated Adjusted EBITDA in such
future period), including the following: (A) non-cash expenses in connection
with, or resulting from, stock option plans, employee benefit plans or
agreements or post-employment benefit plans or agreements, or grants or sales of
stock, stock appreciation or similar rights, stock options, restricted stock,
preferred stock or other similar rights, (B) non-cash currency translation
losses related to changes in currency exchange rates (including re-measurements
of Indebtedness (including intercompany Indebtedness) and any net non-cash loss
resulting from hedge agreements for currency exchange risk), (C) non-cash
losses, expenses, charges or negative adjustments attributable to the movement
in the mark-to-market valuation of hedge agreements or other derivative
instruments, including the effect of FASB Accounting Standards Codification 815
and International Accounting Standard No. 9 and their respective related
pronouncements and interpretations, (D) non-cash charges for deferred tax asset
valuation allowances, (E) any non-cash impairment charge or asset write-off or
write-down related to intangible assets (including goodwill), long-lived assets,
and Investments in debt and equity securities, (F) any non-cash charges or
losses resulting from any purchase accounting adjustment or any step-ups with
respect to re-valuing assets and liabilities in connection with the Transactions
or any Investments either existing or arising after the Closing Date, (G) all
non-cash losses from Investments either existing or arising after the Closing
Date recorded using the equity method, (H) the excess of GAAP rent expense over
actual cash rent paid during such period due to the use of straight line rent
for GAAP purposes and (I) any non-cash interest expense,    $ _____  

 

C-9



--------------------------------------------------------------------------------

   (v)   unusual, extraordinary, infrequent, or non-recurring items, whether or
not classified as such under GAAP,    $ _____      (vi)   charges, costs,
losses, expenses or reserves related to: (A) restructuring (including
restructuring charges or reserves, whether or not classified as such under
GAAP), severance, relocation, consolidation, integration or other similar items,
(B) strategic and/or business initiatives, business optimization (including
costs and expenses relating to business optimization programs which, for the
avoidance of doubt, shall include, without limitation, implementation of
operational and reporting systems and technology initiatives; strategic
initiatives; retention; severance; systems establishment costs; systems
conversion and integration costs; contract termination costs; recruiting and
relocation costs and expenses; costs, expenses and charges incurred in
connection with curtailments or modifications to pension and post-retirement
employee benefits plans; costs to start-up, pre-opening, opening, closure,
transition and/or consolidation of distribution centers, operations, officers
and facilities) including in connection with the Transactions and any Permitted
Investment, any acquisition or other investment consummated prior to the Closing
Date and new systems design and implementation, as well as consulting fees and
any one-time expense relating to enhanced accounting function, (C) business or
facilities (including greenfield facilities) start-up, opening, transition,
consolidation, shut-down and closing, (D) signing, retention and completion
bonuses, (E) severance, relocation or recruiting, (F) public company
registration, listing, compliance, reporting and related expenses, (G) charges
and expenses incurred in connection with litigation (including threatened
litigation), any investigation or proceeding (or any threatened investigation or
proceeding) by a regulatory, governmental or law enforcement body (including any
attorney general), and (H) expenses incurred in connection with casualty events
or asset sales outside the ordinary course of business,    $ _____      (vii)  
all (A) costs, fees and expenses relating to the Transactions, (B) costs, fees
and expenses (including diligence and integration costs) incurred in connection
with (x) investments in any Person, acquisitions of the Equity Interests of any
Person, acquisitions of all or a material portion of the assets of any Person or
constituting a line of business of any Person, and financings related to any of
the foregoing or to the capitalization of any Loan Party or any Restricted
Subsidiary or (y) other transactions that are out of the ordinary course of
business of such Person and its Restricted Subsidiaries (in each case of clauses
(x) and (y), including transactions considered or proposed but not consummated),
including Permitted Equity Issuances, Investments, acquisitions, dispositions,
recapitalizations, mergers, amalgamations, option buyouts and the incurrence,
modification or repayment of Indebtedness (including all consent fees, premium
and other amounts payable in connection therewith) and (C) non-operating
professional fees, costs and expenses,    $ _____      (viii)   items reducing
Consolidated Net Income to the extent (A) covered by a binding indemnification
or refunding obligation or insurance to the extent actually paid or reasonably
expected to be paid, (B) paid or payable (directly or indirectly) by a third
party that is not a Loan Party or a Restricted Subsidiary (except to the extent
such payment gives rise to reimbursement    $ _____  

 

C-10



--------------------------------------------------------------------------------

     obligations) or with the proceeds of a contribution to equity capital of
such Person by a third party that is not a Loan Party or a Restricted Subsidiary
or (C) such Person is, directly or indirectly, reimbursed for such item by a
third party,       (ix)   the amount of management, monitoring, consulting,
transaction and advisory fees (including termination fees) and related
indemnities and expenses paid, payable or accrued in such Test Period (including
any termination fees payable in connection with the early termination of
management and monitoring agreements),    $ _____      (x)   the effects of
purchase accounting, fair value accounting or recapitalization accounting
(including the effects of adjustments pushed down to such Person and its
Subsidiaries) and the amortization, write-down or write-off of any such amount,
   $ _____      (xi)   proceeds of business interruption insurance actually
received (to the extent not counted in any prior period in anticipation of such
receipt) or reasonably expected to be received,    $ _____      (xii)   minority
interest expense consisting of income attributable to Equity Interests held by
third parties in any non-wholly-owned Restricted Subsidiary,    $ _____     
(xiii)   all charges, costs, expenses, accruals or reserves in connection with
the rollover, acceleration or payout of Equity Interests held by officers or
employees and all losses, charges and expenses related to payments made to
holders of options or other derivative Equity Interests of such Person or any
direct or indirect parent thereof in connection with, or as a result of, any
distribution being made to equity holders of such Person or any direct or
indirect parent thereof, including (A) payments made to compensate such holders
as though they were equity holders at the time of, and entitled to share in,
such distribution, and (B) all dividend equivalent rights owed pursuant to any
compensation or equity arrangement,    $ _____      (xiv)   expenses, charges
and losses resulting from the payment or accrual of indemnification or refunding
provisions, earn-outs and contingent consideration obligations, bonuses and
other compensation paid to employees, directors or consultants, and payments in
respect of dissenting shares and purchase price adjustments, in each case, made
in connection with a Permitted Investment or other transactions disclosed in the
documents referred to in clause (xix) below,    $ _____      (xv)   any losses
from abandoned, closed, disposed or discontinued operations or operations that
are anticipated to become abandoned, closed, disposed or discontinued,    $
_____      (xvi)   (A) any costs or expenses (including any payroll taxes)
incurred by the Borrower or any Restricted Subsidiary in such Test Period as a
result of, in connection with or pursuant to any management equity plan, profits
interest or stock option plan or any other management or employee benefit plan
or agreement, any pension plan (including (1) any post-employment benefit    $
_____  

 

C-11



--------------------------------------------------------------------------------

     scheme to which the relevant pension trustee has agreed, (2) as a result of
curtailments or modifications to pension and post-retirement employee benefit
plans and (3) without limitation, compensation arrangements with holders of
unvested options entered into in connection with a permitted Restricted
Payment), any stock subscription, stockholders or partnership agreement, any
payments in the nature of compensation or expense reimbursement made to
independent board members, any employee benefit trust, any employee benefit
scheme or any similar equity plan or agreement (including any deferred
compensation arrangement), including any payment made to option holders in
connection with, or as a result of, any distribution being made to, or share
repurchase from, a shareholder, which payments are being made to compensate
option holders as though they were shareholders at the time of, and entitled to
share in, such distribution or share repurchase and (B) any costs or expenses
incurred in connection with the rollover, acceleration or payout of Equity
Interests held by management of Holdings (or any Parent Entity, the Borrower
and/or any Restricted Subsidiary),       (xvii)   the amount of loss or discount
on sale of receivables, Securitization Assets and related assets to any
Securitization Subsidiary in connection with a Qualified Securitization
Financing,    $ _____      (xviii)   the cumulative effect of a change in
accounting principles,    $ _____      (xix)   addbacks of the type reflected in
(A) the Sponsor Model in connection with the Transactions or a quality of
earnings report delivered to the Lead Arrangers in connection with the
Transactions or (B) any quality of earnings report prepared by a nationally
recognized accounting firm and furnished to the Administrative Agent, in
connection with any acquisition, Permitted Investment or other Investment
consummated after the Closing Date,    $ _____      (xx)   the amount of “run
rate” cost savings, operating expense reductions and other cost synergies that
are projected by the Borrower in good faith to result from actions taken,
committed to be taken or expected to be taken no later than 24 months after the
end of such Test Period (which amounts will be determined by the Borrower in
good faith and calculated on a pro forma basis as though such amounts had been
realized on the first day of the Test Period for which Consolidated Adjusted
EBITDA is being determined), net of the amount of actual benefits realized
during such Test Period from such actions; provided that, in the good faith
judgment of the Borrower such cost savings are reasonably identifiable,
reasonably anticipated to be realized and factually supportable (it being agreed
such determinations need not be made in compliance with Regulation S-X or other
applicable securities law); provided that the aggregate amount added back
pursuant to this clause (xx) shall not exceed 25% of Consolidated Adjusted
EBITDA for such Test Period (calculated after giving effect to the addition of
all such amounts),    $ _____      (xxi)   to the extent not included in
Consolidated Net Income for such period, cash actually received (or any netting
arrangement resulting in reduced cash expenditures) during such period so long
as the non-cash gain relating to the relevant cash receipt or netting
arrangement was deducted in the calculation of Consolidated Adjusted EBITDA for
any previous period and not added back,    $ _____  

 

C-12



--------------------------------------------------------------------------------

   (xxii)   [reserved]       (xxiii)   the amount of any contingent payments in
connection with the licensing of intellectual property or other assets,    $
_____      (xxiv)   Public Company Costs,    $ ______      (xxv)   the amount of
fees, expense reimbursements and indemnities paid to directors and/or members of
advisory boards, including directors of Holdings or any other Parent Entity,   
$ _____      (xxvi)   any net pension or other post-employment benefit costs
representing amortization of unrecognized prior service costs, actuarial losses,
including amortization or such amounts arising in prior periods, amortization of
the unrecognized net obligation (and loss or cost) existing at the date of
initial application of FASB Accounting Standards Codification 715, and any other
items of a similar nature,    $ _____      (xxvii)   payments made pursuant to
Earnouts and Unfunded Holdbacks; and    $ _____  

(b)

   decreased, without duplication, by the following items of such Person and its
Restricted Subsidiaries for such Test Period determined on a consolidated basis
in accordance with GAAP (solely to the extent increasing Consolidated Net

Income):

      (i)   any amount which, in the determination of Consolidated Net Income
for such period, has been included for any non-cash income or non-cash gain, all
as determined in accordance with GAAP (provided that if any non-cash income or
non-cash gain represents an accrual or deferred income in respect of potential
cash items in any future period, such Person may determine not to deduct the
relevant non-cash gain or income in the then-current period),      $_____     
(ii)   the amount of any cash payment made during such period in respect of any
non-cash accrual, reserve or other non-cash charge that is accounted for in a
prior period and that was added to Consolidated Net Income to determine
Consolidated Adjusted EBITDA for such prior period and that does not otherwise
reduce Consolidated Net Income for the current period,      $_____      (iii)  
The excess of actual cash rent paid over rent expense during such period due to
the use of straight-line rent for GAAP purposes,      $_____  

 

C-13



--------------------------------------------------------------------------------

     (iv)     The amount of any income or gain associated with any restricted
Subsidiary that is attributable to any non-controlling interest and/or minority
interest of any third party,      $_____        (v)     Any net income from
disposed or discontinued operations    $ _____        (vi)     Any unusual,
extraordinary, infrequent or non-recurring gains    $ _____  

2. Consolidated Net Income (clause (a) minus the sum of clauses (b)(i) through
(xiv)):

   $ _____  

(a)

    
with respect to the Borrower for any Test Period, the Net Income of the Borrower
and its Restricted Subsidiaries
determined on a consolidated basis in accordance with GAAP:    $ _____  

(b)

     minus, to the extent otherwise included therein, the sum, without
duplication of:         (i )    the Net Income for such Test Period of any
Person that is not a Subsidiary, or is an Unrestricted Subsidiary, or that is
accounted for by the equity method of accounting; provided that the Borrower’s
or any Restricted Subsidiary’s equity in the Net Income of such Person shall be
included in the Consolidated Net Income of the Borrower for such Test Period up
to the aggregate amount of dividends or distributions or other payments in
respect of such equity that are actually paid in cash (or to the extent
converted into cash) by such Person to the Borrower or a Restricted Subsidiary,
in each case, in such Test Period, to the extent not already included therein
(subject in the case of dividends, distributions or other payments in respect of
such equity made to a Restricted Subsidiary to the limitations contained in
clause (b) below),    $ _____        (ii )    solely with respect to the
calculation of Available Amount and Excess Cash Flow, the Net Income of any
Restricted Subsidiary of such Person during such Test Period to the extent that
the declaration or payment of dividends or similar distributions by such
Restricted Subsidiary of that income is not permitted by operation of the terms
of its Organization Documents or any agreement, instrument or requirement of Law
applicable to such Restricted Subsidiary during such Test Period; provided that
Consolidated Net Income of such Person shall be increased by the amount of
dividends or distributions or other payments that are actually paid in cash to
such Person or its Restricted Subsidiaries in respect of such Test Period,    $
_____        (iii )    any gain (or loss), together with any related provisions
for taxes on any such gain (or the tax effect of any such loss), realized by
such Person or any of its Restricted Subsidiaries during such Test Period upon
any asset sale or other disposition of any Equity Interests of any Person (other
than any dispositions in the ordinary course of business) by such Person or any
of its Restricted Subsidiaries,    $ _____        (iv )    gains and losses due
solely to fluctuations in currency values and the related tax effects determined
in accordance with GAAP for such Test Period,
   $ _____        (v )    earnings (or losses), including any impairment charge,
resulting from any reappraisal, revaluation or write-up (or write-down) of
assets during such Test Period,    $ _____  

 

C-14



--------------------------------------------------------------------------------

   (vi)   (a) unrealized gains and losses with respect to Hedge Agreements for
such Test Period and the application of Accounting Standards Codification 815
(Derivatives and Hedging) and (b) any after-tax effect of income (or losses) for
such Test Period that result from the early extinguishment of (A) Indebtedness,
(B) obligations under any Hedge Agreements or (C) other derivative instruments,
   $ _____      (vii)   any extraordinary, infrequent, non-recurring or unusual
gain (or extraordinary, non-recurring or unusual loss), together with any
related provision for taxes on any such gain (or the tax effect of any such
loss), recorded or recognized by such Person or any of its Restricted
Subsidiaries during such Test Period,    $ _____      (viii)   the cumulative
effect of a change in accounting principles and changes as a result of the
adoption or modification of accounting policies during such Test Period,    $
_____      (ix)   after-tax gains (or losses) on disposal of disposed, abandoned
or discontinued operations for such Test Period,    $ _____      (x)   effects
of adjustments (including the effects of such adjustments pushed down to such
Person and its Restricted Subsidiaries) in the inventory, property and
equipment, software, goodwill, other intangible assets, in-process research and
development, deferred revenue, debt and unfavorable or favorable lease line
items in such Person’s consolidated financial statements pursuant to GAAP for
such Test Period resulting from the application of purchase accounting in
relation to the Transactions or any acquisition consummated prior to the Closing
Date and any Permitted Acquisition or other Investment or the amortization or
write-off of any amounts thereof, net of taxes, for such Test Period,    $ _____
     (xi)   any non-cash compensation charge or expense for such Test Period,
including any such charge or expense arising from the grants of stock
appreciation or similar rights, stock options, restricted stock or other rights
and any cash charges or expenses associated with the rollover, acceleration or
payout of Equity Interests by, or to, management of such Person or any of its
Restricted Subsidiaries in connection with the Transactions,    $ _____     
(xii)   (a) Transaction Expenses incurred during such Test Period and (b) any
fees and expenses incurred during such Test Period, or any amortization thereof
for such Test Period, in connection with any acquisition (other than the
Transactions), Investment, disposition, issuance or repayment of Indebtedness,
issuance of Equity Interests, refinancing transaction or amendment or
modification of any debt or equity instrument (in each case, including any such
transaction whether consummated on, after or prior to the Closing Date and any
such transaction undertaken but not completed) and any charges or non-recurring
costs incurred during such Test Period as a result of any such transaction,    $
_____  

 

C-15



--------------------------------------------------------------------------------

     (xiii )    any expenses, charges or losses for such Test Period that are
covered by indemnification or other reimbursement provisions in connection with
any Investment, Permitted Acquisition or any sale, conveyance, transfer or other
disposition of assets permitted under this Agreement, to the extent actually
reimbursed, or, so long as the Borrower has made a determination that a
reasonable basis exists for indemnification or reimbursement and only to the
extent that such amount is in fact indemnified or reimbursed within 365 days of
such determination (with a deduction in the applicable future period for any
amount so added back to the extent not so indemnified or reimbursed within such
365 days), and    $ _____        (xiv )    to the extent covered by insurance
and actually reimbursed, or, so long as the Borrower has made a determination
that there exists reasonable evidence that such amount will in fact be
reimbursed within 365 days of the date of such determination (with a deduction
in the applicable future period for any amount so added back to the extent not
so reimbursed within such 365 days), expenses, charges or losses for such Test
Period with respect to liability or casualty events or business interruption.   
$ _____  

3. First Lien Net Leverage Ratio (the ratio of (a) to (b))10:

     [____ ]:1.00 

(a)

    

Consolidated Secured Net Debt under (i) the Term Loan Credit Agreement, (ii) the
Senior Secured Notes, (iii) any Pari
Passu Lien Debt, (iv) the ABL Credit Facility and (v) Indebtedness secured on a
pari passu basis with the ABL Credit
Facility on the ABL Priority Collateral, in each case outstanding as of the last
day of the Test Period    $ _____  

(b)

     Consolidated Adjusted EBITDA of the Borrower for the Test Period.    $
_____  

 

 

C-16



--------------------------------------------------------------------------------

SCHEDULE 3

TO COMPLIANCE CERTIFICATE

AVAILABLE AMOUNT AS OF [mm/dd/yy]11

 

Available Amount (the sum without duplication of clauses (a) through (i) minus
(j)):

   $ _____  

(a)

   the greater of (A) 25% of Closing Date EBITDA and (B) 25% of TTM Consolidated
Adjusted EBITDA as of the applicable date of determination,    $ _____  

(b)

   an amount equal to 50% of cumulative Consolidated Net Income for such
Available Amount Reference Period; provided that when measuring such amount
(A) Consolidated Net Income will be deemed not to be less than zero in any
fiscal year and (B) Consolidated Net Income for any fiscal quarter or year will
be deemed to be zero until the financial statements required to be delivered
pursuant to Section 6.01(a) or (b) of the Credit Agreement for such fiscal
quarter, and the related Compliance Certificate required to be delivered
pursuant to Section 6.02(a) of the Credit Agreement for such fiscal quarter or
year, have been received by the Administrative Agent; provided that, with
respect to any Restricted Payment or Junior Debt Repayment utilizing the
Available Amount under this clause (b), the Total Net Leverage Ratio (after
giving Pro Forma Effect to the incurrence of such Restricted Payment or Junior
Debt Repayment) for the most recently ended Test Period shall be less than or
equal to the Closing Date Total Net Leverage Ratio,    $ _____  

(c)

   Permitted Equity Issuances, during the period from and including the Business
Day immediately following the Closing Date through and including the Reference
Date and, to the extent Not Otherwise Applied,    $ _____  

(d)

   to the extent not reflected as a return of capital with respect to such
Investment for purposes of determining the amount of such Investment pursuant to
Section 7.02 of the Credit Agreement, the aggregate amount of all cash dividends
and other cash distributions received by the Borrower or any Restricted
Subsidiary from any Minority Investments or Unrestricted Subsidiaries during the
period from and including the Business Day immediately following the Closing
Date through and including the Reference Date,    $ _____  

(e)

   to the extent not reflected as a return of capital with respect to such
Investment for purposes of determining the amount of such Investment pursuant to
Section 7.02 of the Credit Agreement, the Investments of the Borrower and its
Restricted Subsidiaries in any Unrestricted Subsidiary that has been
re-designated as a Restricted Subsidiary or that has been merged, amalgamated or
consolidated with or into the Borrower or any of its Restricted Subsidiaries (up
to the lesser of (i) the fair market value of such Investments of the Borrower
and its Restricted Subsidiaries in such Unrestricted Subsidiary at the time of
such re-designation or merger, amalgamation or consolidation and (ii) the fair
market value of such Investments by the Borrower and its Restricted Subsidiaries
in such Unrestricted Subsidiary at the time they were made),    $ _____  

 

11 

To the extent any Excess Cash Flow is not applied to make a prepayment pursuant
to Section 2.04(b)(i) of the Credit Agreement by virtue of the application of
Section 2.04(b)(v) of the Credit Agreement, such Excess Cash Flow shall not
under any circumstances increase the Available Amount.

 

C-17



--------------------------------------------------------------------------------

(f)

   to the extent not reflected as a return of capital with respect to such
Investment for purposes of determining the amount of such Investment or required
to be applied to prepay Term Loans in accordance with Section 2.04(b)(ii) of the
Credit Agreement, the aggregate amount of all Net Cash Proceeds received by the
Borrower or any Restricted Subsidiary in connection with the Disposition of its
ownership interest in any Minority Investment or Unrestricted Subsidiary during
the period from and including the Business Day immediately following the Closing
Date through and including the Reference Date,    $ _____  

(g)

   to the extent (i) not reflected as a return of capital with respect to such
Investment for purposes of determining the amount of such Investment pursuant to
Section 7.02 of the Credit Agreement and (ii) not in excess of the fair market
value of such Investment at the time it was made, the returns (including
repayments of principal and payments of interest), profits, distributions and
similar amounts received in cash or Cash Equivalents by the Borrower and its
Restricted Subsidiaries on Investments made by the Borrower or any Restricted
Subsidiary in reliance on the Available Amount,    $ _____  

(h)

   (i) any amount of mandatory prepayments of Term Loans required to be prepaid
pursuant to Section 2.04(b) of the Credit Agreement that have been declined by
Lenders and retained by the Borrower in accordance with Section 2.04(b)(vii) of
the Credit Agreement and (ii) any amount of mandatory prepayments of Pari Passu
Lien Debt of the Borrower (and any Permitted Refinancing of the foregoing), to
the extent such amount was required to be applied to offer to repurchase or
otherwise prepay such Indebtedness and the holders of such Pari Passu Lien Debt
declined such repurchase or prepayment,    $ _____  

(i)

   any amount of Net Cash Proceeds from Dispositions or Casualty Events not
required to be applied to a mandatory prepayment pursuant to Section 2.04(b)(ii)
of the Credit Agreement as a result of an Asset Sale Prepayment Percentage that
is less than 100%,    $ _____  

(j)

   the aggregate amount of any Investments made pursuant to Section 7.02(hh)(i)
of the Credit Agreement, any Restricted Payments made pursuant to
Section 7.06(s)(i) of the Credit Agreement and any Junior Debt Repayment made
pursuant to Section 7.10(a)(x)(A) of the Credit Agreement during the period
commencing on the Closing Date and ending on the applicable date of
determination (and, for purposes of this clause (j), without taking account of
the intended usage of the Available Amount on such applicable date of
determination in the contemplated transaction).    $ _____  

 

C-18



--------------------------------------------------------------------------------

SCHEDULE 4

TO COMPLIANCE CERTIFICATE

INFORMATION REGARDING COLLATERAL

[To be attached if applicable]

 

C-19



--------------------------------------------------------------------------------

EXHIBIT A

TO COMPLIANCE CERTIFICATE

CONSOLIDATED BALANCE SHEET

[To be attached if applicable]

 

C-20



--------------------------------------------------------------------------------

EXHIBIT B

TO COMPLIANCE CERTIFICATE

DETAILS OF DEFAULT OR EVENT OF DEFAULT

[To be attached if applicable]

 

C-21



--------------------------------------------------------------------------------

EXHIBIT D-1

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Assignment Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below, receipt of a copy of which is
hereby acknowledged by [the][each] Assignee. The Standard Terms and Conditions
set forth in Annex 1 attached hereto are hereby agreed to and incorporated
herein by reference and made a part of this Assignment and Assumption as if set
forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
for Assignment and Assumption and the Credit Agreement, as of the Assignment
Effective Date inserted by the Administrative Agent as contemplated below
(i) all of [the Assignor’s][the respective Assignors’] rights and obligations in
[its capacity as a Lender][their respective capacities as Lenders] under the
Credit Agreement and any other documents or instruments delivered pursuant
thereto to the extent related to the amount and percentage interest identified
below of all of such outstanding rights and obligations of [the Assignor][the
respective Assignors] under the respective facilities identified below
(including without limitation any letters of credit, guarantees and swing line
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of [the Assignor (in its capacity as a Lender)][the respective Assignors
(in their respective capacities as Lenders)] against any Person, whether known
or unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned by [the][any] Assignor to [the][any] Assignee
pursuant to clauses (i) and (ii) above being referred to herein collectively as
[the][an] “Assigned Interest”). Each such sale and assignment is without
recourse to [the][any] Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by [the][any]
Assignor.

 

1.   Assignor[s]:  

 

   

 

[Assignor [is] [is not] a Defaulting Lender]

 

1 

For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2 

For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3 

Select as appropriate.

4 

Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

D-1-1



--------------------------------------------------------------------------------

2.   Assignee[s]:  

 

   

 

[for each Assignee, indicate if [Affiliate][Approved Fund] of [identify Lender]]

 

3.

Affiliate Status:

 

  a.

Assignor(s):

 

Assignor[s]5

  

Affiliated Lender6

   Yes ☐ No ☐    Yes ☐ No ☐

b. Assignee(s):

 

Assignee[s]7

  

Affiliated Lender8

   Yes ☐ No ☐    Yes ☐ No ☐

[If any Assignee hereunder indicates above that it is an Affiliated Lender (or
will become an Affiliated Lender after giving effect to any such purported
assignment), such Assignee shall (A) have delivered to the Administrative Agent
a Notice of Affiliate Assignment in the form of Exhibit D-2 to the Credit
Agreement and (B) set forth the tranche(s) of [Loans/Commitments] being sold
hereunder to such Assignee. If any Assignor or Assignee hereunder indicates
above that it is or will become an Affiliated Lender, such Affiliates of a
Sponsor shall additionally set forth in this item 3: (i) the aggregate amount of
all [Loans/Commitments] of such tranche(s) held by Affiliated Lenders with
respect to the Sponsor after giving effect to the assignment hereunder and
(ii) the aggregate amount of all [Loans/Commitments] held by Affiliated Lenders
with respect to the Sponsor after giving effect to the assignment hereunder.]

 

4.

Borrower(s): Advantage Sales & Marketing Inc.

 

5.

Administrative Agent: BANK OF AMERICA, N.A., including any successor thereto, as
the administrative agent under the Credit Agreement.

 

6.

Credit Agreement: First Lien Credit Agreement, dated as of October 28, 2020 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “First Lien Credit Agreement” or the “Credit Agreement”), by
and among Advantage Sales &

 

5 

List each Assignor.

6 

For each Assignor, check the box in this column immediately to the right of such
Assignor’s name indicating whether or not such Assignor is, prior to giving
effect to any assignment hereunder, an Affiliated Lender (including an
Affiliated Debt Fund).

7 

List each Assignee.

8 

For each Assignee, check the box in this column immediately to the right of such
Assignee’s name indicating whether or not such Assignee is an Affiliated Lender
(including an Affiliated Debt Fund) or will, after giving effect to the
assignment, become an Affiliated Lender (including an Affiliated Debt Fund).

 

D-1-2



--------------------------------------------------------------------------------

  Marketing Inc., a Delaware corporation (the “Borrower”), Karman Intermediate
Corp., a Delaware corporation (“Holdings”), the Lenders and other parties party
thereto, BANK OF AMERICA, N.A., as Administrative Agent, BANK OF AMERICA, N.A.,
as Collateral Agent, and the other agents and arrangers party thereto.

 

  7.

Assigned Interest:

 

Assignor[s]9

   Assignee[s]10      Facility
Assigned11      Aggregate
Amount of
Commitment/
Loans for all
Lenders12      Amount of
Commitment/
Loans
Assigned      Percentage
Assigned of
Commitment/
Loans13                                                      $ __________      $
__________        _____ %                                                     $
__________      $ __________        _____ %                              
                      $ __________      $ __________        _____ % 

 

8.

Trade Date: __________________]14

Assignment Effective Date: __________________, 20__ (the “Assignment Effective
Date”) [TO BE INSERTED BY THE ADMINISTRATIVE AGENT AND WHICH SHALL BE THE
ASSIGNMENT EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]

 



9 

List each Assignor, as appropriate.

10 

List each Assignee, as appropriate.

11 

Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment and Assumption (e.g.
“Term Loans” (including “Initial Term Loans”), “Incremental Term Loans,”
“Refinancing Term Loans,” or “Extended Term Loans,” etc.).

12 

Amounts in this column and in the column immediately to the right to be adjusted
by the counterparties to take into account any payments or prepayments made
between the Trade Date and the Assignment Effective Date.

13 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

14 

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

D-1-3



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

  Name:   Title: ASSIGNEE [NAME OF ASSIGNEE] By:  

 

  Name:   Title:

 

[Consented to and]15 Accepted: BANK OF AMERICA, N.A., as     Administrative
Agent By:  

 

  Authorized Signatory

 

 

15 

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

 

D-1-4



--------------------------------------------------------------------------------

[Consented to: ADVANTAGE SALES & MARKETING INC., as Borrower By:  

 

  Name:   Title:]16

 

 

16 

To be added only if the consent of the Borrower is required by the terms of the
Credit Agreement.

 

D-1-5



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION17

1. Representations and Warranties.

1.1 Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2 Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.07(b)(v) of the
Credit Agreement (including, unless approved by the Borrower in its sole
discretion (without giving effect to the proviso set forth in
Section 10.07(b)(iii)(A) of the Credit Agreement, if applicable), that it will
not be a Net Short Lender immediately after giving effect to the assignment of
the Assigned Interest pursuant to this Assignment) (subject to such consents, if
any, as may be required under Section 10.07(b)(iii) of the Credit Agreement),
(iii) from and after the Assignment Effective Date referred to in this
Assignment and Assumption, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.01(a) and (b) of the Credit Agreement, as applicable, and
such other documents and information as it deems appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vii) it is not a Disqualified Lender
and (viii) attached hereto is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, including but not limited to any
documentation required pursuant to Section 3.01 of the Credit Agreement, duly
completed and executed by [the][such] Assignee, [(b) appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under the Credit Agreement and the other Loan Documents as are
delegated to or otherwise

 

 

17 

Each Lender (other than any Affiliated Lender) that (A) sells any Term Loans to
an Affiliated Lender (other than an Affiliated Debt Fund) or (B) buys any Term
Loans from any Affiliated Lender (other than an Affiliated Debt Fund) shall
deliver to the Administrative Agent and the Borrower a customary “Big Boy
Letter.”

 

D-1-6



--------------------------------------------------------------------------------

conferred upon the Administrative Agent, as the case may be, by the terms
thereof, together with such powers as are reasonably incidental thereto;]; and
[(b)] [(c)] agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

2. Payments. From and after the Assignment Effective Date, the Administrative
Agent shall make all payments in respect of [the][each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the][the
relevant] Assignor for amounts which have accrued to but excluding the
Assignment Effective Date and to [the][the relevant] Assignee for amounts which
have accrued from and after the Assignment Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. Each party to this Assignment and Assumption acknowledges and agrees by
its execution hereof that in addition to the other exculpations contemplated by
the Credit Agreement, the Administrative Agent shall not be liable for any
losses, damages, penalties, claims, demands, actions, judgments, suits, costs,
expenses or disbursements of any kind of nature whatsoever incurred or suffered
by any Person (including any party hereto) in connection with compliance or
non-compliance with Section 10.07(h) of the Credit Agreement, including any
purported assignment exceeding the limitation set forth therein or any
assignment’s being deemed null and void thereunder. This Assignment and
Assumption may be executed in any number of counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which together shall constitute one instrument. Delivery of
an executed counterpart of a signature page of this Assignment and Assumption by
telecopy or other electronic imaging means shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. This Assignment
and Assumption shall be governed by, and shall be construed and enforced in
accordance with, the laws of the State of New York without regard to the
conflict of laws principles thereof that would result in the application of any
law other than the law of the State of New York.

 

D-1-7



--------------------------------------------------------------------------------

EXHIBIT D-2

FORM OF AFFILIATE ASSIGNMENT NOTICE

BANK OF AMERICA, N.A., as Administrative Agent

under the Credit Agreement referred to below

Mail Code: TX2-984-03-26

2380 Performance Dr.

Richardson, TX 75082

Attention: Henry C. Pennell

Telephone: (214) 209-1226

Email: henry.pennell@bofa.com

cc:

Bank of America, N.A.

Mail Code: NC1-30-25-02

620 S Tryon St

Charlotte, NC 28255

Attention: Jonathan Pfeifer

Telephone: (980) 387-4745

Email: jon.pfeifer@bofa.com

 

Re:

First Lien Credit Agreement, dated as of October 28, 2020 (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“First Lien Credit Agreement” or the “Credit Agreement”), by and among Advantage
Sales & Marketing Inc., a Delaware corporation (the “Borrower”), Karman
Intermediate Corp., a Delaware corporation (“Holdings”), the Lenders and other
parties party thereto, BANK OF AMERICA, N.A., as Administrative Agent, BANK OF
AMERICA, N.A., as Collateral Agent, and the other agents and arrangers party
thereto. Capitalized terms used but not defined herein shall have the meanings
given to them in the Credit Agreement.

Dear Sir:

The undersigned (the “Proposed Affiliate Assignee”) hereby gives you notice,
pursuant to Section 10.07(h) of the Credit Agreement, that,

 

  (a)

it has entered into an agreement to purchase via assignment a portion of the
Term Loans under the Credit Agreement,

 

  (b)

the assignor in the proposed assignment is [_______, an [Affiliated
Lender][Affiliated Debt Fund]],

 

  (c)

immediately after giving effect to such assignment of the Term Loans (if
accepted), the Proposed Affiliate Assignee will be an [Affiliated
Lender][Affiliated Debt Fund] because it is an Affiliate of a Sponsor, including
Leonard Green & Partners, L.P., CVC Advisors (U.S.) Inc. or Bain Capital, LP,

 

  (d)

the principal amount of Term Loans to be purchased by such Proposed Affiliate
Assignee in the assignment contemplated hereby is: $[______],

 

D-2-1



--------------------------------------------------------------------------------

  (e)

[the aggregate amount of all Term Loans held by such Proposed Affiliate Assignee
and each other Affiliated Lender after giving effect to the assignment hereunder
(if accepted) is $[______], and][the aggregate amount of all Term Loans held by
such Proposed Affiliate Assignee and each other Affiliated Debt Fund after
giving effect to the assignment hereunder is $[______], and]

 

  (f)

the proposed effective date of the assignment contemplated hereby is [______,
20__].

 

Very truly yours, [EXACT LEGAL NAME OF PROPOSED AFFILIATE ASSIGNEE] By:  

 

  Name:   Title:   Phone Number:   Fax:   Email:   Date:

 

D-2-2



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF GUARANTY

[See Attached]

 

E-1



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF SECURITY AGREEMENT

[See Attached]

 

F-1



--------------------------------------------------------------------------------

EXHIBIT G-1

FORM OF NON-BANK CERTIFICATE

(For Foreign Lenders That Are Not Partnerships or Pass-Thru Entities For U.S.
Federal Income Tax Purposes)

Reference is made to that certain First Lien Credit Agreement, dated as of
October 28, 2020 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “First Lien Credit Agreement” or the
“Credit Agreement”), by and among Advantage Sales & Marketing Inc., a Delaware
corporation (the “Borrower”), Karman Intermediate Corp., a Delaware corporation,
the Lenders and other parties party thereto, BANK OF AMERICA, N.A., as
Administrative Agent, BANK OF AMERICA, N.A., as Collateral Agent, and the other
agents and arrangers party thereto. Capitalized terms used but not otherwise
defined herein shall have the meanings assigned to them in the Credit Agreement.

_______________________ (the “Foreign Lender”) is providing this certificate
pursuant to Section 3.01(b) of the Credit Agreement.

The Foreign Lender hereby certifies that:

 

  1.

The Foreign Lender is the sole record and beneficial owner of the Loans (as well
as any Notes evidencing such Loans) in respect of which it is providing this
certificate.

 

  2.

The Foreign Lender is not a “bank” for purposes of Section 881(c)(3)(A) of the
Code.

 

  3.

The Foreign Lender is not a “10-percent shareholder” of the Borrower within the
meaning of Section 871(h)(3)(B) of the Code.

 

  4.

The Foreign Lender is not a “controlled foreign corporation” related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

 

  5.

No payments in connection with any Loan Document are effectively connected with
the Foreign Lender’s conduct of a U.S. trade or business.

The Foreign Lender has furnished the Borrower and the Administrative Agent with
a duly executed certificate of its non-U.S. person status on IRS Form W-8BEN or
IRS Form W-8BEN-E, as applicable. By executing this certificate, the Foreign
Lender agrees that (1) if the information provided in this certificate changes,
the Foreign Lender shall promptly so inform each of the Borrower and the
Administrative Agent, and (2) the Foreign Lender shall have at all times
furnished each of the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the Foreign Lender, or in either of the two
calendar years preceding such payments.

[Signature Page Follows]

 

G-1-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this certificate on the
_______ day of _____________, 20__.

 

[NAME OF FOREIGN LENDER] By:  

 

  Name:   Title:

 

G-1-2



--------------------------------------------------------------------------------

EXHIBIT G-2

FORM OF NON-BANK CERTIFICATE

(For Foreign Lenders That Are Partnerships or Pass-Thru Entities For U.S.
Federal Income Tax Purposes)

Reference is made to that certain First Lien Credit Agreement, dated as of
October 28, 2020 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “First Lien Credit Agreement” or the
“Credit Agreement”), by and among Advantage Sales & Marketing Inc., a Delaware
corporation (the “Borrower”), Karman Intermediate Corp., a Delaware corporation,
the Lenders and other parties party thereto, BANK OF AMERICA, N.A., as
Administrative Agent, BANK OF AMERICA, N.A., as Collateral Agent, and the other
agents and arrangers party thereto. Capitalized terms used but not otherwise
defined herein shall have the meanings assigned to them in the Credit Agreement.

_______________________ (the “Foreign Lender”) is providing this certificate
pursuant to Section 3.01(b) of the Credit Agreement.

The Foreign Lender hereby certifies that:

 

  1.

The Foreign Lender is the sole record owner of the Loans (as well as any Notes
evidencing such Loans) in respect of which it is providing this certificate.

 

  2.

The Foreign Lender’s direct or indirect partners/members are the sole beneficial
owners of the Loans (as well as any Notes evidencing such Loans).

 

  3.

With respect to the extension of credit pursuant to the Credit Agreement or any
other Loan Document, neither the Foreign Lender nor any of its direct or
indirect partners/members that is claiming the portfolio interest exemption (its
“Applicable Partners/Members”) is a “bank” extending credit pursuant to a loan
agreement entered into in the ordinary course of its trade or business within
the meaning of Section 881(c)(3)(A) of the Code.

 

  4.

None of the Foreign Lender’s Applicable Partners/Members is a “10-percent
shareholder” of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code.

 

  5.

None of the Foreign Lender’s Applicable Partners/Members is a “controlled
foreign corporation” related to the Borrower as described in
Section 881(c)(3)(C) of the Code.

 

  6.

No payments in connection with any Loan Document are effectively connected with
the conduct of a U.S. trade or business by the Foreign Lender or any of its
Applicable Partners/Members.

The Foreign Lender has furnished the Borrower and the Administrative Agent with
a duly executed IRS Form W-8IMY accompanied by one of the following forms from
each of its partners/members that is claiming the portfolio interest exemption:
(i) an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, or (ii) an IRS Form
W-8IMY accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable,
from each of such partner’s/member’s beneficial owners that is claiming the
portfolio interest exemption, and, if applicable, an IRS Form W-8IMY from each
applicable intermediate direct or indirect partner/member that is not a
beneficial owner. By executing this certificate, the Foreign Lender agrees that
(1) if the information provided in this certificate changes, the Foreign Lender
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
Foreign Lender shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the Foreign Lender, or in either of the two calendar years preceding such
payments.

 

G-2-1



--------------------------------------------------------------------------------

[Signature Page Follows]

 

G-2-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this certificate on the
_______ day of _____________, 20__.

 

[NAME OF FOREIGN LENDER] By:  

 

  Name:   Title:

 

G-2-3



--------------------------------------------------------------------------------

EXHIBIT G-3

FORM OF NON-BANK CERTIFICATE

(For Foreign Participants That Are Not Partnerships or Pass-Thru Entities For
U.S. Federal Income Tax Purposes)

Reference is made to that certain First Lien Credit Agreement, dated as of
October 28, 2020 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “First Lien Credit Agreement” or the
“Credit Agreement”), by and among Advantage Sales & Marketing Inc., a Delaware
corporation (the “Borrower”), Karman Intermediate Corp., a Delaware corporation,
the Lenders and other parties party thereto, BANK OF AMERICA, N.A., as
Administrative Agent, BANK OF AMERICA, N.A., as Collateral Agent, and the other
agents and arrangers party thereto. Capitalized terms used but not otherwise
defined herein shall have the meanings assigned to them in the Credit Agreement.

_______________________ (the “Foreign Participant”) is providing this
certificate pursuant to Section 3.01(b) and Section 10.07(d) of the Credit
Agreement.

The Foreign Participant hereby certifies that:

 

  1.

The Foreign Participant is the sole record and beneficial owner of the
participation in respect of which it is providing this certificate.

 

  2.

The Foreign Participant is not a “bank” for purposes of Section 881(c)(3)(A) of
the Code.

 

  3.

The Foreign Participant is not a “10-percent shareholder” of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code.

 

  4.

The Foreign Participant is not a “controlled foreign corporation” related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

 

  5.

No payments in connection with any Loan Document are effectively connected with
the Foreign Participant’s conduct of a U.S. trade or business.

The Foreign Participant has furnished its participating Lender with a duly
executed certificate of its non-U.S. person status on IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable. By executing this certificate, the Foreign
Participant agrees that (1) if the information provided in this certificate
changes, the Foreign Participant shall promptly so inform such Lender in
writing, and (2) the Foreign Participant shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the Foreign
Participant, or in either of the two calendar years preceding such payments.

[Signature Page Follows]

 

G-3-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this certificate on the
_______ day of _____________, 20__.

 

[NAME OF FOREIGN PARTICIPANT] By:  

                 

  Name:   Title:

 

G-3-2



--------------------------------------------------------------------------------

EXHIBIT G-4

FORM OF NON-BANK CERTIFICATE

(For Foreign Participants That Are Partnerships or Pass-Thru Entities For U.S.
Federal Income Tax Purposes)

Reference is made to that certain First Lien Credit Agreement, dated as of
October 28, 2020 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “First Lien Credit Agreement” or the
“Credit Agreement”), by and among Advantage Sales & Marketing Inc., a Delaware
corporation (the “Borrower”), Karman Intermediate Corp., a Delaware corporation,
the Lenders and other parties party thereto, BANK OF AMERICA, N.A., as
Administrative Agent, BANK OF AMERICA, N.A., as Collateral Agent, and the other
agents and arrangers party thereto. Capitalized terms used but not otherwise
defined herein shall have the meanings assigned to them in the Credit Agreement.

_______________________ (the “Foreign Participant”) is providing this
certificate pursuant to Section 3.01(b) and Section 10.07(d) of the Credit
Agreement.

The Foreign Participant hereby certifies that:

 

  1.

The Foreign Participant is the sole record owner of the participation in respect
of which it is providing this certificate.

 

  2.

The Foreign Participant’s direct or indirect partners/members are the sole
beneficial owners of the participation.

 

  3.

With respect to the participation, neither the Foreign Participant nor any of
its direct or indirect partners/members that is claiming the portfolio interest
exemption (its “Applicable Partners/Members”) is a “bank” extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code.

 

  4.

None of the Foreign Participant’s Applicable Partners/Members is a “10-percent
shareholder” of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code.

 

  5.

None of the Foreign Participant’s Applicable Partners/Members is a “controlled
foreign corporation” related to the Borrower as described in
Section 881(c)(3)(C) of the Code.

 

  6.

No payments in connection with any Loan Document are effectively connected with
the conduct of a U.S. trade or business by the Foreign Participant or any of its
Applicable Partners/Members.

The Foreign Participant has furnished its participating Lender with a duly
executed IRS Form W-8IMY accompanied by one of the following forms from each of
its partners/members that is claiming the portfolio interest exemption: (i) an
IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each
of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption, and, if applicable, an IRS Form W-8IMY from each applicable
intermediate direct or indirect partner/member that is not a beneficial owner.
By executing this certificate, the Foreign Participant agrees that (1) if the
information provided in this certificate changes, the Foreign Participant shall
promptly so inform such Lender and (2) the Foreign Participant shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the Foreign Participant, or in either of the two calendar years preceding such
payments.

 

G-4-1



--------------------------------------------------------------------------------

[Signature Page Follows]

 

G-4-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this certificate on the
_______ day of _____________, 20__.

 

[NAME OF FOREIGN PARTICIPANT] By:  

                 

  Name:   Title:

 

G-4-3



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF GLOBAL INTERCOMPANY NOTE

 

Note Number: [    ]    Dated: [    ], 2020

FOR VALUE RECEIVED, Advantage Sales & Marketing Inc. (the “Borrower”), Karman
Intermediate Corp. (“Holdings”) and certain Subsidiaries of the Borrower
(collectively, the “Group Members” and each, a “Group Member”) that are a party
to this intercompany note (this “Promissory Note”), each promises to pay to such
other Group Member as it makes loans to such Group Member (each Group Member
that borrows money pursuant to this Promissory Note is referred to herein as a
“Payor” and each Group Member that makes loans and advances pursuant to this
Promissory Note is referred to herein as a “Payee”), on demand, in lawful money
as may be agreed upon from time to time by the relevant Payor and Payee, in
immediately available funds and at the appropriate office of the Payee, the
aggregate unpaid principal amount of all loans and advances heretofore and
hereafter made by such Payee to such Payor and any other Indebtedness now or
hereafter owing by such Payor to such Payee as shown either on Schedule A
attached hereto (and any continuation thereof) or in the books and records of
such Payee. The failure to show any such Indebtedness or any error in showing
such Indebtedness shall not affect the obligations of any Payor hereunder.
Capitalized terms used but not otherwise defined herein shall have the meanings
given to such terms in (a) that certain First Lien Credit Agreement, dated as of
October 28, 2020 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “First Lien Credit Agreement” or the
“Credit Agreement”), by and among Advantage Sales & Marketing Inc., a Delaware
corporation (the “Borrower”), Karman Intermediate Corp., a Delaware corporation
(“Holdings”), the Lenders and other parties party thereto, BANK OF AMERICA,
N.A., as Administrative Agent (the “First Lien Administrative Agent”), BANK OF
AMERICA, N.A., as Collateral Agent (the “First Lien Collateral Agent”), and the
other agents and arrangers party thereto, (b) that certain ABL Revolving Credit
Agreement, by and among the Borrower, Holdings, the Lenders and other parties
party thereto, BANK OF AMERICA, N.A., as Administrative Agent (the “ABL
Administrative Agent”), BANK OF AMERICA, N.A., as Collateral Agent (the “ABL
Collateral Agent”), and the other agents and arrangers party thereto, (c) that
certain First Lien Notes Indenture, dated as of October 28, 2020 (the “First
Lien Notes Indenture”), by and among the Borrower, as Issuer, Holdings, the
guarantors party thereto, WILMINGTON TRUST, NATIONAL ASSOCIATION, as Collateral
Agent (the “First Lien Notes Collateral Agent” and, together with the First Lien
Collateral Agent and the ABL Collateral Agent, the “Collateral Agents”) and
WILMINGTON TRUST, NATIONAL ASSOCIATION, as trustee, (d) that certain
Intercreditor Agreement, dated as of October 28, 2020 (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“ABL Intercreditor Agreement”), by and among the Collateral Agents and
acknowledged by the Borrower and the other Loan Parties and (e) that certain
[Intercreditor Agreement], dated as of October 28, 2020 (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Equal Priority Intercreditor Agreement”), by and among the First Lien
Collateral Agent and the First Lien Notes Collateral Agent and acknowledged by
the Borrower and the other Loan Parties, as applicable. For purposes hereof,
“Applicable Agent” shall mean (i) prior to the Discharge of Fixed Asset
Obligations and so long as any Obligations are outstanding under the First Lien
Credit Agreement, the First Lien Collateral Agent, (ii) prior to the Discharge
of Fixed Asset Obligations and if no Obligations under the First Lien Credit
Agreement are outstanding, the First Lien Notes Collateral Agent and (iii) from
and after Discharge of Fixed Asset Obligations until the Discharge of Revolving
Credit Obligations, the ABL Collateral Agent.

The unpaid principal amount hereof from time to time outstanding shall bear
interest at a rate equal to the rate as may be agreed upon in writing from time
to time by the relevant Payor and Payee. Interest shall be due and payable at
such times as may be agreed upon from time to time by the relevant Payor and
Payee. Upon demand for payment of any principal amount hereof, accrued but
unpaid interest on such

 

H-1



--------------------------------------------------------------------------------

principal amount shall also be due and payable. Interest shall be paid in any
lawful currency as may be agreed upon by the relevant Payor and Payee and in
immediately available funds. Interest shall be computed for the actual number of
days elapsed on the basis of a year consisting of 365 days.

The Borrower, acting for itself and as agent for each party hereto, shall
maintain at its office a register (the “Register”) for the recordation of the
names and addresses of all Payees and Payors with respect to each loan and
advance made under this Promissory Note from time to time. The Register shall
record the principal amounts (and related interest amounts) owing from each
Payor to each Payee. The entries in the Register shall be conclusive absent
manifest error, and each Payee and each Payor agrees to provide the Borrower any
information required to maintain the Register. The requirements of this
paragraph shall be construed so that all loans and advances made pursuant to
this Promissory Note are at all times maintained in “registered form” within the
meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code and any related
Treasury regulations (or any other relevant or successor provisions of the code
or of such Treasury regulations). Each Payor and any endorser of this Promissory
Note hereby waives presentment, demand, protest and notice of any kind. No
failure to exercise, and no delay in exercising, any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.

This Promissory Note has been pledged by (a) each Payee that is a “Loan Party”
under the First Lien Credit Agreement as security for Obligations (as defined in
the First Lien Credit Agreement), (b) each Payee that is the “Issuer” or a
“Guarantor” (collectively, the “Notes Parties”) under the First Lien Notes
Indenture as security for the Notes Obligations (as defined in the Indenture)
and (c) by each Payee that is a “Loan Party” under the ABL Credit Agreement as
security for the Obligations (as defined in the ABL Credit Agreement), in each
case to the applicable Collateral Agent for the benefit of the applicable
Claimholders. Each Payor acknowledges and agrees that after the occurrence of
and during the continuation of an Event of Default (as defined below), the
Applicable Agent and, subject to the terms of any Intercreditor Agreement, the
Collateral Agents or the other Claimholders may exercise all the rights of each
Payee that is a Loan Party or Note Party under this Promissory Note and will not
be subject to any abatement, reduction, recoupment, defense, setoff or
counterclaim available to such Payor. For purposes of the foregoing, each of the
following shall be an “Event of Default”: (a) the occurrence and continuance of
any Event of Default (as defined in the First Lien Credit Agreement, the ABL
Credit Agreement or the First Lien Notes Indenture, as applicable) or (b) the
occurrence of any default in the payment when due of any principal or, for ten
Business Days, interest that has been accrued hereunder and added to the
principal hereof. Upon the occurrence or continuance of (i) an Event of Default
under clause (b) above and upon notice by a Payee all obligations under this
Promissory Note shall become due and immediately payable and (ii) upon the
occurrence of an Event of Default under clause (a) above, all obligations under
this Promissory Note shall become due and immediately payable and may only be
enforced by the Applicable Agent and, subject to the terms of any Intercreditor
Agreement, the Collateral Agent or the other Claimholders.

Notwithstanding the foregoing, after the occurrence of and during the
continuation of an Event of Default, if all or any part of the assets of any
Payor, or the proceeds thereof, are subject to any distribution, division or
application to the creditors of any Payor, whether partial or complete,
voluntary or involuntary, and whether by reason of liquidation, bankruptcy,
arrangement, receivership, assignment for the benefit of creditors or any other
action or proceeding, or if the business of any Payor is dissolved or if (except
as expressly permitted by the Secured Revolver/Fixed Documents) all or
substantially all of the assets of any Payor are sold, then, and in any such
event, any payment or distribution of any kind or character, whether in cash,
securities or other investment property, or otherwise, which shall be payable or
deliverable upon or with respect to any indebtedness of such Payor to any Payee
(“Payor Indebtedness”) shall be paid or delivered directly to the Applicable
Agent for application in accordance with each applicable Intercreditor
Agreement. After the occurrence of and during the continuation of an Event of
Default, each Payee that is a Loan Party or a Note Party, as applicable,
irrevocably authorizes, empowers and appoints the Applicable

 

H-2



--------------------------------------------------------------------------------

Agent as such Payee’s attorney-in-fact (which appointment is coupled with an
interest and is irrevocable) to demand, sue for, collect and receive every such
payment or distribution and give acquittance therefor, and to make and present
for and on behalf of such Payee such proofs of claim and take such other action,
in the Applicable Agent’s own names or in the name of such Payee or otherwise,
as such Agent may deem necessary or advisable for the enforcement of this
Promissory Note, subject to the terms of each Intercreditor Agreement. After the
occurrence of and during the continuation of an Event of Default, each Payee
that is a Loan Party or a Note Party, as applicable, also agrees to execute,
verify, deliver and file any such proofs of claim in respect of the Payor
Indebtedness requested by the Applicable Agent. After the occurrence of and
during the continuation of an Event of Default, the Applicable Agent may vote
such proofs of claim in any such proceeding (and the applicable Payee shall not
be entitled to withdraw such vote), receive and collect any and all dividends or
other payments or disbursements made on Payor Indebtedness in whatever form the
same may be paid or issued and apply the same on account of any of the
Obligations in accordance with the terms of the applicable Secured
Revolver/Fixed Asset Documents and any Intercreditor Agreement. Upon the
occurrence and during the continuation of any Event of Default, should any
payment, distribution, security or other investment property or instrument or
any proceeds thereof be received by any Payee that is a Loan Party or a Note
Party upon or with respect to Payor Indebtedness owing to such Payee, such Payee
that is a Loan Party or Note Party shall receive and hold the same for the
benefit of the applicable Claimholders, and shall forthwith deliver the same to
the Applicable Agent, for the benefit of the applicable Claimholders, in
precisely the form received (except for the endorsement or assignment of such
Payee where necessary or advisable in the Applicable Agent’s judgment), for
application in accordance with the applicable Secured Revolver/Fixed Asset
Documents and each Intercreditor Agreement, and, until so delivered, the same
shall be segregated from the other assets of such Payee for the benefit of
Claimholders Upon the occurrence and during the continuance of an Event of
Default, if such Payee fails to make any such endorsement or assignment to the
Applicable Agent, such Collateral Agent or any of its officers, employees or
representatives are hereby irrevocably authorized to make the same. Each Payee
that is a Loan Party or Note Party, as applicable, agrees that until Discharge
of Fixed Asset Obligations and the Discharge of Revolving Credit Obligations,
such Payee will not (i) assign or transfer, or agree to assign or transfer, to
any Person (other than in favor of the Agents for the benefit of the
Claimholders pursuant to the Secured Revolver/Fixed Asset Documents or
otherwise) any claim such Payee has or may have against any Payor, (ii) upon the
occurrence and during the continuance of an Event of Default, discount or extend
the time for payment of any Payor Indebtedness or (iii) otherwise amend, modify,
supplement, waive or fails to enforce any provision of this Promissory Note.

Anything in this Promissory Note to the contrary notwithstanding, the
indebtedness evidenced by this Promissory Note owed by any Payor that is a Loan
Party or a Note Party to any Payee that is not a Loan Party or a Note Party
shall be subordinate and junior in right of payment (but only to the extent
permitted by applicable laws), to all Obligations (as defined in the First Lien
Credit Agreement), all Obligations (as defined in the ABL Credit Agreement) and
all Notes Obligations (as defined in the Indenture); provided that each Payor
may make payments to the applicable Payee so long as no Event of Default have
occurred and be continuing and no notice thereof has been received from the
applicable Collateral Agent. Each applicable Payee and each applicable Payor
hereby agree that the subordination provisions set forth in this Promissory Note
are for the benefit of each Collateral Agent and the other Claimholders and
constitute a “subordination agreement” within the meaning of Section 510(a) of
the Bankruptcy Code or any comparable provision of any other applicable
bankruptcy law.

The Collateral Agents shall be third-party beneficiaries hereof and shall be
entitled to enforce the provisions hereof.

Notwithstanding anything to the contrary contained herein, in any other Secured
Revolver/Fixed Asset Document or in any such promissory note or other
instrument, this Promissory Note shall not be deemed replaced, superseded or in
any way modified by any promissory note or other instrument entered

 

H-3



--------------------------------------------------------------------------------

into on or after the date hereof which purports to create or evidence any loan
or advance by any Group Member to any other Group Member.

THIS PROMISSORY NOTE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
(INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW
ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY DETERMINATIONS WITH RESPECT TO
POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE APPLICATION OF ANY
LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.

From time to time after the date hereof, additional Subsidiaries of the Borrower
may become parties hereto by executing a counterpart signature page to this
Promissory Note (each additional Subsidiary, an “Additional Payor”). Upon
delivery of such counterpart signature page to the Payees, notice of which is
hereby waived by the other Payors, each Additional Payor shall be a Payor and
shall be as fully a party hereto as if such Additional Payor were an original
signatory hereof. Each Payor expressly agrees that its obligations arising
hereunder shall not be affected or diminished by the addition or release of any
other Payor hereunder. This Promissory Note shall be fully effective as to any
Payor that is or becomes a party hereto regardless of whether any other Person
becomes or fails to become or ceases to be a Payor hereunder.

This Promissory Note may be executed in any number of counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.

[Remainder of page intentionally left blank]

 

H-4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Payor has caused this Promissory Note to be executed
and delivered by its proper and duly authorized officer as of the date set forth
above.

 

ADVANTAGE SALES & MARKETING INC. By:  

                          

  Name:   Title: KARMAN INTERMEDIATE CORP. By:  

 

  Name:   Title: ADVANTAGE SALES & MARKETING LLC By:  

 

  Name:   Title: ADVANTAGE WAYPOINT LLC By:  

 

  Name:   Title: ADVANTAGE AMP LLC By:  

 

  Name:   Title: ADVANTAGE SALES LLC By:  

 

  Name:   Title:

 

H-5



--------------------------------------------------------------------------------

UPSHOT LLC By:  

                          

  Name:   Title: MARLIN NETWORK LLC By:  

 

  Name:   Title: INTERACTIONS CONSUMER EXPERIENCE MARKETING INC. By:  

 

  Name:   Title: DAYMON EAGLE HOLDINGS, LLC By:  

 

  Name:   Title: BC DAYMON CORPORATION By:  

 

  Name:   Title: DAYMON WORLDWIDE INC. By:  

 

  Name:   Title:

 

H-6



--------------------------------------------------------------------------------

CLUB DEMONSTRATION SERVICES, INC. By:  

                            

  Name:   Title: JUN GROUP PRODUCTIONS, LLC By:  

 

  Name:   Title: SAS RETAIL SERVICES, LLC By:  

 

  Name:   Title: QUANTUM ADV LLC By:  

 

  Name:   Title: ADVANTAGE ABS HOLDINGS LLC By:  

 

  Name:   Title: ADVANTAGE ABS LLC By:  

 

  Name:   Title:

 

H-7



--------------------------------------------------------------------------------

ADVANTAGE BEVERAGE SOLUTIONS LLC By:  

                              

  Name:   Title: THE RETAIL ODYSSEY COMPANY LLC By:  

 

  Name:   Title: THE DATA COUNCIL LLC By:  

 

  Name:   Title: IN-STORE OPPORTUNITIES LLC By:  

 

  Name:   Title: HALVERSON CONSULTING LLC By:  

 

  Name:   Title: EVENTUS MARKETING LLC By:  

 

  Name:   Title:

 

H-8



--------------------------------------------------------------------------------

DAYMON WORLDWIDE CANADA INC. By:  

             

  Name:   Title: ADVANTAGE QUIVERR LLC By:  

 

  Name:   Title: ADVANTAGE CONSUMER HEALTHCARE LLC By:  

 

  Name:   Title:

 

H-9



--------------------------------------------------------------------------------

Schedule A

TRANSACTIONS UNDER PROMISSORY NOTE

 

Date

   Name
of Payor    Name of
Payee    Amount of
Advance
this Date    Amount of
Principal
Paid this
Date    Outstanding
Principal
Balance from
Payor to
Payee this
Date    Maturity
Date    Interest
Rate    Notation
Made
By

 

H-10



--------------------------------------------------------------------------------

ENDORSEMENT

FOR VALUE RECEIVED, each of the undersigned does hereby sell, assign and
transfer to ________________________ all of its right, title and interest in and
to the Global Intercompany Note, dated [    ] (as such may be amended, restated,
amended and restated, modified or supplemented from time to time, the
“Promissory Note”), made by Advantage Sales & Marketing Inc., Karman
Intermediate Corp. and certain Subsidiaries of the Borrower or any other Person
that is or becomes a party thereto, and payable to the undersigned. This
endorsement is intended to be attached to the Promissory Note and, when so
attached, shall constitute an endorsement thereof. Capitalized terms used but
not otherwise defined herein shall have the meanings given to such terms in the
Promissory Note.

Pay to ____________________________________________________.

The initial undersigned shall be the Group Members party to the Credit Documents
on the date of the Promissory Note. From time to time after the date thereof,
additional Subsidiaries and Affiliates of the Group Members shall become parties
to the Promissory Note and a signatory to this endorsement by executing a
counterpart signature page to the Promissory Note and to this endorsement. Upon
delivery of such counterpart signature page to the Payors, notice of which is
hereby waived by the other Payees, each Additional Payee shall be a Payee and
shall be as fully a Payee under the Promissory Note and a signatory to this
endorsement as if such Additional Payee were an original Payee under the
Promissory Note and an original signatory hereof. Each Payee expressly agrees
that its obligations arising under the Promissory Note and hereunder shall not
be affected or diminished by the addition or release of any other Payee under
the Promissory Note or hereunder. This endorsement shall be fully effective as
to any Payee that is or becomes a signatory hereto regardless of whether any
other Person becomes or fails to become or ceases to be a Payee to the
Promissory Note or hereunder.

Dated: ___________________

 

H-11



--------------------------------------------------------------------------------

ADVANTAGE SALES & MARKETING INC. By:  

                     

  Name:   Title: KARMAN INTERMEDIATE CORP. By:  

 

  Name:   Title: ADVANTAGE SALES & MARKETING LLC By:  

 

  Name:   Title: ADVANTAGE WAYPOINT LLC By:  

 

  Name:   Title: ADVANTAGE AMP LLC By:  

 

  Name:   Title: ADVANTAGE SALES LLC By:  

 

  Name:   Title:

 

H-12



--------------------------------------------------------------------------------

UPSHOT LLC By:  

                          

  Name:   Title: MARLIN NETWORK LLC By:  

 

  Name:   Title: INTERACTIONS CONSUMER EXPERIENCE MARKETING INC. By:  

 

  Name:   Title: DAYMON EAGLE HOLDINGS, LLC By:  

 

  Name:   Title: BC DAYMON CORPORATION By:  

 

  Name:   Title: DAYMON WORLDWIDE INC. By:  

 

  Name:   Title:

 

H-13



--------------------------------------------------------------------------------

CLUB DEMONSTRATION SERVICES, INC. By:  

                          

  Name:   Title: JUN GROUP PRODUCTIONS, LLC By:  

 

  Name:   Title: SAS RETAIL SERVICES, LLC By:  

 

  Name:   Title: QUANTUM ADV LLC By:  

 

  Name:   Title: ADVANTAGE ABS HOLDINGS LLC By:  

 

  Name:   Title: ADVANTAGE ABS LLC By:  

 

  Name:   Title:

 

H-14



--------------------------------------------------------------------------------

ADVANTAGE BEVERAGE SOLUTIONS LLC By:  

                                  

  Name:   Title: THE RETAIL ODYSSEY COMPANY LLC By:  

 

  Name:   Title: THE DATA COUNCIL LLC By:  

 

  Name:   Title: IN-STORE OPPORTUNITIES LLC By:  

 

  Name:   Title: HALVERSON CONSULTING LLC By:  

 

  Name:   Title: EVENTUS MARKETING LLC By:  

 

  Name:   Title:

 

H-15



--------------------------------------------------------------------------------

DAYMON WORLDWIDE CANADA INC. By:  

                          

  Name:   Title: ADVANTAGE QUIVERR LLC By:  

 

  Name:   Title: ADVANTAGE CONSUMER HEALTHCARE LLC By:  

 

  Name:   Title:

 

H-16



--------------------------------------------------------------------------------

EXHIBIT I

SOLVENCY CERTIFICATE

Date: [_____, ____]

To the Administrative Agent and each of the Lenders party to the Credit
Agreement referred to below:

Pursuant to Section 4.01(a)(vii) of that certain First Lien Credit Agreement,
dated as of October 28, 2020 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “First Lien Credit
Agreement” or the “Credit Agreement”), by and among Advantage Sales & Marketing
Inc., a Delaware corporation (the “Borrower”), Karman Intermediate Corp., a
Delaware corporation (“Holdings”), the Lenders and other parties party thereto,
BANK OF AMERICA, N.A., as Administrative Agent, BANK OF AMERICA, N.A., as
Collateral Agent, and the other agents and arrangers party thereto, the
undersigned, solely in the undersigned’s capacity as [chief financial
officer][specify other officer with equivalent duties] of the Borrower, hereby
certifies, on behalf of the Borrower and not in the undersigned’s individual or
personal capacity and without personal liability, that, to his or her knowledge,
as of the Closing Date, after giving effect to the Transactions (including the
making of the Loans under the Credit Agreement on the Closing Date and the
application of the proceeds thereof):

 

  (a)

the fair value of the assets of the Borrower and its Subsidiaries, on a
consolidated basis, exceeds their debts and liabilities, subordinated,
contingent or otherwise, on a consolidated basis;

 

  (b)

the present fair saleable value of the property of the Borrower and its
Subsidiaries, on a consolidated basis, is greater than the amount that will be
required to pay the probable liability, on a consolidated basis, of their debts
and other liabilities, subordinated, contingent or otherwise, on a consolidated
basis, as such debts and other liabilities become absolute and matured;

 

  (c)

the Borrower and its Subsidiaries, on a consolidated basis, are able to pay
their debts and liabilities, subordinated, contingent or otherwise, on a
consolidated basis, as such liabilities become absolute and matured; and

 

  (d)

the Borrower and its Subsidiaries, on a consolidated basis, are not engaged in,
and are not about to engage in, business for which they have unreasonably small
capital.

For purposes of this Solvency Certificate, the amount of any contingent
liability at any time will be computed as the amount that would reasonably be
expected to become an actual and matured liability. Capitalized terms used but
not otherwise defined herein have the meanings assigned to them in the Credit
Agreement.

The undersigned is familiar with the business and financial position of the
Borrower and its Subsidiaries. In reaching the conclusions set forth in this
Solvency Certificate, the undersigned has made such investigations and inquiries
as the undersigned has deemed appropriate, having taken into account the nature
of the business proposed to be conducted by the Borrower and its Subsidiaries
after consummation of the Transactions.

* * *

 

I-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Solvency Certificate,
solely in the undersigned’s capacity as [chief financial officer][specify other
officer with equivalent duties] of the Borrower, on behalf of Borrower and not
in the undersigned’s individual or personal capacity and without personal
liability, as of the date first stated above.

 

 

[Borrower]

 

By:  

 

  Name:   Title: [Chief Financial Officer]

 

I-2



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF PREPAYMENT NOTICE

Dated: ____________, 20[_]

To: BANK OF AMERICA, N.A., as Administrative Agent

under the Credit Agreement referred to below

Mail Code: NC1-026-06-04

Gateway Village – 900 Building

900 W Trade St

Charlotte, NC 28255

Attention: Donna Barron

Telephone: (980) 387-3426

Email: donna.h.barron@bofa.com

Re: Advantage Sales & Marketing Inc.

Ladies and Gentlemen:

This Prepayment Notice is delivered to you pursuant to Section 2.04(a)(i) of
that certain First Lien Credit Agreement, dated as of October 28, 2020 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “First Lien Credit Agreement” or the “Credit Agreement”), by
and among Advantage Sales & Marketing Inc., a Delaware corporation (the
“Borrower”), Karman Intermediate Corp., a Delaware corporation (“Holdings”), the
Lenders and other parties party thereto, BANK OF AMERICA, N.A., as
Administrative Agent, BANK OF AMERICA, N.A., as Collateral Agent, and the other
agents and arrangers party thereto. Capitalized terms used but not otherwise
defined herein shall have the meanings assigned to them in the Credit Agreement.

The undersigned Borrower hereby notifies you that, effective as of [___________,
20__]1, it will make an optional prepayment pursuant to Section 2.04(a) of the
Credit Agreement of the Loans as specified below:

 

(A)  Class(es) of Loans2

  

 

(B)  Type(s) of Loans3

  

 

(C)  Prepayment Amount4

  

 

 

1 

If this notice is delivered by 1:00 p.m., in the case of a voluntary prepayment
must be a date at least (A) three Business Days after such delivery with respect
to a prepayment of Eurocurrency Rate Loans and (B) one Business Day after such
delivery with respect to a prepayment of Base Rate Loans.

 

2 

Specify Term Loans (including Initial Term Loans), Incremental Term Loans,
Refinancing Term Loans or Extended Term Loans.

 

3 

Specify Eurocurrency Rate Loan or Base Rate Loan.

 

4 

Prepayment of Eurocurrency Rate Loans denominated in Dollars shall be in a
principal amount of $1,000,000 or a whole multiple of $100,000 in excess thereof
or, if less, the entire principal amount thereof then outstanding and
(y) denominated in an Alternative Currency shall be in a principal Dollar Amount
of $1,000,000 or a whole multiple of the Dollar Amount of $100,000 in excess
thereof or, if less, the entire principal amount thereof then outstanding.



 

J-1



--------------------------------------------------------------------------------

(D)  Date of Loan, conversion or continuation (which is a Business Day)

  

 

    

(E)  [Interest Period and the last day
thereof]5

  

 

    

(F)  [Order of Borrowings to be repaid (and the order of maturity of principal
payments)]6

  

    

 

The above complies with the notice requirements set forth in the Credit
Agreement.

[This Prepayment Notice is conditioned upon the refinancing of all or a portion
of the Facility, and shall be revocable by the Borrower if such refinancing is
not consummated or is otherwise delayed.]7

The Borrower respectfully requests that the Administrative Agent promptly notify
each of the Lenders party to the Credit Agreement of this Prepayment Notice.

*                *                 *

 

 

 

$1,000,000 or a whole multiple of the Dollar Amount of $100,000 in excess
thereof or, if less, the entire principal amount thereof then outstanding.

Prepayment of Base Rate Loans shall be in a principal amount of $1,000,000 or a
whole multiple of $100,000 in excess thereof or, if less, the entire principal
amount thereof then outstanding (it being understood that Base Rate Loans shall
be denominated in Dollars only).

Any prepayment shall be accompanied by all accrued interest thereon, together
with, in the case of any prepayment of a Eurocurrency Rate Loan, any additional
amounts required pursuant to Section 2.04(c) of the Credit Agreement.

 

5 

Applicable for Eurocurrency Rate Loans only.

 

6 

Applicable for voluntary prepayments only (and absent of such discretion, in
direct order of maturity).

 

7 

Insert if applicable.

 

J-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Prepayment Notice as of
the date first above written.

 

ADVANTAGE SALES & MARKETING INC., as Borrower

 

By:  

 

  Name:   Title:

 

J-3



--------------------------------------------------------------------------------

EXHIBIT K

FORM OF JUNIOR LIEN INTERCREDITOR AGREEMENT

[See Attached]

 

K-1



--------------------------------------------------------------------------------

EXHIBIT L

AUCTION PROCEDURES

Reference is made to that certain First Lien Credit Agreement, dated as of
October 28, 2020 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “First Lien Credit Agreement” or the
“Credit Agreement”), by and among Advantage Sales & Marketing Inc., a Delaware
corporation (the “Borrower”), Karman Intermediate Corp., a Delaware corporation
(“Holdings”), the Lenders and other parties party thereto, BANK OF AMERICA,
N.A., as Administrative Agent, BANK OF AMERICA, N.A., as Collateral Agent, and
the other agents and arrangers party thereto. Capitalized terms used but not
otherwise defined herein shall have the meanings assigned to them in the Credit
Agreement.

(a) Subject to compliance with the conditions set forth herein and in
Section 2.04(a)(iv) of the Credit Agreement, the Borrower shall have the right
to make a voluntary prepayment of Term Loans at a discount to par pursuant to a
Borrower Offer of Specified Discount Prepayment (a “Borrower Offer of Specified
Discount Prepayment”), Borrower Solicitation of Discounted Range Prepayment
Offers (“Borrower Solicitation of Discounted Range Prepayment Offers”) or
Borrower Solicitation of Discounted Prepayment Offers (“Borrower Solicitation of
Discounted Prepayment Offers”) (any such prepayment, the “Discounted Loan
Prepayment”), in each case made in accordance with this Exhibit L; provided that
the Borrower shall not initiate any action under this Exhibit L in order to make
a Discounted Loan Prepayment unless (i) at least ten Business Days shall have
passed since the consummation of the most recent Discounted Loan Prepayment as a
result of a prepayment made by the Borrower on the applicable Discounted
Prepayment Effective Date (the “Discounted Prepayment Effective Date”); or
(ii) at least three Business Days shall have passed since the date the Borrower
was notified that no Lender was willing to accept any prepayment of any Term
Loan at the Specified Discount, within the Discount Range or at any discount to
par value, as applicable, or in the case of Borrower Solicitation of Discounted
Prepayment Offers, the date of the Borrower’s election not to accept any
Solicited Discounted Prepayment Offers (the “Solicited Discounted Prepayment
Offers”).

(b) Specified Discount Prepayment.

(i) Subject to the proviso to section (a) above, the Borrower may from time to
time offer to make a Discounted Loan Prepayment by providing the Auction Agent
with five Business Days’ notice in the form of a Specified Discount Prepayment
Notice (a “Specified Discount Prepayment Notice”); provided that

 

  (A)

any such offer shall be made available, at the sole discretion of the Borrower,
to (1) each Lender and/or (2) each Lender with respect to any Class of Term
Loans on an individual tranche basis,

 

  (B)

any such offer shall specify the aggregate principal amount offered to be
prepaid (the “Specified Discount Prepayment Amount”) with respect to each
applicable tranche, the tranche or tranches of Term Loans subject to such offer
and the specific percentage discount to par (the “Specified Discount”) of such
Term Loans to be prepaid (it being understood that different Specified Discounts
and/or Specified Discount Prepayment Amounts may be offered with respect to
different tranches of Term Loans and, in such event, each such offer will be
treated as a separate offer pursuant to the terms of this Section),

 

L-1



--------------------------------------------------------------------------------

  (C)

the Specified Discount Prepayment Amount shall be in an aggregate amount not
less than $5,000,000 and whole increments of $1,000,000 in excess thereof, and

 

  (D)

each such offer shall remain outstanding through the Specified Discount
Prepayment Response Date.

The Auction Agent will promptly provide each Appropriate Lender with a copy of
such Specified Discount Prepayment Notice and a form of the Specified Discount
Prepayment Response (the “Specified Discount Prepayment Response”) to be
completed and returned by each such Lender to the Auction Agent (or its
delegate) by no later than 5:00 p.m., New York City time, on the third Business
Day after the date of delivery of such notice to such Lenders (the “Specified
Discount Prepayment Response Date”).

(ii) Each Lender receiving such offer shall notify the Auction Agent (or its
delegate) by the Specified Discount Prepayment Response Date whether or not it
agrees to accept a prepayment of any of its applicable then outstanding Term
Loans at the Specified Discount and, if so (such accepting Lender, a “Discount
Prepayment Accepting Lender”), the amount and the tranches of such Lender’s Term
Loans to be prepaid at such offered discount. Each acceptance of a Discounted
Loan Prepayment by a Discount Prepayment Accepting Lender shall be irrevocable.
Any Lender whose Specified Discount Prepayment Response is not received by the
Auction Agent by the Specified Discount Prepayment Response Date shall be deemed
to have declined to accept the Borrower Offer of Specified Discount Prepayment
(the “Borrower Offer of Specified Discount Prepayment”).

(iii) If there is at least one Discount Prepayment Accepting Lender, the
Borrower will make a prepayment of outstanding Term Loans pursuant to this
paragraph (b) to each Discount Prepayment Accepting Lender in accordance with
the respective outstanding amount and tranches of Term Loans specified in such
Lender’s Specified Discount Prepayment Response given pursuant to
subsection (ii) above; provided that, if the aggregate principal amount of Term
Loans accepted for prepayment by all Discount Prepayment Accepting Lenders
exceeds the Specified Discount Prepayment Amount, such prepayment shall be made
pro rata among the Discount Prepayment Accepting Lenders in accordance with the
respective principal amounts accepted to be prepaid by each such Discount
Prepayment Accepting Lender and the Auction Agent (in consultation with the
Borrower and subject to rounding requirements of the Auction Agent made in its
reasonable discretion) will calculate such proration (the “Specified Discount
Proration”). The Auction Agent shall promptly, and in any case within three
Business Days following the Specified Discount Prepayment Response Date, notify,

 

  (A)

the Borrower of the respective Lenders’ responses to such offer, the Discounted
Prepayment Effective Date and the aggregate principal amount of the Discounted
Loan Prepayment and the tranches to be prepaid,

 

  (B)

each Lender of the Discounted Prepayment Effective Date, and the aggregate
principal amount and the tranches of Term Loans to be prepaid at the Specified
Discount on such date, and

 

  (C)

each Discount Prepayment Accepting Lender of the Specified Discount Proration,
if any, and confirmation of the principal amount, tranche and Type of Term Loans
of such Lender to be prepaid at the Specified Discount on such date.

 

L-2



--------------------------------------------------------------------------------

Each determination by the Auction Agent of the amounts stated in the foregoing
notices to the Borrower and such Lenders shall be conclusive and binding for all
purposes absent manifest error. The payment amount specified in such notice to
the Borrower shall be due and payable by the Borrower on the Discounted
Prepayment Effective Date in accordance with subsection (f) below (subject to
subsection (j) below).

(c) Discount Range Prepayment Offers.

(i) Subject to the proviso to section (a) above, the Borrower may from time to
time solicit Discount Range Prepayment Offers (the “Discount Range Prepayment
Offers”) by providing the Auction Agent with five Business Days’ notice in the
form of a Discount Range Prepayment Notice (a “Discount Range Prepayment
Notice”); provided that,

 

  (A)

any such solicitation shall be extended, at the sole discretion of the Borrower,
to (1) each Lender and/or (2) each Lender with respect to any Class of Term
Loans on an individual tranche basis,

 

  (B)

any such notice shall specify the maximum aggregate principal amount of the
relevant Term Loans (the “Discount Range Prepayment Amount”), the tranche or
tranches of Term Loans subject to such offer and the maximum and minimum
percentage discounts to par (the “Discount Range”) of the principal amount of
such Term Loans with respect to each relevant tranche of Term Loans willing to
be prepaid by the Borrower (it being understood that different Discount Ranges
and/or Discount Range Prepayment Amounts may be offered with respect to
different tranches of Term Loans and, in such event, each such offer will be
treated as separate offers pursuant to the terms of this Section),

 

  (C)

the Discount Range Prepayment Amount shall be in an aggregate amount not less
than $5,000,000 and whole increments of $1,000,000 in excess thereof and

 

  (D)

each such solicitation by the Borrower shall remain outstanding through the
Discount Range Prepayment Response Date.

The Auction Agent will promptly provide each Appropriate Lender with a copy of
such Discount Range Prepayment Notice and a form of the Discount Range
Prepayment Offer (the “Discount Range Prepayment Offer”) to be submitted by a
responding Lender to the Auction Agent (or its delegate) by no later than 5:00
p.m., New York City time, on the third Business Day after the date of delivery
of such notice to such Lenders (the “Discount Range Prepayment Response Date”).
Each Lender’s Discount Range Prepayment Offer shall be irrevocable and shall
specify a discount to par within the Discount Range (the “Submitted Discount”)
at which such Lender is willing to allow prepayment of any or all of its then
outstanding Term Loans of the applicable tranche or tranches and the maximum
aggregate principal amount and tranches of such Lender’s Term Loans (the
“Submitted Amount”) such Lender is willing to have prepaid at the Submitted
Discount. Any Lender whose Discount Range Prepayment Offer is not received by
the Auction Agent by the Discount Range Prepayment Response Date shall be deemed
to have declined to accept a Discounted Loan Prepayment of any of its Term Loans
at any discount to their par value within the Discount Range.

(ii) The Auction Agent shall review all Discount Range Prepayment Offers
received on or before the applicable Discount Range Prepayment Response Date and
shall determine (in consultation with the Borrower and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) the
Applicable Discount and Term Loans to be prepaid at such

 

L-3



--------------------------------------------------------------------------------

Applicable Discount in accordance with this section (c). The Borrower agrees to
accept on the Discount Range Prepayment Response Date all Discount Range
Prepayment Offers received by Auction Agent by the Discount Range Prepayment
Response Date, in the order from the Submitted Discount that is the largest
discount to par to the Submitted Discount that is the smallest discount to par,
up to and including the Submitted Discount that is the smallest discount to par
within the Discount Range (such Submitted Discount that is the smallest discount
to par within the Discount Range being referred to as the “Applicable Discount”)
which yields a Discounted Loan Prepayment in an aggregate principal amount equal
to the lower of (A) the Discount Range Prepayment Amount and (B) the sum of all
Submitted Amounts. Each Lender that has submitted a Discount Range Prepayment
Offer to accept prepayment at a discount to par that is larger than or equal to
the Applicable Discount shall be deemed to have irrevocably consented to
prepayment of Term Loans equal to its Submitted Amount (subject to any required
proration pursuant to the following subsection (iii)) at the Applicable Discount
(each such Lender, a “Participating Lender”).

(iii) If there is at least one Participating Lender, the Borrower will prepay
the respective outstanding Term Loans of each Participating Lender in the
aggregate principal amount and of the tranches specified in such Lender’s
Discount Range Prepayment Offer at the Applicable Discount; provided that if the
Submitted Amount by all Participating Lenders offered at a discount to par
greater than the Applicable Discount exceeds the Discount Range Prepayment
Amount, prepayment of the principal amount of the relevant Term Loans for those
Participating Lenders whose Submitted Discount is a discount to par greater than
or equal to the Applicable Discount (the “Identified Participating Lenders”)
shall be made pro rata among the Identified Participating Lenders in accordance
with the Submitted Amount of each such Identified Participating Lender and the
Auction Agent (in consultation with the Borrower and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) will
calculate such proration (the “Discount Range Proration”).

The Auction Agent shall promptly, and in any case within five Business Days
following the Discount Range Prepayment Response Date, notify,

 

  (A)

the Borrower of the respective Lenders’ responses to such solicitation, the
Discounted Prepayment Effective Date, the Applicable Discount, and the aggregate
principal amount of the Discounted Loan Prepayment and the tranches to be
prepaid,

 

  (B)

each Lender of the Discounted Prepayment Effective Date, the Applicable
Discount, and the aggregate principal amount and tranches of Term Loans to be
prepaid at the Applicable Discount on such date,

 

  (C)

each Participating Lender of the aggregate principal amount and tranches of such
Lender to be prepaid at the Applicable Discount on such date, and

 

  (D)

if applicable, each Identified Participating Lender of the Discount Range
Proration. Each determination by the Auction Agent of the amounts stated in the
foregoing notices to the Borrower and Lenders shall be conclusive and binding
for all purposes absent manifest error. The payment amount specified in such
notice to the Borrower shall be due and payable by the Borrower on the
Discounted Prepayment Effective Date in accordance with subsection (f) below
(subject to subsection (j) below).

(b) Solicited Discount Prepayment Offers.

 

L-4



--------------------------------------------------------------------------------

(i) Subject to the proviso to section (a) above, the Borrower may from time to
time solicit Solicited Discounted Prepayment Offers (the “Solicited Discounted
Prepayment Offers”) by providing the Auction Agent with five Business Days’
notice in the form of a Solicited Discounted Prepayment Notice; provided that,

 

  (A)

any such solicitation shall be extended, at the sole discretion of the Borrower,
to (1) each Lender and/or (2) each Lender with respect to any Class of Term
Loans on an individual tranche basis,

 

  (B)

any such notice shall specify the maximum aggregate amount of the Term Loans
(the “Solicited Discounted Prepayment Amount”) and the tranche or tranches of
Term Loans the Borrower is willing to prepay at a discount (it being understood
that different Solicited Discounted Prepayment Amounts may be offered with
respect to different tranches of Term Loans and, in such event, each such offer
will be treated as separate offers pursuant to the terms of this Section),

 

  (C)

the Solicited Discounted Prepayment Amount shall be in an aggregate amount not
less than $5,000,000 and whole increments of $1,000,000 in excess thereof, and

 

  (D)

each such solicitation by the Borrower shall remain outstanding through the
Solicited Discounted Prepayment Response Date.

The Auction Agent will promptly provide each Appropriate Lender with a copy of
such Solicited Discounted Prepayment Notice and a form of the Solicited
Discounted Prepayment Offer to be submitted by a responding Lender to the
Auction Agent (or its delegate) by no later than 5:00 p.m., New York City time
on the third Business Day after the date of delivery of such notice to such
Lenders (the “Solicited Discounted Prepayment Response Date”). Each Lender’s
Solicited Discounted Prepayment Offer shall (1) be irrevocable, (2) remain
outstanding until the Acceptance Date, and (3) specify both a discount to par
(the “Offered Discount”) at which such Lender is willing to allow prepayment of
its then outstanding Term Loan and the maximum aggregate principal amount and
tranches of such Term Loans (the “Offered Amount”) such Lender is willing to
have prepaid at the Offered Discount. Any Lender whose Solicited Discounted
Prepayment Offer is not received by the Auction Agent by the Solicited
Discounted Prepayment Response Date shall be deemed to have declined prepayment
of any of its Term Loans at any discount.

(ii) The Auction Agent shall promptly provide the Borrower with a copy of all
Solicited Discounted Prepayment Offers received on or before the Solicited
Discounted Prepayment Response Date. The Borrower shall review all such
Solicited Discounted Prepayment Offers and select the largest of the Offered
Discounts specified by the relevant responding Lenders in the Solicited
Discounted Prepayment Offers that is acceptable to the Borrower (the “Acceptable
Discount”), if any. If the Borrower elects to accept any Offered Discount as the
Acceptable Discount, then as soon as practicable after the determination of the
Acceptable Discount, but in no event later than by the third Business Day after
the date of receipt by the Borrower from the Auction Agent of a copy of all
Solicited Discounted Prepayment Offers pursuant to the first sentence of this
subsection (ii) (the “Acceptance Date”), the Borrower shall submit an Acceptance
and Prepayment Notice (an “Acceptance and Prepayment Notice”) to the Auction
Agent setting forth the Acceptable Discount. If the Auction Agent shall fail to
receive an Acceptance and Prepayment Notice from the Borrower by the Acceptance
Date, the Borrower shall be deemed to have rejected all Solicited Discounted
Prepayment Offers.

 

L-5



--------------------------------------------------------------------------------

(iii) Based upon the Acceptable Discount and the Solicited Discounted Prepayment
Offers received by Auction Agent by the Solicited Discounted Prepayment Response
Date, within three Business Days after receipt of an Acceptance and Prepayment
Notice (the “Discounted Prepayment Determination Date”), the Auction Agent will
determine (in consultation with the Borrower and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) the
aggregate principal amount and the tranches of Term Loans (the “Acceptable
Prepayment Amount”) to be prepaid by the Borrower at the Acceptable Discount in
accordance with this section (d). If the Borrower elects to accept any
Acceptable Discount, then the Borrower agrees to accept all Solicited Discounted
Prepayment Offers received by Auction Agent by the Solicited Discounted
Prepayment Response Date, in the order from largest Offered Discount to smallest
Offered Discount, up to and including the Acceptable Discount. Each Lender that
has submitted a Solicited Discounted Prepayment Offer with an Offered Discount
that is greater than or equal to the Acceptable Discount shall be deemed to have
irrevocably consented to prepayment of Term Loans equal to its Offered Amount
(subject to any required pro-rata reduction pursuant to the following sentence)
at the Acceptable Discount (each such Lender, a “Qualifying Lender”). The
Borrower will prepay outstanding Term Loans pursuant to this section (d) to each
Qualifying Lender in the aggregate principal amount and of the tranches
specified in such Lender’s Solicited Discounted Prepayment Offer at the
Acceptable Discount; provided that if the aggregate Offered Amount by all
Qualifying Lenders whose Offered Discount is greater than or equal to the
Acceptable Discount exceeds the Solicited Discounted Prepayment Amount,
prepayment of the principal amount of the Term Loans for those Qualifying
Lenders whose Offered Discount is greater than or equal to the Acceptable
Discount (the “Identified Qualifying Lenders”) shall be made pro rata among the
Identified Qualifying Lenders in accordance with the Offered Amount of each such
Identified Qualifying Lender and the Auction Agent (in consultation with the
Borrower and subject to rounding requirements of the Auction Agent made in its
sole reasonable discretion) will calculate such proration (the “Solicited
Discount Proration”). On or prior to the Discounted Prepayment Determination
Date, the Auction Agent shall promptly notify,

 

  (A)

the Borrower of the Discounted Prepayment Effective Date and Acceptable
Prepayment Amount comprising the Discounted Loan Prepayment and the tranches to
be prepaid,

 

  (B)

each Lender of the Discounted Prepayment Effective Date, the Acceptable
Discount, and the Acceptable Prepayment Amount of all Term Loans and the
tranches to be prepaid at the Applicable Discount on such date,

 

  (C)

each Qualifying Lender of the aggregate principal amount and the tranches of
such Lender to be prepaid at the Acceptable Discount on such date, and

 

  (D)

if applicable, each Identified Qualifying Lender of the Solicited Discount
Proration. Each determination by the Auction Agent of the amounts stated in the
foregoing notices to the Borrower and Lenders shall be conclusive and binding
for all purposes absent manifest error. The payment amount specified in such
notice to the Borrower shall be due and payable by the Borrower on the
Discounted Prepayment Effective Date in accordance with subsection (f) below
(subject to subsection (j) below).

(c) In connection with any Discounted Loan Prepayment, the Borrower and the
Lenders acknowledge and agree that the Auction Agent may require as a condition
to any Discounted Loan Prepayment, the payment of customary fees and expenses
from the Borrower in connection therewith.

 

L-6



--------------------------------------------------------------------------------

(d) If any Term Loan is prepaid in accordance with paragraphs (b) through
(d) above, the Borrower shall prepay such Loans on the Discounted Prepayment
Effective Date. The Borrower shall make such prepayment to the Administrative
Agent, for the account of the Discount Prepayment Accepting Lenders,
Participating Lenders, or Qualifying Lenders, as applicable, at the
Administrative Agent’s Office in immediately available funds not later than
11:00 a.m. (New York City time) on the Discounted Prepayment Effective Date and
all such prepayments shall be applied to the remaining principal installments of
the relevant tranche of Term Loans on a pro-rata basis across such installments.
The Term Loans so prepaid shall be accompanied by all accrued and unpaid
interest on the par principal amount so prepaid up to, but not including, the
Discounted Prepayment Effective Date. Each prepayment of the outstanding Term
Loans pursuant to this Exhibit L shall be paid to the Discount Prepayment
Accepting Lenders, Participating Lenders, or Qualifying Lenders, as applicable,
and shall be applied to the relevant Term Loans of such Lenders in accordance
with their respective Pro Rata Share. The aggregate principal amount of the
tranches and installments of the relevant Term Loans outstanding shall be deemed
reduced by the full par value of the aggregate principal amount of the tranches
of Term Loans prepaid on the Discounted Prepayment Effective Date in any
Discounted Loan Prepayment. In connection with each prepayment pursuant to this
Exhibit L, the Borrower shall make a representation to the Lenders that it does
not possess Private-Side Information that has not been disclosed to Private
Lenders and that may be material to the decision of a Lender to participate in
such transaction.

(e) To the extent not expressly provided for herein, each Discounted Loan
Prepayment shall be consummated pursuant to procedures consistent with the
provisions in this Exhibit L, established by the Auction Agent acting in its
reasonable discretion and as reasonably agreed by the Borrower.

(f) Notwithstanding anything in any Loan Document to the contrary, for purposes
of this Exhibit L, each notice or other communication required to be delivered
or otherwise provided to the Auction Agent (or its delegate) shall be deemed to
have been given upon the Auction Agent’s (or its delegate’s) actual receipt
during normal business hours of such notice or communication; provided that any
notice or communication actually received outside of normal business hours shall
be deemed to have been given as of the opening of business on the next Business
Day.

(g) The Borrower and the Lenders acknowledge and agree that the Auction Agent
may perform any and all of its duties under this Exhibit L by itself or through
any Affiliate of the Auction Agent and expressly consent to any such delegation
of duties by the Auction Agent to such Affiliate and the performance of such
delegated duties by such Affiliate. The exculpatory provisions pursuant to this
Agreement shall apply to each Affiliate of the Auction Agent and its respective
activities in connection with any Discounted Loan Prepayment provided for in
this Exhibit L as well as activities of the Auction Agent.

(h) The Borrower shall have the right, by written notice to the Auction Agent,
to revoke in full (but not in part) its offer to make a Discounted Loan
Prepayment and rescind the applicable Specified Discount Prepayment Notice,
Discount Range Prepayment Notice or Solicited Discounted Prepayment Notice
therefor at its discretion at any time on or prior to the applicable Specified
Discount Prepayment Response Date (and if such offer is revoked pursuant to the
preceding clauses, any failure by the Borrower to make any prepayment to a
Lender, as applicable, pursuant to this Exhibit L shall not constitute a Default
or Event of Default under Section 9.01 or otherwise).

 

L-7